EXHIBIT 10.110
 
 
COMPREHENSIVE AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MARCH 4, 2010


AMONG


GLIMCHER PROPERTIES LIMITED PARTNERSHIP
AS BORROWER
 
KEYBANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT


KEYBANC CAPITAL MARKETS
AS JOINT LEAD ARRANGER


EUROHYPO AG, NEW YORK BRANCH AND WACHOVIA BANK,
NATIONAL ASSOCIATION
AS CO-SYNDICATION AGENTS


RBS CITIZENS, N.A., d/b/a CHARTER ONE AND BANK OF AMERICA, N.A.
AS CO-DOCUMENTATION AGENTS


BANC OF AMERICA SECURITIES LLC,
AS JOINT LEAD ARRANGER


AND


THE LENDERS
FROM TIME TO TIME PARTIES HERETO
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page
 
ARTICLE I. AMENDMENT
1
1.1.
Continuation of Credit Agreement
1
1.2.
Amendment
1
ARTICLE IA.  DEFINITIONS
1
ARTICLE II. THE CREDIT
11
2.1.
Generally
22
2.2.
Ratable and Non Ratable Advances
23
2.3.
Collateral
23
2.4.
Final Principal Payment
26
2.5.
Unused Fee
26
2.6.
Other Fees
26
2.7.
Minimum Amount of Each Advance
26
2.8.
Periodic Principal Payments
27
2.9.
Method of Selecting Types and Interest Periods for New Advances
28
2.10.
Conversion and Continuation of Outstanding Advances
28
2.11.
Changes in Interest Rate, Etc
29
2.12.
Rates Applicable After Default
29
2.13.
Method of Payment
29
2.14.
Notes; Telephonic Notices
30
2.15.
Interest Payment Dates; Interest and Fee Basis
30
2.16.
Notification of Advances, Interest Rates and Prepayments
30
2.17.
Swingline Advances
31
2.18.
Lending Installations
31
2.19.
Non-Receipt of Funds by the Administrative Agent
32
2.20.
Replacement of Lenders under Certain Circumstances
32
2.21.
Usury
32
2.22.
First Extension of Facility Termination Date
33
2.23.
Second Extension of Facility Termination Date
33
2.24.
Scheduled Aggregate Commitment Reductions
34
ARTICLE IIA  LETTER OF CREDIT SUBFACILITY
34
2A.1
Obligation to Issue
34
2A.2
Types and Amounts
34
2A.3
Conditions
34
2A.4
Procedure for Issuance of Facility Letters of Credit.
35
2A.5
Reimbursement Obligations; Duties of Issuing Bank.
36
2A.6
Participation.
36
2A.7
Payment of Reimbursement Obligations.
37
2A.8
Compensation for Facility Letters of Credit.
38
2A.9
Letter of Credit Collateral Account.
39
ARTICLE III. CHANGE IN CIRCUMSTANCES
39
3.1.
Yield Protection
39
3.2.
Changes in Capital Adequacy Regulations
40
3.3.
Availability of Types of Advances
40
3.4.
Funding Indemnification
40
3.5.
Taxes
41
3.6.
Lender Statements; Survival of Indemnity
42
ARTICLE IV. CONDITIONS PRECEDENT
43
4.1.
Initial Advance
43

 
 
-i-

--------------------------------------------------------------------------------

 
4.2.
Each Advance and Issuance
45
ARTICLE V. REPRESENTATIONS AND WARRANTIES
45
5.1.
Existence
45
5.2.
Authorization and Validity
45
5.3.
No Conflict; Government Consent
46
5.4.
Financial Statements; Material Adverse Effect
46
5.5.
Taxes
46
5.6.
Litigation and Guarantee Obligations
46
5.7.
Subsidiaries
47
5.8.
ERISA
47
5.9.
Accuracy of Information
47
5.10.
Regulation U
47
5.11.
Material Agreements
47
5.12.
Compliance With Laws
47
5.13.
Ownership of Projects
47
5.14.
Investment Company Act
47
5.15.
Solvency
48
5.16.
Insurance
48
5.17.
REIT Status
48
5.18.
Title to Property
49
5.19.
Environmental Matters
49
5.20.
Office of Foreign Asset Control
50
5.21.
Collateral Properties and Underlying Properties
50
5.22.
Tax Shelter Representation
52
5.23.
Anti-Terrorism Laws
52
5.24.
Absence of Offsets and Claims
53
ARTICLE VI. COVENANTS
53
6.1.
Financial Reporting
53
6.2.
Use of Proceeds
54
6.3.
Notice of Default
55
6.4.
Conduct of Business
55
6.5.
Taxes
55
6.6.
Insurance
55
6.7.
Compliance with Laws
55
6.8.
Maintenance of Properties
56
6.9.
Inspection
56
6.10.
Maintenance of Status
56
6.11.
Dividends; Distributions
56
6.12.
No Change in Control
56
6.13.
Acquisitions and Investments
57
6.14.
Liens
57
6.15.
Affiliates
58
6.16.
Variable Interest Indebtedness
58
6.17.
Consolidated Net Worth
58
6.18.
Indebtedness and Cash Flow Covenants
58
6.19.
Environmental Matters
60
6.20.
Permitted Investments
60
6.21.
Limitation on Unsecured Indebtedness
61
6.22.
Prohibited Encumbrances
62
6.23.
Subsidiary Guaranty
62
6.24.
Releases
62

 
 
-ii-

--------------------------------------------------------------------------------

 
6.25.
Distributions of Excess Funds to Deposit Account
63
ARTICLE VII. DEFAULTS
63
ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
65
8.1.
Acceleration
65
8.2.
Amendments
66
8.3.
Preservation of Rights
66
8.4.
Insolvency of Borrower
66
ARTICLE IX. GENERAL PROVISIONS
67
9.1.
Survival of Representations
67
9.2.
Governmental Regulation
67
9.3.
Intentionally Omitted
67
9.4.
Headings
67
9.5.
Entire Agreement
67
9.6.
Several Obligations; Benefits of the Agreement
67
9.7.
Expenses; Indemnification
67
9.8.
Numbers of Documents
68
9.9.
Accounting
68
9.10.
Severability of Provisions
68
9.11.
Nonliability of Lenders
68
9.12.
Choice of Law
68
9.13.
Consent to Jurisdiction
68
9.14.
Waiver of Jury Trial
68
9.15.
Release of Prior Claims
69
ARTICLE X. THE ADMINISTRATIVE AGENT
69
10.1.
Appointment
69
10.2.
Powers
69
10.3.
General Immunity
69
10.4.
No Responsibility for Loans, Recitals, etc.
70
10.5.
Action on Instructions of Lenders
70
10.6.
Employment of Agents and Counsel
70
10.7.
Reliance on Documents; Counsel
70
10.8.
Administrative Agent’s Reimbursement and Indemnification
70
10.9.
Rights as a Lender
71
10.10.
Lender Credit Decision
71
10.11.
Successor Administrative Agent
71
10.12.
Notice of Defaults
72
10.13.
Requests for Approval
72
10.14.
Defaulting Lenders
72
10.15.
Additional Agents
73
ARTICLE XI. SETOFF; RATABLE PAYMENTS
73
11.1.
Setoff
73
11.2.
Ratable Payments
73

 
 
-iii-

--------------------------------------------------------------------------------

 
ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
73
12.1.
Successors and Assigns
73
12.2.
Participations
74
12.3.
Assignments
74
12.4.
Dissemination of Information
75
12.5.
Tax Treatment
75
ARTICLE XIII. NOTICES
76
13.1.
Giving Notice
76
13.2.
Change of Address
76
ARTICLE XIV. PATRIOT ACT
76
ARTICLE XV. COUNTERPARTS
76

 
EXHIBITS
 

EXHIBIT A COMPLIANCE CERTIFICATE EXHIBIT B   ASSIGNMENT AGREEMENT EXHIBIT C 
MINIMUM INSURANCE REQUIREMENTS WITH RESPECT TO   COLLATERAL PROPERTIES AND
UNDERLYING PROPERTIES EXHIBIT D SUBSIDIARY GUARANTY EXHIBIT E    BORROWER’S
COUNSEL OPINION LETTER EXHIBIT F   BORROWING NOTICE EXHIBIT G  ACCOUNT SECURITY,
PLEDGE AND ASSIGNMENT AGREEMENT EXHIBIT H-1  LIST OF INITIAL PLEDGED EQUITY
INTERESTS EXHIBIT H-2 COLLATERAL ASSIGNMENT OF EQUITY INTERESTS (GPLP) EXHIBIT
H-3 COLLATERAL ASSIGNMENT OF EQUITY INTERESTS (Other Pledgors) EXHIBIT I-1  
LIST OF INITIAL PLEDGED NOTES EXHIBIT I-2  COLLATERAL ASSIGNMENT OF NOTE
RECEIVABLES EXHIBIT J-1      LEGAL DESCRIPTIONS OF INITIAL COLLATERAL PROPERTIES
EXHIBIT J-2    FORM OF MORTGAGE EXHIBIT K-1  LIST OF INTERCOMPANY DEBT EXHIBIT
K-2 COLLATERAL ASSIGNMENT OF INTERCOMPANY DEBT SCHEDULE 5.6  LITIGATION SCHEDULE
5.7    SUBSIDIARIES OF GPLP SCHEDULE 5.13   EXCEPTIONS TO OWNERSHIP FREE OF
UNPERMITTED LIENS SCHEDULE 5.19 ENVIRONMENTAL MATTERS SCHEDULE 5.21  LIST OF
INITIAL COLLATERAL PROPERTIES AND UNDERLYING PROPERTIES SCHEDULE 6.23    LIST OF
SUBSIDIARY GUARANTORS



 
-iv-

--------------------------------------------------------------------------------

 
COMPREHENSIVE AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
 
This Comprehensive Amendment to Amended and Restated Credit Agreement (the
“Amendment”) dated as of March 4, 2010, is among Glimcher Properties Limited
Partnership, a limited partnership organized under the laws of the State of
Delaware (the “Borrower”), KeyBank National Association, a national banking
association, and the several banks, financial institutions and other entities
from time to time parties to the Agreement (collectively, the “Lenders”), and
KeyBank National Association, not individually, but as “Administrative Agent”.
 
RECITALS
 
A.           The Borrower is primarily engaged in the business of purchasing,
owning, operating, leasing and managing retail properties.


B.           The Borrower, the Administrative Agent and the Lenders are parties
to an Amended and Restated Credit Agreement dated as of December 14, 2006 (the
“Original Credit Agreement”).


C.           The Borrower has requested that the Administrative Agent and the
Lenders enter into this Amendment to comprehensively amend the Original Credit
Agreement to modify the terms thereof.  The Administrative Agent and the Lenders
have agreed to do so, provided that the Aggregate Commitment is reduced and
certain other modifications are made, all on the terms set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
 
ARTICLE I.
 
AMENDMENT
 
1.1.           Continuation of Credit Agreement.  As expressly modified as
provided herein, the Original Credit Agreement shall continue in full force and
effect.
 
1.2.           Amendment.  Articles I through XV of the Original Credit
Agreement are hereby deleted in their entirety and replaced by Articles IA
through XV of this Agreement, as set forth below.
 
ARTICLE IA.
 
DEFINITIONS
 
As used in this Agreement:
 
“ABR Applicable Margin” means 2.5%.
 
“Account Pledge Agreement” means an Account Security, Pledge and Assignment
Agreement, substantially in the form of Exhibit G hereto, to be executed and
delivered by the Borrower and the Administrative Agent for the benefit of the
Lenders with respect to the Deposit Account into which the Excess Funds are
deposited by each of the Subsidiary Guarantors and the other Subsidiaries of the
Borrower, as the same may be modified, amended or restated from time to time.
 
 
 

--------------------------------------------------------------------------------

 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Amendment Effective Date, by which the Borrower or
any of its Subsidiaries (i) acquires any going business or all or substantially
all of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
partnership interests of a partnership.
 
“Adjusted Annual EBITDA” shall mean, as of the date of calculation, an
annualized amount determined by taking the Consolidated Net Income for the
twelve (12) most recent months for which financial results have been reported,
as adjusted by (a) adding or deducting for, as appropriate, any adjustment made
under GAAP for straight lining of rents, gains or losses from sales of assets,
impairment and other non-cash charges, accrued distributions to owners of
minority interests, other extraordinary items, interest, income taxes, real
estate related depreciation expense and real estate amortization expense
(including the Glimcher Percentage of such deductions and such adjustments made
under GAAP); (b) deducting an annual capital reserve amount equal to the
aggregate of (i) $0.15 per square foot times the gross leaseable area of
Projects (excluding New Developments) owned by the Glimcher Group at the end of
such period, (ii) $0.10 per square foot times the gross leaseable area of New
Developments owned by the Glimcher Group at the end of such period, (iii) the
product of (A) the Glimcher Percentage multiplied by (B) $0.15 per square foot
times the gross leaseable area of Projects (excluding New Developments) owned by
Joint Ventures at the end of such period, and (iv) the product of (A) the
applicable Glimcher Percentage multiplied by (B) $0.10 per square foot times the
gross leaseable area of New Developments owned by Joint Ventures at the end of
such period.
 
“Adjusted Funds From Operations” shall mean Funds From Operations less Preferred
Dividends, adjusted for impairment and other non-cash charges.
 
“Adjusted Leverage EBITDA” means, for any period, Adjusted Annual EBITDA for
such period (i) less that portion of positive Net Operating Income attributable
to any Projects sold during the 12 month period to which such positive Net
Operating Income applies, (ii) less that portion of positive Net Operating
Income attributable to any Projects acquired during such 12 month period and
(iii) plus an amount calculated by annualizing the Consolidated Group Pro Rata
Share of the actual Net Operating Income of any Projects acquired by an
Investment Affiliate during such period, calculated as if they were owned for
the entire 12 month period.
 
“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.
 
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and, in the case of LIBOR Rate Advances, for the same LIBOR Interest
Period, including Swingline Advances.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
 
 
-2-

--------------------------------------------------------------------------------

 
“Aggregate Commitment” means, as of any date, the aggregate of the then-current
Commitments of all the Lenders, which, as of the Amendment Effective Date,
equals $370,000,000 (such commitment being reduced from the Aggregate Commitment
under the Original Credit Agreement), as such amount is further decreased from
time to time by Aggregate Commitment Reductions.
 
“Aggregate Commitment Reductions” means any permanent reductions in the
Aggregate Commitment made pursuant to Sections 2.3(b), 2.8(b), 2.22, 2.23 or
2.24 hereof.
 
“Agreement” means the Original Credit Agreement as modified by this
Comprehensive Amendment to Amended and Restated Credit Agreement, as it may be
further amended or modified and in effect from time to time.
 
“Allocated Facility Amount” means, at any time, the sum of all then outstanding
Advances and Facility Letter of Credit Obligations.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) 3.0%, (iii) the sum of
Federal Funds Effective Rate for such day plus 1/2% per annum, and (iv) the sum
of the LIBOR Base Rate that would apply to a one month LIBOR Interest Period
beginning on such day plus 1.50% per annum.
 
“Amendment Effective Date” means the date this Amendment has been fully executed
and delivered by the Borrower and the Lenders.
 
“Applicable Margin” means, as applicable, the ABR Applicable Margin or the LIBOR
Applicable Margin which are used in calculating the interest rate applicable to
the various Types of Advances.
 
“Appraisal” means an appraisal prepared in accordance with the requirements of
FIRREA by an independent third-party appraiser holding an MAI designation who is
licensed or certified in the state in which the Property being appraised is
located and is reasonably satisfactory to the Administrative Agent and the
Majority Lenders.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Authorized Officer” means any of the President and Chief Executive Officer,
Executive Vice President and Chief Operating Officer, Vice President and Chief
Financial Officer, Vice President, Controller and Chief Accounting Officer or
Executive Vice President and General Counsel of the general partner of Borrower,
acting singly.
 
“Blackstone Joint Venture” means the proposed Investment Affiliate to be formed
between Borrower or another member of the Glimcher Group and BRE/GRJV Holdings
LLC, a Delaware limited liability company (“Blackstone”) to which one or more
Glimcher Group members will contribute the two Projects commonly known as Lloyd
Center and Westshore in exchange for a capital contribution by Blackstone to
such Investment Affiliate of approximately $60,000,000 and which may in the
future acquire additional Projects.
 
 
-3-

--------------------------------------------------------------------------------

 
“Borrower” means Glimcher Properties Limited Partnership, a limited partnership
organized under the laws of the State of Delaware, and its successors and
assigns.
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” is defined in Section 2.9.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio, and New York, New York for
the conduct of substantially all of their commercial lending activities.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.
 
“Capitalization Rate” means (A) at all times prior to December 31, 2011, eight
and one-half percent (8.5%) and (B) from and after December 31, 2011, nine
percent (9%).
 
“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
 
“Cash Equivalents” means, as of any date:
 
 
(i)
securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof having maturities of
not more than one year from such date;

 
 
(ii)
mutual funds organized under the United States Investment Company Act rated AAm
or AAm-G by S&P and P-1 by Moody’s;

 
 
(iii)
certificates of deposit or other interest-bearing obligations of a bank or trust
company which is a member in good standing of the Federal Reserve System having
a short term unsecured debt rating of not less than A-1 by S&P and not less than
P-1 by Moody’s (or in each case, if no bank or trust company is so rated, the
highest comparable rating then given to any bank or trust company, but in such
case only for funds invested overnight or over a weekend) provided that such
investments shall mature or be redeemable upon the option of the holders thereof
on or prior to a date one month from the date of their purchase;

 
 
-4-

--------------------------------------------------------------------------------

 
 
(iv)
certificates of deposit or other interest-bearing obligations of a bank or trust
company which is a member in good standing of the Federal Reserve System having
a short term unsecured debt rating of not less than A-1+ by S&P, and not less
than P-1 by Moody’s and which has a long term unsecured debt rating of not less
than A1 by Moody’s (or in each case, if no bank or trust company is so rated,
the highest comparable rating then given to any bank or trust company, but in
such case only for funds invested overnight or over a weekend) provided that
such investments shall mature or be redeemable upon the option of the holders
thereof on or prior to a date three months from the date of their purchase;

 
 
(v)
bonds or other obligations having a short term unsecured debt rating of not less
than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of not
less than A1 by Moody’s issued by or by authority of any state of the United
States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;

 
 
(vi)
repurchase agreements issued by an entity rated not less than A-1+ by S&P, and
not less than P-1 by Moody’s which are secured by U.S. Government securities of
the type described in clause (i) of this definition maturing on or prior to a
date one month from the date the repurchase agreement is entered into;

 
 
(vii)
short term promissory notes rated not less than A-1+ by S&P, and not less than
P-1 by Moody’s maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one month from the date of their purchase; and

 
 
(viii)
commercial paper (having original maturities of not more than 365 days) rated at
least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or domestic issuer
who, at the time of the investment, has outstanding long-term unsecured debt
obligations rated at least A1 by Moody’s.

 
“Change in Control” means (i) any change in the ownership of either Parent
Entity which results in more than twenty-five percent (25%) of such Parent
Entity’s Capital Stock being acquired by any one Person, or group of Persons
which are Affiliates of each other, or (ii) any change in the membership of
either Parent Entity’s Board of Directors which results in the number of board
members who have served as board members for the preceding one (1) year period
being less than 50% of the then-current total number of board members, provided
that, in making such calculation, the successor to any board member who has
died, become disabled or retired due to age or illness during such one year
period shall be deemed to have served for the full one year period, or (iii) any
change in the identity of the owners of the general partnership interests in the
Borrower, unless any such owner is a Wholly Owned Subsidiary of Glimcher Realty
Trust.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
 
-5-

--------------------------------------------------------------------------------

 
“Collateral” means all of the property, rights and interests of Borrower and its
Subsidiaries that are subject to the security interests and Liens created by the
Security Documents from time to time.
 
“Collateral Assignment” means, collectively, (i) the Collateral Assignment of
Equity Interests (GPLP) in the form of Exhibit H-2 attached hereto, dated of
even date herewith from Borrower to the Administrative Agent for the benefit of
the Lenders, as the same may be modified, amended or restated, pursuant to which
there shall be granted to the Administrative Agent on behalf of the Lenders a
first priority lien and security interest in the applicable Pledged Equity
Interests and the other interests of the Borrower in the related Collateral
described therein, (ii) the Collateral Assignment of Equity Interests (Other
Pledgors) in the form of Exhibit H-3 attached hereto, dated of even date
herewith from certain Subsidiaries of Borrower identified therein to the
Administrative Agent for the benefit of the Lenders, as the same may be
modified, amended or restated, pursuant to which there shall be granted to the
Administrative Agent on behalf of the Lenders a first priority lien and security
interest in the applicable Pledged Equity Interests and the other interests of
such other pledgors thereunder in the related Collateral described therein,
(iii) the Collateral Assignment of Note Receivables in the form of Exhibit I-2
attached hereto, dated of even date herewith from Borrower to the Administrative
Agent for the benefit of the Lenders, as the same may be modified, amended or
restated, pursuant to which there shall be granted to the Administrative Agent
on behalf of the Lenders a first priority lien and security interest in the
applicable Pledged Notes and the other interests of the Borrower in the related
Collateral described therein, (iv) the Collateral Assignment of Intercompany
Debt in the form of Exhibit K-2 attached hereto dated of even date herewith from
the Loan Parties that hold Intercompany Debt as of the Amendment Effective Date
to the Administrative Agent for the benefit of the Lenders, as the same may be
modified, amended or restated, pursuant to which there shall be granted to the
Administrative Agent on behalf of the Lenders a first priority lien and security
interest in the Intercompany Debt described therein, and (v) joinders in the
Collateral Assignment of Equity Interests (Other Pledgors) to add Collateral
that may hereafter be delivered by an additional pledgor and in the Collateral
Assignment of Intercompany Debt to add Collateral that may hereafter be
delivered by an additional pledgor pursuant to the terms of Section 2.3, and any
further assignments, certificates, powers, consents, acknowledgments, estoppels
or UCC-1 financing statements that may be delivered in connection therewith.
 
“Collateral Pool Debt Service” means, as of any date, an imputed annual amount
of principal and interest that would be due on the sum of (A) the then-current
Allocated Facility Amount plus (B) the then-current outstanding principal
balance of all Secured Indebtedness encumbering the Underlying Properties plus
(C) the then-current outstanding balance of any Unsecured Indebtedness of the
owners of the Underlying Properties, if such sum were a fully amortizing loan
with equal monthly payments of principal and interest over a period of thirty
years at a per annum interest rate equal to the greater of (a) 8.00% and (b) the
sum of (i) the then current yield on obligations of the United States Treasury
having the closest maturity date to the tenth (10th) anniversary of such date of
calculation, and (ii) 3.00%.
 
“Collateral Pool” means, as of any date, the then-current Collateral Properties
and the then-current Underlying Properties.
 
“Collateral Pool Debt Service Coverage Ratio” means, as of any date, the
Collateral Pool NOI divided by Collateral Pool Debt Service, expressed as a
ratio.
 
“Collateral Pool Debt Yield” means, as of any date, the Collateral Pool NOI
divided by the sum of (A) the then-current Allocated Facility Amount, plus (B)
the then-current outstanding principal balance of all Secured Indebtedness
encumbering the Underlying Properties plus (C) the then-current outstanding
principal balance of any Unsecured Indebtedness of the owners of the Underlying
Properties, expressed as a percentage.
 
 
-6-

--------------------------------------------------------------------------------

 
“Collateral Pool NOI” means, as of any date, the sum of (a) the aggregate Net
Operating  Income for the most recent four (4) consecutive fiscal quarters for
which financial results have been reported attributable to all Collateral
Properties and Underlying Properties owned for the entirety of such period plus,
(b) in the case of any Collateral Property or Underlying Property that was owned
as of the last day of such period of four (4) fiscal quarters, but not so owned
for the full period of four (4) fiscal quarters by the Borrower or a Subsidiary
of the Borrower, the amount of Net Operating Income that would have been earned
if such Collateral Property or Underlying Property had been so owned for the
full period of four (4) fiscal quarters, calculated by using the per diem Net
Operating Income actually earned for such Project during the period it was owned
by the Borrower or a Subsidiary of the Borrower.
 
“Collateral Properties” means, as of any date, collectively, the Properties
which are then encumbered by the Mortgages, being as of the Amendment Effective
Date, the four Initial Mall Properties, along with certain vacant land, improved
and unimproved outparcels and vacant but improved anchor pads, all as described
in the legal descriptions attached as Exhibit J-1 hereto.
 
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth opposite its signature below or as set forth
in any Notice of Assignment relating to any assignment that has become effective
pursuant to Section 12.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.
 
“Consolidated Debt Service” means, for any period, without duplication,
(a) Consolidated Interest Expense for such period plus (b) the aggregate amount
of scheduled principal payments attributable to Consolidated Outstanding
Indebtedness (excluding optional prepayments and scheduled principal payments in
respect of any such Indebtedness) which is not amortized through periodic
installments of principal and interest over the term of such Indebtedness
required to be made) during such period by any member of the Glimcher Group,
plus (c) a percentage of all such  scheduled principal payments required to be
made during such period by any Joint Venture on Indebtedness taken into account
in calculating Consolidated Interest Expense, equal to the Glimcher Percentage
of such principal payments required to be made by Joint Ventures related to
Indebtedness.
 
“Consolidated Group” shall mean the Borrower, the Parent Entities and all
Subsidiaries which are consolidated with them for financial reporting purposes
under GAAP.
 
“Consolidated Group Pro Rata Share” shall mean, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the percentage of the issued and outstanding stock, partnership
interests or membership interests in such Investment Affiliate held by the
Consolidated Group in the aggregate.
 
“Consolidated Interest Expense” means, for any period without duplication, the
amount of interest expense, excluding any non-cash interest expense and
capitalized interest, of the Glimcher Group and Glimcher Percentage for such
period attributable to Consolidated Outstanding Indebtedness during such period.
 
 
-7-

--------------------------------------------------------------------------------

 
“Consolidated Net Income” shall mean, for any period, net earnings (or loss)
after taxes (from continuing operations and discontinued operations) of the
Glimcher Group plus the applicable Glimcher Percentage of net earnings (or loss)
of all Joint Ventures for such period.
 
“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.
 
“Consolidated Outstanding Indebtedness” shall mean, as of any date of
determination, without duplication, the sum of (a) all Indebtedness of the
Glimcher Group outstanding at such date, plus, without duplication (b) the
applicable Glimcher Percentage of all Indebtedness of each Joint Venture,
adjusted to eliminate increases or decreases arising from FAS-141 and excluding
traditional carve-outs relating to non-recourse debt obligations for both the
Glimcher Group and the Glimcher Percentage.
 
“Construction in Progress” means, as of any date, the total construction cost
incurred of any Projects then under development and not yet open for four full
fiscal quarters plus the book value of all land not then included in Unimproved
Land.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
 
“Conversion/Continuation Notice” is defined in Section 2.10.
 
“Default” means an event described in Article VII.
 
“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under the Agreement within the time period specified for performance
of such obligation, or, if no time frame is specified, if such failure or
refusal continues for a period of five Business Days after written notice from
the Administrative Agent; provided that if such Lender cures such failure or
refusal, such Lender shall cease to be a Defaulting Lender.
 
“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.12 which shall mean that (i) each LIBOR Rate
Advance shall bear interest for the remainder of the applicable LIBOR Interest
Period at the rate otherwise applicable to such LIBOR Interest Period plus 4%
per annum and (ii) each Floating Rate Advance shall bear interest at a rate per
annum equal to the Floating Rate otherwise applicable to the Floating Rate
Advance plus 4% per annum.
 
“Deposit Account” means a certain account to be maintained by the Borrower with
the Depository Bank which is being pledged to the Administrative Agent for the
benefit of the Lenders pursuant to the Account Pledge Agreement, and any
replacement or substitution accounts thereafter established with the prior
written consent of Administrative Agent on behalf of the Lenders.
 
“Depository Bank” means The Huntington National Bank or such other bank
acceptable to the Administrative Agent on behalf of the Lenders as the Borrower
may hereafter select to hold the Deposit Account.
 
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community Right to
Know Act; the Hazardous Substances Transportation Act; the Resource Conservation
and Recovery Act (including but not limited to Subtitle I relating to
underground storage tanks); the Solid Waste Disposal Act; the Clean Water Act;
the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking Water
Act; the Occupational Safety and Health Act; the Federal Water Pollution Control
Act; the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered
Species Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act.
 
 
-8-

--------------------------------------------------------------------------------

 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
 
“Excess Funds” means that portion of the revenues of the Consolidated Group and
the Investment Affiliates from the operation of their respective Properties,
after payment of all debt service on Secured Indebtedness encumbering such
Properties and Property-level operating expenses related to such Properties,
which either is received by the Borrower directly from such operations or is
distributable to the Borrower from the other members of the Consolidated Group
or the Investment Affiliates or, in either case, from any lockbox accounts
established by the owners of such Properties with their respective mortgage
lenders or servicers for receipt of all revenues from such Properties, and which
Borrower has agreed to cause to be deposited into the Deposit Account as
described in Section 6.25 below.
 
“Excluded Subsidiary” means, a Subsidiary which is (A) a single-purpose entity
which owns only Projects subject to Secured Indebtedness and the terms of the
loan documents for such Secured Indebtedness restrict the creation of any
Guarantee Obligations or additional Indebtedness and impose other safeguards
typically imposed on such single-purpose entities in secured financings or (B)
an entity whose assets represent less than 5% of the Total Asset Value and which
is not the owner of any of the Collateral.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender.
 
“Facility Letter of Credit” means a Letter of Credit issued pursuant to
Article IIA of this Agreement.
 
“Facility Letter of Credit Fee” is defined in Section 2A.8.
 
“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.
 
“Facility Letter of Credit Sublimit” means $50,000,000.
 
“Facility Termination Date” means December 13, 2010, as such date may be
extended pursuant to Section 2.22 and Section 2.23 hereof.
 
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”
 
 
-9-

--------------------------------------------------------------------------------

 
“Fee Letter” is defined in Section 2.6.
 
“Financial Contract” of a Person means (i) any exchange - traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.
 
“Financial Undertaking” of a Person means (i) any transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person, or
(ii) any agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, interest rate exchange agreements,
forward currency exchange agreements, interest rate cap or collar protection
agreements, forward rate currency or interest rate options.
 
“First Commitment Reduction Threshold” means the permanent reduction of the
Aggregate Commitment to $300,000,000.
 
“First Mortgage Receivable” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a “First Mortgage
Receivable” in its most recent compliance certificate.
 
“Fixed Charges” shall mean, for any period, the sum of (i) Consolidated Debt
Service, (ii) all dividends payable on account of preferred stock or preferred
operating partnership units of the Borrower or any other Person in the Glimcher
Group, (iii) all ground lease payments to the extent not deducted as an expense
in calculating Adjusted Annual EBITDA and (iv) plus Glimcher Percentage payable
by Joint Ventures with respect to items (ii) and (iii) above.
 
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate changes.
 
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
 
“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.
 
“Fourth Commitment Reduction Threshold” means the permanent reduction of the
Aggregate Commitment to $200,000,000.
 
“Free Cash Flow” means, for any period, Adjusted Funds From Operations for such
period reduced, without duplication, by the following obligations paid during or
on account of such period: tenant allowances, tenant improvements, development
obligations, redevelopment obligations, amortization of Indebtedness required
from time to time under the terms of such Indebtedness (provided that, if the
amount of amortization required under any Indebtedness outstanding on the
Amendment Effective Date increases as a result of any amendment to such existing
Indebtedness or of the refinancing of such existing Indebtedness, the amount, if
any, by which such increased amortization payments during any such period shall
exceed the aggregate Net Operating Income of the Project directly or indirectly
securing repayment of such Indebtedness during such period shall not reduce Free
Cash Flow for such period), capital expenditures, amounts funded to establish
reserves for the payments of any of the foregoing obligations committed to
during such period and, to the extent permitted hereunder, dividends for such
period.
 
 
-10-

--------------------------------------------------------------------------------

 
“Funds From Operations” shall have the meaning determined from time to time by
the National Association of Real Estate Investment Trusts to be the meaning most
commonly used by its members.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.
 
“Glimcher Group” means, collectively, the Borrower, the Parent Entities and any
Subsidiaries which are wholly owned, in the aggregate, by the Borrower and/or
the Parent Entities.
 
“Glimcher Percentage” means, with respect to any Joint Venture or any member of
the Consolidated Group that is not also a member of the Glimcher Group, the
percentage of the total equity interests held by the Glimcher Group, in the
aggregate, in such Joint Venture or such member determined by calculating the
percentage of the issued and outstanding stock, partnership interests or
membership interests in such Joint Venture or such member held by the Glimcher
Group in the aggregate.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
 
 
-11-

--------------------------------------------------------------------------------

 
“Guaranty” means, collectively, the Parent Guaranty and the Subsidiary Guaranty.
 
“Guarantors” means, as of any date, the Parent Entities and the then-current
Subsidiary Guarantors.
 
“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all Capitalized Lease Obligations, (e) all obligations of such Person in
respect of acceptances issued or created for the account of such Person, (f) all
Guarantee Obligations of such Person (excluding in any calculation of
consolidated Indebtedness of the Consolidated Group, Guarantee Obligations of
one member of the Consolidated Group in respect of primary obligations of any
other member of the Consolidated Group), (g) all reimbursement obligations of
such Person for letters of credit and other contingent liabilities (excluding in
any calculation of consolidated Indebtedness of the Consolidated Group,
Guarantee Obligations of one member of the Consolidated Group in respect of
primary obligations of any other member of the Consolidated Group), (h) any Net
Mark-to-Market Exposure and (i) all liabilities secured by any lien (other than
liens for taxes not yet due and payable) on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof.
 
“Initial Diligence” is defined in Section 2.3(a).
 
“Initial Mall Properties” means those Collateral Properties commonly known as
Morgantown Commons, New Towne Mall, Ohio River Plaza, and Indian Mound Mall.
 
“Intercompany Debt” means, as of any date, any Indebtedness of any member of the
Consolidated Group or any Investment Affiliate owing to any Loan Party, being,
as of the Amendment Effective Date, the Indebtedness described on Exhibit K-1
attached hereto.
 
“Interest Period” means a LIBOR Interest Period.
 
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.
 
“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has any ownership interest, whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.
 
“Issuance Date” is defined in Section 2A.4(a)(2).
 
“Issuance Notice” is defined in Section 2A.4(c).
 
 
-12-

--------------------------------------------------------------------------------

 
“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit.  KeyBank shall be the sole Issuing
Bank.
 
“Joint Venture” means any Investment Affiliate or any member of the Consolidated
Group that is not a member of Glimcher Group.
 
“Joint Venture Project” means any Project owned by an Investment Affiliate or
any member of the Consolidated Group that is not a member of Glimcher Group
excluding, however, any such Projects that are classified as Construction in
Progress.
 
“Leases” shall mean, collectively, all leases, subleases and similar occupancy
agreements affecting any Collateral Property or Underlying Property, or any part
thereof, now existing or hereafter executed and all material amendments,
material modifications or supplements thereto.
 
“Lenders” means the lending institutions listed on the signature pages of the
Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to the Agreement and the
Designated Lenders, if any, provided that the term “Lender” shall exclude each
such Designated Lender when used in the reference to the Commitments or terms
relating to the Commitments.
 
“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
“Letter of Credit Collateral Account” is defined in Section 2A.9.
 
“Letter of Credit Request” is defined in Section 2A.4(a).
 
“LIBOR Applicable Margin” means 4.0%.
 
“LIBOR Base Rate” means, the rate (rounded upwards to the nearest 1/16th) with
respect to a LIBOR Rate Advance for the relevant LIBOR Interest Period, the
applicable British Bankers’ Association LIBOR rate for deposits in U.S. dollars
as reported by any generally recognized financial information service as of
11:00 a.m. (London time) two Business Days prior to the first day of such LIBOR
Interest Period, and having a maturity equal to such LIBOR Interest Period,
provided that, if no such British Bankers’ Association LIBOR rate is available
to the Administrative Agent, the applicable LIBOR Base Rate for the relevant
LIBOR Interest Period shall instead be the rate determined by the Administrative
Agent to be the rate at which KeyBank or one of its Affiliate banks offers to
place deposits in U.S. dollars with first-class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such LIBOR Interest Period, in the approximate amount of
Administrative Agent’s relevant LIBOR Rate Loan and having a maturity equal to
such LIBOR Interest Period, provided further that, in the event that the LIBOR
Base Rate with respect to a LIBOR Rate Advance is less than 1.50%, the LIBOR
Base Rate shall be deemed to be 1.50% for such LIBOR Rate Advance.
 
“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three or six months, to the extent
deposits with such maturities are available to the Lenders, commencing on a
Business Day, as selected by Borrower; provided, however, that any LIBOR
Interest Period which begins on a day for which there is no numerically
corresponding date in the calendar month in which such LIBOR Interest Period
would otherwise end shall instead end on the last Business Day of such calendar
month.  Notwithstanding the foregoing, at any one time there will be no more
than six (6) LIBOR Interest Periods outstanding.
 
 
-13-

--------------------------------------------------------------------------------

 
“LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by one minus the then-current Reserve
Requirement and (B) the LIBOR Applicable Margin.
 
“LIBOR Rate Advance” means an Advance which bears interest at a LIBOR Rate.
 
“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.
 
“Lien” means any lien (statutory or other), mortgage, pledge, negative pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
 
“Liquidity Shortage” means any reduction in the Aggregate Commitment which would
cause the sum of (A) the then-current cash and Cash Equivalents of the
Consolidated Group (excluding any cash or Cash Equivalents which are pledged
pursuant to the loan documents evidencing any Secured Indebtedness (other than
pursuant to the Account Pledge Agreement) or which are escrowed or otherwise
restricted to use for a designated purpose pursuant to the requirements of any
loan documents or other contractual or legal obligations of the Consolidated
Group to third parties which are not Affiliates of the Borrower) plus (B) the
excess of the Aggregate Commitment as so reduced over the then-current Allocated
Facility Amount, to be less than $60,000,000.
 
“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.
 
“Loan Documents” means the Agreement, the Notes, the Guaranties, the Security
Documents, and any other document from time to time evidencing or securing
indebtedness incurred by the Borrower under this Agreement, as any of the
foregoing may be amended or modified from time to time.
 
“Loan Parties” means the Borrower and the Guarantors, including without
limitation all of the pledgors under the Collateral Assignments.
 
“Major Lease” means any Lease demising space in a Project in excess of the
lesser of (i) 10,000 square feet of gross leaseable area or rentable area, as
applicable, or (ii) 10% of the total gross leaseable area or rentable area, as
applicable, of such Project.
 
“Majority Lenders” means Lenders in the aggregate having at least fifty-one
percent (51%) of the Aggregate Commitment or, if the Aggregate Commitment has
been terminated, Lenders in the aggregate holding at least fifty-one percent
(51%) of the aggregate unpaid principal amount of the outstanding Advances,
provided that the Commitment and Advances held by any then-current Defaulting
Lender shall be subtracted from the Aggregate Commitment and the outstanding
Advances solely for the purpose of calculating the Majority Lenders at such
time.
 
“Material Adverse Effect” means, in the Administrative Agent’s reasonable
discretion, a material adverse effect on (i) the business, property or condition
(financial or otherwise) of the Consolidated Group, (ii) the ability of the
Borrower to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents.
 
 
-14-

--------------------------------------------------------------------------------

 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation, but excluding substances of kinds
and amounts ordinarily used or stored in similar properties for the purposes of
cleaning or other maintenance or operations or as inventory of tenants and
otherwise in compliance with all Environmental Laws.
 
“Maximum Collateral Pool Supported Amount” means, as of any date, the greatest
Allocated Facility Amount that would not cause either (i) the Collateral Pool
Debt Yield to be less than 10.5% or (ii) the Collateral Pool Debt Service
Coverage Ratio to be less than 1.25 to 1.00.
 
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions hereof.
 
“Minimum Release Price” means, with respect to the sale of all or any portion of
any Collateral Property or Underlying Property, a gross sales price equal to
seventy-five percent (75%) of the “as-is” value of the portion of such
Collateral Property or Underlying Property being sold as established by the most
recent Appraisal of such Collateral Property or Underlying Property obtained or
paid for by the Borrower after the Amendment Effective Date and prepared not
earlier than twelve (12) months prior to the date of such proposed sale,
provided (i) that if such Appraisal is more than six (6) months old and the
Majority Lenders believe in good faith that such Property has materially
increased in value, the Majority Lenders may obtain and pay for an update to
such Appraisal which shall be used to calculate the Minimum Release Price for
such Property unless the Borrower has entered into a binding agreement
establishing the sales price for such Property prior to the issuance of such
updated Appraisal, and (ii) that the Minimum Release Price with respect to the
sale of all or substantially all of any of the Initial Mall Properties shall
mean a gross sales price equal to the following amounts, without the need to
provide any Appraisal for such Initial Mall Property: Morgantown Commons -
$7,000,000; New Towne Mall - $20,000,000; Ohio River Plaza - $3,000,000; and
Indian Mound Mall - $20,000,000.
 
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
 
“Mortgages” shall mean first priority, recorded mortgages or deeds of trust or
deeds to secure debt, as applicable encumbering the Collateral Properties
executed in each case by the Borrower or the applicable Subsidiary Guarantor
owning such Collateral Property and securing the Obligations in substantially
the same form as is attached hereto as Exhibit J-2 and made a part hereof, with
such modifications are reasonably satisfactory to the Administrative Agent.
 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
 
 
-15-

--------------------------------------------------------------------------------

 
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract.  “Unrealized losses” means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and “unrealized profits” means the fair market value of the gain to such Person
of replacing such Rate Management Transaction or other Financial Contract as of
the date of determination (assuming such Rate Management Transaction or other
Financial Contract were to be terminated as of that date).
 
“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period (adjusted to eliminate the straightlining of
rents), minus the amount of all expenses (as determined in accordance with GAAP)
incurred in connection with and directly attributable to the ownership and
operation of such Project for such period, including, without limitation,
Management Fees and amounts accrued for the payment of real estate taxes and
insurance premiums, but excluding any general and administrative expenses
related to the operation of the Borrower or the Parent Entities, any interest
expense or other debt service charges and any non-cash charges such as
depreciation or amortization of financing costs.  As used herein “Management
Fees”, means, with respect to each Project for any period, an amount equal to
the greater of (i) actual management fees payable with respect thereto and (ii)
three percent (3%) per annum on the aggregate base rent and percentage rent due
and payable under leases at such Project.
 
“New Developments” means, as of any date, a Project which has been open and
operating for less than four (4) full fiscal quarters of the Borrower.
 
“New Pledged Note” is defined in Section 2.3(a).
 
“New Subject Property” is defined in Section 2.3(a).
 
“Non-Recourse Indebtedness” means, with respect to any Person, Secured
Indebtedness for which the liability of such Person (except with respect to
fraud, Environmental Laws liability and other customary non-recourse “carve-out”
exceptions) either is contractually limited to collateral securing such
Indebtedness or is so limited by operation of law.
 
“Non-U.S. Lender” is defined in Section 3.5(iv).
 
“Note” means a promissory note, in substantially the form of Exhibit A to the
Original Credit Agreement duly executed by the Borrower and payable to the order
of a Lender in the amount of its Commitment, including any amendment,
modification, renewal or replacement of such promissory note.
 
“Notice of Assignment” is defined in Section 12.3.2.
 
 
-16-

--------------------------------------------------------------------------------

 
“Obligations” means the Advances and all accrued and unpaid fees and all other
obligations of Borrower to the Administrative Agent or the Lenders arising under
this Agreement or any of the other Loan Documents.
 
“One Day LIBOR Rate” means, with respect to Swingline Advances only, for any
day, the sum of (A) an interpolated rate, as determined by the Swingline Lender
in its sole discretion for such day, equal to the LIBOR Base Rate that would
apply to an Interest Period of one day (which shall in no event less than 1.50%)
plus (B) the LIBOR Applicable Margin.
 
“Other Taxes” is defined in Section 3.5(ii).
 
“Parent Entities” means Glimcher Realty Trust and Glimcher Properties
Corporation.
 
“Parent Guaranty” means the guaranty dated as of December 14, 2006 executed and
delivered by the Parent Entities substantially in the form of Exhibit D to the
Original Credit Agreement, as the same may be amended, supplemented or modified
from time to time.
 
“Participants” is defined in Section 12.2.1.
 
“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the fifteenth day of each calendar month.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Percentage” means for each Lender the ratio that such Lender’s Commitment bears
to the Aggregate Commitment, expressed as a percentage.
 
“Permitted Acquisitions” are defined in Section 6.13.
 
“Permitted Collateral Sale” is defined in Section 2.3(b).
 
“Permitted Investments” are defined in Section 6.13.
 
“Permitted Liens” are defined in Section 6.14.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
 
“Pledged Equity Interests” means, as of any date, collectively, the applicable
legal, equitable and beneficial ownership interests of the Borrower and certain
Subsidiaries of the Borrower in those Subsidiaries of Borrower identified on
Exhibit H-1 attached hereto, together with any interests in other Subsidiaries
of the Borrower added hereafter as Collateral in accordance with Section 2.3,
less any such interests released from Collateral prior to such date in
accordance with Section 6.24.
 
“Pledged Notes” means, as of any date, collectively, the promissory note
received in connection with the prior sale of a Project of the Consolidated
Group as described on Exhibit I-1 attached hereto, together with any promissory
notes added hereafter as Collateral in accordance with Section 2.3(a).
 
 
-17-

--------------------------------------------------------------------------------

 
“Pre-Approved Recourse Indebtedness” means additional Recourse Indebtedness
incurred after the Amendment Effective Date with respect to the construction
loan relating to the development of Scottsdale Quarter in Scottsdale, Arizona,
the term loan secured by Northtown Mall in Blaine, Minnesota or the term loan
secured by Grand Central Mall in Vienna, West Virginia, provided that the
aggregate amount of all Recourse Indebtedness under such loans shall not exceed
the maximum aggregate amount contractually provided for in the applicable loan
documents as of the Amendment Effective Date.
 
“Preferred Dividends” means, with respect to any entity, dividends or other
distributions which are payable to holders of any ownership interests in such
entity which entitle the holders of such ownership interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity.
 
“Preferred Stock” means any Capital Stock which entitles the holder thereof to
receive Preferred Dividends.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by Administrative Agent or its parent as its prime
rate (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes.  In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate, then the term “Prime Rate”
as used in this Agreement shall mean the prime rate, base rate or other
analogous rate of the new Administrative Agent.
 
“Project” means any real estate asset operated or intended to be operated as a
retail property.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Purchasers” is defined in Section 12.3.1.
 
“Qualifying Refinance” means any refinancing of Consolidated Outstanding
Indebtedness after the Amendment Effective Date with Recourse Indebtedness which
(i) is secured by one or more of Polaris Towne Center in Columbus, Ohio, Mall at
Johnson City in Johnson City, Tennessee, Tulsa Promenade in Tulsa, Oklahoma,
Colonial Park Mall in Harrisburg, Pennsylvania, West Shore Plaza in Tampa,
Florida, Dayton Mall in Dayton, Ohio, Puente Hills Mall in Los Angeles,
California and Ashland Town Center in Ashland, Kentucky, (ii) provides for
recourse liability not in excess of fifty percent (50%) of the principal balance
thereof, (iii) has a loan-to-value ratio of 65% or less, using then-current
appraised value based upon either the appraisal prepared in connection with such
refinancing, or, if no appraisal was prepared in connection with such
refinancing, an Appraisal obtained by Borrower at Borrower’s sole cost and
expense dated not earlier than six (6) months prior to such refinancing and (iv)
has a final maturity date after December 14, 2012 (after giving effect to
extensions which are available without requiring the achievement of a lower
loan-to-value ratio or a higher debt service coverage ratio than the ratios
applicable to the initial underwriting for such refinancing).
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
 
 
-18-

--------------------------------------------------------------------------------

 
“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, subject to customary limited exceptions for certain acts or
types of liability.
 
“Redevelopment” means, with respect to any Project, the demolition of some or
all of the existing improvements and the construction of new improvements on the
site of such Project, which may include the construction of additional gross
leaseable area.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
“Reimbursement Obligations” means at any time, the aggregate of the Obligations
of the Borrower to the Lenders, the Issuing Bank and the Administrative Agent in
respect of all unreimbursed payments or disbursements made by the Lenders, the
Issuing Bank and the Administrative Agent under or in respect of the Facility
Letters of Credit.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
 
“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances, provided that the Commitment and
Advances held by any then-current Defaulting Lender shall be subtracted from the
Aggregate Commitment and the outstanding Advances solely for the purpose of
calculating the Required Lenders at such time.
 
“Reserve Requirement” means, with respect to a LIBOR Rate Loan and LIBOR
Interest Period, that percentage (expressed as a decimal) which is in effect on
such day, as prescribed by the Federal Reserve Board or other governmental
authority or agency having jurisdiction with respect thereto for determining the
maximum reserves (including, without limitation, basic, supplemental, marginal
and emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.
 
 
-19-

--------------------------------------------------------------------------------

 
“Scheduled Mandatory Payments” is defined in Section 2.8(c).
 
“Second Commitment Reduction Threshold” means the permanent reduction of the
Aggregate Commitment to $275,000,000.
 
“Secured Indebtedness” means any Indebtedness which is secured by a Lien on a
Project, any ownership interests in any Person or any other assets which had, in
the aggregate, a value in excess of the amount of such Indebtedness at the time
such Indebtedness was incurred.
 
“Security Documents” means the Collateral Assignments (and each joinder therein
and each additional Collateral Assignment subsequently delivered pursuant to
this Agreement), the Mortgages (and each Mortgage subsequently delivered
pursuant to this Amendment), the Account Pledge Agreement and any further
collateral assignments to the Administrative Agent for the benefit of the
Lenders, including, without limitation, any UCC-1 financing statements delivered
or authorized to be filed by the Administrative Agent in connection therewith
and any endorsements or allonges to the Pledged Notes.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
 
“S&P” means Standard & Poor’s Ratings Group and its successors.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.
 
“Subsidiary Guarantor” means, as of any date, each Subsidiary of the Borrower
which is then a party to the Subsidiary Guaranty pursuant to Section 6.23.
 
“Subsidiary Guaranty” means the guaranty to be executed and delivered by those
Subsidiaries of the Borrower listed on Schedule 6.23, substantially in the form
of Exhibit D attached to this Amendment, as the same may be amended,
supplemented or otherwise modified from time to time pursuant to Section 6.23,
including any joinders executed by additional Subsidiary Guarantors.
 
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.
 
“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.
 
 
-20-

--------------------------------------------------------------------------------

 
“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding $35,000,000, which is included in, and is not in
addition to, the Swingline Lender’s total Commitment hereunder.
 
“Swingline Lender” shall mean KeyBank, in its capacity as a Lender.
 
“Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.17 hereof.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
 
“Third Commitment Reduction Threshold” means the reduction of the Aggregate
Commitment to $250,000,000.
 
“Total Asset Value” means, as of any date, (i) the Net Operating Income for the
most recent four (4) consecutive fiscal quarters of the Borrower for which
financial results have been reported attributable to Wholly-Owned Glimcher
Projects (excluding 100% of the Net Operating Income attributable to Projects
which have not been so owned for six (6) full fiscal quarters as of the end of
the most recent fiscal quarter for which financial results have been reported)
divided by the Capitalization Rate in effect on the last day of the most recent
such quarter, plus (ii) 100% of cost for any such Wholly-Owned Glimcher Projects
first acquired during such six (6) fiscal quarter period (including assumed
Secured Indebtedness), plus (iii) the Glimcher Percentage of Net Operating
Income attributable to Joint Venture Projects for the most recent four (4)
consecutive fiscal quarters of the Borrower for which financial results have
been reported (excluding Net Operating Income attributable to any such Projects
which either have not been so owned for six (6) fiscal quarters as of the end of
such most recent fiscal quarter for which financial results have been reported)
divided by the Capitalization Rate in effect on the last day of the most recent
such quarter, plus (iv) the Glimcher Percentage of the price paid for any such
Joint Venture Projects first acquired by a Joint Venture during such six (6)
fiscal quarter period (including assumed Secured Indebtedness), plus (v) cash
and Cash Equivalents owned by the Glimcher Group as of the end of the most
recent fiscal quarter for which financial results have been reported, plus (vi)
the Glimcher Percentage of all cash and Cash Equivalents owned by Joint Ventures
as of the end of the most recent fiscal quarter financial results have been
reported plus (vii) Construction in Progress and Unimproved Land of the Glimcher
Group, valued in accordance with GAAP, plus (viii) the Glimcher Percentage of
any Construction in Progress and Unimproved Land of any other members of the
Consolidated Group or Investment Affiliates, valued in accordance with GAAP,
plus (ix) First Mortgage Receivables owned by the Glimcher Group, valued in
accordance with GAAP, plus (x) the Glimcher Percentage of First Mortgage
Receivables owned by any other members of the Consolidated Group and Investment
Affiliates, valued in accordance with GAAP.
 
“Transferee” is defined in Section 12.4.
 
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or LIBOR Rate Advance.
 
“Underlying Property” means, as of any date, a Property in which any direct or
indirect ownership interest is then a Pledged Equity Interest.
 
 
-21-

--------------------------------------------------------------------------------

 
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.
 
“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Borrower in a certificate
delivered to the Administrative Agent as land that is reasonably expected to
satisfy all such criteria within six (6) months after such date.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“Unscheduled Mandatory Payments” is defined in Section 2.8(b).
 
“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person for borrowed money that does not constitute Secured Indebtedness or
Guarantee Obligations.
 
“Unused Fee” is defined in Section 2.5.
 
“Unused Fee Percentage” means, with respect to any day during a calendar
quarter, 0.50% per annum.
 
“Wholly-Owned Glimcher Project” means, as of any date, any Project then
wholly-owned by the Glimcher Group, in the aggregate.
 
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
ARTICLE II.
 
THE CREDIT
 
2.1.           Generally.  Subject to the terms and conditions of this
Agreement, Lenders severally agree to make Advances through the Administrative
Agent to Borrower from time to time prior to the Facility Termination Date, and
to support the issuance of Facility Letters of Credit under Article 2A of this
Agreement, provided that the making of any such Advance or the issuance of such
Facility Letter of Credit will not:
 
(i)           cause the then-current Allocated Facility Amount to exceed the
then-current Aggregate Commitment; or
 
 
-22-

--------------------------------------------------------------------------------

 
(ii)            assuming that the Facility Termination Date has been extended to
December 13, 2012 under Section 2.23 hereof, at any time on or after December
14, 2011 cause the then-current Allocated Facility Amount to exceed the
then-current Maximum Collateral Pool Supported Amount; or
 
(iii)           cause the then-current outstanding Swingline Advances to exceed
the Swingline Commitment; or
 
(iv)           cause the then outstanding Facility Letters of Credit Obligations
to exceed the Facility Letter of Credit Sublimit.
 
The Advances may be Swingline Advances, ratable Floating Rate Advances or
ratable LIBOR Rate Advances.  Each Lender shall fund its Percentage of each such
Advance (other than a Swingline Advance) and no Lender will be required to fund
any amounts which, when aggregated with such Lender’s Percentage of all other
Advances then outstanding and of all Facility Letter of Credit Obligations,
would exceed such Lender’s then-current Commitment.  This facility (“Facility”)
is a revolving credit facility and, subject to the provisions of this Agreement,
Borrower may request Advances hereunder, repay such Advances and reborrow
Advances at any time prior to the Facility Termination Date.
 
2.2.           Ratable and Non Ratable Advances
 
.  Each Advance hereunder shall consist of Loans made from the several Lenders
ratably in proportion to the ratio their respective Commitments bear to the
Aggregate Commitment, except for Swingline Loans which shall be made by the
Swingline Lender in accordance with Section 2.17.  The ratable Advances may be
Floating Rate Advances, LIBOR Rate Advances or a combination thereof, selected
by the Borrower in accordance with Sections 2.9 and 2.10.
 
2.3.           Collateral  (A).  The obligations of the Borrower under the Loan
Documents have been secured by perfected first priority Liens to be held by the
Administrative Agent for the benefit of the Lenders in the Collateral, as
evidenced from time to time by the Security Documents. The Mortgages on the
existing Collateral Properties and the Collateral Assignments as to the existing
Pledged Equity Interests have been executed and delivered, and in the case of
the Mortgages recorded, on or before the Amendment Effective Date.
 
 
-23-

--------------------------------------------------------------------------------

 
(a)           Additional Collateral.  Borrower shall notify the Administrative
Agent in writing not less than twenty (20) Business Days prior to (i) the
acquisition by any member of the Consolidated Group or any Investment Affiliate
of any Project or other Property which will either not be encumbered by Secured
Indebtedness or will be encumbered by Secured Indebtedness that will permit the
pledge of direct or indirect ownership interests in the owner of such Project or
Property or (ii) the repayment in full of any Secured Indebtedness encumbering a
Project or other Property currently owned by a member of the Consolidated Group
or an Investment Affiliate, either from the Consolidated Group’s own funds or
through the proceeds of a refinancing which will permit the pledge of direct or
indirect ownership interests in the owner of such Project or Property (in each
case under this clause (ii) and under clause (i), a “New Subject Property”) or
(iii) creation or acquisition of a promissory note to be received in connection
with the sale of a Project of the Consolidated Group (a “New Pledged
Note”).  Each such notice with respect to a New Subject Property shall provide
the Administrative Agent with copies of a rent roll, leasing activity reports,
tenant sales reports (if applicable), all Leases, operating statements for each
month for last twelve (12) months, the most recent owner’s title insurance
policy, a current title insurance commitment and copies of all underlying title
exception documents, a current survey meeting ALTA standards, current property
condition and zoning reports, and current Phase I environmental assessments, all
dated not more than twelve (12) months prior to the date of such notice
(“Initial Diligence”) for distribution to the Lenders. The Administrative Agent
shall notify Borrower in writing within fifteen (15) Business Days of receiving
such notice if the Administrative Agent objects to adding the New Subject
Property as Collateral.  Each such New Subject Property not objected to by the
Administrative Agent shall become either a Collateral Property, if unencumbered
by any Secured Indebtedness, or an Underlying Property with respect to which
direct or indirect ownership interests therein shall be pledged pursuant to a
Collateral Assignment, if encumbered by Secured Indebtedness which permits
Pledged Equity Interests.  Upon the date of the acquisition of such Project or
Property or the date of such repayment of such prior Secured Indebtedness or the
date of the creation or acquisition of such a New Pledged Note, as the case may
be, the Borrower shall (i) if such Project or Property  is unencumbered, cause
the applicable Subsidiary owning such Property to (A) execute and deliver to the
Administrative Agent a Joinder Agreement with respect to the Subsidiary Guaranty
(unless such Subsidiary has already executed or joined in the Subsidiary
Guaranty), (B) execute, deliver and record a Mortgage on such New Subject
Property, (C) deliver to the Administrative Agent a lender’s policy of title
insurance (with such coverages and endorsements as Administrative Agent may
reasonably require) insuring such Mortgage in such amount and form as is
reasonably satisfactory to the Administrative Agent, together with an opinion of
local counsel as to the form of such Mortgage similar to those opinions
delivered under Section 4.1 with respect to the initial Mortgages, (D) approve
for filing UCC-1 Financing Statements prepared by the Administrative Agent with
respect to any related personal property, (E) obtain and deliver to the
Administrative Agent estoppel certificates from tenants under all Major Leases
with respect to each Collateral Property (to the extent available after
reasonable collection efforts) and (F) use commercially reasonable efforts to
obtain and deliver to the Administrative Agent subordination, disturbance and
attornment agreements in a form satisfactory to the Administrative Agent from
tenants under Major Leases with respect to each Collateral Property representing
in the aggregate not less than seventy-five percent (75%) of the total gross
leasable area or rentable area, as applicable, at such Collateral Property
demised under Major Leases, or (ii) if such Project or Property is encumbered by
Secured Indebtedness, cause the applicable Subsidiary owning such Property to
(A) execute and deliver to the Administrative Agent a Joinder Agreement with
respect to the Subsidiary Guaranty (unless such Subsidiary has already executed
or joined in the Subsidiary Guaranty), (B) execute and deliver a Collateral
Assignment with respect to the ownership interests in such Property in
substantially the same form as the Collateral Assignment attached as
Exhibit H-2, and (C) execute, deliver and/or approve for filing such UCC-1
financing statements, acknowledgments and membership, partnership and stock
certificates and blank transfer powers, as the Administrative Agent on behalf of
the Lenders shall deem reasonably necessary or desirable to obtain and perfect a
first priority Lien against such ownership interests, (iii) in either case,
execute and deliver to the Administrative Agent a written confirmation that, as
of the date such New Subject Property (or a Pledged Equity Interest therein) is
included in Collateral, all of the representations and warranties contained in
Section 5.23 hereof are true and correct in all material respects with respect
to such New Subject Property as if it (or a Pledged Equity Interest therein) had
been included in the Collateral as of the Amendment Effective Date, together
with certificates evidencing that all insurance with respect to such additional
Collateral Property or Underlying Property as required under Section 5.16 is in
full force and effect, and (iv) in the case of a New Pledged Note, deliver the
original thereof to the Administrative Agent endorsed in blank on its face or by
an allonge and execute and deliver to the Administrative Agent a written
confirmation that, as of such date such New Pledged Note shall be subject to all
of the terms and conditions of the Collateral Assignment of Note
Receivables.  Except in accordance with this Section 2.3 and with Section 6.24
the Administrative Agent may not release the Mortgage on any Collateral Property
or the Lien created by the applicable Collateral Assignment in the Pledged
Equity Interests with respect to any Underlying Property or the Lien created
with respect to any Pledged Note without the consent of the Majority
Lenders.  The Borrower hereby agrees to pay all direct, out-of-pocket costs and
expenses of Administrative Agent incurred in connection with the review and
acceptance of such additional Collateral.
 
 
-24-

--------------------------------------------------------------------------------

 
(b)           Sale of a Collateral Property, Underlying Property or Pledged
Equity Interest.  Provided no Default or Unmatured Default shall have occurred
hereunder or under the other Loan Documents and be continuing (or would exist
immediately after giving effect to the transactions contemplated by this
Section 2.3(b)), the Borrower or the applicable Subsidiary Guarantor may sell a
Collateral Property or sell or approve the sale of an Underlying Property or the
Pledged Equity Interest therein (for purposes of this Section, such a sale shall
be referred to as a “Permitted Collateral Sale”) to an arm’s length buyer who is
not an Affiliate of the Borrower upon the following terms and conditions:
 
i)           The Borrower shall deliver to the Administrative Agent written
notice of the desire to consummate such Permitted Collateral Sale on or before
the date that is thirty (30) days prior to the date on which the Permitted
Collateral Sale is to be effected.
 
ii)           The gross sales price for the portion of any Collateral Property
or Underlying Property being sold must be greater than or equal to the
applicable Minimum Release Price. In the case of a sale of all or any portion of
a Pledged Equity Interest, the gross sales price therefor must be greater than
or equal to a percentage of the then-current Minimum Release Price with respect
to the related Underlying Property equal to the percentage ownership interest in
such Underlying Property represented by the Pledged Equity Interest being sold.
Any such sale of any portion of a Collateral Property or an Underlying Property
or a Pledged Equity Interest for a gross sales price which is less than the
related Minimum Release Price (or percentage thereof, if applicable) or which
involves deductions from such gross sales price in excess of usual and customary
costs of sale, will be permitted if and only if the Borrower has obtained the
prior written approval from the Majority Lenders of the gross sales price, or
such excess deductions from the gross sales price, with respect to such sale.
 
iii)           Upon the occurrence of any Permitted Collateral Sale, the
Borrower shall make a principal payment on the Notes as required by Section
2.8(b) of this Agreement and, if and to the extent required by such
Section 2.8(b), the Aggregate Commitment shall be permanently reduced on account
of such principal payment. When the related principal payment has been received
by the Agent, the Property sold shall no longer be a Collateral Property or the
Pledged Equity Interest therein shall no longer be included in Collateral, as
the case may be, and the Administrative Agent on behalf of the Lenders is hereby
authorized to execute such documents or instruments and take all other actions
necessary or advisable on behalf of the Lenders to release the applicable
Mortgage or Collateral Assignment as to such Property or the Pledged Equity
Interest therein, as the case may be.
 
(c)           Contribution or Refinance of an Underlying Property. If the
Borrower desires to (or desires to permit any other member of the Consolidated
Group to) (i) contribute any Underlying Property or any Pledged Equity Interest
therein to an Investment Affiliate or (ii) refinance the existing Secured
Indebtedness encumbering any Underlying Property or refinance the existing
Unsecured Indebtedness of the owner of any Underlying Property with Secured
Indebtedness, the Borrower shall give the Administrative Agent written notice
thereof on or before the date that is thirty (30) days prior to the date on
which such contribution or refinancing is to be effected. Each such contribution
or refinancing shall be permitted without the need for any consent from the
Administrative Agent or the Lenders, and the Administrative Agent is hereby
authorized to release the applicable Pledged Equity Interest upon the closing of
such transaction, provided that (i) no Default or Unmatured Default has occurred
and is continuing, (ii) any net proceeds received on account of such
contribution or refinancing (net proceeds of refinancing being gross proceeds
net of all reasonable and customary third-party fees, costs and expenses of
obtaining such proceeds and less the amount of prior Indebtedness repaid
therefrom) are applied to repay the Advances and to cause the Aggregate
Commitment to be permanently reduced as and to the extent required under Section
2.8(b) below and (iii) in the case of a refinancing, such Pledged Equity
Interest will only be released if such new Secured Indebtedness does not permit
the continuation of the Lien created in such Pledged Equity Interest by the
applicable Collateral Assignment.
 
 
-25-

--------------------------------------------------------------------------------

 
(d)           Lease Approvals.  Pursuant to Section 2.5 of the form of Mortgage
attached hereto prior written approval of the Administrative Agent is required
for the extension and delivery of any new Major Lease or any “Material Lease
Event” (as such term is defined in the form of Mortgage) with respect to any
Major Lease.  The Lenders hereby acknowledge that such approvals shall be given
or withheld by the Administrative Agent in its discretion without any
requirement for the Administrative Agent to obtain approval from the Lenders.
The Administrative Agent shall provide written notice to the Lenders promptly
after giving any such approvals with respect to Major Leases demising space in
excess of 25,000 square feet of gross leaseable area or rentable area, as
applicable.
 
2.4.           Final Principal Payment.  Any outstanding Advances and all other
unpaid Obligations not required to be repaid earlier pursuant to the terms
hereof shall be paid in full by the Borrower on the Facility Termination Date.
 
2.5.           Unused Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender an unused facility fee (the “Unused Fee”)
equal to an aggregate amount computed on a daily basis by multiplying (i) the
Unused Fee Percentage applicable to such day, expressed as a per diem rate,
times (ii) the excess of the Aggregate Commitment over the Allocated Facility
Amount on such day.  The Unused Fee shall be payable quarterly in arrears on the
first Business Day of each calendar quarter (for the prior calendar quarter) and
upon any termination of the Aggregate Commitment in its entirety.
 
2.6.           Other Fees.  The Borrower agrees to pay all fees payable to the
Administrative Agent pursuant to the Borrower’s letter agreement with the
Administrative Agent, Bank of America, N.A. as Co-Documentation Agent and the
Joint Lead Arrangers dated as of July 10, 2009 (the “Fee Letter”).
 
2.7.           Minimum Amount of Each Advance.  Each Advance shall be in the
minimum amount of $200,000; provided, however, that, subject to Section 2.1, any
Floating Rate Advance may be in the amount of the unused Aggregate Commitment.
 
 
-26-

--------------------------------------------------------------------------------

 
2.8.           Periodic Principal Payments.
 
(a)           Optional Prepayments.  The Borrower may, upon at least one (1)
Business Day’s notice to the Administrative Agent, prepay the Advances, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of LIBOR Rate Advances, Floating Rate Advances, Swingline Loans or
a combination thereof, and if a combination thereof, the amount allocable to
each; provided, however, that (i) any partial prepayment under this Subsection
shall be in an amount not less than $1,000,000 or a whole multiple of $100,000
in excess thereof and; (ii) any LIBOR Rate Advance prepaid on any day other than
the last day of the applicable LIBOR Interest Period must be accompanied by any
amounts payable pursuant to Section 3.4.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof.  If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with any amounts payable pursuant to
Section 3.4.
 
(b)           Unscheduled Mandatory Payments. Borrower shall make principal
payments on the Advances in the following amounts in connection with the
following events at the following times (the “Unscheduled Mandatory Payments”):
 
(i)           an amount equal to all proceeds received by the Borrower or any
other member of the Consolidated Group as a result of the sale, financing or
refinancing of any assets of the Borrower, any other member of the Consolidated
Group or any Investment Affiliate, net of all reasonable and customary
third-party fees, costs and expenses incurred in obtaining such proceeds (net
proceeds of refinancing also reflecting the deduction of the amount of prior
Indebtedness repaid therefrom), which net proceeds shall be payable not later
than one (1) Business Day after receipt thereof;
 
(ii)           an amount equal to all proceeds received by the Borrower or any
other member of the Consolidated Group on account of any equity contributions
(other than issuances of new Preferred Stock to retire previously outstanding
Preferred Stock) or sales of any Capital Stock, including treasury stock, net of
all reasonable and customary third-party fees, costs and expenses incurred in
obtaining such proceeds, which net proceeds shall be payable not later than one
(1) Business Day after receipt thereof; and
 
(iii)           an amount equal to all Free Cash Flow with respect to each
fiscal quarter of the Borrower, including the fiscal quarter containing the
Amendment Effective Date, which amount shall be payable not later than thirty
(30) days after the end of each such fiscal quarter.
 
Until the Third Commitment Reduction Threshold has been achieved, the Aggregate
Commitment shall be permanently reduced by 100% of the amount of each
Unscheduled Mandatory Payment, unless such permanent reduction in the amount of
100% of an Unscheduled Mandatory Payment would cause a Liquidity Shortage, in
which case the reduction shall be limited to the maximum reduction in the
Aggregate Commitment that can be made without causing a Liquidity Shortage,
provided that notwithstanding such limitation related to a Liquidity Shortage,
any such permanent reduction in the Aggregate Commitment on account of an
Unscheduled Mandatory Payment under clause (i) or clause (ii) of this Section
2.8(b) made prior to the date the Third Commitment Reduction Threshold is
achieved shall in no event be less than 75% of such Unscheduled Mandatory
Payment. After the Third Commitment Reduction Threshold has been achieved and
until the Fourth Commitment Reduction Threshold has been achieved, the Aggregate
Commitment shall be permanently reduced by 50% of the amount of each Unscheduled
Mandatory Payment, unless a permanent reduction in such amount would cause a
Liquidity Shortage, in which case the amount of the reduction shall be limited
to the maximum reduction in the Aggregate Commitment that can be made without
causing a Liquidity Shortage. The Aggregate Commitment shall not be further
reduced on account of Unscheduled Mandatory Payments after the Fourth Commitment
Reduction Threshold has been achieved.
 
 
-27-

--------------------------------------------------------------------------------

 
(c)           Scheduled Mandatory Payments.  In addition to the principal
payments required under Section 2.8(b) above, the Borrower shall make principal
payments on the Advances sufficient to reduce the Allocated Facility Amount to
an amount not greater than (i) $320,000,000 on the reduction to the Aggregate
Commitment under Section 2.24  that takes effect if and when the Blackstone
Joint Venture is formed and the Glimcher Group makes its initial contribution of
Projects to such Joint Venture, (ii) the First Commitment Reduction Threshold on
December 14, 2010, assuming that the Facility Termination Date has been extended
as provided in Section 2.22 below, (iii) the Second Commitment Reduction
Threshold on June 30, 2011, assuming that the Facility Termination Date has been
extended as provided in Section 2.22 below, and (iv) the lower of (A) the Third
Commitment Reduction Threshold and (B) the Maximum Collateral Pool Supported
Amount on December 14, 2011, assuming that the Facility Termination Date has
been further extended as provided in Section 2.23 below, (collectively, the
“Scheduled Mandatory Payments”).
 
2.9.           Method of Selecting Types and Interest Periods for New
Advances.  The Borrower shall select the Type of Advance and, in the case of
each LIBOR Rate Advance, the Interest Period applicable to each Advance from
time to time.  The Borrower shall give the Administrative Agent irrevocable
notice (a “Borrowing Notice”) in the form attached as Exhibit F hereto (i) not
later than 1:00 p.m. Cleveland time on the Business Day immediately preceding
the Borrowing Date of each Floating Rate Advance, (ii) not later than noon
Cleveland time, at least three (3) Business Days before the Borrowing Date for
each LIBOR Rate Advance and (iii) not later than noon Cleveland time on the same
Business Day as the Borrowing Date for each Swingline Advance of::
 
(i)             the Borrowing Date, which shall be a Business Day, of such
Advance,
 
(ii)            the aggregate amount of such Advance,
 
(iii)           the Type of Advance selected, and
 
(iv)           in the case of each LIBOR Rate Advance, the LIBOR Interest Period
applicable thereto.
 
Each Lender shall make available its Loan or Loans, in funds immediately
available in Cleveland to the Administrative Agent at its address specified
pursuant to Article XIII on each Borrowing Date not later than (i) 11:00 a.m.
(Cleveland time), in the case of Floating Rate Advances which have been
requested by a Borrowing Notice given to the Administrative Agent not later than
1:00 p.m. (Cleveland time) on the Business Day immediately preceding such
Borrowing Date, (ii) 2:00 p.m. (Cleveland time), in the case of Swingline
Advances or (iii) noon (Cleveland time) in the case of all other Advances.  The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.
 
No Interest Period may end after the Facility Termination Date and, unless the
Lenders otherwise agree in writing, in no event may there be more than six (6)
different Interest Periods for LIBOR Rate Advances outstanding at any one time.
 
 
-28-

--------------------------------------------------------------------------------

 
2.10.           Conversion and Continuation of Outstanding Advances.  Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are converted into LIBOR Rate Advances.  Each LIBOR Rate
Advance shall continue as a LIBOR Rate Advance until the end of the then
applicable LIBOR Interest Period therefor, at which time such LIBOR Rate Advance
shall be automatically converted into a Floating Rate Advance unless the
Borrower shall have given the Administrative Agent a “Conversion/Continuation
Notice” requesting that, at the end of such LIBOR Interest Period, such LIBOR
Rate Advance either continue as a LIBOR Rate Advance for the same or another
LIBOR Interest Period or be converted to an Advance of another Type.  Subject to
the terms of Section 2.7, the Borrower may elect from time to time to convert
all or any part of an Advance of any Type into any other Type or Types of
Advances; provided that any conversion of any LIBOR Rate Advance shall be made
on, and only on, the last day of the Interest Period applicable thereto.  The
Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance to a LIBOR
Rate Advance or continuation of a LIBOR Rate Advance not later than 11:00 a.m.
(Cleveland time), at least three Business Days, in the case of a conversion into
or continuation of a LIBOR Rate Advance, prior to the date of the requested
conversion or continuation, specifying:
 
(i)             the requested date which shall be a Business Day, of such
conversion or continuation;
 
(ii)            the aggregate amount and Type of the Advance which is to be
converted or continued; and
 
(iii)           the amount and Type(s) of Advance(s) into which such Advance is
to be converted or continued and, in the case of a conversion into or
continuation of a LIBOR Rate Advance, the duration of the LIBOR Interest Period
applicable thereto.
 
2.11.           Changes in Interest Rate, Etc.  Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a LIBOR Rate
Advance into a Floating Rate Advance pursuant to Section 2.10 to but excluding
the date it becomes due or is converted into a LIBOR Rate Advance pursuant to
Section 2.10 hereof, at a rate per annum equal to the Floating Rate for such
day.  Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate.  Each LIBOR Rate Advance shall bear interest from and
including the first day of the LIBOR Interest Period applicable thereto to (but
not including) the last day of such LIBOR Interest Period at the interest rate
determined as applicable to such LIBOR Rate Advance.
 
2.12.           Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.9 or 2.10, during the continuance of a Default
or Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a LIBOR Rate Advance.  During the continuance of
a Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that the Default Rate shall
apply, provided, however, that the Default Rate shall become applicable
automatically if a Default occurs under Section 7.1 or 7.2, unless waived by the
Required Lenders.
 
 
-29-

--------------------------------------------------------------------------------

 
2.13.           Method of Payment.  All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Administrative Agent at the Administrative Agent’s
address specified pursuant to Article XIII, or at any other Lending Installation
of the Administrative Agent specified in writing at least three (3) Business
Days in advance by the Administrative Agent to the Borrower, by noon (Cleveland
time) on the date when due and shall be applied ratably by the Administrative
Agent among the Lenders.  As provided elsewhere herein, all Lenders’ interests
in the Advances and the Loan Documents shall be ratable undivided interests and
none of such Lenders’ interests shall have priority over the others.  Each
payment delivered to the Administrative Agent for the account of any Lender or
amount to be applied or paid by the Administrative Agent to any Lender shall be
paid promptly (on the same day as received by the Administrative Agent if
received prior to noon (Cleveland time) on such day and otherwise on the next
Business Day) by the Administrative Agent to such Lender in the same type of
funds that the Administrative Agent received at its address specified pursuant
to Article XIII or at any Lending Installation specified in a notice received by
the Administrative Agent from such Lender.  Payments received by the
Administrative Agent but not timely funded to the Lenders shall bear interest
payable by the Administrative Agent at the Federal Funds Effective Rate from the
date due until the date paid.  The Administrative Agent is hereby authorized to
charge the account of the Borrower maintained with KeyBank for each payment of
principal, interest and fees as it becomes due hereunder.
 
2.14.           Notes; Telephonic Notices.  Each Lender is hereby authorized to
record the principal amount of each of its Loans and each repayment on the
schedule attached to its Note, provided, however, that the failure to so record
shall not affect the Borrower’s obligations under such Note.  The Borrower
hereby authorizes the Lenders and the Administrative Agent to extend, convert or
continue Advances, effect selections of Types of Advances and to transfer funds
based on written notices made by any Authorized Officer and Borrower agrees to
deliver promptly to the Administrative Agent such written notice.  The
Administrative Agent will at the request of the Borrower, from time to time, but
not more often than monthly, provide notice of the amount of the outstanding
Aggregate Commitment, the Type of Advance, and the applicable interest rate, if
for a LIBOR Rate Advance.  Upon a Lender’s furnishing to Borrower an affidavit
to such effect, if a Note is mutilated, destroyed, lost or stolen, Borrower
shall deliver to such Lender, in substitution therefore, a new note containing
the same terms and conditions as such Note being replaced.
 
2.15.           Interest Payment Dates; Interest and Fee Basis.  Interest
accrued on each Advance shall be payable on each Payment Date, at maturity,
whether by acceleration or otherwise, and upon any termination of the Aggregate
Commitment in its entirety under Section 2.1 hereof.  Interest, Unused Fees,
Facility Letter of Credit Fees and all other fees shall be calculated for actual
days elapsed on the basis of a 360-day year.  Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (Cleveland time) at the place of payment.  If
any payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.
 
2.16.           Notification of Advances, Interest Rates and Prepayments.  The
Administrative Agent will notify each Lender of the contents of each Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder not later than the close of business on the Business Day such notice
is received by the Administrative Agent.  The Administrative Agent will notify
each Lender of the interest rate applicable to each LIBOR Rate Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate.
 
 
-30-

--------------------------------------------------------------------------------

 
2.17.           Swingline Advances.  In addition to the other options available
to the Borrower hereunder, the Swingline Commitment shall be available for
Swingline Advances subject to the following terms and conditions.  Swingline
Advances shall be made available for same day borrowings provided that notice is
given in accordance with Section 2.8 hereof.  All Swingline Advances shall bear
interest at the One Day LIBOR Rate.  In no event shall the Swingline Lender be
required to fund a Swingline Advance if it would increase the total aggregate
outstanding Loans by Swingline Lender hereunder plus its Percentage of Facility
Letter of Credit Obligations to an amount in excess of the Swingline Lender’s
Commitment.  No Swingline Advance may be made to repay a Swingline Advance, but
Borrower may repay Swingline Advances from subsequent pro rata Advances
hereunder.  On the fifth (5th) Business Day after such a Swingline Advance was
made, if such Swingline Advance has not been paid, each Lender irrevocably
agrees to purchase its Percentage of any Swingline Advance made by the Swingline
Lender regardless of whether the conditions for disbursement are satisfied at
the time of such purchase, including the existence of a Default hereunder
provided that Swingline Lender did not have actual knowledge of such Default at
the time the Swingline Advance was made and provided further that no Lender
shall be required to have total outstanding Loans plus its Percentage of
Facility Letters of Credit exceed its Commitment.  Such purchase shall take
place on the date of the request by Swingline Lender so long as such request is
made by noon (Cleveland time), and otherwise on the Business Day following such
request.  All requests for purchase shall be in writing.  From and after the
date it is so purchased, each such Swingline Advance shall, to the extent
purchased, (i) be treated as a Loan made by the purchasing Lenders and not by
the selling Lender for all purposes under this Agreement and the payment of the
purchase price by a Lender shall be deemed to be the making of a Loan by such
Lender and shall constitute outstanding principal under such Lender’s Note, and
(ii) shall no longer be considered a Swingline Advance except that all interest
accruing on or attributable to such Swingline Advance for the period prior to
the date of such purchase shall be paid when due by the Borrower to the
Administrative Agent for the benefit of the Swingline Lender and all such
amounts accruing on or attributable to such Loans for the period from and after
the date of such purchase shall be paid when due by the Borrower to the
Administrative Agent for the benefit of the purchasing Lenders.  If prior to
purchasing its Percentage of a Swingline Advance one of the events described in
Section 7.7 shall have occurred and such event prevents the consummation of the
purchase contemplated by the preceding provisions, each Lender will purchase an
undivided participating interest in the outstanding Swingline Advance in an
amount equal to its Percentage of such Swingline Advance.  From and after the
date of each Lender’s purchase of its participating interest in a Swingline
Advance, if the Swingline Lender receives any payment on account thereof, the
Swingline Lender will distribute to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
was received by the Swingline Lender and is required to be returned to the
Borrower, each Lender will return to the Swingline Lender any portion thereof
previously distributed by the Swingline Lender to it.  If any Lender fails to so
purchase its Percentage of any Swingline Advance, such Lender shall be deemed to
be a Defaulting Lender hereunder.
 
2.18.           Lending Installations.  Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation.  Each Lender may, by written or telex
notice at least three (3) Business Days in advance to the Administrative Agent
and the Borrower, designate a Lending Installation through which Loans will be
made by it and for whose account Loan payments are to be made.
 
 
-31-

--------------------------------------------------------------------------------

 
2.19.           Non-Receipt of Funds by the Administrative Agent.  Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the time at which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been
made.  The Administrative Agent may, but shall not be obligated to, make the
amount of such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.  If such Lender
so repays such amount and interest thereon to the Administrative Agent within
one Business Day after such demand, all interest accruing on the Loan not funded
by such Lender during such period shall be payable to such Lender when received
from the Borrower.
 
2.20.           Replacement of Lenders under Certain Circumstances.  The
Borrower shall be permitted to replace any Lender which (a) is not capable of
receiving payments without any deduction or withholding of United States federal
income tax pursuant to Section 3.5, or (b) cannot maintain its LIBOR Rate Loans
at a suitable Lending Installation pursuant to Section 3.3, with a replacement
bank or other financial institution; provided that (i) such replacement does not
conflict with any applicable legal or regulatory requirements affecting the
Lenders, (ii) no Default or (after notice thereof to the Borrower) no Unmatured
Default  shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower shall repay (or the replacement bank or institution shall
purchase, at par) all Loans and other amounts owing to such replaced Lender
prior to the date of replacement, (iv) the Borrower shall be liable to such
replaced Lender under Sections 3.4 and 3.6 if any LIBOR Rate Loan owing to such
replaced Lender shall be prepaid (or purchased) other than on the last day of
the Interest Period relating thereto, (v) the replacement bank or institution,
if not already a Lender, and the terms and conditions of such replacement, shall
be reasonably satisfactory to the Administrative Agent, (vi) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 12.3 (provided that the Borrower shall be obligated to pay the
processing fee referred to therein), (vii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 3.5 and (viii) any such replacement shall not be
deemed to be a waiver of any rights which the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
 
2.21.           Usury.  This Agreement and each Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject any
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate.  If by the terms of this Agreement or the Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the interest rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.
 
 
-32-

--------------------------------------------------------------------------------

 
2.22.           First Extension of Facility Termination Date.  The Borrower
shall have the option to extend the current Facility Termination Date for a
period of one (1) additional year to December 13, 2011, upon satisfaction of the
following conditions precedent:
 
i)             The Borrower shall provide Administrative Agent with written
notice of the Borrower’s intent to exercise such extension option not more than
one hundred eighty (180) and not less than sixty (60) days prior to the
then-current Facility Termination Date;
 
ii)            As of the date of the Borrower’s delivery of notice of its intent
to exercise such extension option, and as of the then-current Facility
Termination Date, no Default or Unmatured Default shall have occurred and be
continuing and the Borrower shall so certify in writing; and
 
iii)           On or before December 13, 2010, the Borrower shall pay to
Administrative Agent for the benefit of the Lenders an extension fee for the
extension so exercised in an amount equal to 0.15% of the Aggregate Commitment
to be effective as of the first day of such extension; and
 
iv)           On or before December 14, 2010, the Borrower shall have caused
sufficient Aggregate Commitment Reductions to have occurred so as to have
reduced both the Aggregate Commitment and the Allocated Facility Amount to an
amount equal to or less than the First Commitment Reduction Threshold.
 
2.23.           Second Extension of Facility Termination Date.  If the Facility
Termination Date has previously been extended for one (1) year under Section
2.22, the Borrower shall have one (1) additional option to extend the
then-current Facility Termination Date for a period of one (1) additional year
to December 13, 2012, upon satisfaction of the following conditions precedent:
 
i)             The Borrower shall provide Administrative Agent with written
notice of the Borrower’s intent to exercise such extension option not more than
one hundred eighty (180) and not less than sixty (60) days prior to the
then-current Facility Termination Date:
 
ii)            As of the date of the Borrower’s delivery of notice of its intent
to exercise such extension option, and as of the then-current Facility
Termination Date, no Default or Unmatured Default shall have occurred and be
continuing and the Borrower shall so certify in writing;
 
iii)           On or before December 13, 2011, the Borrower shall pay to
Administrative Agent for the benefit of the Lenders the extension fee for the
extension so exercised in an amount equal to 0.40% of the Aggregate Commitment
to be effective as of the first day of such extension;
 
iv)           On or before December 14, 2011, the Borrower shall have caused
sufficient Aggregate Commitment Reductions to have occurred so as to have
reduced both the Aggregate Commitment and the Allocated Facility Amount to an
amount equal to or less than the Third Commitment Reduction Threshold.; and
 
 
-33-

--------------------------------------------------------------------------------

 
v)            On or before December 14, 2011, the Borrower shall have reduced
the Allocated Facility Amount by the amount, if any, necessary to comply with
the Maximum Collateral Pool Supported Amount which becomes effective on such
date.
 
2.24.           Scheduled Aggregate Commitment Reductions i).  The Aggregate
Commitment shall be permanently reduced (i) to $320,000,000 if and when the
Blackstone Joint Venture has been formed and the Glimcher Group has made its
initial contribution of Projects to such Joint Venture, (ii) to the First
Commitment Reduction Threshold on December 14, 2010, assuming the Facility
Termination Date has been previously extended to December 13, 2011 pursuant to
Section 2.22, (iii) to the Second Commitment Reduction Threshold on June 30,
2011, assuming the Facility Termination Date has been previously extended to
December 13, 2011 pursuant to Section 2.22, and (iv) to the Third Commitment
Reduction Threshold on December 14, 2011, assuming the Facility Termination Date
has been further extended to December 13, 2012 pursuant to Section 2.23, in each
case provided that the Aggregate Commitment has not previously been reduced
below such amount. All permanent reductions in the Aggregate Commitment, whether
under this Section 2.24 or under Section 2.8(b) or Sections­ 2.22 or 2.23, shall
automatically reduce the Commitment of each Lender by such Lender’s then-current
Percentage.
 
ARTICLE IIA
 
LETTER OF CREDIT SUBFACILITY
 
2A.1           Obligation to Issue.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrower herein set forth, the Issuing Bank hereby agrees to issue for the
account of the Borrower, one or more Facility Letters of Credit in accordance
with this Article IIA, from time to time during the period commencing on the
Amendment Effective Date and ending on a date sixty (60) days prior to the then
current Facility Termination Date.
 
2A.2           Types and Amounts.  The Issuing Bank shall not have any
obligation to:
 
(i)           issue any Facility Letter of Credit if the aggregate maximum
amount then available for drawing under Letters of Credit issued by such Issuing
Bank, after giving effect to the Facility Letter of Credit requested hereunder,
shall exceed any limit imposed by law or regulation upon such Issuing Bank;
 
(ii)           issue any Facility Letter of Credit if, after giving effect
thereto, (1) the then applicable Allocated Facility Amount would exceed the then
current Aggregate Commitment or (2) the Facility Letter of Credit Obligations
would exceed the Facility Letter of Credit Sublimit; or
 
(iii)           issue any Facility Letter of Credit having an expiration date,
or containing automatic extension provisions to extend such date, to a date
beyond the thirtieth (30th) day preceding the then-current Facility Termination
Date.
 
2A.3           Conditions.  In addition to being subject to the satisfaction of
the conditions contained in Article IV hereof, the obligation of the Issuing
Bank to issue any Facility Letter of Credit is subject to the satisfaction in
full of the following conditions:
 
(i)           the Borrower shall have delivered to the Issuing Bank at such
times and in such manner as the Issuing Bank may reasonably prescribe such
documents and materials as may be reasonably required pursuant to the terms of
the proposed Facility Letter of Credit (it being understood that if any
inconsistency exists between such documents and the Loan Documents, the terms of
the Loan Documents shall control) and the proposed Facility Letter of Credit
shall be reasonably satisfactory to the Issuing Bank as to form and content;
 
 
-34-

--------------------------------------------------------------------------------

 
(ii)           as of the date of issuance, no order, judgment or decree of any
court, arbitrator or governmental authority shall purport by its terms to enjoin
or restrain the Issuing Bank from issuing the requested Facility Letter of
Credit and no law, rule or regulation applicable to the Issuing Bank and no
request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over the Issuing Bank shall prohibit or
request that the Issuing Bank refrain from the issuance of Letters of Credit
generally or the issuance of the requested Facility Letter or Credit in
particular; and
 
(iii)           there shall not exist any Default.
 
2A.4           Procedure for Issuance of Facility Letters of Credit.
 
(a)           Borrower shall give the Issuing Bank and the Administrative Agent
at least three (3) Business Days’ prior written notice of any requested issuance
of a Facility Letter of Credit under this Agreement (a “Letter of Credit
Request”) and shall (i) immediately provide the Issuing Bank and the
Administrative Agent with a telecopy of the written notice required hereunder
which has been signed by an Authorized Officer or a telex containing all
information required to be contained in such written notice and (ii) promptly
provide the Issuing Bank and the Administrative Agent (in no event later than
the requested date of issuance) with the written notice required hereunder
containing the original signature of an authorized officer; such notice shall be
irrevocable, except as provided in Section 2A.4(b)(i) below, and shall specify:
 
 
(1)
the stated amount of the Facility Letter of Credit requested (which stated
amount shall not be less than $50,000);

 
(2)
the effective date (which day shall be a Business Day) of issuance of such
requested Facility Letter of Credit (the “Issuance Date”);

 
(3)
the date on which such requested Facility Letter of Credit is to expire (which
day shall be a Business Day;

 
(4)
the purpose for which such Facility Letter of Credit is to be issued;

 
(5)
the Person for whose benefit the requested Facility Letter of Credit is to be
issued; and

 
(6)
any special language required to be included in the Facility Letter of Credit.



Such notice, to be effective, must be received by such Issuing Bank and the
Administrative Agent not later than noon (Cleveland time) on the last Business
Day on which notice can be given under this Section 2A.4(a).
 
(b)           Subject to the terms and conditions of this Article IIA and
provided that the applicable conditions set forth in Article IV hereof have been
satisfied, the Issuing Bank shall, on the Issuance Date, issue a Facility Letter
of Credit on behalf of the Borrower in accordance with the Letter of Credit
Request and the Issuing Bank’s usual and customary business practices unless the
Issuing Bank has actually received (i) written notice from the Borrower
specifically revoking the Letter of Credit Request with respect to such Facility
Letter of Credit given not later than the Business Day immediately preceding the
Issuance Date, or (ii) written or telephonic notice from the Administrative
Agent stating that the issuance of such Facility Letter of Credit would violate
Section 2A.2.
 
 
-35-

--------------------------------------------------------------------------------

 
(c)           The Issuing Bank shall give the Administrative Agent (who shall
promptly notify Lenders) and the Borrower written or telex notice, or telephonic
notice confirmed promptly thereafter in writing, of the issuance of a Facility
Letter of Credit (the “Issuance Notice”).
 
(d)           The Issuing Bank shall not extend or amend any Facility Letter of
Credit unless the requirements of this Section 2A.4 are met as though a new
Facility Letter of Credit was being requested and issued.
 
2A.5           Reimbursement Obligations; Duties of Issuing Bank.
 
(a)           The Issuing Bank shall promptly notify the Borrower and the
Administrative Agent (who shall promptly notify Lenders) of any draw under a
Facility Letter of Credit.  Any such draw shall not be deemed to be a default
hereunder but shall constitute an Advance of the Facility in the amount of the
Reimbursement Obligation with respect to such Facility Letter of Credit and
shall bear interest from the date of the relevant drawing(s) under the pertinent
Facility Letter of Credit at the Floating Rate; provided that if a Default or an
Unmatured Default regarding the non-payment of any monetary obligations to the
Administrative Agent or the Lenders exists at the time of any such drawing(s),
then the Borrower shall reimburse the Issuing Bank for drawings under a Facility
Letter of Credit issued by the Issuing Bank no later than the next succeeding
Business Day after the payment by the Issuing Bank and until repaid such
Reimbursement Obligation shall bear interest at the Default Rate.
 
(b)           Any action taken or omitted to be taken by the Issuing Bank under
or in connection with any Facility Letter of Credit, if taken or omitted in the
absence of willful misconduct or gross negligence, shall not put the Issuing
Bank under any resulting liability to any Lender or, provided that such Issuing
Bank has complied with the procedures specified in Section 2A.4, relieve any
Lender of its obligations hereunder to the Issuing Bank. In determining whether
to pay under any Facility Letter of Credit, the Issuing Bank shall have no
obligation relative to the Lenders other than to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered in compliance, and that they appear to comply on their face, with the
requirements of such Letter of Credit.
 
2A.6           Participation.
 
(a)           Immediately upon issuance by the Issuing Bank of any Facility
Letter of Credit in accordance with the procedures set forth in this Article
IIA, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received from the Issuing Bank, without recourse, representation
or warranty, an undivided interest and participation equal to such Lender’s
Percentage in such Facility Letter of Credit (including, without limitation, all
obligations of the Borrower with respect thereto) and all related rights
hereunder and under the Guaranty and other Loan Documents.  Each Lender’s
obligation to make further Loans to Borrower (other than any payments such
Lender is required to make under subparagraph (b) below) or to purchase an
interest from the Issuing Bank in any subsequent Facility Letters of Credit
issued by the Issuing Bank on behalf of Borrower shall be reduced by such
Lender’s Percentage of the undrawn portion of each Facility Letter of Credit
outstanding.
 
 
-36-

--------------------------------------------------------------------------------

 
(b)           In the event that the Issuing Bank makes any payment under any
Facility Letter of Credit and the Borrower shall not have repaid such amount to
the Issuing Bank pursuant to Section 2A.7 hereof, the Issuing Bank shall
promptly notify the Administrative Agent, which shall promptly notify each
Lender of such failure, and each Lender shall promptly and unconditionally pay
to the Administrative Agent for the account of the Issuing Bank the amount of
such Lender’s Percentage of the unreimbursed amount of such payment, and the
Administrative Agent shall promptly pay such amount to the Issuing
Bank.  Lender’s payments of its Percentage of such Reimbursement Obligation as
aforesaid shall be deemed to be a Loan by such Lender and shall constitute
outstanding principal under such Lender’s Note.  The failure of any Lender to
make available to the Administrative Agent for the account of the Issuing Bank
its Percentage of the unreimbursed amount of any such payment shall not relieve
any other Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such Issuing Bank its Percentage of the
unreimbursed amount of any payment on the date such payment is to be made, but
no Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent its Percentage of the unreimbursed amount
of any payment on the date such payment is to be made.  Any Lender which fails
to make any payment required pursuant to this Section 2A.6(b) shall be deemed to
be a Defaulting Lender hereunder.
 
(c)           Whenever the Issuing Bank receives a payment on account of a
Reimbursement Obligation, including any interest thereon, the Issuing Bank shall
promptly pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each Lender which has funded its participating interest therein,
in immediately available funds, an amount equal to such Lender’s Percentage
thereof.
 
(d)           Upon the request of the Administrative Agent or any Lender, the
Issuing Bank shall furnish to such Administrative Agent or Lender copies of any
Facility Letter of Credit to which the Issuing Bank is party and such other
documentation as may reasonably be requested by the Administrative Agent or
Lender.
 
(e)           The obligations of a Lender to make payments to the Administrative
Agent for the account of the Issuing Bank with respect to a Facility Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, set-off, qualification or exception whatsoever other than a
failure of any such Issuing Bank to comply with the terms of this Agreement
relating to the issuance of such Facility Letter of Credit, and such payments
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances.
 
2A.7           Payment of Reimbursement Obligations.
 
(a)           The Borrower agrees to pay to the Administrative Agent for the
account of the Issuing Bank the amount of all Advances for Reimbursement
Obligations, interest and other amounts payable to the Issuing Bank under or in
connection with any Facility Letter of Credit when due, irrespective of any
claim, set-off, defense or other right which the Borrower may have at any time
against any Issuing Bank or any other Person, under all circumstances, including
without limitation any of the following circumstances:
 
(i)             any lack of validity or enforceability of this Agreement or any
of the other Loan Documents;
 
(ii)            the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against a beneficiary named in a Facility
Letter of Credit or any transferee of any Facility Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
the Issuing Bank, any Lender, or any other Person, whether in connection with
this Agreement, any Facility Letter of Credit, the transactions contemplated
herein or any unrelated transactions (including any underlying transactions
between the Borrower and the beneficiary named in any Facility Letter of
Credit);
 
 
-37-

--------------------------------------------------------------------------------

 
(iii)           any draft, certificate or any other document presented under the
Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect of any statement therein being untrue or inaccurate
in any respect;
 
(iv)           the surrender or impairment of any security for the performance
or observance of any of the terms of any of the Loan Documents; or
 
(v)            the occurrence of any Default.
 
(b)           In the event any payment by the Borrower received by the Issuing
Bank or the Administrative Agent with respect to a Facility Letter of Credit and
distributed by the Administrative Agent to the Lenders on account of their
participations is thereafter set aside, avoided or recovered from the
Administrative Agent or Issuing Bank in connection with any receivership,
liquidation, reorganization or bankruptcy proceeding, each Lender which received
such distribution shall, upon demand by the Administrative Agent, contribute
such Lender’s Percentage of the amount set aside, avoided or recovered together
with interest at the rate required to be paid by the Issuing Bank or the
Administrative Agent upon the amount required to be repaid by the Issuing Bank
or the Administrative Agent.
 
2A.8           Compensation for Facility Letters of Credit.
 
(a)           The Borrower shall pay to the Administrative Agent, for the
ratable account of the Lenders (including the Issuing Bank), based upon the
Lenders’ respective Percentages, a per annum fee (the “Facility Letter of Credit
Fee”) as a percentage of the face amount of each Facility Letter of Credit
outstanding equal to the LIBOR Applicable Margin in effect from time to time
while such Facility Letter of Credit is outstanding.  The Facility Letter of
Credit Fee relating to any Facility Letter of Credit shall accrue on a daily
basis and shall be due and payable in arrears on the first Business Day of each
calendar quarter following the issuance of such Facility Letter of Credit and,
to the extent any such fees are then due and unpaid, on the Facility Termination
Date or any other earlier date that the Obligations are due and payable in
full.  The Administrative Agent shall promptly remit such Facility Letter of
Credit Fees, when paid, to the other Lenders in accordance with their
Percentages thereof.  The Borrower shall not have any liability to any Lender
for the failure of the Administrative Agent to promptly deliver funds to any
such Lender and shall be deemed to have made all such payments on the date the
respective payment is made by the Borrower to the Administrative Agent, provided
such payment is received by the time specified in Section 2.13 hereof.
 
(b)           The Issuing Bank also shall have the right to receive solely for
its own account an issuance fee equal to the greater of (a) $1,500 or (b)
one-eighth of one percent (0.125%) of the face amount of each Facility Letter of
Credit payable by the Borrower on the Issuance Date for each such Facility
Letter of Credit and on the date of any increase therein or extension
thereof.  The Issuing Bank shall also be entitled to receive its reasonable
out-of-pocket costs and the Issuing Bank’s standard charges of issuing, amending
and servicing Facility Letters of Credit and processing draws thereunder.
 
 
-38-

--------------------------------------------------------------------------------

 
2A.9           Letter of Credit Collateral Account.  The Borrower hereby agrees
that it will immediately upon the occurrence of a Default, establish a special
collateral account (the “Letter of Credit Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Article XIII,
in the name of the Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders, and in which the Borrower
shall have no interest other than as set forth in Section 8.1.  The Letter of
Credit Collateral Account shall hold the deposits the Borrower is required to
make after a Default on account of any outstanding Facility Letters of Credit as
described in Section 8.1.  In addition to the foregoing, the Borrower hereby
grants to the Administrative Agent, for the benefit of the Lenders, a security
interest in and to the Letter of Credit Collateral Account and any funds that
may hereafter be on deposit in such account, including income earned
thereon.  The Lenders acknowledge and agree that the Borrower has no obligation
to fund the Letter of Credit Collateral Account unless and until so required
under Section 8.1 hereof.
 
ARTICLE III.
 
CHANGE IN CIRCUMSTANCES
 
3.1.           Yield Protection.  If, on or after the date of this Agreement,
the adoption of any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any change in the interpretation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender or applicable Lending Installation with any request or directive (whether
or not having the force of law) of any such authority, central bank or
comparable agency:
 
(i)             subjects any Lender or any applicable Lending Installation to
any Taxes, or changes the basis of taxation of payments (other than with respect
to Excluded Taxes) to any Lender in respect of its LIBOR Rate Loans, or
 
(ii)            imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation (other than the Reserve
Requirement and any other reserves and assessments taken into account in
determining the interest rate applicable to LIBOR Rate Advances), or
 
(iii)           imposes any other condition the direct result of which is to
increase the cost to any Lender or any applicable Lending Installation of
making, funding or maintaining its LIBOR Rate Loans, or reduces any amount
receivable by any Lender or any applicable Lending Installation in connection
with its LIBOR Rate Loans, or requires any Lender or any applicable Lending
Installation to make any payment calculated by reference to the amount of LIBOR
Rate Loans, by a material amount,
 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such LIBOR Rate
Loans or Commitment, then, within 15 days of demand by such Lender, the Borrower
shall pay such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in amount received.
 
 
-39-

--------------------------------------------------------------------------------

 
3.2.           Changes in Capital Adequacy Regulations.  If a Lender in good
faith determines the amount of capital required or expected to be maintained by
such Lender, any Lending Installation of such Lender or any corporation
controlling such Lender  is increased as a result of a Change (as hereinafter
defined), then, within 15 days of demand by such Lender, the Borrower shall pay
such Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender in good faith
determines is attributable to this Agreement, its outstanding credit exposure
hereunder or its obligation to make Loans hereunder (after taking into account
such Lender’s policies as to capital adequacy).  “Change” means (i) any change
after the date of this Agreement in the Risk-Based Capital Guidelines (as
hereinafter defined) or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender.  “Risk-Based Capital Guidelines” means (i) the
risk-based capital guidelines in effect in the United States on the date of this
Agreement, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the June 2006 report of the Basel Committee on Banking Regulation
and Supervisory Practices Entitled “Basel II:  International Convergence of
Capital Measurements and Capital Standards:  A Revised Framework,” including
transition rules, and any amendments to such regulations adopted prior to the
Amendment Effective Date.
 
3.3.           Availability of Types of Advances.  If any Lender in good faith
determines that maintenance of any of its LIBOR Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance and require any LIBOR Rate Advances of the affected Type to be repaid;
or if any Lender in good faith determines that (i) deposits of a type or
maturity appropriate to match fund LIBOR Rate Advances are not available, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Advance with respect to any LIBOR Rate
Advances made after the date of any such determination, or (ii) an interest rate
applicable to a Type of Advance does not accurately reflect the cost of making a
LIBOR Rate Advance of such Type, then, if for any reason whatsoever the
provisions of Section 3.1 are inapplicable, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance with respect to any LIBOR Rate Advances made after the date of any such
determination.  If the Borrower is required to so repay a LIBOR Rate Advance,
the Borrower may concurrently with such repayment borrow from the Lenders, in
the amount of such repayment, a Loan bearing interest at the Floating Rate.
 
3.4.           Funding Indemnification.  If any payment of a ratable LIBOR Rate
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a ratable
LIBOR Rate Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders or as a result of unavailability
pursuant to Section 3.3, the Borrower will indemnify each Lender for any loss or
cost incurred by it resulting therefrom, including, without limitation, any loss
or cost (incurred or expected to be incurred) in liquidating or employing
deposits acquired to fund or maintain the ratable LIBOR Rate Advance and shall
pay all such losses or costs within fifteen (15) days after written demand
therefor.
 
 
-40-

--------------------------------------------------------------------------------

 
3.5.           Taxes.
 
(i)            All payments by the Borrower to or for the account of any Lender
or the Administrative Agent hereunder or under any Note shall be made free and
clear of and without deduction for any and all Taxes.  If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.5) such Lender or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) the Borrower shall make such deductions, (c) the Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) the Borrower shall furnish to the Administrative Agent the original copy of
a receipt evidencing payment thereof within 30 days after such payment is made.
 
(ii)            In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note (“Other Taxes”).
 
(iii)           The Borrower hereby agrees to indemnify the Administrative Agent
and each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  Payments due under this indemnification shall be made within 30 days
of the date the Administrative Agent or such Lender makes demand therefore
pursuant to Section 3.6.
 
(iv)           Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the date it becomes a party to the
Agreement, (i) deliver to each of the Borrower and the Administrative Agent two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, and (ii) deliver to each of the Borrower and the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax.  Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent.  All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.
 
 
-41-

--------------------------------------------------------------------------------

 
(v)            For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to clause (iv), above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes imposed by the
United States.
 
(vi)           Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate following receipt of such documentation.
 
(vii)           If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent).  The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrower
with respect to such amounts, whether pursuant to this Article or otherwise,
except to the extent the Borrower participated in the actions giving rise to
such liability.
 
3.6.           Lender Statements; Survival of Indemnity.  To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its LIBOR Rate Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of LIBOR Rate Advances under Section 3.3, so long as such
designation is not, in the reasonable judgment of such Lender, disadvantageous
to such Lender.  Each Lender shall deliver a written statement of such Lender to
the Borrower (with a copy to the Administrative Agent) as to the amount due, if
any, under Sections 3.1, 3.2, 3.4 or 3.5.  Such written statement shall set
forth in reasonable detail the calculations upon which such Lender determined
such amount and shall be final, conclusive and binding on the Borrower in the
absence of manifest error.  Determination of amounts payable under such Sections
in connection with a LIBOR Rate Loan shall be calculated as though each Lender
funded its LIBOR Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
LIBOR Rate applicable to such Loan, whether in fact that is the case or
not.  Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement.  The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.
 
 
-42-

--------------------------------------------------------------------------------

 
ARTICLE IV.
 
CONDITIONS PRECEDENT
 
4.1.           Initial Advance.  The obligations of the Lenders under the
Agreement as modified by this Amendment shall not become effective, and the
Lenders shall not be required to make the next Advance hereunder, or issue the
next Facility Letter of Credit hereunder, after the Amendment Effective Date,
unless and until (a) the Borrower shall, prior to or concurrently therewith,
have paid all fees due and payable to the Lenders and the Administrative Agent
hereunder, and (b) the Borrower shall have furnished to the Administrative Agent
the following:
 
(i)           The duly executed originals of this Amendment, the Subsidiary
Guaranty, the Security Documents and any other additional Loan Documents, with
sufficient copies for each of the Lenders;
 
(ii)           (A) Certificates of good standing for the Loan Parties and for
each entity directly or indirectly owning an Underlying Property from their
states of organization, certified by the appropriate governmental officer and
dated not more than thirty (30) days prior to the Amendment Effective Date, and
(B) foreign qualification certificates for the Loan Parties and for each entity
directly or indirectly owning an Underlying Property, certified by the
appropriate governmental officer and dated not more than thirty (30) days prior
to the Amendment Effective Date, for each jurisdiction in which the executive
offices of a Loan Party is located and each jurisdiction in which a Collateral
Property or Underlying Property owned by such Loan Party or other entity is
located;
 
(iii)           Copies of the formation documents (including code of
regulations, if appropriate) of the Loan Parties and each entity directly or
indirectly owning an Underlying Property, certified by an officer of the
Borrower or such other Loan Party or entity, as appropriate, together with all
amendments thereto;
 
(iv)           Incumbency certificates, executed by officers of the Loan
Parties, which shall identify by name and title and bear the signature of the
Persons authorized to sign this Amendment and the additional Loan Documents and
to make borrowings hereunder on behalf of such parties, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the applicable Loan Party;
 
(v)           Copies, certified by a Secretary or an Assistant Secretary of the
applicable Loan Party, of the Board of Directors’ resolutions (and resolutions
of other bodies, if any are reasonably deemed necessary by counsel for the
Administrative Agent) authorizing the Advances provided for herein, with respect
to the Borrower, and the execution, delivery and performance of this Amendment
and the additional Loan Documents to be executed and delivered by the applicable
Loan Party;
 
(vi)           A written opinion of the Loan Parties’ counsel, addressed to the
Lenders in substantially the form of Exhibit E hereto or such other form as the
Administrative Agent may reasonably approve;
 
 
-43-

--------------------------------------------------------------------------------

 
(vii)           A certificate, signed by an Authorized Officer of the Borrower,
stating that on the Amendment Effective Date no Default or Unmatured Default has
occurred and is continuing, and there has been no Material Adverse Effect and
that all representations and warranties of the Borrower are true and correct in
all material respects as of the Amendment Effective Date, provided that such
certificate is in fact true and correct;
 
(viii)           The most recent financial statements of the Borrower and the
Parent Entities;
 
(ix)              UCC financing statement searches with respect to the Borrower
and each of the other Loan Parties from the state of its organization;
 
(x)              Written money transfer instructions, addressed to the
Administrative Agent and signed by an Authorized Officer, together with such
other related money transfer authorizations as the Administrative Agent may have
reasonably requested;
 
(xi)              A current compliance certificate in the form of Exhibit A,
utilizing the new covenants established herein and executed by the Borrower’s
chief financial officer or chief operating officer;
 
(xii)             Evidence that all amendment fees due to each of the Lenders
with respect to this Amendment have been paid;
 
(xiii)            Copies of a certified rent roll, leasing activity reports,
tenant sales reports (if applicable), Major Leases, operating statements, title
insurance commitments, surveys (which shall be recent ALTA surveys certified to
the Administrative Agent on behalf of the Lenders for the Initial Mall
Properties but may be older and less detailed surveys for the other Collateral
Properties), Appraisals for the Initial Mall Properties dated not earlier than
six (6) months prior to the Amendment Effective Date, a recent property
condition report, flood zone determination (if not indicated on survey) and most
recent engineering and “phase I” environmental assessments with respect to each
Collateral Property and Underlying Property, estoppel certificates for Major
Leases with respect to each Collateral Property (to the extent available after
reasonable collection efforts), together with insurance certificates satisfying
the requirements of Section 5.16 below, and such other due diligence materials
as the Administrative Agent shall reasonably require for each such Collateral
Property or Underlying Property, in addition to a written opinion of the
Borrower’s counsel (or a designated local counsel in the jurisdiction of the
Collateral Property) addressed to the Lenders in a form reasonably satisfactory
to the Administrative Agent regarding each Security Document and, in addition,
although not required as a condition under this Section 4.1, Borrower agrees to
use commercially reasonable efforts to obtain and deliver to the Administrative
Agent not later than sixty (60) days after the Amendment Effective Date
subordination, disturbance and attornment agreements in a form satisfactory to
the Administrative Agent from tenants under Major Leases with respect to each
Collateral Property representing in the aggregate not less than seventy-five
percent (75%) of the total gross leasable area or rentable area, as applicable,
at such Collateral Property demised under Major Leases;
 
(xiv)            Copies of the irrevocable direction letters from the Borrower
to the institutions described in Section 6.25, acknowledged by the applicable
institution;
 
 
-44-

--------------------------------------------------------------------------------

 
(xv)             Evidence that each of the Mortgages has been recorded and the
applicable title company has committed to issue a title insurance policy
insuring such Mortgage in an amount and form, and with such coverages and
endorsements, as are all reasonably satisfactory to the Administrative Agent;
 
(xvi)            Repayment of Advances under the Original Credit Agreement of
sufficient to reduce the Allocated Facility Amount to $370,000,000 or less; and
 
(xvii)           Such other documents as the Administrative Agent or its counsel
may have reasonably requested, the form and substance of which documents shall
be reasonably acceptable to the parties and their respective counsel.
 
4.2.           Each Advance and Issuance.  The Lenders shall not be required to
make any Advance or issue any Facility Letter of Credit unless on the applicable
Borrowing Date:
 
(i)              Prior to, and after giving effect to such Advance or issuance,
there shall not exist any Default or Unmatured Default;
 
(ii)            The representations and warranties contained in Article V are
true and correct as of such Borrowing Date with respect to the Loan Parties in
existence on such Borrowing Date, except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall be true and correct on and as of such earlier
date; and
 
(iii)           All legal matters incident to the making of such Advance shall
be satisfactory to the Lenders and their counsel.
 
Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(i) and (ii) have been satisfied.  Any
Lender may require a duly completed Compliance Certificate in substantially the
same form of the Certificate attached as Exhibit A.
 
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lenders that:
 
5.1.           Existence.  Borrower is a limited partnership duly organized and
validly existing under the laws of the State of Delaware, with its principal
place of business in Columbus, Ohio and is duly qualified as a foreign limited
partnership, properly licensed (if required), in good standing and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to be so qualified, licensed and
in good standing and to have the requisite authority would not have a Material
Adverse Effect.  Each of the Parent Entities and Borrower’s Subsidiaries are
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and have all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
the failure to be so qualified, licensed and in good standing and to have the
requisite authority would not have a Material Adverse Effect.
 
5.2.           Authorization and Validity.  The Borrower has the limited
partnership power and authority and legal right to execute and deliver the Loan
Documents and to perform its obligations thereunder.  The execution and delivery
by the Borrower of the Loan Documents and the performance of its obligations
thereunder have been duly authorized by proper limited partnership proceedings,
and the Loan Documents constitute legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.
 
 
-45-

--------------------------------------------------------------------------------

 
5.3.           No Conflict; Government Consent.  Neither the execution and
delivery by the Borrower or the Parent Entities of the Loan Documents, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower, the Parent
Entities, or any of Borrower’s Subsidiaries or the Borrower’s, Parent Entities’
or any Subsidiary’s articles of incorporation, operating agreements, partnership
agreement, or by-laws, or the provisions of any indenture, instrument or
agreement to which the Borrower, the Parent Entities or any of Borrower’s
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, except where such
violation, conflict or default would not have a Material Adverse Effect, or
result in the creation or imposition of any Lien in, of or on the Property of
the Borrower, Parent Entity or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents other than the filing of
a copy of this Agreement.
 
5.4.           Financial Statements; Material Adverse Effect.  All consolidated
financial statements of the Loan Parties heretofore or hereafter delivered to
the Lenders were prepared in accordance with GAAP in effect on the preparation
date of such statements and fairly present in all material respects the
consolidated financial condition and operations of the Loan Parties at such date
and the consolidated results of their operations for the period then ended,
subject, in the case of interim financial statements, to normal and customary
year-end adjustments.  From the preparation date of the most recent financial
statements delivered to the Lenders through the Agreement Execution Date, there
was no change in the business, properties, or condition (financial or otherwise)
of the Borrower and its Subsidiaries which could reasonably be expected to have
a Material Adverse Effect.
 
5.5.           Taxes.  The Loan Parties have filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
the Borrower or any of its Subsidiaries except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been
provided.  No tax liens have been filed and no claims are being asserted with
respect to such taxes.  The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.
 
5.6.           Litigation and Guarantee Obligations.  Except as set forth on
Schedule 5.6 hereto or as set forth in written notice to the Administrative
Agent from time to time, there is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their officers, threatened against or affecting the Loan Parties which could
reasonably be expected to have a Material Adverse Effect.  The Borrower has no
material contingent obligations not provided for or disclosed in the financial
statements referred to in Section 6.1 or as set forth in written notices to the
Administrative Agent given from time to time after the Amendment Effective Date
on or about the date such material contingent obligations are incurred.
 
 
-46-

--------------------------------------------------------------------------------

 
5.7.           Subsidiaries.  Schedule 5.7 hereto contains, an accurate list of
all Subsidiaries of the Borrower, setting forth their respective jurisdictions
of incorporation or formation and the percentage of their respective capital
stock or partnership or membership interest owned by the Borrower or other
Subsidiaries.  All of the issued and outstanding shares of capital stock of such
Subsidiaries that are corporations have been duly authorized and issued and are
fully paid and non-assessable.
 
5.8.           ERISA.  The Unfunded Liabilities of all Single Employer Plans do
not in the aggregate exceed $1,000,000.  Neither the Borrower nor any other
member of the Controlled Group has incurred, or is reasonably expected to incur,
any withdrawal liability to Multiemployer Plans in excess of $250,000 in the
aggregate.  Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any other members of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.
 
5.9.           Accuracy of Information.  No information, exhibit or report
furnished by the Loan Parties to the Administrative Agent or to any Lender in
connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading.
 
5.10.           Regulation U.  The Borrower has not used the proceeds of any
Advance to buy or carry any margin stock (as defined in Regulation U) in
violation of the terms of this Agreement.
 
5.11.           Material Agreements.  Neither the Borrower, nor the Parent
Entities, nor any Subsidiary is a party to any agreement or instrument or
subject to any charter or other corporate restriction which could reasonably be
expected to have a Material Adverse Effect.  Neither the Borrower, nor the
Parent Entities nor any Subsidiary is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
(i) any agreement to which it is a party, which default could have a Material
Adverse Effect, or (ii) any agreement or instrument evidencing or governing
Indebtedness, which default would constitute a Default hereunder.
 
5.12.           Compliance With Laws.  The Borrower has complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any non-compliance which would not have a
Material Adverse Effect.  The Loan Parties have not received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable federal, state and local environmental, health and
safety statutes and regulations or the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could have a Material Adverse Effect.
 
5.13.           Ownership of Projects.  Except as set forth on Schedule 5.13
hereto, on the Amendment Effective Date, the Borrower will have good and
marketable title, free of all Liens other than those permitted by Section 6.14,
to all of the Projects reflected in the financial statements as owned by it and
each owner of a Collateral Property or an Underlying Property will have good and
marketable title to such Property, free of all Liens other than those permitted
by Section 6.14.
 
5.14.           Investment Company Act.  Neither the Borrower, nor the Parent
Entities, nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
 
 
-47-

--------------------------------------------------------------------------------

 
5.15.           Solvency.
 
(i)           Immediately after the Amendment Effective Date and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of such Loans, (a) the fair value of the assets of the Borrower and
its Subsidiaries on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, subordinated, contingent or otherwise, of the Borrower
and its Subsidiaries on a consolidated basis; (b) the present fair saleable
value of the Property of the Borrower and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) the Borrower and
its Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.
 
(ii)           The Borrower does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.
 
5.16.           Insurance.  The Loan Parties carry insurance on their Projects
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Projects in localities where
the Borrower and its Subsidiaries operate, including, without limitation:
 
(i)             Property and casualty insurance (including coverage for flood
and other water damage for any Project located within a 100-year flood plain) in
the amount of the replacement cost of the improvements at the Projects (to the
extent replacement cost insurance is maintained by companies engaged in similar
business and owning similar properties);
 
(ii)             Builder’s risk insurance for any Project under construction in
the amount of the construction cost of such Project;
 
(iii)            Loss of rental income insurance in the amount not less than one
year’s gross revenues from the Projects; and
 
(iv)           Comprehensive general liability insurance in the amount of
$20,000,000 per occurrence.
 
In addition, the Borrower shall cause the insurance with respect to the
Collateral Properties and the Underlying Properties to be in compliance at all
times with the minimum insurance requirements attached hereto as Exhibit C and
made a part hereof.
 
5.17.           REIT Status.  Glimcher Realty Trust is qualified as a real
estate investment trust under Section 856 of the Code and currently is in
compliance in all material respects with all provisions of the Code applicable
to the qualification of the Borrower as a real estate investment trust.
 
 
-48-

--------------------------------------------------------------------------------

 
5.18.           Title to Property.  The execution, delivery or performance of
the Loan Documents required to be delivered by the Borrower hereunder will not
result in the creation of any Lien on the Projects of the Consolidated Group
other than those interests intended to secure the Obligations.  No consent to
the transactions contemplated hereunder is required from any ground lessor or
mortgagee or beneficiary under a deed of trust or any other party except as has
been delivered to the Lenders.
 
5.19.           Environmental Matters.  Each of the following representations
and warranties is true and correct on and as of the Amendment Effective Date
except as disclosed on the environmental assessments delivered to the
Administrative Agent pursuant to this Agreement or on Schedule 5.19 attached
hereto and to the extent that the facts and circumstances giving rise to any
such failure to be so true and correct, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:
 
(a)           To the best knowledge of the Borrower, with respect to all
Projects owned by the Borrower and/or its Subsidiaries (x) for at least two (2)
years, have in the last two years, or (y) for less than two (2) years, have for
such period of ownership, been in compliance in all material respects with all
applicable Environmental Laws.
 
(b)           Neither the Borrower nor any of its Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Projects, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.
 
(c)           To the best knowledge of the Borrower, Materials of Environmental
Concern have not been transported or disposed of to or from the Projects of the
Borrower and its Subsidiaries in violation of, or in a manner or to a location
which could reasonably give rise to liability of the Borrower or any Subsidiary
under, Environmental Laws, nor have any Materials of Environmental Concern
migrated or been generated, treated, stored or disposed of at, on or under any
of the Projects of the Borrower and its Subsidiaries in violation of, or in a
manner that could give rise to liability of the Borrower or any Subsidiary
under, any applicable Environmental Laws.
 
(d)           No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any of its Subsidiaries is or, to the
Borrower’s knowledge, will be named as a party with respect to the Projects of
the Borrower and its Subsidiaries, nor are there any consent decrees or other
decrees, consent orders, administrative order or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Projects of the Borrower and its Subsidiaries.
 
(e)           To the best knowledge of the Borrower, there has been no release
or threat of release of Materials of Environmental Concern at or from the
Projects of the Borrower and its Subsidiaries, or arising from or related to the
operations of the Borrower and its Subsidiaries in connection with the Projects
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.
 
 
-49-

--------------------------------------------------------------------------------

 
5.20.           Office of Foreign Asset Control.  Borrower and any Guarantor are
not (and will not be) a person with whom any Lender is restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury of the United States of America (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not knowingly engage in any dealings or transactions or otherwise be
associated with such persons.  In addition, Borrower hereby agrees to provide to
any Lender with any additional information that any Lender deems necessary from
time to time in order to ensure compliance with all applicable Laws concerning
money laundering and similar activities.
 
5.21.           Collateral Properties and Underlying Properties.  As of the
Amendment Effective Date, Schedule 5.21 is a correct and complete list of all
Collateral Properties and all Underlying Properties, including applicable
ownership information.
 
(a)           Each of the Collateral Properties and Underlying Properties is not
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
or the Flood Disaster Protection Act of 1973, as amended, or any successor law
(except for the initial Collateral Property known as Jersey Garden Center, which
was incorrectly so identified and is now in the process of being removed from
such an area) or, if any portion of the retail and other commercial buildings on
such Properties are located within any such area, the applicable Subsidiary
Guarantor has obtained and will maintain through the Facility Termination Date
the insurance prescribed in Section 5.16 hereof.
 
(b)           To the Borrower’s knowledge, each of the Collateral Properties and
Underlying Properties and the present use and occupancy thereof are in material
compliance with all material zoning ordinances (without reliance upon adjoining
or other properties), health, fire and building codes, land use laws (including
those regulating parking) and Environmental Laws (except as disclosed on the
environmental assessments delivered to the Administrative Agent pursuant to this
Agreement) and other similar laws (“Applicable Laws”).
 
(c)           Each of the Collateral Properties and Underlying Properties (other
than Collateral Properties which are vacant or improved only with farm buildings
or other non-commercial structures) is served by all utilities required for the
current or contemplated use thereof.
 
(d)           All public roads and streets necessary for service of and access
to each of the Collateral Properties and Underlying Properties (other than
Collateral Properties which are vacant or improved only with farm buildings or
other non-commercial structures) for the current or contemplated use thereof
have been completed, and are open for use by the public, or appropriate insured
private easements are in place.
 
(e)           Borrower is not aware of any material latent or patent structural
or other significant deficiency of the Collateral Properties and Underlying
Properties (other than Collateral Properties which are vacant or improved only
with farm buildings or other non-commercial structures).  Each of the Collateral
Properties and Underlying Properties (other than Collateral Properties which are
vacant or improved only with farm buildings or other non-commercial structures)
is free of damage and waste that would materially and adversely affect the value
of the Collateral Properties and Underlying Properties, is in good condition and
repair and to Borrower’s knowledge there is no deferred maintenance other than
ordinary wear and tear.  Each of the Collateral Properties and Underlying
Properties is free from damage caused by fire or other casualty.
 
 
-50-

--------------------------------------------------------------------------------

 
(f)           To Borrower’s knowledge, all liquid and solid waste disposal,
septic and sewer systems located on the Collateral Properties and Underlying
Properties (other than Collateral Properties which are vacant or improved only
with farm buildings or other non-commercial structures) are in a good and safe
condition and repair and to Borrower’s knowledge, in material compliance with
all Applicable Laws with respect to such systems.
 
(g)           To the Borrower’s knowledge, all improvements on the Collateral
Properties and Underlying Properties lie within the boundaries and building
restrictions of the legal descriptions of record of Collateral Properties and
Underlying Properties, no improvements encroach upon easements benefiting the
Collateral Properties and Underlying Properties other than encroachments that do
not materially adversely affect the use or occupancy of the Collateral
Properties and Underlying Properties and no improvements on adjoining properties
encroach upon the Collateral Properties or Underlying Properties or upon
easements benefiting the Collateral Properties and Underlying Properties other
than encroachments that do not materially adversely affect the use or occupancy
of the Collateral Properties or the Underlying Properties.
 
(h)          All Leases are in full force and effect.  Borrower is not in
default under any Lease and Borrower has disclosed to Lenders in writing any
material default, of which Borrower has knowledge, under any Lease which demises
any material portion of the related Collateral Property or Underlying Property.
 
(i)           There are no material delinquent taxes, ground rents, water
charges, sewer rents, assessments, insurance premiums, leasehold payments, or
other outstanding charges affecting the Collateral Properties or Underlying
Properties except to the extent such items are being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided and
there is no risk of loss, forfeiture, or sale of any interest in the Collateral
Properties or Underlying Properties during such proceedings.  Each of the
Collateral Properties and Underlying Properties is taxed separately without
regard to any other property not included in the Collateral Properties and
Underlying Properties.
 
(j)            No condemnation proceeding or eminent domain action is pending or
threatened against any of the Collateral Properties or Underlying Properties
which would impair the use, value, sale or occupancy of such Collateral Property
or Underlying Property (or any portion thereof) in any material manner.
 
(k)           Each of the Collateral Properties is not, nor is any direct or
indirect interest of the Borrower or any Subsidiary Guarantor in any Collateral
Property or in the Pledged Equity Interest with respect to any Underlying
Property, subject to any Lien other than Permitted Liens set forth in clauses
(i) through (iv) of Section 6.14 or to any Negative Pledge (other than the Liens
and Negative Pledges created pursuant to this Agreement to secure the
obligations of the Borrower and the Subsidiary Guarantors).
 
 
-51-

--------------------------------------------------------------------------------

 
(l)            Each of the Mortgages creates a valid first priority Lien against
the applicable Collateral Property and each of the Collateral Assignments
creates a valid first priority security interest in the applicable Pledged
Equity Interest, Pledged Notes or Intercompany Debt, as applicable, in each case
subject only to Permitted Liens.
 
5.22.           Tax Shelter Representation.  The Borrower does not intend to
treat the Loans, and/or related transactions as being a “reportable transaction”
(within the meaning of United States Treasury Regulation Section 1.6011-4).  In
the event the Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof.  If the
Borrower so notifies the Administrative Agent, the Borrower acknowledges that
one or more of the Lenders may treat its Loans as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Lender or Lenders,
as applicable, will maintain the lists and other records required by such
Treasury Regulation.
 
5.23.           Anti-Terrorism Laws.
 
(i)            None of the Borrower or any of its Affiliates is in violation of
any laws or regulations relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”) and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.
 
(ii)           None of the Borrower or any of its Affiliates, or any of its
brokers or other agents acting or benefiting from the Loan is a Prohibited
Person.  A “Prohibited Person” is any of the following:
 
(1)           a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;
 
(2)           a person or entity owned or controlled by, or acting for or on
behalf of, any person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;
 
(3)           a person or entity with whom any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(4)           a person or entity who commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order; or
 
(5)           a person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list.
 
(iii)           None of the Borrower or any of its Affiliates or any of its
brokers or other agents acting in any capacity in connection with the Loan (1)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Prohibited Person, (2)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order, or (iii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.
 
 
-52-

--------------------------------------------------------------------------------

 
The Borrower shall not (1) conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any
Prohibited Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order or any other Anti-Terrorism Law, or (iii) engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law (and the Borrower shall deliver to Administrative Agent any
certification or other evidence requested from time to time by Administrative
Agent in its reasonable discretion, confirming the Borrower’s compliance
herewith).
 
Notwithstanding the foregoing, at any time that Glimcher Realty Trust retains
its status as a publicly held company, the representations made in this Section
5.23 are limited to the Borrower’s knowledge with respect to Affiliates that are
Affiliates due to ownership of 10% or more of any class of voting securities.
 
5.24.           Absence of Offsets and Claims.  As of the Amendment Effective
Date, neither the Borrower nor any other Loan Party has any offsets or claims
against the Administrative Agent or the Lenders under the Original Credit
Agreement or any other Loan Document or on account of any acts or omissions of
the Administrative Agent or any Lender in connection with the Agreement or any
other Loan Document.
 
ARTICLE VI.
 
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
 
6.1.           Financial Reporting.  The Borrower will maintain for the
Consolidated Group a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent and the Lenders:
 
(i)             As soon as available, but in any event not later than 45 days
after the close of each fiscal quarter, other than the fourth quarter, for the
Consolidated Group, an unaudited consolidated and consolidating balance sheet as
of the close of each such period and the related unaudited consolidated and
consolidating statements of income and retained earnings and of cash flows of
the Consolidated Group for such period and the portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the previous year, all certified by the Borrower’s chief
financial officer or chief accounting officer;
 
(ii)            As soon as available, but in any event not later than 45 days
after the close of each fiscal quarter, for the owners of the Collateral
Properties and Underlying Properties, rent rolls and operating statements for
each of the Collateral Properties and Underlying Properties, as applicable, in
form and substance reasonably satisfactory to the Administrative Agent, all
certified by an Authorized Officer of the Borrower;
 
(iii)           As soon as available, but in any event not later than 90 days
after the close of each fiscal year, for the Consolidated Group, audited
financial statements, including a consolidated and consolidating balance sheet
as at the end of such year and the related consolidated and consolidating
statements of income and retained earnings and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, prepared by independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Administrative Agent;
 
 
-53-

--------------------------------------------------------------------------------

 
(iv)            Together with the quarterly and annual financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit A hereto signed by the Borrower’s chief financial officer, chief
accounting officer or chief operating officer showing the calculations and
computations necessary to determine compliance with this Agreement and stating
that, to such officer’s knowledge, no Default or Unmatured Default exists, or
if, to such officer’s knowledge, any Default or Unmatured Default exists,
stating the nature and status thereof;
 
(v)             As soon as possible and in any event within 10 days after a
responsible officer of the Borrower knows that any Reportable Event has occurred
with respect to any Plan, a statement, signed by the chief financial officer of
the Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto;
 
(vi)            As soon as possible and in any event within 10 days after
receipt by a responsible officer of the Borrower, a copy of (a) any notice or
claim to the effect that (i) the Borrower or any of its Subsidiaries is or may
be liable to any Person as a result of the release by the Borrower, any of its
Subsidiaries, or any other Person of any Material of Environmental Concern into
the environment, or (ii) any Collateral Property or Underlying Property fails to
comply with or is in violation of any Environmental Law and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, which, in
the case of either (a) or (b) could have a Material Adverse Effect;
 
(vii)            Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished; and
 
(viii)           Such other information (including, without limitation,
financial statements for the Borrower, non-financial information and a listing
of capital expenditures, a rent roll, and such other information on any Project)
as the Administrative Agent or any Lender may from time to time reasonably
request.
 
6.2.           Use of Proceeds.  The Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Advances solely for the following
purposes:  (i) to finance the Borrower’s Redevelopment of Projects (provided
that the maximum aggregate amount of such proceeds used for such purposes during
each twelve (12) month period hereafter beginning on the Amendment Effective
Date and on each following anniversary of such date shall not exceed
$15,000,000), (ii) to complete the development of Scottsdale Quarter located in
Scottsdale, Arizona and such other development Projects as may be commenced
hereafter with the approval of the Majority Lenders, (iii) to fund tenant
improvements and allowances, (iv) for the partial repayment of Secured
Indebtedness but only to the extent that both (A) such partial repayment is
being made to obtain the extension of a maturity which is scheduled to occur
within twelve (12) months after the date of such repayment or avoid a default
which could result in such Secured Indebtedness becoming due and payable, and
(B) the Borrower has obtained the prior written approval of the Majority Lenders
for any such repayment from the proceeds of the Advances in excess of $5,000,000
during any calendar year on account of any single Secured Indebtedness or in
excess of $10,000,000 during any calendar year in the aggregate on account of
all such Secured Indebtedness; (v) for working capital (including without
limitation corporate overhead expenses, but excluding (A) any repurchase,
redemption or other payment in retirement or reduction of any outstanding
Capital Stock of the Consolidated Group and (B) any expenditure that is not in
the ordinary course of the business of the Consolidated Group or that is not
related to the business of the Consolidated Group); and (vi) after the Fourth
Commitment Reduction Threshold has been achieved, to fund the equity needed for
the acquisition of Projects that are substantially completed and
income-producing or the acquisition of interests in Investment Affiliates owning
such substantially completed and income-producing Projects, provided that the
aggregate amount of proceeds of Advances used as equity for such acquisitions in
the aggregate from the Amendment Effective Date through the Facility Termination
Date does not exceed $50,000,000.  The Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Advances (i) to purchase or carry
any “margin stock” (as defined in Regulation U) if such usage could constitute a
violation of Regulation U by any Lender, (ii) to fund any purchase of, or offer
for, a controlling portion of the Capital Stock of any Person, unless the board
of directors or other manager of such Person has consented to such offer, or
(iii) to make any Acquisition other than a Permitted Acquisition.
 
 
-54-

--------------------------------------------------------------------------------

 
6.3.           Notice of Default.  The Borrower will give, and will cause each
of its Subsidiaries to give, prompt notice in writing to the Administrative
Agent and the Lenders of the occurrence of any Default or Unmatured Default and
of any other development, financial or otherwise, which could reasonably be
expected to have a Material Adverse Effect.
 
6.4.           Conduct of Business.  The Borrower will do, and will cause each
of its Subsidiaries to do, all things necessary to remain duly incorporated or
duly qualified, validly existing and in good standing as a real estate
investment trust, corporation, limited liability company, general partnership or
limited partnership, as the case may be, in its jurisdiction of
incorporation/formation (except with respect to mergers not prohibited hereunder
and Permitted Acquisitions) and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted and to carry on
and conduct their businesses in substantially the same manner as they are
presently conducted where the failure to do so could reasonably be expected to
have a Material Adverse Effect and, specifically, neither the Borrower nor its
Subsidiaries may undertake any business other than the acquisition, development,
ownership, management, operation and leasing of retail, office or industrial
properties, and ancillary businesses specifically related to such types of
properties, subject to the limitations on Permitted Investments and Permitted
Acquisitions established hereunder.
 
6.5.           Taxes.  The Borrower will pay, and will cause each of its
Subsidiaries to pay, when due all taxes, assessments and governmental charges
and levies upon them or their income, profits or Projects, except those which
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been set aside.
 
6.6.           Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain insurance which is consistent with the representation
contained in Section 5.16 on all their Property and the Borrower will furnish to
any Lender upon reasonable request full information as to the insurance carried.
 
6.7.           Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which they may be subject, the
violation of which could reasonably be expected to have a Material Adverse
Effect.
 
 
-55-

--------------------------------------------------------------------------------

 
6.8.            Maintenance of Properties.  The Borrower will, and will cause
each of its Subsidiaries to, do all things necessary to maintain, preserve,
protect and keep their respective Projects, in good condition and repair,
working order and condition, ordinary wear and tear excepted.
 
6.9.            Inspection.  The Borrower will, and will cause each of its
Subsidiaries to, permit the Lenders upon reasonable notice and during normal
business hours and subject to rights of tenants, by their respective
representatives and agents, to inspect any of the Projects, corporate books and
financial records of the Borrower and each of its Subsidiaries, to examine and
make copies of the books of accounts and other financial records of the Borrower
and each of its Subsidiaries, and to discuss the affairs, finances and accounts
of the Borrower and each of its Subsidiaries with officers thereof, and to be
advised as to the same by, their respective officers at such reasonable times
and intervals as the Lenders may designate.
 
6.10.           Maintenance of Status.  The Borrower shall cause Glimcher Realty
Trust to at all times  maintain its status as a real estate investment trust in
compliance with all applicable provisions of the Code relating to such status.
 
6.11.           Dividends; Distributions.  The Parent Entities and the Borrower
and its Subsidiaries shall be permitted to declare and pay dividends on their
Capital Stock or make distributions with respect thereto from time to time,
provided, however, that in no event shall any Parent Entity or the Borrower: (i)
declare or pay dividends on Glimcher Realty Trust’s common stock or make
distributions with respect thereto in amounts greater than the greater of (a)
$0.10 per share quarterly, or (b) the minimum amount required to maintain
Glimcher Realty Trust’s REIT status (provided, that in either case, no more than
$0.10 per share, quarterly, shall be payable in cash, unless applying such cash
limitation would fail to maintain Glimcher Realty Trust’s REIT status, in which
event it shall be permissible to distribute such additional cash amount as is
required to maintain Glimcher Realty Trust’s REIT status); or (ii) pay any such
dividends or make any such distributions on any Capital Stock (including without
limitation the declaration and payment of Preferred Dividends or the making of
distributions to holders of limited partnership units in the Borrower), if such
dividends and distributions paid on account of the then-current fiscal quarter
and the three immediately preceding fiscal quarters, in the aggregate for such
period, would exceed 95% of Adjusted Funds From Operations of the Consolidated
Group for such period.  Notwithstanding the foregoing, the Parent Entities and
the Borrower shall be permitted at all times to distribute whatever amount of
dividends is necessary to maintain the tax status of Glimcher Realty Trust as a
real estate investment trust, which distributions may be made in Cash or in
Capital Stock at the Borrower’s option, except as limited above.  In no event
shall the Parent Entities or the Borrower redeem or retire any Preferred Stock,
or make any payments in reduction of any balance owed by the Parent Entities or
the Borrower to the holders of such Preferred Stock, except that the Parent
Entities and the Borrower may issue new Preferred Stock to retire previously
outstanding Preferred Stock, regardless of any changes in the terms and
conditions thereof, without limiting the Borrower’s obligations under Section
2.8(b) to make an Unscheduled Mandatory Payment to the extent any net proceeds
are received from such an issue in excess of the amount issued to retire such
previously outstanding Preferred Stock.
 
6.12.           No Change in Control.  The Borrower will not, nor will it permit
the Parent Entities to, undergo a Change in Control.
 
 
-56-

--------------------------------------------------------------------------------

 
6.13.           Acquisitions and Investments.  The Borrower will not, nor will
it permit any Subsidiary to, (A) make or suffer to exist Investments in any
Person (including without limitation, loans and advances to, and other
Investments in, Subsidiaries), or commitments for such Investments, or
(B)  become or remain a partner in any partnership or joint venture, or (C) to
make any Acquisition of any Person, except:
 
(i)              Cash and Cash Equivalents, provided that the aggregate amount
of cash and Cash Equivalents held by the Borrower and the Parent Entities
(excluding cash or Cash Equivalents which are pledged (other than pursuant to
the Account Pledge Agreement) to secure Indebtedness (other than Intercompany
Debt) or which are escrowed or otherwise restricted to use for a designated
purpose pursuant to the requirements of any loan documents or other contractual
or legal obligations of the Consolidated Group) shall not exceed Twenty-Five
Million Dollars ($25,000,000) at any time;
 
(ii)              Investments in existing Subsidiaries (to the extent not
expressly limited herein), or Investments in Subsidiaries formed for the purpose
of developing or acquiring Projects (to the extent not expressly limited
herein), or Investments in existing joint ventures and partnerships engaged
solely in the business of purchasing, developing, owning, operating, leasing and
managing Projects (to the extent not expressly limited herein);
 
(iii)             Investments and Acquisitions related to other Properties of
the types described in Section 6.20;
 
(iv)            advances to tenants in the ordinary course of business;
 
(v)            Acquisitions of 100% of the Capital Stock of Persons whose
primary operations consist of the ownership, development, operation and
management of Projects  (to the extent not expressly limited herein); and
 
(vi)           Acquisitions of equity interests in tenants obtained in
connection with tenant work outs, not to exceed $5,000,000 in the aggregate;
 
provided that, after giving effect to such Acquisitions and Investments,
Borrower continues to comply with all its covenants herein, including without
limitation the further restrictions on certain types of Properties as set forth
in Section 6.20.  Acquisitions permitted pursuant to this Section 6.13 shall be
deemed to be “Permitted Acquisitions”.  Investments permitted pursuant to this
Section 6.13 shall be deemed to be “Permitted Investments”.
 
6.14.           Liens.  The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:
 
(i)            Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;
 
(ii)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books and there is no risk of
loss, forfeiture, or sale of any interest in the Property during the pending of
such proceeding;
 
 
-57-

--------------------------------------------------------------------------------

 
(iii)           Liens arising out of pledges or deposits under workers’
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;
 
(iv)           Easements, restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material and adverse
way affect the marketability of the same or materially and adversely interfere
with the use thereof in the business of the Borrower or its Subsidiaries; and
 
(v)           Liens on Projects (other than the Collateral Properties) to secure
any Secured Indebtedness permitted hereunder to the extent such Liens (i)
constitute a first priority Lien on a Project or a second priority Lien on the
same Project, but only to the extent created simultaneously with a first
priority Lien thereon and (ii) will not result in a Default in any of Borrower’s
covenants herein.
 
Liens permitted pursuant to this Section 6.14 shall be deemed to be “Permitted
Liens”. In connection with the creation of Secured Indebtedness after the
Amendment Effective Date pursuant to a Qualifying Refinance or the refinance of
an Underlying Property, Borrower agrees to use commercially reasonable efforts
to obtain permission from the provider of such Secured Indebtedness to pledge
the equity interests in the owner of the collateral for such Secured
Indebtedness as Pledged Equity Interests under this Agreement, provided that it
shall not be a Default or Unmatured Default hereunder if such provider refuses
to permit such a pledge for any reason.
 
6.15.           Affiliates.  The Borrower will not, nor will it permit any of
its Subsidiaries to, enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate which is not a member of the Consolidated Group
except in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.
 
6.16.           Variable Interest Indebtedness.  The Borrower shall not at any
time permit the outstanding principal balance of any Consolidated Outstanding
Indebtedness which bears interest at an interest rate that is not fixed through
the maturity date of such Indebtedness to exceed twenty percent (20%) of Total
Asset Value, unless all of such Indebtedness in excess of such amount is subject
to a Rate Management Transaction approved by the Administrative Agent that
effectively converts the interest rate on such excess to a fixed rate.
 
6.17.           Consolidated Net Worth.  The Consolidated Group shall maintain a
Consolidated Net Worth of not less than $675,000,000 plus seventy-five percent
(75%) of the equity contributions or sales of treasury stock received by the
Borrower or any Parent Entity after the Amendment Effective Date.
 
6.18.           Indebtedness and Cash Flow Covenants.  The Borrower shall not
permit:
 
(i)           The Recourse Indebtedness of the Glimcher Group (including the
Recourse Indebtedness created under the Agreement) and the Glimcher Percentage
of any Recourse Indebtedness of the other members of the Consolidated Group to
be greater than twenty-seven and one-half percent (27.5%) of Total Asset Value
at any time;
 
 
-58-

--------------------------------------------------------------------------------

 
(ii)           any additional Recourse Indebtedness, other than the Pre-Approved
Recourse Indebtedness, to be incurred by the Glimcher Group or any other members
of the Consolidated Group after the Amendment Effective Date without the prior
written approval of the Majority Lenders, except (A) prior to the date on which
the Fourth Commitment Reduction Threshold has been achieved, such Majority
Lender approval shall not be required for any additional Recourse Indebtedness
incurred in connection with a Qualifying Refinance of any Consolidated
Outstanding Indebtedness if (x) the Consolidated Outstanding Indebtedness being
refinanced is already Recourse Indebtedness or (y) such additional Recourse
Indebtedness is being incurred to obtain an extension of a maturity which is
scheduled to occur within twelve (12) months after the date of such Qualifying
Refinance or to avoid a default which could result in such Consolidated
Outstanding Indebtedness becoming due and payable, provided that in the case of
(x) or (y) the aggregate recourse portion of all Recourse Indebtedness so
incurred without Majority Lender approval as a result of this clause (A) shall
not exceed the sum of $52,500,000, at all times prior to December 14, 2011 or
$106,100,000 at all times on and after December 14, 2011, provided that each
such amount shall be increased from time to time by 50% of the net refinancing
proceeds paid to the refinancing entity (net proceeds of refinancing being gross
proceeds net of all reasonable and customary third-party fees, costs and
expenses of obtaining such proceeds and less the amount of prior Indebtedness
repaid therefrom) and used to make Unscheduled Mandatory Payments in accordance
with Section 2.8(b) above, and (B) from and after the date on which the Fourth
Commitment Reduction Threshold has been achieved, such Majority Lender approval
shall not be required for any additional Recourse Indebtedness (a) to the extent
that the proceeds thereof are used solely to refinance Consolidated Outstanding
Indebtedness and (b) so long as such Recourse Indebtedness is secured by a
Project and has a loan-to-value ratio of 65% or less based on the then-current
appraised value of such Project, using either (i) the appraisal prepared in
connection with such Recourse Indebtedness or (ii) if no appraisal was obtained
in connection with such Recourse Indebtedness, an Appraisal obtained by Borrower
at Borrower’s sole cost and expense prepared not earlier than six (6) months
prior to the funding date of such Recourse Indebtedness;
 
(iii)           Adjusted Annual EBITDA to be less than 1.75 times Consolidated
Interest Expense at any time;
 
(iv)           Adjusted Annual EBITDA to be (A) less than 1.35 times Fixed
Charges at any time prior to the date on which both (x) the Aggregate Commitment
has been permanently reduced to $350,000,000 or less and (y) either the
Blackstone Joint Venture has been formed and the Glimcher Group and Blackstone
have each made their initial capital contributions to such Joint Venture or the
Consolidated Group has completed after the Amendment Effective Date sales of
assets of the Consolidated Group to unaffiliated third parties for an aggregate
gross sales price of at least $150,000,000, or (B) less than 1.30 times Fixed
Charges at any time after such date;
 
(v)           Consolidated Outstanding Indebtedness to be more than (A) seventy
percent (70%) of Total Asset Value at any time prior to December 31, 2010 or
(B) sixty-seven and one-half percent (67.5%) of Total Asset Value at any time
from and after December 31, 2010; or
 
 
-59-

--------------------------------------------------------------------------------

 
(vi)           That portion of Consolidated Outstanding Indebtedness which is
Secured Indebtedness (excluding the Indebtedness created under this Agreement)
to be more than sixty percent (60%) of Total Asset Value at any time.
 
6.19.           Environmental Matters.  Borrower and its Subsidiaries shall:
 
(a)           Comply with, and use all reasonable efforts to ensure compliance
by all tenants and subtenants, if any, with, all applicable Environmental Laws
and obtain and comply with and maintain, and use all reasonable efforts to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall the Borrower or its Subsidiaries be required to modify the terms
of leases, or renewals thereof, with existing tenants (i) at Projects owned by
the Borrower or its Subsidiaries as of the date hereof, or (ii) at Projects
hereafter acquired by the Borrower or its Subsidiaries as of the date of such
acquisition, to add provisions to such effect.
 
(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that (i) the same are being contested in good faith
by appropriate proceedings and the pendency of such proceedings could not be
reasonably expected to have a Material Adverse Effect, or (ii) the Borrower has
determined in good faith that contesting the same is not in the best interests
of the Borrower and its Subsidiaries and the failure to contest the same could
not be reasonably expected to have a Material Adverse Effect.
 
(c)           Defend, indemnify and hold harmless Administrative Agent and each
Lender, and their respective officers and directors from and against any claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature known or unknown, contingent or otherwise, arising
out of, or in any way relating to the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Borrower, its Subsidiaries or the Projects or the presence of any Materials of
Environmental Concern on any of the Collateral Properties and Underlying
Properties, or any orders, requirements or demands of Governmental Authorities
related thereto, including, without limitation, attorney’s and consultant’s
fees, investigation and laboratory fees, response costs, court costs and
litigation expenses, except to the extent that any of the foregoing arise out of
the gross negligence or willful misconduct of the party seeking indemnification
therefor.  This indemnity shall continue in full force and effect regardless of
the termination of this Agreement.
 
6.20.           Permitted Investments (i).
 
(a)           No members of the Consolidated Group shall acquire, or make, any
Acquisitions of or Investments in, any Unimproved Land not already owned by a
member of the Consolidated Group as of the Amendment Effective Date (other than
parcels of Unimproved Land that adjoin an existing Property of the Consolidated
Group or that are subdivided out of such an existing Property) and the aggregate
of the Glimcher Group Investment and the Glimcher Percentage of the Investment
by the other members of the Consolidated Group in all Unimproved Land shall not
at any time exceed five percent (5%) of Total Asset Value.
 
 
-60-

--------------------------------------------------------------------------------

 
(b)           No member of the Consolidated Group shall create or acquire, or
make any Acquisitions of or Investments in, any First Mortgage Receivables not
already owned by a member of the Consolidated Group as of the Amendment
Effective Date (other than new First Mortgage Receivables created in favor of a
member of the Consolidated Group upon the sale of all or a portion of such
member’s Property) and the aggregate of the Glimcher Group  Investment and the
Glimcher Percentage of the Investment by the other members of the Consolidated
Group in all First Mortgage Receivables (with each asset valued at the lower of
its acquisition cost and its fair market value) shall not at any time exceed
five percent (5%) of Total Asset Value.
 
(c)           No member of the Consolidated Group shall create or acquire, or
make any Acquisition of or Investment in, any Joint Venture Project not already
owned by a member of the Consolidated Group or Investment Affiliate as of the
Amendment Effective Date (other than (i) through the conversion of a
wholly-owned Project to a Joint Venture Project as a result of the sale of a
direct or indirect partial ownership interest therein after the Amendment
Effective Date and subject to the terms of Section 2.3 hereof, if applicable,
and Section 2.8 hereof, (ii) pursuant to the acquisition by the Blackstone Joint
Venture of one or more new Joint Venture Projects so long as no member of the
Consolidated Group funds any cash portion of the acquisition price for such
Project, or (iii) pursuant to a new Acquisition or Investment in a new Joint
Venture Project using proceeds of the Advances subject to the limitations
imposed by Section 6.2 above) and the Glimcher Group’s aggregate Investment in
Joint Venture Projects (valued at the greater of the cash investment in that
entity by the Glimcher Group or the portion of Total Asset Value attributable to
such entity or its assets as the case may be) shall not at any time exceed
twenty-five percent (25%) of Total Asset Value.
 
(d)           The aggregate of the Glimcher Group Investment and the Glimcher
Percentage of the Investment by the other members of the Consolidated Group, in
Construction in Progress (with each asset valued in accordance with GAAP) shall
not at any time exceed fifteen percent (15%) of Total Asset Value.
 
The aggregate of the Glimcher Group Investment and the Glimcher Percentage of
the Investment by the other members of the Consolidated Group in the above items
(a)-(d), in the aggregate and after eliminating any duplication of Investments
included in more than one of such items, shall not at any time exceed thirty
percent (30%) of Total Asset Value.  Nothing in this Section 6.20 shall be
deemed to diminish the further restrictions on certain types of Acquisitions and
Investments by Borrower and its Subsidiaries as set forth in Section 6.13.
 
6.21.           Limitation on Unsecured Indebtedness.  The Consolidated Group
shall not at any time permit that portion of the Consolidated Outstanding
Indebtedness which is not Secured Indebtedness to exceed $10,000,000 in the
aggregate, provided that (i) Capitalized Leases and tenant improvement allowance
obligations of the Consolidated Group to tenants in Projects evidenced by notes
shall be excluded from Consolidated Outstanding Indebtedness for purposes of
this Section 6.21 to the extent that the amount so excluded on account of
Capitalized Leases and such tenant allowance notes does not exceed $25,000,000,
in the aggregate; and (ii) Indebtedness of up to $19,000,000 to the New Jersey
Economic Development Authority incurred by the Borrower and Glimcher Realty
Trust pursuant to that certain Loan Agreement dated as of November 1, 1998 shall
be excluded from Consolidated Outstanding Indebtedness for purposes of this
Section 6.21 only.
 
 
-61-

--------------------------------------------------------------------------------

 
6.22.           Prohibited Encumbrances.  The Borrower agrees that neither the
Borrower nor any other members of the Consolidated Group shall (i) create or
permit a Lien against any Project other than a single first-priority mortgage,
deed to secure debt or deed of trust, (ii) create or permit a Lien on any
Capital Stock or other ownership interests in any member of the Consolidated
Group or any Investment Affiliate (other than the Liens against the Collateral
created under the Loan Documents) or (iii) enter into or be subject to any
agreement governing any Indebtedness which constitutes a “negative pledge”, an
unencumbered asset covenant or other similar covenant or restriction which
prohibits or limits the ability of Borrower or any other member of the
Consolidated Group to sell or create Liens against any Projects (other than
restrictions on further subordinate Liens on Projects already encumbered by a
first-priority mortgage, deed to secure debt or deed of trust).
 
6.23.           Subsidiary Guaranty.  Borrower shall cause each of its existing
Subsidiaries listed on Schedule 6.23, which includes all current subsidiaries of
Borrower other than Excluded Subsidiaries, to execute and deliver to the
Administrative Agent the Subsidiary Guaranty.  Borrower shall cause each
Subsidiary which is hereafter acquired or formed (other than Excluded
Subsidiaries) to execute and deliver to the Administrative Agent a joinder in
the Subsidiary Guaranty in the form of Exhibit A attached to the form of
Subsidiary Guaranty. Borrower covenants and agrees that each Subsidiary which it
shall cause to execute the Subsidiary Guaranty shall be fully authorized to do
so by its supporting organizational and authority documents and shall be in good
standing in its state of organization and shall have obtained any necessary
foreign qualifications required to conduct its business.  If a Subsidiary that
was not required to join in the Subsidiary Guaranty because it was an Excluded
Subsidiary as of the Amendment Effective Date shall subsequently not be
precluded from doing so by the terms of any applicable Secured Indebtedness and
shall have assets that represent five percent (5%) or more of the Total Asset
Value, then Borrower shall cause such Subsidiary to join in the Subsidiary
Guaranty. The delivery by Borrower to the Administrative Agent of any such
joinder shall be deemed a representation and warranty by Borrower that each
Subsidiary which Borrower caused to execute the Subsidiary Guaranty has been
fully authorized to do so by its supporting organizational and authority
documents and is in good standing in its state of organization and has obtained
any necessary foreign qualifications required to conduct its business.
 
6.24.           Releases.  If any Subsidiary which then is a party to the
Subsidiary Guaranty or if any other Subsidiary with respect to which the
Borrower’s direct or indirect ownership interests have been pledged under a
Collateral Assignment or whose Project has been encumbered with a Mortgage
either incurs new Secured Indebtedness (to the extent permitted hereunder) that
will prohibit the continuation of its liability under the Subsidiary Guaranty or
such pledge of ownership interests under such Collateral Assignment or the
continuation of such Mortgage or is selling all of its assets (subject to the
provisions of Section 2.3(b), if applicable), then such Subsidiary will be
released from its obligations under the Subsidiary Guaranty, the Administrative
Agent shall execute and deliver to the Borrower a release of the Mortgage made
by such Subsidiary and/or a release of the Pledged Equity Interests in the
Underlying Property owned by such Subsidiary from such Collateral Assignment, as
the case may be, upon receipt by the Agent of all amounts required to be paid
under Section 2.8(b) above (plus, if applicable, any additional amounts needed
to satisfy any applicable Minimum Release Price or other minimum net proceeds
amount as required under Section 2.3(b) above). Such release shall become
effective upon the date that such Subsidiary incurs such new Secured
Indebtedness or sells such assets and so remits the amounts to the
Administrative Agent on behalf of the Lenders for application under Section
2.3(b) or Section 2.8.  In addition, the Administrative Agent is authorized to
release the Lien created against any Pledged Note and return such Pledged Note
for cancellation in exchange for the final payment due from the maker thereof to
be applied as provided in Section 2.8 above.
 
 
-62-

--------------------------------------------------------------------------------

 
6.25.           Distributions of Excess Funds to Deposit Account.  The Borrower
shall deposit all rental revenue from Properties directly owned by the Borrower
into the Deposit Account and shall cause each Subsidiary to distribute all
Excess Funds of such Subsidiary’s Properties due to the Borrower into the
Deposit Account, or to irrevocably direct the custodian of any lockbox account
into which the Borrower’s or such Subsidiary’s rental revenues are deposited to
transfer all funds due to the Borrower from such lockbox accounts to the Deposit
Account not less frequently than once each month, after deduction from such
rental revenues of all operating expenses, debt service and required reserves
for the applicable Property.
 
ARTICLE VII.
 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default:
 
7.1.           Nonpayment of any principal payment due hereunder or under any
Note when due.
 
7.2.           Nonpayment of interest upon any Note or of any fee or other
payment Obligations under any of the Loan Documents within five (5) Business
Days after the same becomes due.
 
7.3.           The breach of any of the terms or provisions of Sections 6.2,
6.10, 6.11, 6.12, 6.20, 6.21, 6.22, 6.23 and 6.25.
 
7.4.           Any representation or warranty made or deemed made by or on
behalf of the Borrower or any of its Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, or any material
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.
 
7.5.           The breach by the Borrower (other than a breach which constitutes
a Default under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions
of this Agreement which is not remedied within thirty (30) days after written
notice from the Administrative Agent or any Lender.
 
7.6.           The default by the Borrower or any other member of the
Consolidated Group or any Investment Affiliate in the payment of any amount due
under, or the performance of any term, provision or condition contained in, any
agreement with respect to (A) any Secured Indebtedness encumbering an Underlying
Property, (B) any Recourse Indebtedness of the Borrower or any other member of
the Consolidated Group having an outstanding principal balance in excess of
$15,000,000 or (C) any Non-Recourse Indebtedness of the Borrower or any other
member of the Consolidated Group or any Investment Affiliate having an
outstanding principal balance in excess of $100,000,000 in the aggregate
(collectively, “Material Indebtedness”) or any other event shall occur or
condition exist, which causes or permits any such Material Indebtedness to be
due and payable or required to be prepaid (other than by a regularly scheduled
payment) prior to the stated maturity thereof.
 
7.7.           Any member of the Consolidated Group shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it as a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate action to authorize or effect any of the foregoing actions
set forth in this Section 7.7, (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.8 or (vii) admit in writing its
inability to pay its debts generally as they become due.
 
 
-63-

--------------------------------------------------------------------------------

 
7.8.            A receiver, trustee, examiner, liquidator or similar official
shall be appointed for any member of the Consolidated Group or for any
Substantial Portion of the Property of any member of the Consolidated Group or a
proceeding described in Section 7.7(iv) shall be instituted against any member
of the Consolidated Group and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of ninety (90)
consecutive days.
 
7.9.            Any member of the Consolidated Group shall fail within sixty
(60) days to pay, bond or otherwise discharge any judgments or orders for the
payment of money in an amount which, when added to all other judgments or orders
outstanding against any member of the Consolidated Group would exceed
$25,000,000 in the aggregate, which have not been stayed on appeal or otherwise
appropriately contested in good faith.
 
7.10.           The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), exceeds $1,000,000 or requires
payments exceeding $500,000 per annum.
 
7.11.           The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and the other
members of the Controlled Group (taken as a whole) to all Multiemployer Plans
which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan years of each such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $500,000.
 
7.12.           Failure to remediate within the time period permitted by law or
governmental order, after all administrative hearings and appeals have been
concluded (or within a reasonable time in light of the nature of the problem if
no specific time period is so established), material environmental problems at
Properties owned by the Borrower or any of its Subsidiaries or Investment
Affiliates whose aggregate book values are in excess of $5,000,000.
 
7.13.           The occurrence of any “Default” as defined in any Loan Document
or the breach of any of the terms or provisions of any Loan Document, which
default or breach continues beyond any period of grace therein provided.
 
7.14.           The attempted revocation, challenge, disavowment, or termination
by the Borrower or a Parent Entity of any of the Loan Documents.
 
 
-64-

--------------------------------------------------------------------------------

 
7.15.           Either the Borrower or any Parent Entity, without obtaining
consent of the Required Lenders, shall enter into any merger, consolidation,
reorganization or liquidation or transfer or otherwise dispose of all or
substantially all of their Properties, unless (a) in the case of a merger or
consolidation the Borrower or such Parent Entity is the surviving entity in such
merger or consolidation and (b) after giving effect to the merger, the Borrower
remains in compliance with the terms of the Credit Agreement, provided that any
such action shall not constitute a Default unless the Borrower shall fail to
reverse such action within sixty (60) days after written notice from the
Administrative Agent that such action constitutes a Default hereunder.
 
ARTICLE VIII.
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1.           Acceleration.  If any Default described in Section 7.7 or 7.8
occurs with respect to the Borrower, the obligations of the Lenders to make
Loans and hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender.  If any other Default occurs, so long as
a Default exists Lenders shall have no obligation to make any Loans and the
Required Lenders, at any time prior to the date that such Default has been fully
cured, may permanently terminate the obligations of the Lenders to make Loans
hereunder and declare the Obligations to be due and payable, or both, whereupon
if the Required Lenders elected to accelerate (i) the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives and (ii) if any
automatic or optional acceleration has occurred, the Administrative Agent, as
directed by the Required Lenders (or if no such direction is given within 30
days after a request for direction, as the Administrative Agent deems in the
best interests of the Lenders, in its sole discretion), shall use its good faith
efforts to collect all amounts owed by the Borrower and any Guarantor under the
Loan Documents by exercising all rights and remedies provided for under this
Agreement and the Security Documents or otherwise available at law or in equity,
including without limitation by filing and diligently pursuing judicial action.
 
In addition to the foregoing, following the occurrence of a Default and so long
as any Facility Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by the Required Lenders the
Borrower shall deposit in the Letter of Credit Collateral Account cash in an
amount equal to the aggregate undrawn face amount of all outstanding Facility
Letters of Credit and all fees and other amounts due or which may become due
with respect thereto.  The Borrower shall have no control over funds in the
Letter of Credit Collateral Account and shall not be entitled to receive any
interest thereon.  Such funds shall be promptly applied by the Administrative
Agent to reimburse the Issuing Bank for drafts drawn from time to time under the
Facility Letters of Credit and associated issuance costs and fees.  Such funds,
if any, remaining in the Letter of Credit Collateral Account following the
payment of all Obligations in full shall, unless the Administrative Agent is
otherwise directed by a court of competent jurisdiction, be promptly paid over
to the Borrower.
 
If, within 10 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7 or 7.8
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, all of the Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.
 
 
-65-

--------------------------------------------------------------------------------

 
8.2.           Amendments.  Subject to the provisions of this Article VIII the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
waiving any Default hereunder; provided, however, that no such supplemental
agreement or waiver shall, without the consent of all Lenders:
 
(i)           Extend the Facility Termination Date (except as provided in
Section 2.22 and Section 2.23), or forgive all or any portion of the principal
amount of any Loan or accrued interest thereon or the Unused Fee, reduce the
Applicable Margins or modify the underlying interest rate options (or modify any
definition herein used in calculating such options which would have the effect
of modifying such options) or extend the time of payment of any such principal,
interest or facility fees.
 
(ii)           Release any Guarantor from the Guaranties, except as expressly
provided for herein.
 
(iii)          Reduce the percentage specified in the definition of Required
Lenders.
 
(iv)          Increase the Aggregate Commitment or decrease the amount of, or
defer the date of, any of the four scheduled reductions in the Aggregate
Commitment described in the first sentence of Section 2.24.
 
(v)           Permit the Borrower to assign its rights under this Agreement.
 
(vi)          Amend Sections 8.1, 8.2 , or 11.2.
 
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.
 
8.3.           Preservation of Rights.  No delay or omission of the Lenders or
the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Loan notwithstanding the existence of
a Default or the inability of the Borrower to satisfy the conditions precedent
to such Loan shall not constitute any waiver or acquiescence.  Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth.  All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full.
 
8.4.           Insolvency of Borrower.  In the event of the insolvency of the
Borrower, the Lenders shall have no obligation to make further disbursements of
the Facility, and the outstanding principal balance of the Facility, including
accrued and unpaid interest thereon, shall be immediately due and payable.
 
 
-66-

--------------------------------------------------------------------------------

 
ARTICLE IX.
 
GENERAL PROVISIONS
 
9.1.           Survival of Representations.  All representations and warranties
of the Borrower contained in this Agreement shall survive delivery of the Notes
and the making of the Loans herein contemplated.
 
9.2.           Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
9.3.           Intentionally Omitted.
 
9.4.           Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
 
9.5.           Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent and the Lenders
and supersede all prior commitments, agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof.
 
9.6.           Several Obligations; Benefits of the Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  The Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to the
Agreement and their respective successors and assigns.
 
9.7.           Expenses; Indemnification.  The Borrower shall reimburse the
Administrative Agent for any costs, and out-of-pocket expenses (including,
without limitation, all reasonable fees for consultants and fees and reasonable
expenses for attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent) paid or incurred by the Administrative
Agent in connection with the amendment, modification, and enforcement of the
Loan Documents.  The Borrower also agrees to reimburse the Administrative Agent
and the Lenders for any reasonable costs, internal charges and out-of-pocket
expenses (including, without limitation, all fees and reasonable expenses for
attorneys for the Administrative Agent and the Lenders, which attorneys may be
employees of the Administrative Agent or the Lenders) paid or incurred by the
Administrative Agent or any Lender in connection with the collection and
enforcement of the Loan Documents (including, without limitation, any
workout).  The Borrower further agrees to indemnify the Administrative Agent,
each Lender and their Affiliates, and their directors and officers against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all reasonable fees and reasonable expenses for
attorneys of the indemnified parties, all reasonable expenses of litigation or
preparation therefor whether or not the Administrative Agent, or any Lender is a
party thereto) which any of them may pay or incur arising out of or relating to
this Agreement, the other Loan Documents, the Projects, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Loan hereunder, except to the extent that any
of the foregoing arise out of the gross negligence or willful misconduct of the
party seeking indemnification therefor.  The obligations of the Borrower under
this Section shall survive the termination of this Agreement.
 
 
-67-

--------------------------------------------------------------------------------

 
9.8.            Numbers of Documents.  All statements, notices, closing
documents, and requests hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders.
 
9.9.             Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.
 
9.10.           Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
 
9.11.           Nonliability of Lenders.  The relationship between the Borrower,
on the one hand, and the Lenders and the Administrative Agent, on the other,
shall be solely that of borrower and lender.  Neither the Administrative Agent
nor any Lender shall have any fiduciary responsibilities to the
Borrower.  Neither the Administrative Agent nor any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.
 
9.12.           Choice of Law.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING
A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF OHIO, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
9.13.           Consent to Jurisdiction.  THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR OHIO
STATE COURT SITTING IN CLEVELAND IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST
THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING
BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE
OF THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CLEVELAND, OHIO.
 
9.14.           Waiver of Jury Trial.  THE BORROWER, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 
 
-68-

--------------------------------------------------------------------------------

 
9.15.           Release of Prior Claims.  The Borrower does hereby release,
remise, acquit and forever discharge the Administrative Agent and the other
Lenders and their respective employees, agents, representatives, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, predecessors,
successors and assigns, subsidiary corporations, parent corporations, and
related corporate divisions (all of the foregoing hereinafter called the
“Released Parties”), from any and all actions and causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct and/or indirect,
at law or in equity, of whatever kind or nature, whether heretofore or hereafter
arising, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date of execution
hereof, and in any way arising out of or in any way connected to the Agreement
or the other Loan Documents (all of the foregoing hereinafter called the
“Released Matters”).  The Borrower acknowledges that the agreements herein are
intended to be in full satisfaction of all or any alleged injuries or damages
arising in connection with the Released Matters.  The Borrower represents and
warrants to the Administrative Agent and the other Lenders that it has not
purported to transfer, assign or otherwise convey any right, title or interest
of the Borrower in any Released Matter to any other Person and that the
foregoing constitutes a full and complete release of all Released Matters.
 
ARTICLE X.
 
THE ADMINISTRATIVE AGENT
 
10.1.           Appointment.  KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender.  The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X.  Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the Ohio
Uniform Commercial Code and (iii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.
 
10.2.           Powers.  The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
 
10.3.           General Immunity.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower,
the Lenders or any Lender for (i) any action taken or omitted to be taken by it
or them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct; or
(ii) any determination by the Administrative Agent that compliance with any law
or any governmental or quasi-governmental rule, regulation, order, policy,
guideline or directive (whether or not having the force of law) requires the
Advances and Commitments hereunder to be classified as being part of a “highly
leveraged transaction”.
 
 
-69-

--------------------------------------------------------------------------------

 
10.4.           No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection, or priority of any
interest in any collateral security; or (vi) the financial condition of the
Borrower or any Guarantor.  Except as otherwise specifically provided herein,
the Administrative Agent shall have no duty to disclose to the Lenders
information that is not required to be furnished by the Borrower to the
Administrative Agent at such time, but is voluntarily furnished by the Borrower
to the Administrative Agent (either in its capacity as Administrative Agent or
in its individual capacity).
 
10.5.           Action on Instructions of Lenders.  The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the required percentage of the Lenders needed to take
such action or refrain from taking such action, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of the Agreement or any other Loan Document unless it
shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
 
10.6.           Employment of Agents and Counsel.  The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.
 
10.7.           Reliance on Documents; Counsel.  The Administrative Agent shall
be entitled to rely upon any Note, notice, consent, certificate, affidavit,
letter, telegram, statement, paper or document believed by it to be genuine and
correct and to have been signed or sent by the proper person or persons, and, in
respect to legal matters, upon the opinion of counsel selected by the
Administrative Agent, which counsel may be employees of the Administrative
Agent.
 
10.8.           Administrative Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (i) for any amounts not reimbursed by
the Borrower for which the Administrative Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (ii) for any other expenses incurred by
the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent’s express obligations and undertakings to the Lenders. The obligations of
the Lenders and the Administrative Agent under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.
 
 
-70-

--------------------------------------------------------------------------------

 
10.9.           Rights as a Lender.  In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document as any Lender and may exercise the same as
though it were not the Administrative Agent, and the term “Lender” or “Lenders”
shall, at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity.  The Administrative Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person.
 
10.10.           Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into the Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Agreement and the other Loan Documents.
 
10.11.           Successor Administrative Agent.  Except as otherwise provided
below, KeyBank National Association shall at all times serve as the
Administrative Agent during the term of this Facility.  The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent.  If the Administrative Agent has been grossly negligent in
the performance of its obligations hereunder, the Administrative Agent may be
removed at any time by written notice received by the Administrative Agent from
other Lenders holding in the aggregate at least two-thirds of that portion of
the Aggregate Commitment not held by the Administrative Agent or its affiliates,
such removal to be effective on the date specified by such other Lenders.  Upon
any such resignation or removal, such other Lenders shall appoint, on behalf of
the Borrower and the Lenders, a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by such other Lenders within
thirty days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent shall appoint, on
behalf of the Borrower and the Lenders, a successor Administrative
Agent.  Notwithstanding the previous sentence, the Administrative Agent may at
any time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative Agent
hereunder.  No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment.  Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $500,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent.  Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents.  After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.
 
 
-71-

--------------------------------------------------------------------------------

 
10.12.           Notice of Defaults.  If a Lender becomes aware of a Default or
Unmatured Default, such Lender shall notify the Administrative Agent of such
fact provided that the failure to give such notice shall not create liability on
the part of a Lender.  Upon receipt of such notice that a Default or Unmatured
Default has occurred, the Administrative Agent shall promptly notify each of the
Lenders of such fact.
 
10.13.           Requests for Approval.  If the Administrative Agent requests in
writing the consent or approval of a Lender, such Lender shall respond and
either approve or disapprove definitively in writing to the Administrative Agent
within ten Business Days (or sooner if such notice specifies a shorter period
for responses based on Administrative Agent’s good faith determination that
circumstances exist warranting its request for an earlier response) after such
written request from the Administrative Agent.  If the Lender does not so
respond, that Lender shall be deemed to have approved the request.
 
10.14.           Defaulting Lenders.  At such time as a Lender becomes a
Defaulting Lender, such Defaulting Lender’s right to vote on matters which are
subject to the consent or approval of the Required Lenders, each affected Lender
or all Lenders shall be immediately suspended until such time as the Lender is
no longer a Defaulting Lender, except that the amount of the Commitment of the
Defaulting Lender may not be changed without its consent.  If a Defaulting
Lender has failed to fund its pro rata share of any Advance and until such time
as such Defaulting Lender subsequently funds its pro rata share of such Advance,
all Obligations owing to such Defaulting Lender hereunder shall be subordinated
in right of payment, as provided in the following sentence, to the prior payment
in full of all principal of, interest on and fees relating to the Loans funded
by the other Lenders in connection with any such Advance in which the Defaulting
Lender has not funded its pro rata share (such principal, interest and fees
being referred to as “Senior Loans” for the purposes of this section).  All
amounts paid by the Borrower or the Guarantors and otherwise due to be applied
to the Obligations owing to such Defaulting Lender pursuant to the terms hereof
shall be distributed by the Administrative Agent to the other Lenders in
accordance with their respective pro rata shares (recalculated for the purposes
hereof to exclude the Defaulting Lender) until all Senior Loans have been paid
in full provided, however, in no event will any such distribution to the other
Lenders give rise to any liability of the Borrower to the Defaulting
Lender.  After the Senior Loans have been paid in full equitable adjustments
will be made in connection with future payments by the Borrower to the extent a
portion of the Senior Loans had been repaid with amounts that otherwise would
have been distributed to a Defaulting Lender but for the operation of this
Section 10.14.  This provision governs only the relationship among the
Administrative Agent, each Defaulting Lender and the other Lenders; nothing
hereunder shall limit the obligation of the Borrower to repay all Loans in
accordance with the terms of this Agreement.  The provisions of this section
shall apply and be effective regardless of whether a Default occurs and is
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary, (ii) any instruction of the Borrower as to its desired application of
payments or (iii) the suspension of such Defaulting Lender’s right to vote on
matters which are subject to the consent or approval of the Required Lenders or
all Lenders.
 
 
-72-

--------------------------------------------------------------------------------

 
10.15.           Additional Agents 10.16.  The Co-Syndication Agents and
Co-Documentation Agents designated on the cover of the Agreement shall not have
any rights or obligations under the Loan Documents as a result of such
designation or of any actions undertaken in such capacity, such party having
only those rights or obligations arising hereunder in their capacities as a
Lender.
 
ARTICLE XI.
 
SETOFF; RATABLE PAYMENTS
 
11.1.           Setoff.  In addition to, and without limitation of, any rights
of the Lenders under applicable law, if the Borrower becomes insolvent, or any
Default occurs, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by any Lender or any of its Affiliates to
or for the credit or account of the Borrower may be offset and applied toward
the payment of the Obligations owing to such Lender at any time prior to the
date that such Default has been fully cured, whether or not the Obligations, or
any part hereof, shall then be due.
 
11.2.           Ratable Payments.  If any Lender, whether by setoff or
otherwise, has payment made to it upon its Loans (other than payments of
Swingline Loans and payments received pursuant to Sections 3.1, 3.2, 3.4 or 3.5)
in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Loans held by the
other Lenders so that after such purchase each Lender will hold its ratable
proportion of Loans.  If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to their Loans.  In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.
 
ARTICLE XII.
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1.           Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (ii) any assignment by any Lender must be made in compliance
with Section 12.3.  The parties to the Agreement acknowledge that clause (ii) of
this Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under the
Agreement and any Note to a Federal Reserve Bank or (y) in the case of a Lender
which is a fund, any pledge or assignment of all or any portion of its rights
under the Agreement and any Note to its trustee in support of its obligations to
its trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3.  The Administrative Agent and Borrower may treat the Person
which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent and Borrower may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person.  Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
 
 
-73-

--------------------------------------------------------------------------------

 
12.2.           Participations.
 
(i)            Permitted Participants; Effect.  Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks, financial institutions, pension funds, or any other funds
or entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents.  In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.
 
(ii)            Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Loan or Commitment in which such
Participant has an interest which would require consent of all the Lenders
pursuant to the terms of Section 8.2 or of any other Loan Document.
 
(iii)           Benefit of Setoff.  The Borrower agree that each Participant
which has previously advised the Borrower in writing of its purchase of a
participation in a Lender’s interest in its Loans shall be deemed to have the
right of setoff provided in Section 11.1 in respect of its participating
interest in amounts owing under the Loan Documents to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
the Loan Documents.  Each Lender shall retain the right of setoff provided in
Section 11.1 with respect to the amount of participating interests sold to each
Participant, provided that such Lender and Participant may not each setoff
amounts against the same portion of the Obligations, so as to collect the same
amount from the Borrower twice.  The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 11.1, agrees to share with each Lender, any amount received pursuant to
the exercise of its right of setoff, such amounts to be shared in accordance
with Section 11.2 as if each Participant were a Lender.
 
12.3.           Assignments.
 
(i)           Permitted Assignments.  Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time assign to any of
such Lender’s affiliates or to one or more banks, financial institutions or
pension funds without the prior approval of the Borrower, or to one or more
other entities, with the prior approval of the Borrower, which approval shall
not be unreasonably withheld or delayed and shall not be required if a Default
or Unmatured Default has occurred and is then continuing (such permitted
assignees hereinafter referred to as “Purchasers”), all or any portion of its
rights and obligations under the Loan Documents provided that any assignment of
only a portion of such rights and obligations shall be in an amount not less
than $5,000,000.  In addition, KeyBank National Association agrees that it will
not assign any portion of its Commitment or Commitments of its affiliates, if
such assignment will result in the amount of the Commitment to be held by
KeyBank National Association and its affiliates to be less than the next highest
Commitment amount held by any other Lender provided that no Default has occurred
and is continuing.  Such assignment shall be substantially in the form of
Exhibit B hereto or in such other form as may be agreed to by the parties
thereto.  The consent of the Administrative Agent shall be required prior to an
assignment becoming effective with respect to a Purchaser which is not a Lender
or an Affiliate thereof.  Such consent shall not be unreasonably withheld.
 
 
-74-

--------------------------------------------------------------------------------

 
(ii)           Effect; Effective Date.  Upon (i) delivery to the Administrative
Agent and Borrower of a notice of assignment, substantially in the form attached
as Exhibit “I” to Exhibit B hereto (a “Notice of Assignment”), together with any
consents required by Section 12.3.1, and (ii) payment of a $3,500 fee by the
assignor or assignee to the Administrative Agent for processing such assignment,
such assignment shall become effective on the effective date specified in such
Notice of Assignment.  The Notice of Assignment shall contain a representation
by the Purchaser to the effect that none of the consideration used to make the
purchase of the Commitment and Loans under the applicable assignment agreement
are “plan assets” as defined under ERISA and that the rights and interests of
the Purchaser in and under the Loan Documents will not be “plan assets” under
ERISA.  On and after the effective date of such assignment, such Purchaser shall
for all purposes be a Lender party to this Agreement and any other Loan Document
executed by the Lenders and shall have all the rights and obligations of a
Lender under the Loan Documents, to the same extent as if it were an original
party hereto, and no further consent or action by the Borrower, the Lenders or
the Administrative Agent shall be required to release the transferor Lender, and
the transferor Lender shall automatically be released on the effective date of
such assignment, with respect to the percentage of the Aggregate Commitment and
Loans assigned to such Purchaser.  Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3.2, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their Commitment, as adjusted pursuant to such
assignment.
 
12.4.           Dissemination of Information.  The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, subject to
Section 9.11 of this Agreement.
 
12.5.           Tax Treatment.  If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.5.
 
 
-75-

--------------------------------------------------------------------------------

 
ARTICLE XIII.
 
NOTICES
 
13.1.           Giving Notice.  All notices and other communications provided to
any party hereto under this Agreement or any other Loan Document shall be in
writing or by facsimile or by email (if confirmed in writing as provided below)
and addressed or delivered to such party at its address set forth below its
signature hereto or at such other address (or to counsel for such party) as may
be designated by such party in a notice to the other parties.  Any notice, if
mailed and properly addressed with postage prepaid, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted (answerback confirmed in the case of telexes); and any notice, if
transmitted by email, shall be deemed given when transmitted (provided a copy of
such notice is also sent by overnight delivery service which is received no
later than the first Business Day after the date of such email).
 
13.2.           Change of Address.  The Borrower, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.
 
ARTICLE XIV.
 
PATRIOT ACT
 
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Act (Title III of Pub. L. 107-56 (signed into law on October 26, 2001)
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.  The Borrower agrees to cooperate with each
Lender and provide true, accurate and complete information to such Lender in
response to any such request.
 
ARTICLE XV.
 
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Amendment shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by telex or
telephone, that it has taken such action.
 
(Remainder of page intentionally left blank.)
 
 
-76-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Amendment as of the date first above written.
 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:           Glimcher Properties Corporation, its solegeneral partner
 
 By: /s/ Michael P.
Glimcher                                                      
 
Michael P. Glimcher, CEO

 
180 East Broad Street
Columbus, Ohio  43215
Attention:  Richard Burkhart
Phone:  614-887-5889
Facsimile:  614-621-2326
Email:  rburkhar@glimcher.com


With copies to:


Attention:  General Counsel
Phone:  614-887-5623
Facsimile:  614-621-8863
Email:  krieck@glimcher.com
 
 
 

--------------------------------------------------------------------------------

 
 
The undersigned, being the Parent Entities referred to herein and the
signatories to the Parent Guaranty referenced herein, hereby consent to and
approve of this Amendment and agree that the Parent Guaranty shall continue in
full force and effect.



GLIMCHER REALTY TRUST
 
By: /s/ Michael P.
Glimcher                                                      
Michael P. Glimcher, CEO


180 East Broad Street
Columbus, Ohio  43215
Attention:  Richard Burkhart
Phone:  614-887-5889
Facsimile:  614-621-2326
Email:  rburkhar@glimcher.com


With copies to:


Attention:  General Counsel
Phone:  614-887-5623
Facsimile:  614-621-8863
Email:  krieck@glimcher.com
 
GLIMCHER PROPERTIES CORPORATION
 
By: /s/ Michael P.
Glimcher                                                      
Michael P. Glimcher, CEO


180 East Broad Street
Columbus, Ohio  43215
Attention:  Richard Burkhart
Phone:  614-887-5889
Facsimile:  614-621-2326
Email:  rburkhar@glimcher.com


With copies to:


Attention:  General Counsel
Phone:  614-887-5623
Facsimile:  614-621-8863
Email:  krieck@glimcher.com


 
 

--------------------------------------------------------------------------------

 
COMMITMENT:
KEYBANK NATIONAL ASSOCIATION,

$62,978,723
Individually and as Administrative Agent

 
By: /s/ Kevin P. Murray                                           
Print Name:  Kevin P. Murray
Title:  Senior Vice President


1200 Abernathy Road NE
Suite 1550
Atlanta, Georgia 30328
Phone:  770-510-2168
Facsimile: 770-510-2195
Attention:  Kevin P. Murray
 
 
 

--------------------------------------------------------------------------------

 
COMMITMENT:
EUROHYPO AG, NEW YORK BRANCH,

$39,361,702
Individually and as Co-Syndication Agent

 
By: /s/ Stephen
Cox                                                                           
Name: Stephen
Cox                                                                           
Title: Executive
Director                                                                           
 
By: /s/ Maureen Slentz 
Name: Maureen Slentz 
Title: Managing
Director                                                                           
 
Eurohypo AG, New York Branch
 
1114 Avenue of the Americas, 29th Floor

 
New York, New York 10036

 
Attention:  Head of Portfolio Operations

 
Phone:  212-479-5861

 
Facsimile:  866-874-5034



with copy to:


 
Eurohypo AG, New York Branch

 
1114 Avenue of the Americas, 29th Floor

 
New York, New York 10036

 
Attention:  Head of Legal Department

 
Phone:  212-479-5700

 
Facsimile:  866-276-7680

 
 
 

--------------------------------------------------------------------------------

 
COMMITMENT:                                                                WACHOVIA
BANK, NATIONAL ASSOCIATION,
$39,361,702
Individually and as Co-Syndication Agent

 
By: /s/ Matthew
Ricketts                                                                           
Name: Matthew
Ricketts                                                                           
Title: Director 
 
 
Wachovia Bank, National Association

 
301 South College Street

 
16th Floor

 
Charlotte, NC  28288

 
Attention:  Anand J. Jobanputra

 
Phone:  704-383-4013

 
Facsimile:  704-383-6205

 
Email:  anand.jobanputra@wachovia.com

 
 
 

--------------------------------------------------------------------------------

 
COMMITMENT:                                                                BANK
OF AMERICA, N.A.,
$39,361,702                                                                          
Individually and as Co-Documentation Agent
 
By: /s/ Michael W. Edwards 
Name: Michael W. Edwards 
Title: Senior Vice President 
 
Bank of America, N.A.
231 S. LaSalle Street, 10th Floor
Chicago, IL  60604
Mail Code:  IL1-231-10-35
Attention:  Michael W. Edwards, Senior Vice President
Phone:  312-828-5175
Facsimile:  312-974-4970
 
 
 

--------------------------------------------------------------------------------

 
COMMITMENT:
RBS CITIZENS, N.A., d/b/a CHARTER ONE,

$39,361,702
Individually and as Co-Documentation Agent

 
By: /s/ Julie Anne
Thick                                                                           
Name: Julie Anne
Thick                                                                           
Title: Senior Vice President 
 
 
RBS Citizens, N.A., d/b/a Charter One

 
71 South Wacker Drive, 29th Floor

 
Chicago, IL  60606

 
Attention:  Emily Cassato

 
Phone:  312-777-3469

 
Facsimile:  312-777-3691

 
 
 

--------------------------------------------------------------------------------

 
COMMITMENT:                                                                AAREAL
CAPITAL CORPORATION
$39,361,702


By: /s/ Christopher Donner 
Name: Christopher Donner 
Title: Senior Managing
Director                                                                           
 
and
 
By: /s/ Daniel de Roo 
Name: Daniel de Roo 
Title: Director 
 
Aareal Capital Corporation
250 Park Avenue, Suite 820
New York, New York  10177
Attention:  Christoph Donner
Senior Managing Director
Phone:  646-205-4509
Facsimile:  917-322-0285
 
 
 

--------------------------------------------------------------------------------

 
COMMITMENT:                                                             
   HUNTINGTON NATIONAL BANK
$27,553,191


By: /s/ Michael L. Kauffman 
Name: Michael L. Kauffman 
Title: Senior Vice President 
 
 
Huntington National Bank

 
41 S. High Street, HC0840

 
Columbus, Ohio  43215

 
Attention:  Michael Kauffman, Senior Vice President

 
Phone:  216-515-6983

 
Facsimile:  877-297-9067

 
 
 

--------------------------------------------------------------------------------

 
COMMITMENT:                                                                 PNC
BANK, NATIONAL ASSOCIATION
$47,234.042


By: /s/ Brent Sobczak 
Name: Brent Sobczak 
Title: Assistant Vice President 
 
 
PNC Bank, National Association

 
_________________________

 
_________________________ 

 
Attention:  Brent Sobczak, Assistant Vice President

 
Phone:  614-463-7233

 
Facsimile: 614-463-8058

 
 
 

--------------------------------------------------------------------------------

 
COMMITMENT:                                                                 U.S.
BANK NATIONAL ASSOCIATION
$23,617,021


By:/s/ Anthony J. Mathena 
Name: Anthony J. Mathena 
Title: Vice President 
 
 
U.S. Bank National Association

 
Commercial Real Estate

 
10 West Broad Street, 12th Floor

 
Columbus, Ohio  43215

 
Attention:  Anthony Mathena, Vice President

 
Phone:  614-232-8013

 
Facsimile:  614-232-8033

 
 
 

--------------------------------------------------------------------------------

 
COMMITMENT:                                                                
MIDFIRST BANK,
$11,808,511
a Federally Chartered Savings Association

 
By: /s/ Todd G. Wright 
Name: Todd G. Wright 
Title: First Vice
President                                                                           
 
 
MidFirst Bank

 
501 NW Grand Blvd.

 
Oklahoma City, OK  73118

 
Attention:  Todd G. Wright, Vice President

 
Phone:  405-767-7108

Facsimile:  405-767-7119
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


COMPLIANCE CERTIFICATE


KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio  44114


Re:
Amended and Restated Credit Agreement dated December 14, 2006, as amended by the
Comprehensive Amendment to Amended and Restated Credit Agreement dated as of
March 4, 2010 (as amended, modified, supplemented, restated, or renewed, from
time to time, the “Agreement”) between GLIMCHER PROPERTIES LIMITED
PARTNERSHIP(the “Borrower”), and KEYBANK NATIONAL ASSOCIATION, as Administrative
Agent for itself and the other lenders parties thereto from time to time
(“Lenders”).
 

Reference is made to the Agreement.  Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.
 
Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lenders pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.
 
The Borrower hereby further certifies to the Lenders that:
 
1.           Compliance with Financial Covenants.  Schedule A attached hereto
sets forth financial data and computations evidencing the Borrower’s compliance
with certain covenants of the Agreement, all of which data and computations are
true, complete and correct.
 
2.           Review of Condition.  The Borrower has reviewed the terms of the
Agreement, including, but not limited to, the representations and warranties of
the Borrower set forth in the Agreement and the covenants of the Borrower set
forth in the Agreement, and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Borrower through the reporting periods.
 
3.           Representations and Warranties.  To the Borrower’s actual
knowledge, the representations and warranties of the Borrower contained in the
Loan Documents, including those contained in the Agreement, are true and
accurate in all material respects as of the date hereof and were true and
accurate in all material respects at all times during the reporting period
except as expressly noted on Schedule B hereto.
 
4.           Covenants.  To the Borrower’s actual knowledge, during the
reporting period, the Borrower observed and performed all of the respective
covenants and other agreements under the Agreement and the Loan Documents, and
satisfied each of the conditions contained therein to be observed, performed or
satisfied by the Borrower, except as expressly noted on Schedule B hereto.
 
 
A-1

--------------------------------------------------------------------------------

 
5.           No Default.  To the Borrower’s actual knowledge, no Default exists
as of the date hereof or existed at any time during the reporting period, except
as expressly noted on Schedule B hereto.
 
IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of _____________, 20__.
 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
By:  Glimcher Properties Corporation,

 
its sole general partner




 
By: __________________________________

 

 
Name: ________________________________

 

 
Title: _________________________________

 
 
A-2

--------------------------------------------------------------------------------

 
SCHEDULE A TO COMPLIANCE CERTIFICATE
 
COMPLIANCE CALCULATION METHOD
 
 
A-3

--------------------------------------------------------------------------------

 
SCHEDULE B TO COMPLIANCE CERTIFICATE
 
EXCEPTIONS, IF ANY
 
 
A-4

--------------------------------------------------------------------------------

 
EXHIBIT B


ASSIGNMENT AGREEMENT
 
This Assignment Agreement (this “Assignment Agreement”) between KEYBANK NATIONAL
ASSOCIATION (the “Assignor”) and _________________________ (the “Assignee”) is
dated as of _____________, 20__.  The parties hereto agree as follows:
 
1.           PRELIMINARY STATEMENT.  The Assignor is a party to an Amended and
Restated Credit Agreement (which, as it may be amended, modified, renewed or
extended from time to time is herein called the “Credit Agreement”) described in
Item 1 of Schedule 1 attached hereto (“Schedule 1”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.
 
2.           ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns
to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor’s rights and obligations under the
Credit Agreement such that after giving effect to such assignment the Assignee
shall have purchased pursuant to this Assignment Agreement the percentage
interest specified in Item 3 of Schedule 1 of all outstanding rights and
obligations under the Credit Agreement and the other Loan Documents.  The
Commitment purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.
 
3.           EFFECTIVE DATE.  The effective date of this Assignment Agreement
(the “Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two (2) Business Days (or such shorter period agreed to by the
Agent) after a Notice of Assignment substantially in the form of Exhibit “I”
attached hereto has been delivered to the Agent.  Such Notice of Assignment must
include the consent of the Agent required by Section 12.3.1 of the Credit
Agreement.  In no event will the Effective Date occur if the payments required
to be made by the Assignee to the Assignor on the Effective Date under Section 4
hereof are not made on the proposed Effective Date.  The Assignor will notify
the Assignee of the proposed Effective Date no later than the Business Day prior
to the proposed Effective Date.  As of the Effective Date, (i) the Assignee
shall have the rights and obligations of a Lender under the Loan Documents with
respect to the rights and obligations assigned to the Assignee hereunder and
(ii) the Assignor shall relinquish its rights and be released from its
corresponding obligations under the Loan Documents with respect to the rights
and obligations assigned to the Assignee hereunder.
 
4.           PAYMENTS OBLIGATIONS.  On and after the Effective Date, the
Assignee shall be entitled to receive from the Agent all payments of principal,
interest and fees with respect to the interest assigned hereby.  The Assignee
shall advance funds directly to the Agent with respect to all Loans and
reimbursement payments made on or after the Effective Date with respect to the
interest assigned hereby.  In consideration for the sale and assignment of Loans
hereunder, the Assignee shall pay the Assignor, on the Effective Date, an amount
equal to the principal amount of the portion of all Loans assigned to the
Assignee hereunder which is outstanding on the Effective Date.  The Assignee
will promptly remit to the Assignor (i) the portion of any principal payments
assigned hereunder and received from the Agent and (ii) any amounts of interest
on Loans and fees received from the Agent to the extent either (i) or (ii)
relate to the portion of the Loans assigned to the Assignee hereunder for
periods prior to the Effective Date and have not been previously paid by the
Assignee to the Assignor.  In the event that either party hereto receives any
payment to which the other party hereto is entitled under this Assignment
Agreement, then the party receiving such amount shall promptly remit it to the
other party hereto.
 
 
B-1

--------------------------------------------------------------------------------

 
5.           REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY.  The Assignor represents and warrants:  (a) that it is the legal and
beneficial owner of the interest being assigned by it hereunder, (b) that such
interest is free and clear of any adverse claim created by the Assignor,
(c) that it has all necessary right and authority to enter into this Assignment,
(d) that the Credit Agreement has not been modified or amended except as
described in Item 1 of Schedule 1, (e) that the Assignor is not in default under
the Credit Agreement, and (f) that, to the best of Assignor’s knowledge, the
Borrower is not in default under the Credit Agreement.  It is understood and
agreed that the assignment and assumption hereunder are made without recourse to
the Assignor and that the Assignor makes no other representation or warranty of
any kind to the Assignee.  Neither the Assignor nor any of its officers,
directors, employees, agents or attorneys shall be responsible for (i) the due
execution, legality, validity, enforceability, genuineness, sufficiency or
collectability of any Loan Document, including without limitation, documents
granting the Assignor and the other Lenders a security interest in assets of the
Borrower or any guarantor, (ii) any representation, warranty or statement made
in or in connection with any of the Loan Documents, (iii) the financial
condition or creditworthiness of the Borrower or any guarantor, (iv) the
performance of or compliance with any of the terms or provisions of any of the
Loan Documents, (v) inspecting any of the Property, books or records of the
Borrower, (vi) the validity, enforceability, perfection, priority, condition,
value or sufficiency of any collateral securing or purporting to secure the
Loans or (vii) any mistake, error of judgment, or action taken or omitted to be
taken in connection with the Loans or the Loan Documents.
 
6.           REPRESENTATIONS OF THE ASSIGNEE.  The Assignee (i) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements requested by the Assignee and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, (iii) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, (v) agrees that
its payment instructions and notice instructions are as set forth in the
attachment to Schedule 1, and (vi) confirms that none of the funds, monies,
assets or other consideration being used to make the purchase and assumption
hereunder are “plan assets” as defined under ERISA and that its rights, benefits
and interests in and under the Loan Documents will not be “plan assets” under
ERISA.
 
7.           INDEMNITY.  The Assignee agrees to indemnify and hold the Assignor
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Assignor
in connection with or arising in any manner from the Assignee’s non-performance
of the obligations assumed by Assignee under this Assignment Agreement on and
after the Effective Date.  The Assignor agrees to indemnify and hold the
Assignee harmless against any and all losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) and liabilities incurred by the
Assignee in connection with or arising in any manner from the Assignor’s
non-performance of the obligations assigned to Assignee under this Assignment
Agreement prior to the Effective Date.
 
 
B-2

--------------------------------------------------------------------------------

 
8.           SUBSEQUENT ASSIGNMENTS.  After the Effective Date, the Assignee
shall have the right pursuant to Section 12.3.1 of the Credit Agreement to
assign the rights which are assigned to the Assignee hereunder to any entity or
person, provided that (i) any such subsequent assignment does not violate any of
the terms and conditions of the Loan Documents or any law, rule, regulation,
order, writ, judgment, injunction or decree and that any consent required under
the terms of the Loan Documents has been obtained and (ii) unless the prior
written consent of the Assignor is obtained, the Assignee is not thereby
released from its obligations to the Assignor hereunder, if any remain
unsatisfied, including, without limitation, its obligations under Sections 4 and
7 hereof.
 
9.            REDUCTIONS OF AGGREGATE COMMITMENT.  If any reduction in the
Aggregate Commitment occurs between the date of this Assignment Agreement and
the Effective Date, the percentage interest specified in Item 3 of Schedule 1
shall remain the same, but the dollar amount purchased shall be recalculated
based on the reduced Aggregate Commitment.
 
10.           ENTIRE AGREEMENT.  This Assignment Agreement and the attached
Notice of Assignment embody the entire agreement and understanding between the
parties hereto and supersede all prior agreements and understandings between the
parties hereto relating to the subject matter hereof.
 
11.           GOVERNING LAW.  This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Ohio.
 
12.           NOTICES.  Notices shall be given under this Assignment Agreement
in the manner set forth in the Credit Agreement.  For the purpose hereof, the
addresses of the parties hereto (until notice of a change is delivered) shall be
the address set forth in the attachment to Schedule 1.
 
[NO FURTHER TEXT ON THIS PAGE]
 
 
B-3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.
 
ASSIGNOR:


KEYBANK NATIONAL ASSOCIATION
 
By:      ________________________________
Name: ________________________________
Title:  ________________________________
 
ASSIGNEE:


By:      ________________________________
Name: ________________________________
Title:   ________________________________
 
 
B-4

--------------------------------------------------------------------------------

 
Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT


Attach Assignor’s Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee


[to be provided by KeyBank]
 
 
B-5

--------------------------------------------------------------------------------

 
SCHEDULE 1
to Assignment Agreement
 
1.
Description and Date of Amended and Restated Credit Agreement (the “Credit
Agreement”) dated as of December 14, 2006, as amended by that certain
Comprehensive Amendment to Amended and Restated Credit Agreement dated as of
March 4, 2010, among Glimcher Properties Limited Partnership, as “Borrower” and
KeyBank National Association as “Administrative Agent” and “Lead Arranger” and
the Several Lenders From Time to Time Parties Hereto, as Lenders.

 
2.
Date of Assignment Agreement:  _____________, 20__

 
3.
Amounts (As of Date of Item 2 above):



a.             Aggregate Commitment
under Credit
Agreement                                                                $370,000,000


b.             Assignee’s Percentage
of the Aggregate Commitment
purchased under this
Assignment
Agreement**                                                                _____________%


4.           Amount of Assignee’s
Commitment Purchased under this
Assignment
Agreement:                                                                                     $____________


5.           Proposed Effective
Date:                                                                                      
 ___________________
 
Accepted and Agreed:


KEYBANK NATIONAL ASSOCIATION               _____________________________________


By: _____________________________________  By:
____________________________________                                                             
Title: ____________________________________
Title: ___________________________________
 
**  Percentage taken to 10 decimal places.
 
 
B-6

--------------------------------------------------------------------------------

 
EXHIBIT “I”
to Assignment Agreement


NOTICE OF ASSIGNMENT
 
______________, 20__
 
To:           KeyBank National Association
127 Public Square
Cleveland, Ohio 44114
Attention:  Real Estate Capital


BORROWER:


Glimcher Properties Limited Partnership
150 East Gay Street
Columbus, Ohio 43215
Attention:  George A. Schmidt
 
From:      [NAME OF ASSIGNOR] (the “Assignor”)


[NAME OF ASSIGNEE] (the “Assignee”)
 
1.           We refer to that Amended and Restated Credit Agreement (the “Credit
Agreement”) described in Item 1 of Schedule 1 attached hereto (“Schedule
1”).  Capitalized terms used herein and not otherwise defined herein shall have
the meanings attributed to them in the Credit Agreement.
 
2.           This Notice of Assignment (this “Notice”) is given and delivered to
the Agent pursuant to Section 12.3.2 of the Credit Agreement.
 
3.           The Assignor and the Assignee have entered into an Assignment
Agreement, dated as of   , 20__ (the “Assignment”), pursuant to which, among
other things, the Assignor has sold, assigned, delegated and transferred to the
Assignee, and the Assignee has purchased, accepted and assumed from the Assignor
the percentage interest specified in Item 3 of Schedule 1 of all outstanding
rights and obligations under the Credit Agreement.  The Effective Date of the
Assignment shall be the later of the date specified in Item 5 of Schedule 1 or
two (2) Business Days (or such shorter period as agreed to by the Agent) after
this Notice of Assignment and any fee required by Section 12.3.2 of the Credit
Agreement have been delivered to the Agent, provided that the Effective Date
shall not occur if any condition precedent agreed to by the Assignor and the
Assignee has not been satisfied.
 
4.             The Assignor and the Assignee hereby give to the Agent notice of
the assignment and delegation referred to herein.  The Assignor will confer with
the Agent before the date specified in Item 5 of Schedule 1 to determine if the
Assignment Agreement will become effective on such date pursuant to Section 3
hereof, and will confer with the Agent to determine the Effective Date pursuant
to Section 3 hereof if it occurs thereafter.  The Assignor shall notify the
Agent if the Assignment Agreement does not become effective on any proposed
Effective Date as a result of the failure to satisfy the conditions precedent
agreed to by the Assignor and the Assignee.   At the request of the Agent, the
Assignor will give the Agent written confirmation of the satisfaction of the
conditions precedent.
 
 
B-7

--------------------------------------------------------------------------------

 
5.           If Notes are outstanding on the Effective Date, the Assignor and
the Assignee request and direct that the Agent prepare and cause the Borrower to
execute and deliver new Notes or, as appropriate, replacements notes, to the
Assignor and the Assignee.  The Assignor and, if applicable, the Assignee each
agree to deliver to the Agent the original Note received by it from the Borrower
upon its receipt of a new Note in the appropriate amount.
 
6.           The Assignee advises the Agent that notice and payment instructions
are set forth in the attachment to Schedule 1.
 
7.           The Assignee hereby represents and warrants that none of the funds,
monies, assets or other consideration being used to make the purchase pursuant
to the Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.
 
8.           The Assignee authorizes the Agent to act as its agent under the
Loan Documents in accordance with the terms thereof.  The Assignee acknowledges
that the Agent has no duty to supply information with respect to the Borrower or
the Loan Documents to the Assignee until the Assignee becomes a party to the
Credit Agreement.*
 
*May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.
 
NAME OF
ASSIGNOR                                                                NAME OF
ASSIGNEE


By: ______________________________ By: _______________________________


Title: _____________________________Title:  ______________________________                                                                             


 
B-8

--------------------------------------------------------------------------------

 
ACKNOWLEDGED AND, IF REQUIRED BY THE CREDIT AGREEMENT, CONSENTED TO BY KEYBANK
NATIONAL ASSOCIATION, as Agent
 
By: ______________________________
Title: _____________________________


[Attach photocopy of Schedule 1 to Assignment]


 
B-9

--------------------------------------------------------------------------------

 
EXHIBIT C


MINIMUM INSURANCE REQUIREMENTS WITH RESPECT
TO COLLATERAL PROPERTIES AND UNDERLYING PROPERTIES


Borrower shall obtain and keep in full force and effect either permanent Special
Form Peril insurance coverage or builder’s risk insurance coverage as
appropriate, satisfactory to the Administrative Agent, on each of the Collateral
Properties and Underlying Properties.  All insurance policies shall be issued by
carriers with a financial strength rating of A or better by Standard & Poor’s,
and if such Property is encumbered by a Mortgage, shall include a standard
mortgagee/lender’s loss payable clause (without contribution) in favor of and
acceptable to the Administrative Agent for the benefit of the Lenders.  The
policies shall provide for the following, and any other coverage that the
Administrative Agent may from time to time deem necessary:


 
a)
 providing for no deductible in excess of $25,000, with the exception of Wind
and Earthquake which may carry a deductible no greater than 5% of the total
insurable value of the Property; and (D) providing coverage for Law and
Ordinance coverage, including coverage for Loss to the Undamaged Portion of the
Building, Demolition and Debris Removal Costs and Increased Cost of Construction
if any of the Properties shall at any time constitute legal non-conforming
structures or uses in amounts as required by Administrative Agent.  The Full
Replacement Cost shall be re-determined from time to time (but not more
frequently than once in any twelve (12) calendar months) at the request of
Administrative Agent by an appraiser or contractor designated and paid by
Borrower and approved by Administrative Agent, or by an engineer or appraiser in
the regular employ of the insurer.  After the first appraisal, additional
appraisals may be based on construction cost indices customarily employed in the
trade.  No omission on the part of Administrative Agent to request any such
ascertainment shall relieve Borrower of any of its obligations under this
Subsection  “KeyBank National Association and its successors and assigns acting
as administrative agent for certain lenders” shall be named as the “Mortgagee”
and “Lender’s Loss Payee” on such coverage with respect to any Property
encumbered by a Mortgage,

 
 
b)
Commercial General Liability coverage on an occurrence basis, in a minimum
amount of not less than $1,000,000 per occurrence and $2,000,000 in the
aggregate (with a “per location” aggregate if the policy covers multiple
properties); (B) to continue at not less than the aforesaid limit until required
to be changed by Administrative Agent in writing by reason of changed economic
conditions making such protection inadequate and to be without any deductible or
self-insured retention unless otherwise agreed to by Administrative Agent in its
sole discretion; and (C) to cover at least the following hazards: (1) premises
and operations; (2) products and completed operations on an “if any” basis; (3)
independent contractors; (4) blanket contractual liability for all “insured
contracts” as defined in the standard general liability policy; and (5)
contractual liability covering the indemnities contained in Section 10 of the
Collateral Assignments and in Section 5.10 of the Mortgages, to the extent the
same is available and falls within the definition of “insured contracts.”
Borrower shall also maintain an umbrella policy in an amount no less than
$50,000,000.  Both policies must include Terrorism coverage.  “KeyBank National
Association and its successors and assigns acting as administrative agent for
certain lenders” shall be named as an “Additional Insured”,

 
 
C-1

--------------------------------------------------------------------------------

 
 
c)
Rent loss or business income coverage (A) with loss payable to Administrative
Agent; (B) covering all risks required to be insured for in subsections (a),
(d), (f), (g) and (i) as applicable, in a minimum amount approved by the
Administrative Agent of not less than the appraised rentals for a minimum of
twelve (12) months (C) and containing an extended period of indemnity of twelve
(12) months.  All insurance proceeds payable to Administrative Agent (for the
benefit of the Lenders)  pursuant to this Exhibit shall be held by
Administrative Agent and shall be applied to the obligations secured hereunder
from time to time due and payable hereunder and under the Notes and this
Agreement; provided, however, that nothing herein contained shall be deemed to
relieve Borrower of its obligations to pay the obligations secured hereunder on
the respective dates of payment provided for in the Notes and this Agreement
except to the extent such amounts are actually paid out of the proceeds of such
business income/loss of rents insurance,

 
 
d)
Flood hazard coverage in amounts acceptable to Administrative Agent, if any
portions of the retail or other commercial buildings on such Property are
located in a special flood hazard area (“Flood Hazard Area”) as designated by
the Federal Emergency Management Agency on its Flood Hazard Boundary Map and
Flood Insurance Rate Maps, and the Department of Housing and Urban Development,
Federal Insurance Administration, Special Flood Hazard Area Maps (other than the
initial Collateral Property known as Jersey Garden Center, which was incorrectly
so identified and is now in the process of being removed from such an area),

 
 
e)
Workers Compensation and Disability insurance as required by law and  Employers
Liability insurance in an amount no less than $1,000,000,

 
 
f)
Equipment Breakdown / Boiler and Machinery insurance, if applicable, in an
amount equal to one hundred percent (100%) of the replacement costs of the
equipment and the area surrounding the equipment or as shall be reasonably
required by Administrative Agent on terms consistent with the commercial
property insurance policy required herein,

 
 
g)
if required by Administrative Agent, earthquake insurance in amounts and in form
and substance reasonably satisfactory to Administrative Agent, provided that (A)
the limit shall be equal to 1x the PML(SUL) of the Property plus business
income/loss of rents as required in subsection (c); and (B) the insurance shall
otherwise be on terms consistent with the commercial property insurance policy
required under subsection (a) hereof, with the exception of the deductible which
shall be no greater than 5% of the total insurable value of the Property,

 
 
h)
auto liability coverage for all owned, hired, and non-owned vehicles, including
rented and leased vehicles containing minimum limits per occurrence, including
umbrella coverage, with limits which are required from time to time by
Administrative Agent (if applicable),

 
 
C-2

--------------------------------------------------------------------------------

 
 
i)
such other types and amounts of insurance with respect to such Properties and
the operation thereof which are commonly maintained in the case of other
property and buildings similar to such Properties in nature, use, location,
height, and type of construction, as may from time to time be required by the
Administrative Agent.

 
All insurance provided for in this Exhibit shall be obtained under valid and
enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”) and shall be subject to the approval of Administrative Agent as to
form and substance including deductibles, loss payees and insureds.  The
Borrower shall cause the premium on each such insurance policy to be paid on or
prior to the date when due, and the policy term to be renewed annually in the
same form and with at least the same coverage as the preceding year and shall
provide the Administrative Agent with notice of such renewal at least thirty
(30) days prior to expiration.  Upon request by the Administrative Agent, copies
of the policies will be provided by the Borrower.  Further, each policy shall
provide that it may not be canceled, reduced or terminated without at least
thirty (30) days prior written notice to the Administrative Agent.  Policies
shall contain a waiver of subrogation against Administrative Agent.


Any blanket insurance Policy shall be subject to Administrative Agent’s approval
and shall otherwise provide the same protection as would a separate Policy
insuring only the Property in compliance with the provisions of this
Exhibit.  Administrative Agent shall have determined, based on a review of the
schedule of locations and values that the amount of such coverage is sufficient
in light of the other risks and properties insured under the blanket policy.
 
All Policies of insurance provided for or contemplated by this Exhibit, except
for the Policy referenced in subsection (e), shall name Borrower as a named
insured and shall name Administrative Agent and its successors and/or assigns as
the additional insured, as its interests may appear, and in the case of property
coverages, including but not limited to boiler and machinery, terrorism, flood
and earthquake insurance, shall contain standard non-contributing mortgagee /
lenders loss payable clause in favor of Administrative Agent providing that the
loss thereunder shall be payable to Administrative Agent.  Additionally, if
Borrower obtains property insurance coverage in addition to that required by
this Exhibit, then such insurance policies shall also contain a standard
non-contributing mortgagee / lender’s loss payable clause in favor of
Administrative Agent providing that the loss thereunder shall be payable to
Administrative Agent.  The mortgagee / lender’s loss payable clause shall
contain provisions to the effect that:
 
no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Administrative Agent is concerned;
 
the Policy shall not be canceled or shall fail to be renewed without at least
thirty (30) days written notice to Administrative Agent and, if obtainable by
Borrower using commercially reasonable efforts, shall not be materially changed
(other than to increase the coverage provided thereby) without such a thirty
(30) day notice; and
 
Administrative Agent shall not be liable for any insurance premiums thereon or
subject to any assessments thereunder.
 
 
C-3

--------------------------------------------------------------------------------

 
If at any time Administrative Agent is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Administrative
Agent shall have the right to take such action as Administrative Agent deems
necessary to protect its interest in the Property, including the obtaining of
such insurance coverage as Administrative Agent in its sole discretion deems
appropriate and all premiums incurred by Administrative Agent in connection with
such action or in obtaining such insurance and keeping it in effect shall be
paid by Borrower to Administrative Agent upon demand and until paid shall be
secured by the Mortgage and shall bear interest at the Default Rate.
 
In the event of foreclosure of the Mortgage or other transfer of title to the
Property in extinguishment in whole or in part of the Obligations, all right,
title and interest of Borrower in and to the Policies that are not blanket
Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or
Administrative Agent or other transferee in the event of such other transfer of
title.
 
 
C-4

--------------------------------------------------------------------------------

 
EXHIBIT D


SUBSIDIARY GUARANTY


This Subsidiary Guaranty (the “Guaranty”) is made as of March 4, 2010 by the
parties identified in the signature pages thereto, and any Joinder to Guaranty
hereafter delivered (collectively, the “Subsidiary Guarantors”), to and for the
benefit of KeyBank National Association, individually (“KeyBank”) and as
administrative agent (“Administrative Agent”) for itself and the lenders under
the Credit Agreement (as defined below) and their respective successors and
assigns (collectively, the “Lenders”).
 
RECITALS
 
A.           Glimcher Properties Limited Partnership, a limited partnership
organized under the laws of the State of Delaware (“Borrower”), and Subsidiary
Guarantors have requested that the Lenders make a revolving credit facility
available to Borrower in an aggregate principal amount of $370,000,000 (the
“Facility”).
 
B.           The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in an Amended and Restated Credit
Agreement dated December 14, 2006 as amended by a Comprehensive Amendment to
Amended and Restated Credit Agreement of even date herewith among Borrower,
KeyBank, individually, and as Administrative Agent, and the Lenders named
therein (as amended, modified or restated from time to time, the “Credit
Agreement”).  All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Credit Agreement.
 
C.           Borrower has executed and delivered or will execute and deliver to
the Lenders promissory notes in the principal amount of each Lender’s Commitment
and promissory notes in the principal amount, if any, of each Lender’s Loan as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).
 
D.           Subsidiary Guarantors are subsidiaries of Borrower.  Subsidiary
Guarantors acknowledge that the extension of credit by the Administrative Agent
and the Lenders to Borrower pursuant to the Credit Agreement will benefit
Subsidiary Guarantors by making funds available to Subsidiary Guarantors through
Borrower and by enhancing the financial strength of the consolidated group of
which Subsidiary Guarantors and Borrower are members.  The execution and
delivery of this Guaranty by Subsidiary Guarantors are conditions precedent to
the performance by the Lenders of their obligations under the Credit Agreement.
 
AGREEMENTS
 
NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:
 
1.           Subsidiary Guarantors, jointly and severally, absolutely,
unconditionally, and irrevocably guaranty to each of the Lenders:
 
 
D-1

--------------------------------------------------------------------------------

 
(a)           the full and prompt payment of the principal of and interest on
the Notes when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, and the prompt payment of all sums which may now be
or may hereafter become due and owing under the Notes, the Credit Agreement, and
the other Loan Documents;
 
(b)           the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and
 
(c)           the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Credit Agreement and the Loan Documents.
 
All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.”  All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”  Notwithstanding the
foregoing, Subsidiary Guarantors and Lenders agree that each Subsidiary
Guarantor’s obligations hereunder shall not exceed the greater of:  (i) the
aggregate amount of all monies received, directly or indirectly, by such
Subsidiary Guarantor from Borrower after the date hereof (whether by loan,
capital infusion or other means), or (ii) the respective amounts shown in the
column headed “Subsidiary Guarantor Maximum Liability” on the schedule attached
hereto as Exhibit B and made a part hereof, being ninety-five percent (95%) of
the value of the Collateral Property owned by such Subsidiary Guarantor (or, in
the case, of a Subsidiary Guarantor which owns a Pledged Equity Interest in the
owner of an Underlying Property, ninety-five percent (95%) of the value of such
Underlying Property multiplied by such Subsidiary Guarantor’s percentage
ownership interest in such owner) as of the date hereof using in each case
either the most recent Appraisal of such Collateral Property or Underlying
Property or, if there is no Appraisal of such Collateral Property or Underlying
Property or if such Appraisal is more than six (6) months old, the “as-is” value
of such Collateral Property or Underlying Property as of the date hereof as
established by Borrower and the Administrative Agent.  The maximum liability
under clause (ii) of the preceding sentence for each Subsidiary Guarantor
joining in this Guaranty after the date hereof shall be calculated in the same
fashion but using values as of the date of such joinder instead of as of the
date hereof.  In the event a Subsidiary Guarantor shall make any payment or
payments under this Guaranty each other Subsidiary Guarantor of the Facility
Indebtedness shall contribute to such Subsidiary Guarantor an amount equal to
such non-paying Subsidiary Guarantor’s pro rata share (based on their respective
maximum liabilities hereunder) of such payment or payments made by such
Subsidiary Guarantor, provided that such contribution right shall be subordinate
and junior in right of payment in full of all the Facility Indebtedness to
Lenders.
 
2.           In the event of any default by Borrower in making payment of the
Facility Indebtedness, or in performance of the Obligations, as aforesaid, in
each case beyond the expiration of any applicable grace period, Subsidiary
Guarantors agree, on demand by the Administrative Agent or the holder of a Note,
to pay all the Facility Indebtedness and to perform all the Obligations as are
then or thereafter become due and owing or are to be performed under the terms
of the Notes, the Credit Agreement, and the other Loan Documents.
 
3.           Subsidiary Guarantors do hereby waive (i) notice of acceptance of
this Guaranty by the Administrative Agent and the Lenders and any and all
notices and demands of every kind which may be required to be given by any
statute, rule or law, (ii) any defense, right of set-off or other claim which
Subsidiary Guarantors may have against Borrower or which Subsidiary Guarantors
or Borrower may have against the Administrative Agent or the Lenders or the
holder of a Note, (iii) presentment for payment, demand for payment (other than
as provided for in Paragraph 2 above), notice of nonpayment (other than as
provided for in Paragraph 2 above) or dishonor, protest and notice of protest,
diligence in collection and any and all formalities which otherwise might be
legally required to charge Subsidiary Guarantors with liability, (iv) any
failure by the Administrative Agent and the Lenders to inform Subsidiary
Guarantors of any facts the Administrative Agent and the Lenders may now or
hereafter know about Borrower, the Facility, or the transactions contemplated by
the Credit Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Subsidiary Guarantors
are fully responsible for being and remaining informed by Borrower of all
circumstances bearing on the existence or creation, or the risk of nonpayment of
the Facility Indebtedness or the risk of nonperformance of the Obligations, and
(v) any and all right to cause a marshalling of assets of Borrower or any other
action by any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the
Obligations.  Credit may be granted or continued from time to time by the
Lenders to Borrower without notice to or authorization from Subsidiary
Guarantors, regardless of the financial or other condition of Borrower at the
time of any such grant or continuation.  The Administrative Agent and the
Lenders shall have no obligation to disclose or discuss with Subsidiary
Guarantors the Lenders’ assessment of the financial condition of
Borrower.  Subsidiary Guarantors acknowledge that no representations of any kind
whatsoever have been made by the Administrative Agent and the Lenders to
Subsidiary Guarantors.  No modification or waiver of any of the provisions of
this Guaranty shall be binding upon the Administrative Agent and the Lenders
except as expressly set forth in a writing duly signed and delivered on behalf
of the Administrative Agent and the Lenders.  Subsidiary Guarantors further
agree that any exculpatory language contained in the Credit Agreement, the
Notes, and the other Loan Documents shall in no event apply to this Guaranty,
and will not prevent the Administrative Agent and the Lenders from proceeding
against Subsidiary Guarantors to enforce this Guaranty.
 
 
D-2

--------------------------------------------------------------------------------

 
4.           Subsidiary Guarantors further agree that Subsidiary Guarantors’
liability as guarantor shall in no way be impaired by any renewals or extensions
which may be made from time to time, with or without the knowledge or consent of
Subsidiary Guarantors of the time for payment of interest or principal under a
Note or by any forbearance or delay in collecting interest or principal under a
Note, or by any waiver by the Administrative Agent and the Lenders under the
Credit Agreement, or any other Loan Documents, or by the Administrative Agent or
the Lenders’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Documents, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Loan
Documents and this Guaranty have been performed, notwithstanding any act or
thing which might otherwise operate as a legal or equitable discharge of a
surety.  Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Lenders may at any time enter into agreements with
Borrower to amend and modify a Note, the Credit Agreement or any of the other
Loan Documents, or any thereof, and may waive or release any provision or
provisions of a Note, the Credit Agreement, or any other Loan Document and, with
reference to such instruments, may make and enter into any such agreement or
agreements as the Administrative Agent, the Lenders and Borrower may deem proper
and desirable, without in any manner impairing this Guaranty or any of the
Administrative Agent and the Lenders’ rights hereunder or any of Subsidiary
Guarantors’ obligations hereunder.
 
5.           This is an absolute, unconditional, complete, present and
continuing guaranty of payment and performance and not of
collection.  Subsidiary Guarantors agree that their obligations hereunder shall
be joint and several with each other and with any and all other guarantees given
in connection with the Facility from time to time.  Subsidiary Guarantors agree
that this Guaranty may be enforced by the Administrative Agent and the Lenders
without the necessity at any time of resorting to or exhausting any security or
collateral, if any, given in connection herewith or with a Note, the Credit
Agreement, or any of the other Loan Documents or by or resorting to any other
guaranties, and Subsidiary Guarantors hereby waive the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right.  Subsidiary
Guarantors further agree that nothing contained herein or otherwise shall
prevent the Administrative Agent and the Lenders from pursuing concurrently or
successively all rights and remedies available to them at law and/or in equity
or under a Note, the Credit Agreement or any other Loan Documents, and the
exercise of any of their rights or the completion of any of their remedies shall
not constitute a discharge of any of Subsidiary Guarantors’ obligations
hereunder, it being the purpose and intent of Subsidiary Guarantors that the
obligations of such Subsidiary Guarantors hereunder shall be primary, absolute,
independent and unconditional under any and all circumstances
whatsoever.  Neither Subsidiary Guarantors’ obligations under this Guaranty nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Loan Document or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower.  This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such
payment.  The obligations of Subsidiary Guarantors pursuant to the preceding
sentence shall survive any termination, cancellation, or release of this
Guaranty.
 
 
D-3

--------------------------------------------------------------------------------

 
6.           This Guaranty shall be assignable by a Lender to any assignee of
all or a portion of such Lender’s rights under the Loan Documents.
 
7.           If:  (i) this Guaranty, a Note, or any of the Loan Documents are
placed in the hands of an attorney for collection or is collected through any
legal proceeding; (ii) an attorney is retained to represent the Administrative
Agent or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property securing the Facility
Indebtedness (other than any action or proceeding brought by any Lender or
participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Subsidiary
Guarantors shall pay to the Administrative Agent or such Lender upon demand all
reasonable attorney’s fees, costs and expenses, including, without limitation,
court costs, filing fees and all other costs and expenses incurred in connection
therewith (all of which are referred to herein as “Enforcement Costs”), in
addition to all other amounts due hereunder.
 
 
D-4

--------------------------------------------------------------------------------

 
8.           The parties hereto intend that each provision in this Guaranty
comports with all applicable local, state and federal laws and judicial
decisions.  However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and that the rights, obligations and interest of the
Administrative Agent and the Lender or the holder of a Note under the remainder
of this Guaranty shall continue in full force and effect.
 
9.           Any indebtedness of Borrower to Subsidiary Guarantors now or
hereafter existing is hereby subordinated to the Facility Indebtedness.
 Subsidiary Guarantors will not seek, accept, or retain for Subsidiary
Guarantors’ own account, any payment from Borrower on account of such
subordinated debt at any time when a Default exists under the Credit Agreement
or the Loan Documents, and any such payments to Subsidiary Guarantors made while
any Default then exists under the Credit Agreement or the Loan Documents on
account of such subordinated debt shall be collected and received by Subsidiary
Guarantors in trust for the Lenders and shall be paid over to the Administrative
Agent on behalf of the Lenders on account of the Facility Indebtedness without
impairing or releasing the obligations of Subsidiary Guarantors hereunder.
 
10.           Subsidiary Guarantors hereby subordinate to the Facility
Indebtedness any and all claims and rights, including, without limitation,
subrogation rights, contribution rights, reimbursement rights and set-off
rights, which Subsidiary Guarantors may have against Borrower arising from a
payment made by Subsidiary Guarantors under this Guaranty and agree that, until
the entire Facility Indebtedness is paid in full, not to assert or take
advantage of any subrogation rights of Subsidiary Guarantors or the Lenders or
any right of Subsidiary Guarantors or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Subsidiary Guarantors seek or be entitled to seek any contribution or
reimbursement from Borrower or any other guarantor in respect of payments made
by Subsidiary Guarantors hereunder.  It is expressly understood that the
agreements of Subsidiary Guarantors set forth above constitute additional and
cumulative benefits given to the Lenders for their security and as an inducement
for their extension of credit to Borrower.
 
11.           Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.
 
12.           Subsidiary Guarantors hereby submit to personal jurisdiction in
the State of Ohio for the enforcement of this Guaranty and waive any and all
personal rights to object to such jurisdiction for the purposes of litigation to
enforce this Guaranty.  Subsidiary Guarantors hereby consent to the jurisdiction
of either the Cuyahoga County Court of Common Pleas in Cleveland, Ohio, or the
United States District Court in Cleveland, Ohio, in any action, suit, or
proceeding which the Administrative Agent or a Lender may at any time wish to
file in connection with this Guaranty or any related matter.  Subsidiary
Guarantors hereby agree that an action, suit, or proceeding to enforce this
Guaranty may be brought in any state or federal court in the State of Ohio and
hereby waives any objection which Subsidiary Guarantors may have to the laying
of the venue of any such action, suit, or proceeding in any such court;
provided, however, that the provisions of this Paragraph shall not be deemed to
preclude the Administrative Agent or a Lender from filing any such action, suit,
or proceeding in any other appropriate forum.
 
 
D-5

--------------------------------------------------------------------------------

 
13.           All notices and other communications provided to any party hereto
under this Agreement or any other Loan Document shall be in writing or by telex
or by facsimile and addressed or delivered to such party at its address set
forth below or at such other address as may be designated by such party in a
notice to the other parties.  Any notice, if mailed and properly addressed with
postage prepaid, shall be deemed given when received; any notice, if transmitted
by facsimile, shall be deemed given when transmitted.  Notice may be given as
follows:
 
To Subsidiary Guarantors:


c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio 43215
Attention:  Rich Burkhart, Director of Treasury
Telephone:                      614-887-5889
Facsimile:                      614-621-2326


To KeyBank as Administrative Agent and as a Lender:


KeyBank National Association
1200 Abernathy Road NE
Suite 1500
Atlanta, Georgia 30368
Attention: Kevin Murray
Telephone:                      (770)510-2168
Facsimile:                      (770) 510-2195


With a copy to:


Sonnenschein Nath & Rosenthal LLP
233 South Wacker Drive
Suite 7800
Chicago, Illinois  60606
Attention:                      Patrick G. Moran, Esq.
Telephone:                      (312) 876-8132
Facsimile:                      (312) 876-7934


If to any other Lender, to its address set forth in the Credit Agreement.


14.           This Guaranty shall be binding upon the heirs, executors, legal
and personal representatives, successors and assigns of Subsidiary Guarantors
and shall inure to the benefit of the Administrative Agent and the Lenders’
successors and assigns.
 
 
D-6

--------------------------------------------------------------------------------

 
15.           This Guaranty shall be construed and enforced under the internal
laws of the State of Ohio.
 
16.           SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS,
BY THEIR ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING
RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
17.           From time to time, additional parties may execute a joinder
substantially in the form of Exhibit A hereto, and thereby become a party to
this Guaranty.  From and after delivery of such joinder, the Subsidiary
delivering such joinder shall be a Subsidiary Guarantor, and be bound by all of
the terms and provisions of this Guaranty.  From time to time certain Subsidiary
Guarantors shall automatically be released from their obligations under this
Guaranty upon satisfaction of the conditions to such release established
pursuant to Section 6.24 of the Credit Agreement.
 
 
D-7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Guaranty in the
State of Ohio as of the date first written above.
 
[Names of Subsidiary Guarantors]


By:    Glimcher Properties Limited Partnership
a Delaware limited partnership, its sole member
 
By: ___________________________
Its: ___________________________ 


FEIN:  ___________________


 
D-8

--------------------------------------------------------------------------------

 
EXHIBIT A TO SUBSIDIARY GUARANTY


FORM OF JOINDER TO GUARANTY
 
THIS JOINDER is executed as of ___________, 200__ by the undersigned, each of
which hereby agrees as follows:
 
1.           All capitalized terms used herein and not defined in this Joinder
shall have the meanings provided in that certain Subsidiary Guaranty (the
“Guaranty”) dated as of ___________, 2009 executed for the benefit of KeyBank
National Association, as agent for itself and certain other lenders, with
respect to a loan from the Lenders to Glimcher Properties Limited Partnership
(“Borrower”).
 
2.           As required by the Credit Agreement described in the Guaranty, each
of the undersigned is executing this Joinder to become a party to the Guaranty.
 
3.           Each and every term, condition, representation, warranty, and other
provision of the Guaranty, by this reference, is incorporated herein as if set
forth herein in full and the undersigned agrees to fully and timely perform each
and every obligation of a Subsidiary Guarantor under such Guaranty.
 
[INSERT SUBSIDIARY GUARANTOR SIGNATURE BLOCKS AND FEIN NUMBER]
FEIN NO. ______________________
By:
______________________________                                                                


By: _______________________
Its: _______________________
 
 
D-9

--------------------------------------------------------------------------------

 
EXHIBIT B TO SUBSIDIARY GUARANTY


LIST OF SUBSIDIARY GUARANTOR MAXIMUM LIABILITIES
 

 
 
 
Property Name
 
 
Address
Owner Name
 
Most Recent Appraised Value
Current Agreed Allocated Value
Subsidiary Guarantor Maximum Liability
1.
Morgantown Commons
Morgantown, WV
Morgantown Commons Limited Partnership
$15,400,000
 
$14,630,000
2.
Eastland Mall
Columbus, OH - 13.815 acres parcel with vacant 3 story building - former
Lazarus/Macy’s
EM Columbus III, LLC
 
$4,400,000
$4,180,000
3.
Fairfield Village
Beavercreek, OH - Lot 5 J - 1.928 acres with Fox & Hound Restaurant and Lot 5K -
4.198 acres undeveloped
Fairfield Village, LLC
 
$2,300,000
$2,185,000
4.
Jersey Gardens Center
Elizabeth, NJ - 2.14 acres parcel with vacant 8,600 sf building
Jersey Gardens Center, LLC and Glimcher JG Urban Renewal Inc.
 
$6,200,000
$5,890,000
5.
 
Polaris Perimeter
Columbus, OH - 1.85 acres parcel with 9,400 sf multi-tenant building and 7.08
acres parcel with 3 restaurants (Mimi’s, Mitchell’s and BJ’s)
Polaris Mall, LLC
 
$10,000,000
$9,500,000
6.
River Valley Boulevard
Lancaster, OH - 1.868 acres parcel with 8,900 sf multi tenant building
RV Boulevard Holdings, LLC
 
$2,600,000
$2,470,000
7.
Weberstown East
Stockton, CA - 10.22 acres parcel located opposite Weberstown Mall with 2
buildings
Weberstown Mall, LLC
 
$1,000,000
$950,000
8.
City Park
Mason, OH - approximately 69.132 acres
SR 741, LLC
 
$13,000,000
$12,350,000
9.
Johnson City
Johnson City, TN - approximately 16.7 acres of land (Walker tract - 12.207 acres
+ Mize tract 4.5 acres) adjacent to Mall
Glimcher Development Corporation
 
$4,000,000
$3,800,000
10.
Grand Central Mall
No address
Glimcher Grand Central, Inc. (1%)
 
$464,638
$441,406
11.
Morgantown Mall
No address
Glimcher Morgantown Mall, Inc. (1%)
 
$234,795
$233,055



 
D-10

--------------------------------------------------------------------------------

 
EXHIBIT E


FORM OF OPINION OF BORROWER’S COUNSEL


March __, 2010


KeyBank National Association,
as Administrative Agent for the Lenders
127 Public Square, 8th Floor
Cleveland, Ohio 44114


 
Re:
Amended and Restated Credit Agreement dated as of December 14, 2006, as amended
by a Comprehensive Amendment to Amended and Restated Credit Agreement dated as
of March __, 2010 (the “Credit Agreement”), by and among Glimcher Properties
Limited Partnership, a limited partnership organized under the laws of the State
of Delaware (the Borrower”), KeyBank National Association, a national banking
association, and the several banks, financial institutions and other entities
from time to time parties to the Credit Agreement (collectively, the “Lenders”)
and KeyBank National Association, not individually, but as “Administrative
Agent”



Ladies and Gentlemen:
 
We have acted as counsel for the “Loan Parties” (as such term and all other
capitalized terms used herein and not otherwise defined are defined in the
Credit Agreement) in connection with a $370,000,000 secured revolving credit
facility to the Borrower (the “Loan”), which Loan is being made pursuant to the
Credit Agreement.
 
In connection with the Loan we have been furnished with originals or copies
certified to our satisfaction of the Articles of Incorporation and Bylaws of the
Parent Entities, the partnership agreement and certificate of limited
partnership of the Borrower, the limited liability company agreements  of the
Subsidiary Guarantors and the other Loan Parties and all such corporate and
other records of the Loan Parties, with such declarations and agreements, and
certificates of officers and representatives of the Loan Parties and with such
other documents, and we have made such other examinations and investigations as
we have deemed necessary as a basis for the opinions expressed below.
 
We have examined the originals of the following documents, each of which is
executed by the Lenders or of which the Lenders are the benefited parties (all
of which are sometimes collectively referred to as the “Loan Documents”):
 
 
1.
The Credit Agreement; and

 
2.
[describe Notes, Guaranties, Collateral Assignments, Mortgages and other Loan
Documents].

 
 
E-1

--------------------------------------------------------------------------------

 
Based upon the foregoing, we are of the opinion that:
 
 
1.
Borrower is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware.  Borrower has all requisite
power and authority to own its properties, carry on its business and deliver and
perform its obligations under the Loan Documents.

 
 
2.
Each of the Parent Entities is a corporation or trust duly organized, validly
existing and in good standing under the laws of the State of Delaware.  Each of
the Parent Entities has all requisite power and authority to own its properties,
carry on its business and deliver and perform its obligations under the Loan
Documents.

 
 
3.
Each of the Subsidiary Guarantors and the other Loan Parties is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of [Delaware].  Each of the Subsidiary Guarantors and the
other Loan Parties has all requisite power and authority to own its properties,
carry on its business and deliver and perform its obligations under the Loan
Documents.

 
 
4.
The execution, delivery, and performance by each of the entities comprising the
Loan Parties of the Loan Documents to which it is a party has been duly
authorized by all necessary action of such entity and does not (i) require any
consent or approval of any partner or shareholder of such entity or any other
person or entity excepting such consents or approvals as have actually been
obtained; (ii) violate any provision of any law, rule, or regulation of the
United States or the State of Ohio, or any provision of the partnership or
corporate or limited liability company law presently in effect having
applicability to the Loan Parties; (iii) violate any provision of the
organizational documents of the Loan Parties; (iv) violate any presently
existing statutory or administrative provision or judicial decision applicable
to the Loan Parties; or (v) result in a breach of, or constitute a default
under, any agreement or instrument affecting the Loan Parties.

 
 
5.
Each Loan Document to which it is a party (a) has been properly authorized,
executed and delivered by each of the Loan Parties, (b) constitutes the legal,
valid, and binding obligations of the Loan Parties, and (c) except with respect
to the Mortgages on Properties not located in Ohio, as to which we express no
opinion, is enforceable in accordance with its terms.

 
 
6.
After giving effect to the making of the loan or other extensions of credit on
the date hereof as contemplated by the Credit Agreement, the Collateral
Assignments are effective to create a valid security interest in favor of the
Administrative Agent on behalf of the Lenders to secure the Obligations in all
right, title and interest of the Loan Parties in and to all personal property
described and included within the term “Collateral” or “Receivables Collateral”
(as defined in the Collateral Assignments) in which a security interest can be
granted under Article 9 of the UCC  of the States specified therein (the “State
Article 9 Collateral”).  After giving effect to the making of the loan or other
extensions of credit on the date hereof as contemplated by the Credit Agreement
and assuming that each UCC Financing Statement has been duly submitted for
filing in the applicable UCC Filing Office in the applicable States with the
appropriate filing fee tendered, or duly accepted for filing by the applicable
UCC Filing Office, the Administrative Agent on behalf of the Lenders will have a
perfected security interest in the State Article 9 Collateral.  Under the
applicable State UCC, the perfection, and the effect of perfection or
non-perfection, of the security interests granted by a debtor that is a
“registered organization” (as defined in such State UCC) in all personal
property included in the State Article 9 Collateral are governed by the laws of
the state in which such registered organization is organized to the extent such
personal property does not constitute “fixtures”, “accounts” or “general
intangibles” as defined in the applicable State UCC.



 
E-2

--------------------------------------------------------------------------------

 
 
7.
To our knowledge, no presently existing authorization, exemption, consent,
approval, license, or registration with any court or governmental department,
commission, bureau, agency, or instrumentality will be necessary for the valid,
binding, and enforceable execution, delivery and performance by the Loan Parties
of the Loan Documents.

 
 
8.
To our knowledge, there are no actions, suits, or proceedings pending or
threatened against the Loan Parties before any court or governmental entity or
instrumentality which could reasonably be expected to have a Material Adverse
Effect (as defined in the Credit Agreement).

 
 
9.
The Loan Documents are governed by the laws of the State of Ohio, and the Loan,
including the interest rate applicable to the Notes and all fees and charges
paid or to be paid by or on behalf of the Borrower in connection with such Loan
pursuant to the applicable Loan Documents, is not in violation of the usury laws
of the State of Ohio.

 
The opinions expressed herein are expressly made subject to and qualified by the
following:
 
(a)  We have assumed that the Loan Documents are duly authorized and validly
executed and delivered by the Agent, the Lenders and all other parties other
than the Loan Parties.
 
(b)  This opinion is based upon existing laws, ordinances and regulations in
effect as of the date hereof.
 
(c)  This opinion is limited to the laws of the State of Ohio and applicable
federal law and no opinion is expressed as to the laws of any other
jurisdiction.
 
(d)  We have assumed the authenticity of all documents submitted to us as
originals (other than the Loan Documents) and the conformity to original
documents of all documents (other than the Loan Documents) submitted to us as
certified or photostatic copies.
 
(e)  The opinions expressed herein are qualified to the extent that: (i) the
enforceability of any rights or remedies in any agreement or instruments may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting the rights of creditors generally; and (ii) the availability of
specific performance, injunctive relief or any other equitable remedy is subject
to the discretion of a court of competent jurisdiction.
 
This opinion may be relied upon by only by the addressees hereof, its attorneys,
auditors, advisors, participants, and their respective successors and assigns,
and not by any other party.
 
Very truly yours,
 
 
E-3

--------------------------------------------------------------------------------

 
EXHIBIT F


BORROWING NOTICE
 
Date:
 
KeyBank National Association
Real Estate Capital
Attention: [__________________]
127 Public Square, OH-01-27-0839
Cleveland, OH  44114
Borrowing Notice


Glimcher Properties Limited Partnership (“Borrower”) hereby requests an Advance
pursuant to Section 2.9 of the Amended and Restated Credit Agreement, dated as
of December 14, 2006 (as amended or modified from time to time, the “Credit
Agreement”), among Glimcher Properties Limited Partnership, the Lenders
referenced therein, and you, as an administrative agent for the Lenders.
 
An Advance is requested to be made in the amount of $__________, to be made on
_____________.  Such Advance shall be a [LIBOR] [Floating Rate] Advance.  [The
applicable LIBOR Interest Period shall be _____________.]
 
The proceeds of the requested loan shall be directed to the following account:
 
Wiring Instructions:
(Bank Name)
(ABA No.)
(Beneficiary)
(Account No. to Credit)
(Notification Requirement)


In support of this request, Glimcher Properties Limited Partnership hereby
represents and warrants to the Administrative Agent and the Lenders that
acceptance of the proceeds of such Advance by the Borrower shall be deemed to
further represent and warrant that (i) such proceeds shall only be used for the
purposes set forth in Section 6.2 of the Credit Agreement and (ii) all
requirements of Section 4.2 of the Credit Agreement in connection with such
Advance have been satisfied at the time such proceeds are disbursed.
 
Date:_________________________________
Borrower:  Glimcher Properties Limited Partnership,
a Delaware limited partnership,
By:  Glimcher Properties Corporation, its sole general partner
By:           _________________________________
Name:           _________________________________
Its:           _________________________________
 
 
F-1

--------------------------------------------------------------------------------

 
EXHIBIT G
 
FORM OF ACCOUNT SECURITY, PLEDGE AND ASSIGNMENT AGREEMENT
 


ACCOUNT SECURITY, PLEDGE AND ASSIGNMENT AGREEMENT


THIS ACCOUNT SECURITY, PLEDGE AND ASSIGNMENT AGREEMENT (this “Agreement”), dated
as of February ___, 2010, by and between GLIMCHER PROPERTIES LIMITED
PARTNERSHIP, a limited partnership organized under the laws of the state of
Delaware (“Borrower”) and KEYBANK NATIONAL ASSOCIATION, a national banking
association (“KeyBank”), as Administrative Agent for itself and the other
Lenders from time to time parties to the “Credit Agreement” (as hereinafter
defined) (KeyBank in its capacity as Administrative Agent, is hereinafter
referred to as “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of December 14, 2006, as amended by the Comprehensive Amendment to Amended and
Restated Credit Agreement dated as of the date hereof among Borrower,  the
Lenders and Agent (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, renewed, increased, modified or restated, the
“Credit Agreement”), the Lenders have agreed to provide a secured revolving
credit facility to Borrower in the amount of $370,000,000 (as modified or
amended from time to time, the “Loan”), which Loan is evidenced by those certain
Notes made by Borrower to the order of Lenders in the aggregate face amount of
$370,000,000 (such Notes, and each other Note as may be issued under the Credit
Agreement, as the same may be varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified, increased or restated, are hereinafter
referred to collectively as the “Note”);
 
WHEREAS, the Lenders and Agent have required, as a condition to making the Loan
to Borrower, that Borrower enter into this Agreement as additional security for
the Obligations (as hereinafter defined).
 
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth hereinbelow, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:
 
1.           Defined Terms.  Capitalized terms used in this Agreement, but that
are not otherwise expressly defined in this Agreement, shall have the respective
meanings given thereto in the Credit Agreement.  In addition, the following
terms shall have the following meanings:
 
Bank:  The Huntington National Bank, as depository bank.
 
Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
 
Collateral:  As defined in §2, below.
 
Control Agreement:  That certain Deposit Account Control Agreement of even date
herewith made by and among Borrower, Agent and Bank with respect to the Deposit
Account, in the form attached hereto as Attachment No. 1 and made a part hereof.
 
 
 

--------------------------------------------------------------------------------

 
Deposit Account:  A segregated deposit account held at Bank with the name
“Glimcher Properties Limited Partnership”, Account No. 0189-164-3594 the title
of which account shall be held in the name of Borrower and shall indicate that,
subject to Section 7, funds held therein are held for the benefit of Agent for
the uses and purposes set forth herein, or any successor deposit account
approved by Agent.
 
Event of Default:  As defined in §8, below.
 
UCC:  The Uniform Commercial Code as in effect in the State of Ohio.
 
2.           Security for Obligations.  To secure the full and punctual payment
and performance by Borrower of all duties, responsibilities and obligations
under this Agreement, the Credit Agreement, the Note, and the other Loan
Documents, together with any and all renewals, restatements, modifications,
consolidations, amendments, increases and extensions thereof (such duties,
responsibilities and obligations are hereinafter referred to as the
“Obligations”), Borrower hereby collaterally assigns, conveys, grants, pledges,
hypothecates and transfers to Agent a first-in-lien-priority continuing security
interest in Borrower’s right, title and interest in and to the Deposit Account
and all cash and property, whether now owned or existing or hereafter acquired,
in the Deposit Account, including without limitation, all checks, drafts, wire
transfers (whether made or in the process of being made) and other items
deposited in or transferred to the Deposit Account (the “Collateral”).
 
3.           Agent’s  Control of the Account.  Pursuant to the Control
Agreement, Bank has agreed to comply with any instruction (within the meaning of
Section 9-104 of the UCC, i.e., an order directing the disposition of funds in
the Deposit Account) originated by the Agent.  Subject to Section 7, the parties
acknowledge and agree that by this Agreement and the Control Agreement Agent
shall have sole and exclusive control of the Collateral within the meaning of
Section 9-104 of the UCC.  Borrower and Agent agree that the Control Agreement
is an authenticated record for the purposes of Section 9-104(a) of the UCC.
 
4.           Warranties and Covenants.  Borrower hereby warrants and represents
to Agent, and covenants and agrees with Agent, as follows:
 
(a)           Borrower is and shall remain the sole, lawful, beneficial and
record owner of the Collateral, free and clear of all liens, restrictions,
claims, pledges, encumbrances, charges, claims of third parties and rights of
set off or recoupment whatsoever other than Liens in favor of the Agent and the
Bank hereunder, and Borrower has the full and complete right, power and
authority to pledge and grant a security interest in the Collateral in favor of
Agent, in accordance with the terms and provisions of this Agreement.
 
(b)           This Agreement creates a valid and binding first-in-lien priority
pledge and assignment of and security interest in the Collateral securing the
payment and performance of the Obligations.  Neither Borrower nor any other
Person has performed or will perform or permit any other Person to perform any
acts that might prevent Agent from enforcing any of the terms and conditions of
this Agreement or that would limit Agent in any such enforcement.
 
(c)           There are no accounts maintained by Borrower, any Subsidiary of
Borrower or any other Person for the receipt of Excess Funds other than the
Deposit Account, and there are no agreements regarding the distribution or
disposition of the Excess Funds other than this Agreement and the other Loan
Documents.
 
 
-3-

--------------------------------------------------------------------------------

 
5.           General Covenants.  Borrower covenants and agrees with Agent that
so long as any of the Obligations are outstanding or have not been paid or
performed:
 
(a)           Subject to Section 7, Borrower, without the prior written consent
of Agent, which consent may be withheld by Agent in its sole and absolute
discretion, shall not directly, indirectly or by operation of law sell,
transfer, assign, dispose of, pledge, convey, option, mortgage, hypothecate or
encumber any of the Collateral.
 
(b)           Borrower shall at all times defend the Collateral against all
claims and demands of all Persons at any time claiming any interest in the
Collateral adverse to Agent’s interest in the Collateral as granted hereunder.
 
(c)           Borrower shall pay all taxes and other charges against the
Collateral to the extent due and payable.
 
(d)           Borrower authorizes Agent, its counsel or its representative, at
any time and from time to time, at the expense of Borrower, to execute and/or
file any financing statements or financing statement amendments or
continuations, that describe or relate to the Collateral or any portion thereof
in such jurisdictions as Agent may deem necessary or desirable to perfect its
security interest in any of the Collateral and such financing statements may
contain, among other items as Agent may deem advisable to include therein, the
federal tax identification number and organizational number of
Borrower.  Borrower will make, execute, acknowledge and deliver or authorize the
execution and delivery of and where appropriate, cause to be recorded and/or
filed and from time to time thereafter be re-recorded and/or refiled at such
time in such offices and places as shall be deemed desirable by Agent any
financing statements, further assignments, security agreements, continuation
statements, endorsements, assurances, certificates and other documents, and
perform such other acts as Agent reasonably may deem necessary from time to time
to establish and maintain in favor of Agent, valid and perfected security
interests in the Collateral, free of all other liens, encumbrances, security
interests and claims other than the Liens of the Agent hereunder.  Upon any
failure of Borrower to do so, Agent may make, execute, record, file, rerecord
and/or refile, acknowledge and deliver any and all such further assignments,
security agreements, financing statements, continuation statements,
endorsements, assurances, instruments, certificates and documents for and in the
name of Borrower, and Borrower hereby irrevocably appoints Agent the agent and
attorney-in-fact with full power of substitution of Borrower so to do.  This
power is coupled with an interest and is irrevocable.  Without limiting the
generality of the foregoing, Borrower will obtain such waivers of lien, estoppel
certificates, deposit account control agreements or subordination agreements as
Agent may require to insure the priority of its security interest in the
Collateral.  Borrower shall also do anything else Agent may reasonably require
from time to time to establish a valid security interest in and to further
protect and perfect its security interest in the Collateral.
 
(e)           So long as any of the Obligations shall be outstanding, neither
Borrower nor any Subsidiary of Borrower shall open any account for the receipt
of Excess Funds other than the Deposit Account and neither Borrower nor any
Subsidiary of Borrower shall enter any agreement regarding the distribution or
disposition of the Excess Funds other than this Agreement.
 
6.           Establishment and Funding of Deposit Account.
 
 
-4-

--------------------------------------------------------------------------------

 
(a)           Establishment of Deposit Account.  Borrower has established and
currently maintains the Deposit Account with the Bank and acknowledges that the
Deposit Account is a “deposit account” (as defined in Section 9-102(a)(29) of
the UCC).
 
(b)           Distributions as Property Only of Borrower.  Borrower warrants and
represents to, and covenants and agrees with, Agent that all Excess Funds, when
transferred from any account to the Deposit Account, (i) are intended to be and
are hereby agreed to be at that time property of only Borrower, subject,
however, in all events, to the security interests granted by this Agreement to
Agent, (ii) shall constitute a distribution from the Borrower’s Subsidiaries to
Borrower and (iii) shall be held by Bank for the benefit of Agent free of any
liens or claim on the part of creditors of the Borrower other than Liens in
favor of Agent and the Bank.
 
(c)           Jurisdiction. Notwithstanding any provision to the contrary in any
other agreement between Borrower and Agent, Borrower and Agent hereby agree that
the “bank’s jurisdiction” as said term is used in Section 9-304 of the UCC is
and shall be the State of _________ as provided in the Control Agreement and the
Laws of such state shall govern the perfection or nonperfection, and the
priority of security interest of Agent, in the Deposit Account.
 
7.           Transfer of Funds Out of Deposit Account.  Notwithstanding anything
in this Agreement to the contrary, provided no Event of Default has occurred and
is then continuing, Agent shall permit Bank, in accordance with its customary
cash management practices, to make transfers from the Deposit Account on a daily
basis as designated by Borrower.  Each transfer of funds from the Deposit
Account shall be made only to the extent that immediately available funds are on
deposit in the Deposit Account, and Agent shall not have any responsibility to
make additional funds available in the event that funds on deposit in the
Deposit Account are insufficient.  From and after Bank’s transfer of such funds,
Agent shall have no further liability or responsibility with respect to, or
control over, or security interest in, the funds so
transferred.  Notwithstanding anything in this Agreement to the contrary, if an
Event of Default has occurred and is then continuing, in addition to and without
limiting Agent’s rights to exercise any or all of its remedies under Section
9(a) of this Agreement, Agent is hereby irrevocably authorized to direct Bank to
cease making any further transfers of funds at Borrower’s direction and to hold
all funds in the Deposit Account and only release such funds on a weekly basis
at the direction of Agent to pay the Obligations and such other expenses as the
Administrative Agent has approved in writing in response to a written payment
direction from Borrower certifying the proposed amounts and payees with respect
to the requested disbursements describing in detail by category the expenses for
such week.
 
8.           Event of Default.  An Event of Default shall exist hereunder upon
the occurrence of any of the following:
 
(a)           Borrower shall fail to, or Borrower shall fail to cause any other
Person to, duly and fully comply with any of the covenants in §5(a) or §5(e) of
this Agreement and such failure shall remained uncured for a period of fifteen
(15) days after Agent has given Borrower written notice of such failure; or
 
(b)           The occurrence of a “Default” (as defined in the Credit Agreement)
as a result of the payment of principal when due, as provided in Section 7.1 of
the Credit Agreement, or the non-payment of interest, fees or other payments, as
provided in Section 7.2 of the Credit Agreement, and such “Default” shall remain
uncured for a period of fifteen (15) days after Agent has given Borrower written
notice of such “Default”; or
 
 
-5-

--------------------------------------------------------------------------------

 
(c)           The occurrence of a “Default” (as defined in the Credit Agreement)
under Section 7.7 or Section 7.8 of the Credit Agreement; or
 
(d)           Any amendment to or termination of a financing statement naming
Borrower as debtor and Agent as secured party, or any correction statement with
respect thereto, is filed in any jurisdiction by any party other than Agent or
Agent’s counsel without the prior written consent of Agent and the effect of
such filing is not completely nullified to the reasonable satisfaction of Agent
within ten (10) Business Days after written notice to Borrower thereof.
 
9.           Remedies.
 
(a)           Upon the occurrence and during the continuance of an Event of
Default, Agent, without limitation, may:
 
(i)           without notice to Borrower, except as required by Law, and at any
time or from time to time, charge, set-off, and otherwise apply all or any part
of the Collateral against the Obligations or any part thereof;
 
(ii)           in its sole discretion, at any time and from time to time,
exercise any and all rights and remedies available to it under this Agreement,
and/or as a secured party under the UCC; and
 
(iii)           demand, collect, take possession of, receipt for, settle,
compromise, adjust, sue for, foreclose,  or otherwise  realize upon the
Collateral (or any portion thereof) as Agent may determine in its sole
discretion.
 
(b)           Borrower hereby expressly waives, to the fullest extent permitted
by Law, presentment, demand, protest or any notice of any kind in connection
with this Agreement or the Collateral.  Agent may take any action deemed by
Agent to be necessary or appropriate to the enforcement of the rights and
remedies of Agent under this Agreement, and/or under any of the other Loan
Documents.  The remedies of Agent shall include, without limitation, all rights
and remedies specified in this Agreement and the other Loan Documents, all
remedies of Agent under applicable Law, and the remedies of a secured party
under the UCC as enacted in the State of Ohio, regardless of whether the UCC has
been enacted or enacted in that form in any other jurisdiction in which such
right or remedy is asserted.
 
(c)           If Borrower fails to perform any agreement or covenant contained
in this Agreement beyond any applicable period for notice and cure, Agent may
itself perform, or cause to be performed, any agreement or covenant of Borrower
contained in this Agreement that Borrower shall fail to perform, and the cost of
such performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Borrower upon
demand and shall constitute a part of the Obligations and shall bear interest at
the rate for overdue payments under the Credit Agreement.
 
(d)           Whether or not an Event of Default has occurred and whether or not
Agent is the absolute owner of the Collateral, Agent may take such action as
Agent may deem reasonably necessary to protect the Collateral or its security
interest therein, Agent being hereby authorized to pay, purchase, contest and
compromise any encumbrance, charge or lien that in the reasonable judgment of
Agent appears to be prior or superior to its security interest and in exercising
any such powers and authority to pay reasonably necessary expenses, employ
counsel and pay reasonable attorney’s fees.  Any such advances made or expenses
incurred by Agent shall constitute a part of the Obligations, shall be payable
upon demand and shall bear interest at the rate for overdue payments under the
Credit Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
10.           Duties of Agent.  The powers conferred on Agent hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers.  Such care as Agent gives to the
safekeeping of its own property of like kind shall constitute reasonable care of
the Collateral when in Agent’s possession; provided that Agent shall not be
required to make any presentment, demand or protest or give any notice of
nonperformance, dishonor, protest or of any other nature and need not take any
action to preserve any rights against any prior party or any other Person in
connection with the Indebtedness or with respect to the Collateral.  Agent shall
not have any responsibility or liability for the collection of any Collateral or
by reason of any invalidity, lack of value or uncollectability of any of the
payments received by it.
 
11.           Indemnification.
 
(a)           It is specifically understood and agreed that this Agreement shall
not operate to place any responsibility or obligation whatsoever upon Agent, or
cause Agent to be, or to be deemed to be, a partner, shareholder or member, as
applicable in Borrower and that in accepting this Agreement, Agent does not
assume or agree to perform at any time whatsoever any obligation or duty of
Borrower relating to the Collateral or any other mortgage, indenture, contract,
agreement or instrument to which Borrower is a party or to which it is subject,
all of which obligations and duties shall be and remain with and upon Borrower.
 
(b)           Borrower agrees to indemnify, defend and hold Agent and its
officers, directors, agents and employees harmless from and against any and all
claims, expenses, losses and liabilities growing out of or resulting from this
Agreement (including, without limitation, enforcement of this Agreement) or acts
taken or omitted by Agent hereunder or in connection herewith, except claims,
expenses, losses or liabilities arising from Agent’s gross negligence or willful
misconduct.
 
(c)           Borrower upon demand shall pay to Agent the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
disbursements of counsel actually incurred (including those incurred in any
appeal), and of any experts and agents, that Agent may incur in connection with
(i) the administration of this Agreement, (ii) the sale of, collection from, or
other realization upon, any of the Collateral, (iii) the exercise or enforcement
of any of the rights of Agent hereunder, or (iv) the failure by Borrower to
perform or observe any of the provisions hereof beyond any applicable period for
notice and cure.
 
12.           Security Interest Absolute.  All rights of Agent, and the security
interests hereunder, and all of the obligations secured hereby, shall be
absolute and unconditional, irrespective of:
 
(a)           Any lack of validity or enforceability of the Loan Documents or
any other agreement or instrument relating thereto;
 
(b)           Any change in the time (including the extension of the maturity
date of the Note), manner or place of payment of, or in any other term of, all
or any of the Obligations or any other amendment or waiver of or any consent to
any departure from the Loan Documents;
 
 
-7-

--------------------------------------------------------------------------------

 
(c)           Any exchange, release or nonperfection of any other collateral for
the Obligations, or any release or amendment or waiver of or consent to
departure from any of the Loan Documents with respect to all or any part of the
Obligations; or
 
(d)           Any other circumstance (other than payment of the Obligations in
full) that might otherwise constitute a defense available to, or a discharge of,
Borrower or any third party for the Obligations or any part thereof.
 
13.           Amendments and Waivers.  No amendment or waiver of any provision
of this Agreement nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No delay or omission of Agent to exercise any
right, power or remedy accruing upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to be a waiver of
any such Event of Default, or acquiescence therein; and every right, power and
remedy given by this Agreement to Agent may be exercised from time to time and
as often as may be deemed expedient by Agent.  Failure on the part of Agent to
complain of any act or failure to act that constitutes an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of Agent’s rights hereunder or impair any rights, powers or remedies
consequent on any such or Event of Default.  Borrower hereby waives to the
extent permitted by Law all rights that Borrower has or may have under and by
virtue of the UCC or in any other state, and any federal, state, county or
municipal statute, regulation, ordinance, Constitution or charter, now or
hereafter existing, similar in effect thereto providing any right of Borrower to
notice and to a judicial hearing prior to seizure by Agent of any of the
Collateral.  Borrower hereby waives and renounces for itself, its successors and
assigns, presentment, demand, protest, advertisement or notice of any kind
(except for any notice required by Law or the Loan Documents) and all rights to
the benefits of any statute of limitations and any moratorium, reinstatement,
marshaling, forbearance, valuation, stay, extension, homestead, redemption and
appraisement now provided or that may hereafter be provided by the Constitution
and laws of the United States and of any state thereof, both as to itself and in
and to all of its property, real and personal, against the enforcement of this
Agreement and the collection of any of the Obligations.
 
14.           Continuing Security Interest; Release of Collateral.  This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the performance of all
obligations of Borrower under the Credit Agreement and the indefeasible payment
in full of the Obligations, (b) be binding upon Borrower and their permitted
successors and assigns, and (c) inure, together with the rights and remedies of
Agent hereunder, to the benefit of Bank, Agent and their respective successors,
transferees and assigns.  Upon the performance of all obligations of Borrower
under the Credit Agreement and the indefeasible payment in full of the
Obligations, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to Borrower.  Upon any such termination, Agent
will at Borrower’s expense execute and deliver to Borrower such documents as
Borrower shall reasonably request to evidence such termination and the release
of any lien created by this Agreement.  No third Person shall be or be deemed to
be a beneficiary of this Agreement.
 
15.           Assignment Binding Upon Successors.  This Agreement may be
assigned by Borrower only with the prior written consent of Agent.  All rights
of Agent under this Agreement shall inure to the benefit of its successors and
assigns.  All obligations of Borrower shall bind its heirs, executors,
administrators, successors and assigns.
 
 
-8-

--------------------------------------------------------------------------------

 
16.           Governing Law; Terms.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE INTERNAL LAWS OF THE STATE OF OHIO (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS AND CHOICE OF LAW).
 
17.           Notices.  Each notice, demand, election or request provided for or
permitted to be given pursuant to this Agreement shall be deemed to have been
properly given or served if given in the manner provided in the Credit
Agreement.
 
18.           No Unwritten Agreements.  THE AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
19.           Cash Collateral.  In the event that Borrower becomes the subject
of a proceeding under the Bankruptcy Code, the parties hereto agree that the
Collateral shall constitute “cash collateral” of Agent under Section 363 of the
Bankruptcy Code.
 
20.           Miscellaneous.  Time is of the essence of this Agreement.  Title
or captions of paragraphs hereof are for convenience only and neither limit nor
amplify the provisions hereof.  References to a particular section refer to that
section of this Agreement unless otherwise indicated.  If, for any circumstances
whatsoever, fulfillment of any provision of this Agreement shall involve
transcending the limit of validity presently prescribed by applicable Law, the
obligation to be fulfilled shall be reduced to the limit of such validity; and
if any clause or provision herein operates or would prospectively operate to
invalidate this Agreement, in whole or in part, then such clause or provision
only shall be held for naught, as though not herein contained, and the remainder
of this Agreement shall remain operative and in full force and effect.
 
21.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original.  Said counterparts
shall constitute but one and the same instrument and shall be binding upon each
of the undersigned individually as fully and completely as if all had signed but
one instrument.
 
[Remainder Of Page Intentionally Left Blank]
 
 
-9-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Agreement, under seal, as of the day and year first above written.
 
BORROWER:
 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:           Glimcher Properties Corporation, its
  sole general partner
 
By: _______________________________                                                               
Mark E. Yale, Executive Vice
President, CFO and Treasurer
 
AGENT:


KEYBANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent
 
By: ______________________________ 
Kevin P. Murray
Senior Vice President
 
 
-10-

--------------------------------------------------------------------------------

 
ATTACHMENT NO. 1
HUNTINGTON BANK FORM OF
DEPOSIT ACCOUNT CONTROL AGREEMENT


 
G-1

--------------------------------------------------------------------------------

 
EXHIBIT H-1
 
LIST OF INITIAL PLEDGED EQUITY INTERESTS
 
1.           99% limited partnership interest in Grand Central Limited
Partnership owned by Borrower.
 
2.           1% general partnership interest in Grand Central Limited
Partnership owned by Glimcher Grand Central, Inc.
 
3.           99% limited partnership interest in Morgantown Mall Associates
Limited Partnership owned by Borrower.
 
4.           1% general partnership interest in Morgantown Mall Associates
Limited Partnership owned by Glimcher Morgantown Mall, Inc.
 
NOTE: The Consolidated Group’s ownership interests in the owner of Polaris Towne
Center are not being required to be pledged as of Amendment Effective Date due
to pending closing of a refinance of the existing Secured Indebtedness on such
Project by one of the Lenders who has elected not to permit such a pledge.
Borrower agrees to request approval for such a pledge if a different refinancing
source is obtained and to deliver such a pledge if the closing of the refinance
of such Project does not occur within sixty (60) days after the Amendment
Effective Date.
 
 
H-1-1

--------------------------------------------------------------------------------

 
EXHIBIT H-2
 
FORM OF COLLATERAL ASSIGNMENT OF INTERESTS (GPLP)
 
COLLATERAL ASSIGNMENT OF INTERESTS


THIS COLLATERAL ASSIGNMENT OF INTERESTS (this “Assignment”), made this _____ day
of February, 2010, by GLIMCHER PROPERTIES LIMITED PARTNERSHIP. a limited
partnership organized under the laws of the State of Delaware (“Assignor”) to
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), as
Agent for itself and other Lenders from time to time party to the “Credit
Agreement” (as hereinafter defined) (KeyBank, in its capacity as Agent,
hereinafter referred to as “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Assignor is the direct or indirect and beneficial owner of 99% of the
partnership interests of each of the limited partnerships, set forth on Exhibit
“A” attached hereto and made a part hereof (collectively, the “Companies”);
 
WHEREAS, the Companies are presently governed by the certificates of partnership
and limited partnership agreements described on Exhibit “A” attached hereto
opposite the name of the respective Company (collectively, the “Organizational
Agreements”);
 
WHEREAS, Assignor, KeyBank, individually and as agent, and the “Lenders”
identified therein entered into that certain Amended and Restated Credit
Agreement dated as of December 14, 2006, as amended by that certain
Comprehensive Amendment to Amended and Restated Credit Agreement of even date
herewith (as the same may be varied, extended, supplemented, consolidated,
amended, replaced, increased, renewed, modified or amended, the “Credit
Agreement”);
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to provide a
secured revolving credit facility to Assignor in the aggregate amount of up to
$370,000,000 (collectively, the “Loans”);
 
WHEREAS, as a condition to the execution of the Credit Agreement and the making
of the Loans, the Lenders and Agent have required that Assignor execute this
Assignment;
 
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:
 
1.           Definitions.  Capitalized terms used herein that are not otherwise
defined herein shall have the meaning set forth in the Credit Agreement.
 
2.           Grant of Security Interest.  As collateral security for the payment
and performance by Assignor of its duties, responsibilities and obligations
under this Agreement and the other Loan Documents (which duties,
responsibilities and obligations of Assignor are hereinafter referred to
collectively as the “Obligations”), Assignor does hereby transfer, assign,
pledge and convey to Agent, and does hereby grant a security interest to Agent
for the ratable benefit of the Lenders, in and to the following:
 
 
 

--------------------------------------------------------------------------------

 
(a)           All right, title, interest and claims of Assignor now or hereafter
acquired as the direct and beneficial owner of 99% of the partnership interests
in the Companies (the "Pledged Equity Interests") together with any and all
voting rights and privileges attaching to, existing or arising in connection
with the Pledged Equity Interests, any and all other securities, cash,
certificates or other property, option or right in respect of, in addition to or
substitution or exchange for any of the Pledged Equity Interests or any of the
foregoing, or other property at any time and from time to time receivable or
otherwise distributed in respect of or in exchange for the Pledged Equity
Interests; and
 
(b)           Any and all profits, proceeds, income, dividends, distributions,
payments upon dissolution or liquidation of any of the Companies, and any return
of capital, repayment of loans, and payments of any kind or nature whatsoever,
now or hereafter distributable or payable by any of the Companies to Assignor,
by reason of Assignor’s interest in the Companies, or now or hereafter
distributable or payable to Assignor from any other source by reason of Assignor
being a member or partner in any of the Companies, by reason of services
performed by Assignor for or on behalf of any of the Companies, and any and all
proceeds from any transfer, assignment or pledge of any interest of Assignor in,
or claim or right against, any of the Companies (regardless of whether such
transfer, assignment or pledge is permitted under the terms hereof or the other
Loan Documents), and all claims, choses in action or things in action now or
hereafter arising against any of the Companies (collectively, the
"Distributions"); and
 
(c)           All notes or other documents or instruments now or hereafter
evidencing or securing any such Distributions from any of the Companies; and
 
(d)           All rights of Assignor to collect and enforce payment of the
Distributions pursuant to the terms of any of the Organizational Agreements or
otherwise; and
 
(e)           All proceeds of any of the foregoing.
 
All of the foregoing described in this Section 2 are hereinafter referred to
collectively as the “Collateral.”
 
3.           Obligations Secured.  This Assignment secures the payment and
performance by Assignor of the Obligations.
 
4.           Collection of Distributions.
 
(a)           It is acknowledged and agreed by the parties hereto that Agent
shall have sole and exclusive possession of the Distributions and that this
Assignment constitutes a present, absolute and current assignment of all the
Distributions and is effective upon the execution and delivery hereof.  Payments
under or with respect to the Distributions shall be made as follows:
 
(i)           Assignor shall have no right to receive payments made under or
with respect to the Distributions, or upon any redemption or conversion of the
Collateral, other than by deposit thereof into the Deposit Account, and all such
payments shall be delivered directly by the Companies to the Deposit Account.
 
 
-2-

--------------------------------------------------------------------------------

 
(ii)           If Assignor shall receive any payments made under or with respect
to the Distributions, or upon any redemption or conversion of the Collateral,
Assignor shall hold all such payments in trust for Agent, and will immediately
deposit all such payments directly to the Deposit Account pursuant to the
Account Pledge Agreement for further distribution and application pursuant to
the terms thereof.
 
(iii)           In furtherance of the foregoing, Assignor does hereby notify and
direct each of the Companies that all payments under or with respect to the
Distributions shall be made directly to the Deposit Account set forth herein.
 
(b)           Assignor shall cause each of the Companies to promptly distribute
all net proceeds of the sale or other disposition of, or any financing or
refinancing of, any of their respective assets or properties, and any and all
other Distributions distributable or payable by the Companies under the terms of
the applicable Organizational Agreements in accordance with the Credit
Agreement.
 
(c)           Assignor hereby irrevocably designates and appoints Agent its true
and lawful attorney-in-fact, which appointment is coupled with an interest,
either in the name of Agent, or in the name of Assignor, at Assignor’s sole cost
and expense, and regardless of whether or not Agent becomes a member in any of
the Companies, to take any or all of the following actions at such time as a
Default or Unmatured Default has occurred and is continuing:
 
(i)           to ask, demand, sue for, attach, levy, settle, compromise,
collect, recover, receive and give receipt for any and all Collateral and to
take any and all actions as Agent may deem necessary or desirable in order to
realize upon the Collateral, or any portion thereof, including, without
limitation, making any statements and doing and taking any actions on behalf of
Assignor which are otherwise required of Assignor under the terms of any
agreement as conditions precedent to the payment of the Distributions, and the
right and power to endorse, in the name of Assignor, any checks, notes, drafts
and other instruments received in payment of all or any portion of the
Collateral; and
 
(ii)           to institute one or more actions against any of the Companies or
any member thereof in connection with the collection of the Distributions, to
prosecute to judgment, settle or dismiss any such actions, and to make any
compromise or settlement deemed desirable, in Agent’s sole discretion, with
respect to such Distributions, to extend the time of payment, arrange for
payment in installments or otherwise modify the terms of any of the
Organizational Agreements with respect to the Distributions or release any of
the Companies or any member thereof, from their respective obligations to pay
any Distribution, without incurring responsibility to, or affecting any
liability of, Assignor under any of the Organizational Agreements; it being
specifically understood and agreed, however, that Agent shall not be obligated
in any manner whatsoever to exercise any such power or authority or be in any
way responsible for the collection of or realizing upon the Collateral, or any
portion thereof.  The foregoing appointment is irrevocable and continuing and
any such rights, powers and privileges shall be exclusive in Agent, its
successors and assigns until this Assignment terminates as provided in Section
13, below.
 
 
-3-

--------------------------------------------------------------------------------

 
5.           Warranties and Covenants.  Assignor does hereby warrant and
represent to, and covenants and agrees with Agent, as follows:
 
(a)           This Assignment has been duly executed and delivered by Assignor
and constitutes the valid, legal and binding obligation of Assignor.
 
(b)           None of the Pledged Equity Interests is evidenced by any
certificate, instrument, document or other writing other than the Organizational
Agreements.
 
(c)           True, correct and complete copies of each of the Organizational
Agreements, together with all amendments thereto, have been delivered to Agent
by Assignor, each of the Organizational Agreements is in full force and effect
and is enforceable in accordance with its terms, and, so long as this Assignment
remains in effect, Assignor shall not materially modify, amend, cancel, release,
surrender or terminate, or permit the modification, amendment, cancellation,
release, surrender or termination of, any of the Organizational Agreements, or
dissolve, liquidate or permit the expiration of any of the Organizational
Agreements or the termination or cancellation thereof, without in each instance
the prior written consent of Agent, which consent shall not be unreasonably
withheld, conditioned or delayed.
 
(d)           Assignor is and shall remain the sole lawful, beneficial and
record owner of the Pledged Equity Interests, and the right to receive the
Distributions, free and clear of all liens, restrictions, claims, pledges,
encumbrances, charges, claims of third parties and rights of set-off or
recoupment whatsoever (other than those in favor of Agent hereunder), and
Assignor has the full and complete right, power and authority to grant a
security interest in the Collateral in favor of Agent, in accordance with the
terms and provisions of this Assignment.  Assignor is not and will not become a
party to or otherwise be bound by or subject to any agreement, other than the
Loan Documents, that restricts in any manner the rights of any present or future
holder of the Collateral with respect thereto.  No Person has any option, right
of first refusal, right of first offer or other right to acquire all or any
portion of the Collateral.
 
(e)           This Assignment creates a valid and binding first priority
security interest in the Collateral securing the payment and performance of the
Obligations.  Neither Assignor nor any other Person has performed, nor will
Assignor perform or permit any such other Person to perform, any acts which
might prevent Agent from enforcing the terms and conditions of this Assignment
or which would limit Agent in any such enforcement.
 
(f)           Assignor consents (to the extent applicable Law does not prohibit
Assignor from pre-consenting), and hereby directs the applicable Company to so
consent, to the admission of Agent or any other purchaser of the Pledged Equity
Interests upon a foreclosure sale as a substitute partner of such Company with
all of the rights and privileges of a partner of the same type as Assignor under
the applicable Organizational Agreements in the event that Agent exercises its
rights under this Assignment and Agent or such other purchaser succeeds to
ownership of all or any portion of the Pledged Equity Interests.
 
(g)           Assignor’s correct legal name indicated on the public record of
Assignor’s jurisdiction, mailing address, identity or corporate structure,
residence or chief executive office, jurisdiction of organization,
organizational identification number, and federal tax identification number, are
as set forth on Schedule 1 attached hereto and by this reference made a part
hereof.  Assignor has been using or operating under said name, identity or
corporate structure without change for the time period set forth on Schedule 1
attached hereto.  In order to perfect the pledge and security interests granted
herein against Assignor, an appropriate UCC Financing Statement must be filed
with the Secretary of State of Delaware.  Assignor covenants and agrees that
Assignor shall not change any of the matters addressed by the first two
sentences of this subsection unless it has given Agent thirty (30) days prior
written notice of any such change and caused to be filed at the request of
Agent, or Agent’s counsel to file, such additional financing statements or other
instruments in such jurisdictions as Agent may deem necessary or advisable in
its sole discretion to prevent any filed financing statement from becoming
misleading or losing its perfected status.
 
 
-4-

--------------------------------------------------------------------------------

 
(h)           Assignor agrees to do such further acts and things, and to execute
and deliver such additional conveyances, assignments, agreements, documents,
endorsements, assurances and instruments as Agent may reasonably at any time
request in connection with the administration or enforcement of this Assignment
or related to the Collateral or any part thereof or in order to better assure
and confirm unto Agent its rights, powers and remedies hereunder.  Without
limiting the generality of the foregoing, at any time and from time to time,
Assignor shall, at the request of Agent, make, execute, acknowledge, and deliver
or authorize the execution and delivery of and where appropriate, cause to be
recorded and/or filed and from time to time thereafter to be re-recorded and/or
refiled at such time in such offices and places as shall be deemed desirable by
Agent all such other and further assignments, security agreements, financing
statements, continuation statements, endorsements, assurances, certificates and
other documents as Agent from time to time may require for the better assuring,
conveying, assigning and confirming to Agent the Collateral and the rights
hereby conveyed or assigned or intended now or hereafter to be conveyed or
assigned, and for carrying out the intention or facilitating the performance of
the terms of this Assignment.  Upon any failure of Assignor to do so, Agent may
make, execute, record, file, re-record and/or refile, acknowledge and deliver
any and all such further assignments, security agreements, financing statements,
continuation statements, endorsements, assurances, instruments, certificates and
documents for and in the name of Assignor, and Assignor hereby irrevocably
appoints Agent the agent and attorney-in-fact with full power of substitutions
of Assignor so to do.  This power is coupled with an interest and is
irrevocable.  Without limiting the generality of the foregoing, Assignor will
obtain such waivers of lien, estoppel certificates or subordination agreements
as Agent may reasonably require to insure the priority of its security interest
in the Collateral.  Assignor also shall furnish to Agent such evidence as Agent
reasonably may require from time to time to establish a valid security interest
in and to further protect and perfect its security interest in the Collateral.
 
(i)           Assignor hereby authorizes Agent, its counsel or its
representative, at any time and from time to time, to file financing statements,
amendments and continuations that describe or relate to the Collateral or any
portion thereof in such jurisdictions as Agent may deem necessary or desirable
in order to perfect the security interests granted by Assignor under this
Assignment or any other Loan Document, and such financing statements may
contain, among other items as Agent may deem advisable to include therein, the
federal tax identification number and organizational number of Assignor.  Agent
shall upon request provide Assignor with copies of any and all such filings made
by Agent.
 
 
-5-

--------------------------------------------------------------------------------

 
(j)           The Pledged Equity Interests and the Distributions are not and
will not (A) be dealt in or traded on securities exchanges or in securities
markets, (B) be “investment company securities” (as defined in Section 8-103(b)
of the UCC), and (C) be credited to a securities account.  None of the
Organizational Documents expressly provides that the Pledged Equity Interests
are securities governed by Article 8 of the Uniform Commercial Code of any
jurisdiction.
 
6.           General Covenants.  Assignor covenants and agrees that, so long as
this Assignment is continuing:
 
(a)           Except as may be specifically set forth in the Credit Agreement,
Assignor shall not, without the prior written consent of Agent, which consent
may be withheld by Agent in its sole and absolute discretion, directly or
indirectly or by operation of law, sell, transfer, assign, dispose of, pledge,
convey, option, mortgage, hypothecate or encumber any of the Collateral.
 
(b)           Assignor shall at all times defend the Collateral against all
claims and demands of all Persons at any time claiming any interest in the
Collateral adverse to Agent’s interest in the Collateral as granted hereunder.
 
(c)           Assignor shall perform in all material respects all of its duties,
responsibilities and obligations under each of the Organizational Agreements and
with respect to the Collateral.
 
(d)           Assignor shall pay all taxes and other charges against the
Collateral.
 
(e)           Assignor shall promptly deliver to Agent as additional Collateral
any note or other document or instrument entered into after the date hereof
which evidences, constitutes, guarantees or secures any of the Distributions or
any right to receive a Distribution, which notes or other documents and
instruments shall be accompanied by such endorsements or assignments as Agent
may require to create a perfected security interest therein in favor Agent.
 
(f)           Assignor will provide to Agent such documents and reports
respecting the Collateral in such form and detail as Agent may reasonably
request from time to time.
 
(g)           Anything herein to the contrary notwithstanding, (i) Assignor
shall remain liable under each of the Organizational Agreements and all other
contracts, agreements and instruments included in, giving rise to, creating,
establishing, evidencing or relating to the Collateral to the extent set forth
therein to perform all of its duties and obligations (including, without
limitation, any obligation to make capital contributions or provide other funds
to such entities) to the same extent as if this Assignment had not been
executed, (ii) the exercise by Agent of any of its rights hereunder shall not
release Assignor from any of its duties or obligations under any of the
Organizational Agreements or any such contracts, agreements and instruments, and
(iii) neither Agent nor any of the Lenders shall have any obligation or
liability under any of the Organizational Agreements or any such contract,
agreement or instrument by reason of this Assignment, nor shall Agent or any of
the Lenders be obligated to perform any of the obligations or duties of Assignor
thereunder or to take any action to collect or enforce any claim for payment or
other right or privilege assigned to Agent hereunder.
 
 
-6-

--------------------------------------------------------------------------------

 
(h)           If Assignor shall at any time be entitled to receive or shall
receive any cash, certificate or other property, option or right upon, in
respect of, as an addition to, or in substitution or exchange for any of the
Collateral, whether for value paid by Assignor or otherwise, Assignor agrees
that the same shall be deemed to be Collateral and shall be delivered directly
to Agent in each case, accompanied by proper instruments of assignment and
powers duly executed by  Assignor in such a form as may be required by Agent, to
be held by Agent subject to the terms hereof, as further security for the
Obligations (except as otherwise provided herein with respect to the application
of the foregoing to the Obligations).  If Assignor receives any of the foregoing
directly, Assignor agrees to hold such cash or other property in trust for the
benefit of Agent, and to surrender such cash or other property to Agent (or, to
the extent it constitutes cash, to the Deposit Account) immediately.  In the
event that Assignor purchases or otherwise acquires or obtains any additional
interest in any Company, or any rights or options to acquire such interest, all
rights to receive profits, proceeds, accounts, income, dividends, distributions
or other payments as a result of such additional interest, rights and options
shall automatically be deemed to be a part of the Collateral.  All certificates,
if any, representing such interests shall be promptly delivered to Agent,
together with assignments related thereto, or other instruments appropriate to
transfer a certificate representing any such interest, duly executed in blank.
 
7.           Event of Default.  An Event of Default shall exist hereunder upon
the occurrence of any of the following:
 
(a)           The occurrence of a Default under the Credit Agreement; or
 
(b)           Any amendment to or termination of a financing statement naming
Assignor as debtor and Agent as secured party, or any correction statement with
respect thereto, is filed in any jurisdiction by any party other than Agent or
Agent’s counsel without the prior written consent of Agent and the effect of
such filing is not completely nullified to the reasonable satisfaction of Agent
within ten (10) days after notice to Assignor thereof.
 
 
-7-

--------------------------------------------------------------------------------

 
8.           Remedies.
 
(a)           Upon the occurrence of any Event of Default, Agent may take any
action deemed by Agent to be necessary or appropriate to the enforcement of the
rights and remedies of Agent under this Assignment and the other Loan Documents,
including, without limitation, the exercise of its rights and remedies with
respect to any or all of the Pledged Equity Interests.  The remedies of Agent
shall include, without limitation, all rights and remedies specified in the Loan
Documents and this Assignment, all remedies of Agent under applicable general or
statutory Law, and the remedies of a secured party under the UCC, regardless of
whether the UCC has been enacted or enacted in that form in any other
jurisdiction in which such right or remedy is asserted.  In addition to such
other remedies as may exist from time to time, whether by way of set-off,
banker’s lien, consensual security interest or otherwise, upon the occurrence of
an Event of Default, Agent is authorized at any time and from time to time,
without notice to or demand upon Assignor (any such notice or demand being
expressly waived by Assignor) to charge any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by Agent to or for the credit of or the account of
Assignor against any and all of the Obligations, irrespective of whether or not
Agent shall have made any demand for payment and although such Obligations may
be unmatured.  Any notice required by Law, including, but not limited to, notice
of the intended disposition of all or any portion of the Collateral, shall be
reasonable and properly given in the manner prescribed for the giving of notice
herein, and, in the case of any notice of disposition, if given at least five
(5) business days prior to such disposition.  Agent may require Assignor to
assemble the Collateral and make it available to Agent at any place to be
designated by Agent which is reasonably convenient to both parties.  It is
expressly understood and agreed that Agent shall be entitled to dispose of the
Collateral at any public or private sale, and that Agent shall be entitled to
bid and purchase at any such sale without recourse to judicial proceedings and
without either demand, appraisement, advertisement or notice (except such notice
as is otherwise required under this Assignment) of any kind, all of which are
expressly waived.  In the event that Agent is the successful bidder at any
public or private sale of the Collateral or any portion thereof, the amount bid
by the Agent may be credited against the Obligations as provided in the Credit
Agreement.  To the extent the Collateral consists of marketable securities,
Agent shall not be obligated to sell such securities for the highest price
obtainable, but shall sell them at the market price available on the date of
sale. Agent shall not be obligated to make any sale of the Collateral if it
shall determine not to do so regardless of the fact that notice of sale of the
Collateral may have been given.  Agent may, without notice or publication,
adjourn any public sale from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned.  Each such purchaser at any such
sale shall hold the Collateral sold absolutely free from claim or right on the
part of Assignor.  In the event that any consent, approval or authorization of
any Governmental Agency or commission will be necessary to effectuate any such
sale or sales, Assignor shall execute all such applications or other instruments
as Agent may deem reasonably necessary to obtain such consent, approval or
authorization.  Agent may notify any account debtor or obligor with respect to
the Collateral to make payment directly to Agent, and may demand, collect,
receipt for, settle, compromise, adjust, sue for, foreclose or realize upon the
Collateral as Agent may determine whether or not the Obligations are due, and
for the purpose of realizing Agent’s rights therein, Agent may receive, open and
dispose of mail addressed to Assignor and endorse notes, checks, drafts, money
orders, documents of title or other evidences of payment, shipment or storage of
any form of Collateral on behalf and in the name of Assignor, as its
attorney-in-fact.  In addition, Assignor hereby irrevocably designates and
appoints Agent its true and lawful attorney-in-fact either in the name of Agent
or Assignor to (i) sign Assignor’s name on any Collateral, drafts against
account debtors, assignments, any proof of claim in any bankruptcy or other
insolvency proceeding involving any account debtor, any notice of lien, claim of
lien or assignment or satisfaction of lien, or on any financing statement or
continuation statement under the UCC; (ii) send verifications of accounts
receivable to any account debtor; and (iii) in connection with a transfer of the
Collateral as described above, sign in Assignor’s name any documents necessary
to transfer title to the Collateral to Agent or any third party.  All acts of
said power of attorney are hereby ratified and approved and Agent shall not be
liable for any mistake of law or fact made in connection therewith.  This power
of attorney is coupled with an interest and shall be irrevocable so long as any
amounts remain unpaid on any of the Obligations.  All remedies of Agent shall be
cumulative to the full extent provided by Law, all without liability except to
account for property actually received, but the Agent shall have no duty to
exercise such rights and shall not be responsible for any failure to do so or
delay in so doing.  Pursuit by Agent of certain judicial or other remedies shall
not abate nor bar other remedies with respect to the Obligations or to other
portions of the Collateral.  Agent may exercise its rights to the Collateral
without resorting or regard to other collateral or sources of security or
reimbursement for the Obligations.  In the event that any transfer tax, deed
tax, conveyance tax or similar tax is payable in connection with the
foreclosure, conveyance in lieu of foreclosure or otherwise of all or any
portion of the Collateral, Assignor shall pay such amount to Agent upon demand
and if Assignor fail to pay such amount on demand, Agent may advance such amount
on behalf of Assignor and the amount thereof shall become a part of the
Obligations and bear interest at the rate for overdue amounts under the Credit
Agreement until paid.
 
 
-8-

--------------------------------------------------------------------------------

 
(b)           If Assignor fails to perform any agreement or covenant contained
in this Assignment beyond any applicable period for notice and cure, Agent may
itself perform, or cause to be performed, any agreement or covenant of Assignor
contained in this Assignment that Assignor fails to perform, and the cost of
such performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Assignor upon
demand and shall constitute a part of the Obligations and shall bear interest at
the rate for overdue amounts as set forth in the Credit Agreement.
 
(c)           Whether or not an Event of Default has occurred and whether or not
Agent is the absolute owner of the Collateral, Agent may take such action as
Agent may deem necessary to protect the Collateral or its security interest
therein, Agent being hereby authorized to pay, purchase, contest and compromise
any encumbrance, charge or lien that in the reasonable judgment of Agent appears
to be prior or superior to its security interest, and in exercising any such
powers and authority to pay necessary expenses, employ counsel and pay
reasonable attorney’s fees.  Any such advances made or expenses incurred by
Agent shall be deemed advanced under the Loan Documents, shall increase the
indebtedness evidenced and secured thereby, shall be payable upon demand and
shall bear interest at the rate for overdue payments set forth in the Credit
Agreement.
 
(d)           Any certificates or securities held by Agent as Collateral
hereunder may, at any time, and at the option of Agent, be registered in the
name of Agent or its nominee, endorsed or assigned in blank or in the name of
any nominee and Agent may deliver any or all of the Collateral to the issuer or
issuers thereof for the purpose of making denominational exchanges or
registrations or transfer or for such other purposes in furtherance of this
Assignment as Agent may deem desirable.  Until the occurrence of an Event of
Default, Assignor shall retain the right to vote any of the Collateral, or
exercise membership rights, in a manner not inconsistent with the terms of this
Assignment and the other Loan Documents, and Agent hereby grants to Assignor its
proxy to enable Assignor to so vote any of the Collateral  (except that Assignor
shall not have any right to exercise any such power if the exercise thereof
would violate or result in a violation of any of the terms of this Assignment or
any of the other Loan Documents).  At any time after the occurrence and during
the continuance of any Event of Default, Agent or its nominee shall, without
notice or demand, automatically have the sole and exclusive right to give all
consents, waivers and ratifications in respect of the Collateral and exercise
all voting, approval or other rights at any meeting of the members of any of the
Companies, respectively (and the right to call such meetings) or otherwise (and
to give written consents in lieu of voting thereon), and exercise any and all
rights of conversion, exchange, subscription or any of the rights, privileges or
options pertaining to the Collateral and otherwise act with respect thereto and
thereunder as if Agent or its nominee were the absolute owner thereof (all of
such rights of the Assignor ceasing to exist and terminating upon the occurrence
of an Event of Default) including, without limitation, the right to exchange, at
its discretion, any and all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or the readjustment of the issuer thereof, all
without liability except to account for property actually received and in such
manner as Agent shall determine in its sole and absolute discretion, but Agent
shall have no duty to exercise any of the aforesaid rights, privileges or
options and shall not be responsible for the failure to do so or delay in so
doing.  The exercise by Agent of any of its rights and remedies under this
paragraph shall not be deemed a disposition of collateral under Article 9 of the
UCC nor an acceptance by Agent of any of the Collateral in satisfaction of the
Obligations.
 
 
-9-

--------------------------------------------------------------------------------

 
9.           Duties of Agent.  The powers conferred on Agent hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers.  Agent’s duty with reference to the
Collateral shall be solely to use slight care in the custody and preservation of
the Collateral, which shall not include any steps necessary to preserve rights
against prior parties.  Agent shall have no responsibility or liability for the
collection of any Collateral or by reason of any invalidity, lack of value or
uncollectability of any of the payments received by it.
 
10.           Indemnification.
 
(a)           It is specifically understood and agreed that this Assignment
shall not operate to place any responsibility or obligation whatsoever upon
Agent or any of the Lenders, or cause Agent or any of the Lenders to be, or to
be deemed to be, a member in any of the Companies and that in accepting this
Assignment, Agent and the Lenders neither assume nor agree to perform at any
time whatsoever any obligation or duty of Assignor under any of the
Organizational Agreements or any other mortgage, indenture, contract, agreement
or instrument to which Assignor is a party or to which it is subject, all of
which obligations and duties shall be and remain with and upon Assignor.
 
(b)           Assignor agrees to indemnify, defend and hold Agent and the
Lenders harmless from and against any and all claims, expenses, losses and
liabilities growing out of or resulting from this Assignment (including, without
limitation, enforcement of this Assignment or acts taken or omitted to be taken
by Agent or the Lenders hereunder or in connection therewith), except claims,
expenses, losses or liabilities resulting from Agent’s or such Lender’s gross
negligence or willful misconduct.
 
(c)           Assignor upon demand shall pay to Agent the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
disbursements of counsel actually incurred (including those incurred in any
appeal), and of any experts and agents, which Agent may incur in connection with
(i) the administration of this Assignment, (ii) the sale of, collection from, or
other realization upon, any of the Collateral, (iii) the exercise or enforcement
of any of the rights of Agent hereunder, or (iv) the failure by Assignor to
perform or observe any of the provisions hereof.
 
11.           Security Interest Absolute.  All rights of Agent, and the security
interests hereunder, and all of the Obligations secured hereby, shall be
absolute and unconditional, irrespective of:
 
 
-10-

--------------------------------------------------------------------------------

 
(a)           Any lack of validity or enforceability of the Loan Documents or
any other agreement or instrument relating thereto;
 
(b)           Any change in the time (including any extensions of the maturity
date of the Loan as provided in the Credit Agreement), manner or place of
payment of, or in any other term of, all or any of the Obligations or any other
amendment or waiver of or any consent to any departure from the Loan Documents;
 
(c)           Any exchange, release or nonperfection of any other collateral for
the Obligations, or any release or amendment or waiver of or consent to
departure from any of the Loan Documents with respect to all or any part of the
Obligations; or
 
(d)           Any other circumstance (other than payment of the Obligations in
full) that might otherwise constitute a defense available to, or a discharge of,
Assignor, the other Loan Parties or any third party for the Obligations or any
part thereof.
 
12.           Amendments and Waivers.  No amendment or waiver of any provision
of this Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No delay or omission of Agent to exercise any
right, power or remedy accruing upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to be a waiver of
any such Event of Default, or acquiescence therein; and every right, power and
remedy given by this Assignment to Agent may be exercised from time to time and
as often as may be deemed expedient by Agent.  Failure on the part of Agent to
complain of any act or failure to act that constitutes an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of Agent’s rights hereunder or impair any rights, powers or remedies
consequent on any Event of Default.  Assignor hereby waives to the extent
permitted by Law all rights that Assignor has or may have under and by virtue of
the UCC and any federal, state, county or municipal statute, regulation,
ordinance, Constitution or charter, now or hereafter existing, similar in effect
thereto providing any right of Assignor to notice and to a judicial hearing
prior to seizure by Agent of any of the Collateral.  Assignor hereby waives and
renounces for itself, its heirs, successors and assigns, presentment, demand,
protest, advertisement or notice of any kind (except for any notice required by
Law or the Loan Documents) and all rights to the benefits of any statute of
limitations and any moratorium, reinstatement, marshaling, forbearance,
valuation, stay, extension, homestead, redemption and appraisement now provided
or that may hereafter be provided by the Constitution and Laws of the United
States and of any state thereof, both as to itself and in and to all of its
property, real and personal, against the enforcement of this Assignment and the
collection of any of the Obligations.
 
13.           Continuing Security Interest; Transfer of Loan; Release of
Collateral.  This Assignment shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the indefeasible
payment in full of the Obligations and the Lenders have no further obligation to
make any advances of the Loan, (b) be binding upon Assignor and its heirs,
successors and assigns, and (c) inure, together with the rights and remedies of
Agent hereunder, to the benefit of Agent and the Lenders and their respective
successors, transferees and assigns.  Upon the indefeasible payment in full of
the Obligations and the termination or expiration of any obligation of the
Lenders to make further advances of the Loan or to issue any Facility Letters of
Credit, the security interest granted hereby shall terminate and all rights to
the Collateral shall revert to Assignor.  Upon any such termination, Agent will,
at Assignor’s expense, execute and deliver to Assignor such documents as
Assignor shall reasonably request to evidence such termination.
 
 
-11-

--------------------------------------------------------------------------------

 
14.           Securities Laws and Other Limitations.  In view of the position of
Assignor in relation to the Collateral, or because of other current or future
circumstances, a question may arise under the federal and state securities Laws,
the Organizational Agreements, or under any intercreditor agreement, that may
now or hereafter be entered into among the Agent and any other bank a party to
the Credit Agreement or under any intercreditor agreement, which may now or
hereafter be entered into among the Agent and any other party with respect to
the Loans or the Collateral (as the same may be modified or amended from time to
time, collectively, the “Intercreditor Agreements”) with respect to any
disposition of the Collateral permitted hereunder.  Assignor understands that
compliance with the federal and state securities Laws, the Organizational
Agreements, or Intercreditor Agreements might very strictly limit the course of
conduct of Agent if Agent were to attempt to dispose of all or any part of the
Collateral in accordance with the terms hereof, and might also limit the extent
to which or the manner in which any subsequent transferee of any Collateral
could dispose of the same.  Similarly, there may be other legal restrictions or
limitations affecting the Agent in any attempt to dispose of all or part of the
Collateral in accordance with the terms hereof under applicable Blue Sky or
other state securities Laws.  Assignor recognizes that in light of the foregoing
restrictions and limitations Agent may, with respect to any sale of the
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Collateral for their own account, for investment, and not with a
view to the distribution or resale thereof and who are able to satisfy any
conditions or requirements set forth in the Organizational Agreements, and the
Intercreditor Agreements, and Agent may sell the Collateral in parcels and at
such times and to such Persons as Agent may reasonably determine is necessary to
comply with such conditions or requirements.  Assignor acknowledges and agrees
that in light of the foregoing restrictions and limitations, the Agent in its
sole and absolute discretion may, in accordance with federal and state
securities Law, the Organizational Agreements and the Intercreditor Agreements,
(a) proceed to make such a sale whether or not a registration statement for the
purpose of registering such Collateral or part thereof shall have been filed
under the federal and state securities Laws (b) approach and negotiate with a
single potential purchaser to effect such sale and (c) sell the Collateral in
parcels and at such times and in such manner and to such Persons as Agent may
reasonably determine is necessary to comply with such conditions and
requirements.  Assignor acknowledges and agrees that any such sale might result
in prices and other terms less favorable to the seller if such sale were a
public sale without such restrictions.  In the event of any such sale, Agent
shall incur no responsibility or liability for selling all or any part of the
Collateral in accordance with the terms hereof at a price that Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached or if all the
Collateral were sold at a single sale.  Assignor further agrees that any sale or
sales by Agent of the Collateral made as provided in this Section 14 shall be
commercially reasonable.  The provisions of this Section 14 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the Agent
sells.  Agent and the Lenders shall not be liable to Assignor for any loss in
the value of any portion of the Collateral by reason of any delay in the sale of
the Collateral.
 
 
-12-

--------------------------------------------------------------------------------

 
15.           Governing Law; Terms.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF OHIO (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS RULES OF ANY JURISDICTION).
 
16.           Notices.  Each notice, demand, election or request provided for or
permitted to be given pursuant to this Assignment  must be in writing and shall
be deemed to have been properly given or served if given in the manner
prescribed in the Credit Agreement.
 
17.           No Unwritten Agreements.  THIS AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
18.           Miscellaneous.  Time is of the essence of this Assignment.  Title
or captions of paragraphs hereof are for convenience only and neither limit nor
amplify the provisions hereof.  If, for any circumstances whatsoever,
fulfillment of any provision of this Assignment shall involve transcending the
limited validity presently prescribed by Law, the obligation to be fulfilled
shall be reduced to the limit of such validity; and if any clause or provision
herein operates or would prospectively operate to invalidate this Assignment, in
whole or in part, then such clause or provision only shall be held for naught,
as though not herein contained, and the remainder of this Assignment shall
remain operative and in full force and effect.  If more than one entity
comprises the Assignor, the liability of each such entity shall be joint and
several
 
19.           Modifications, Etc.  Assignor hereby consents and agrees that
Agent or the Lenders may at any time and from time to time, without notice to or
further consent from Assignor, either with or without consideration, surrender
any property or other security of any kind or nature whatsoever held by it or by
any Person on its behalf or for its account, securing the Obligations;
substitute for any Collateral so held by it, other collateral of like kind;
agree to modification of the terms of the Loan Documents; extend or renew the
Loan Documents for any period; grant releases, compromises and indulgences with
respect to the Loan Documents for any period or to any persons or entities now
or hereafter liable thereunder or hereunder; release any guarantor, endorser or
any other Person liable with respect to the Obligations; or take or fail to take
any action of any type whatsoever; and no such action that Agent or the Lenders
shall take or fail to take in connection with the Loan Documents, or any of
them, or any security for the payment of the Obligations or for the performance
of any obligations or undertakings of Assignor, nor any course of dealing with
Assignor or any other person, shall release Assignor’s obligations hereunder,
affect this Assignment in any way or afford Assignor any recourse against Agent
or any Lender.
 
20.           Attorney-in-Fact.  Notwithstanding anything to the contrary
contained in this Assignment, Agent agrees that Agent will not take any action
as attorney-in-fact of Assignor as permitted hereunder unless and until an Event
of Default has occurred.
 
 
-13-

--------------------------------------------------------------------------------

 
21.           Counterparts.  This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Assignment by signing
any such counterpart.
 
[SIGNATURES BEGIN ON THE FOLLOWING PAGE]
 
 
-14-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Assignor and Agent have executed this Assignment under seal
on the date first above written.
 
ASSIGNOR:
 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:         Glimcher Properties Corporation, its sole
general partner
 
By: _______________________________
Mark E. Yale, Executive Vice
President, CFO and Treasurer


AGENT:
 
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent
 
By: _______________________________
                Kevin P. Murray
Senior Vice President
 
 
-15-

--------------------------------------------------------------------------------

 
The undersigned, being the Companies referenced in this Assignment, consent to
this Assignment and acknowledge and agree to act in accordance with the
directions given to them by the Assignor in this Assignment, including without
limitation, the directions contained in Sections 4(a) and 5(f) of this
Assignment, and to act in accordance with any directions given to them in the
future by the Agent consistent with the rights granted to the Agent hereunder.
 
GRAND CENTRAL LIMITED PARTNERSHIP, a Delaware limited partnership


By:         Glimcher Grand Central, Inc., a Delaware
corporation
 
By: ________________________
Name: ______________________
Title: _______________________         
 
MORGANTOWN MALL ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership


By:         Glimcher Morgantown Mall, Inc., a
Delaware corporation
 
By: ________________________
Name: ______________________
Title: _______________________
 
 
-16-

--------------------------------------------------------------------------------

 
EXHIBIT “A”


COMPANIES
 

 
Property Name
Company Name
Total Percentage Held by Assignor
Amount of Total Percentage Held Constituting Pledged Equity Interests
State of Organization
EIN
Organizational Agreements
1.
Grand Central Mall
Grand Central Limited Partnership
99%
All
Delaware
31-1429083
Amended and Restated Agreement of Limited Partnership executed as of January 21,
1999.
 
First Amendment to Amended and Restated Agreement of Limited Partnership dated
as of January 30, 2009.
2.
Morgantown Mall
Morgantown Mall Associates Limited Partnership
99%
All
Ohio
31-1429084
Amended and Restated Limited Partnership Agreement of Morgantown Mall Associates
Limited Partnership (an Ohio limited partnership) effective as of August 25,
1998.



 
 

--------------------------------------------------------------------------------

 
Schedule 1


DESCRIPTION OF ASSIGNOR


1.           Assignor has been using or operating under the name Glimcher
Properties Limited Partnership without change since _____.
 
Names and Tradenames used within the last five years:  Same
 
Location of all chief executive offices over last five years:


180 East Broad Street
Columbus, OH 43215


and


150 East Gay Street
Columbus, OH  43215


Mailing address:        180 East Broad Street
 
Columbus, OH 43215

 
Organizational Identification Number:  2350503
 
Federal Tax Identification Number:  31-1390925
 
 
H-2-17

--------------------------------------------------------------------------------

 
EXHIBIT H-3
 
FORM OF COLLATERAL ASSIGNMENT OF INTERESTS (Other Pledgors)
 
COLLATERAL ASSIGNMENT OF INTERESTS
THIS COLLATERAL ASSIGNMENT OF INTERESTS (this “Assignment”), made this ____ day
of February, 2010, by GLIMCHER GRAND CENTRAL, INC., a corporation organized
under the laws of the State of Delaware and GLIMCHER MORGANTOWN MALL, INC., a
corporation organized under the laws of the State of Delaware (each, an
“Assignor” and collectively, “Assignors”) to KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), as Agent for itself and other Lenders
from time to time party to the “Credit Agreement” (as hereinafter defined)
(KeyBank, in its capacity as Agent, hereinafter referred to as “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Assignors are the direct or indirect and beneficial owners of 1% of the
partnership interests of each of the limited partnerships, set forth on Exhibit
“A” attached hereto and made a part hereof (collectively, the “Companies”);
 
WHEREAS, the Companies are presently governed by the certificates of partnership
and limited partnership agreements described on Exhibit “A” attached hereto
opposite the name of the respective Company (collectively, the “Organizational
Agreements”);
 
WHEREAS, Glimcher Properties Limited Partnership, a limited partnership
organized under the laws of Delaware (“Glimcher”), KeyBank, individually and as
agent, and the “Lenders” identified therein entered into that certain Amended
and Restated Credit Agreement dated as of December 14, 2006, as amended by that
certain Comprehensive Amended and Restated Credit Agreement of even date
herewith (as the same may be varied, extended, supplemented, consolidated,
amended, replaced, increased, renewed, modified or amended, the “Credit
Agreement”);
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to provide a
secured revolving credit facility to Glimcher in the aggregate amount of up to
$370,000,000 (collectively, the “Loans”);
 
WHEREAS, Assignors are each an affiliate of Glimcher and will directly benefit
from the extension of credit represented by the Credit Agreement;
 
WHEREAS, as a condition to the execution of the Credit Agreement and the making
of the Loans, the Lenders and Agent have required that Assignors execute this
Assignment;
 
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:
 
1.           Definitions.  Capitalized terms used herein that are not otherwise
defined herein shall have the meaning set forth in the Credit Agreement.
 
2.           Grant of Security Interest.  As collateral security for the payment
and performance by Assignors of their duties, responsibilities and obligations
under this Agreement and the other Loan Documents (which duties,
responsibilities and obligations of Assignors are hereinafter referred to
collectively as the “Obligations”), Assignors do hereby transfer, assign, pledge
and convey to Agent, and do hereby grant a security interest to Agent for the
ratable benefit of the Lenders, in and to the following:
 
 
 

--------------------------------------------------------------------------------

 
(a)           All right, title, interest and claims of Assignors now or
hereafter acquired as the direct and beneficial owners of 1% of the partnership
interests in the Companies (the "Pledged Equity Interests") together with any
and all voting rights and privileges attaching to, existing or arising in
connection with the Pledged Equity Interests,  any and all other securities,
cash, certificates or other property, option or right in respect of, in addition
to or substitution or exchange for any of the Pledged Equity Interests or any of
the foregoing, or other property at any time and from time to time receivable or
otherwise distributed in respect of or in exchange for the Pledged Equity
Interests; and
 
(b)           Any and all profits, proceeds, income, dividends, distributions,
payments upon dissolution or liquidation of any of the Companies, and any return
of capital, repayment of loans, and payments of any kind or nature whatsoever,
now or hereafter distributable or payable by any of the Companies to Assignors,
by reason of Assignors’ interest in the Companies, or now or hereafter
distributable or payable to Assignors from any other source by reason of
Assignors being a member or partner in any of the Companies, by reason of
services performed by Assignors for or on behalf of any of the Companies, and
any and all proceeds from any transfer, assignment or pledge of any interest of
Assignors in, or claim or right against, any of the Companies (regardless of
whether such transfer, assignment or pledge is permitted under the terms hereof
or the other Loan Documents), and all claims, choses in action or things in
action now or hereafter arising against any of the Companies (collectively, the
"Distributions"); and
 
(c)           All notes or other documents or instruments now or hereafter
evidencing or securing any such Distributions from any of the Companies; and
 
(d)           All rights of Assignors to collect and enforce payment of the
Distributions pursuant to the terms of any of the Organizational Agreements or
otherwise; and
 
(e)           All proceeds of any of the foregoing.
 
All of the foregoing described in this Section 2 are hereinafter referred to
collectively as the “Collateral.”
 
3.           Obligations Secured.  This Assignment secures the payment and
performance by Assignors of the Obligations.
 
4.           Collection of Distributions.
 
(a)           It is acknowledged and agreed by the parties hereto that Agent
shall have sole and exclusive possession of the Distributions and that this
Assignment constitutes a present, absolute and current assignment of all the
Distributions and is effective upon the execution and delivery hereof.  Payments
under or with respect to the Distributions shall be made as follows:
 
 
-2-

--------------------------------------------------------------------------------

 
(i)           Assignors shall have no right to receive payments made under or
with respect to the Distributions, or upon any redemption or conversion of the
Collateral, other than by deposit thereof into the Deposit Account, and all such
payments shall be delivered directly by the Companies to the Deposit Account.
 
(ii)           If Assignors shall receive any payments made under or with
respect to the Distributions, or upon any redemption or conversion of the
Collateral, Assignors shall hold all such payments in trust for Agent, and will
immediately deposit all such payments directly to the Deposit Account pursuant
to the Account Pledge Agreement for further distribution and application
pursuant to the terms thereof.
 
(iii)           In furtherance of the foregoing, Assignors do hereby notify and
direct each of the Companies that all payments under or with respect to the
Distributions shall be made directly to the Deposit Account set forth herein.
 
(b)           Assignors shall cause each of the Companies to promptly distribute
all net proceeds of the sale or other disposition of, or any financing or
refinancing of, any of their respective assets or properties, and any and all
other Distributions distributable or payable by the Companies under the terms of
the applicable Organizational Agreements in accordance with the Credit
Agreement.
 
(c)           Assignors hereby irrevocably designate and appoint Agent their
true and lawful attorney-in-fact, which appointment is coupled with an interest,
either in the name of Agent, or in the name of Assignors, at Assignors’ sole
cost and expense, and regardless of whether or not Agent becomes a member in any
of the Companies, to take any or all of the following actions at such time as a
Default or Unmatured Default has occurred and is continuing:
 
(i)           to ask, demand, sue for, attach, levy, settle, compromise,
collect, recover, receive and give receipt for any and all Collateral and to
take any and all actions as Agent may deem necessary or desirable in order to
realize upon the Collateral, or any portion thereof, including, without
limitation, making any statements and doing and taking any actions on behalf of
Assignors which are otherwise required of Assignors under the terms of any
agreement as conditions precedent to the payment of the Distributions, and the
right and power to endorse, in the name of Assignors, any checks, notes, drafts
and other instruments received in payment of all or any portion of the
Collateral; and
 
(ii)           to institute one or more actions against any of the Companies or
any member thereof in connection with the collection of the Distributions, to
prosecute to judgment, settle or dismiss any such actions, and to make any
compromise or settlement deemed desirable, in Agent’s sole discretion, with
respect to such Distributions, to extend the time of payment, arrange for
payment in installments or otherwise modify the terms of any of the
Organizational Agreements with respect to the Distributions or release any of
the Companies or any member thereof, from their respective obligations to pay
any Distribution, without incurring responsibility to, or affecting any
liability of, Assignors under any of the Organizational Agreements; it being
specifically understood and agreed, however, that Agent shall not be obligated
in any manner whatsoever to exercise any such power or authority or be in any
way responsible for the collection of or realizing upon the Collateral, or any
portion thereof.  The foregoing appointment is irrevocable and continuing and
any such rights, powers and privileges shall be exclusive in Agent, its
successors and assigns until this Assignment terminates as provided in Section
13, below.
 
 
-3-

--------------------------------------------------------------------------------

 
5.           Warranties and Covenants.  Assignors do hereby warrant and
represent to, and covenant and agree with Agent, as follows:
 
(a)           This Assignment has been duly executed and delivered by Assignors
and constitutes the valid, legal and binding obligation of Assignors.  No
consent from any other partner or member in the Companies is required as a
condition to the effectiveness of this Assignment.
 
(b)           None of the Pledged Equity Interests is evidenced by any
certificate, instrument, document or other writing other than the Organizational
Agreements.
 
(c)           True, correct and complete copies of each of the Organizational
Agreements, together with all amendments thereto, have been delivered to Agent
by Assignors, each of the Organizational Agreements is in full force and effect
and is enforceable in accordance with its terms, and, so long as this Assignment
remains in effect, Assignors shall not materially modify, amend, cancel,
release, surrender or terminate, or permit the modification, amendment,
cancellation, release, surrender or termination of, any of the Organizational
Agreements, or dissolve, liquidate or permit the expiration of any of the
Organizational Agreements or the termination or cancellation thereof, without in
each instance the prior written consent of Agent, which consent shall not be
unreasonably withheld, conditioned or delayed.
 
(d)           Assignors are and shall remain the sole lawful, beneficial and
record owners of the Pledged Equity Interests, and the right to receive the
Distributions, free and clear of all liens, restrictions, claims, pledges,
encumbrances, charges, claims of third parties and rights of set-off or
recoupment whatsoever (other than those in favor of Agent hereunder), and
Assignors have the full and complete right, power and authority to grant a
security interest in the Collateral in favor of Agent, in accordance with the
terms and provisions of this Assignment.  Assignors are not and will not become
a party to or otherwise be bound by or subject to any agreement, other than the
Loan Documents, that restricts in any manner the rights of any present or future
holder of the Collateral with respect thereto.  No Person has any option, right
of first refusal, right of first offer or other right to acquire all or any
portion of the Collateral.
 
(e)           This Assignment creates a valid and binding first priority
security interest in the Collateral securing the payment and performance of the
Obligations.  Neither Assignors nor any other Person has performed, nor will
Assignors perform or permit any such other Person to perform, any acts which
might prevent Agent from enforcing the terms and conditions of this Assignment
or which would limit Agent in any such enforcement.
 
(f)           Each of the Assignors consents (to the extent applicable Law does
not prohibit Assignors from pre-consenting), and hereby directs the applicable
Company to so consent, to the admission of Agent or any other purchaser of the
Pledged Equity Interests upon a foreclosure sale as a substitute partner of such
Company with all of the rights and privileges of a partner of the same type as
such Assignor under the applicable Organizational Agreements in the event that
Agent exercises its rights under this Assignment and Agent or such other
purchaser succeeds to ownership of all or any portion of the Pledged Equity
Interests.
 
 
-4-

--------------------------------------------------------------------------------

 
(g)           Assignors’ correct legal names indicated on the public record of
Assignors’ jurisdictions, mailing addresses, identities or corporate structures,
residences or chief executive offices, jurisdictions of organization,
organizational identification numbers, and federal tax identification numbers,
are as set forth on Schedule 1 attached hereto and by this reference made a part
hereof.  Assignors have been using or operating under said names, identities or
corporate structures without change for the time period set forth on Schedule 1
attached hereto.  In order to perfect the pledge and security interests granted
herein against Assignors, an appropriate UCC Financing Statement must be filed
with the Secretary of State of Delaware.  Assignors covenant and agree that
Assignors shall not change any of the matters addressed by the first two
sentences of this subsection unless it has given Agent thirty (30) days prior
written notice of any such change and caused to be filed at the request of
Agent, or Agent’s counsel to file, such additional financing statements or other
instruments in such jurisdictions as Agent may deem necessary or advisable in
its sole discretion to prevent any filed financing statement from becoming
misleading or losing its perfected status.
 
(h)           Assignors agree to do such further acts and things, and to execute
and deliver such additional conveyances, assignments, agreements, documents,
endorsements, assurances and instruments as Agent may reasonably at any time
request in connection with the administration or enforcement of this Assignment
or related to the Collateral or any part thereof or in order to better assure
and confirm unto Agent its rights, powers and remedies hereunder.  Without
limiting the generality of the foregoing, at any time and from time to time,
Assignors shall, at the request of Agent, make, execute, acknowledge, and
deliver or authorize the execution and delivery of and where appropriate, cause
to be recorded and/or filed and from time to time thereafter to be re-recorded
and/or refiled at such time in such offices and places as shall be deemed
desirable by Agent all such other and further assignments, security agreements,
financing statements, continuation statements, endorsements, assurances,
certificates and other documents as Agent from time to time may require for the
better assuring, conveying, assigning and confirming to Agent the Collateral and
the rights hereby conveyed or assigned or intended now or hereafter to be
conveyed or assigned, and for carrying out the intention or facilitating the
performance of the terms of this Assignment.  Upon any failure of Assignors to
do so, Agent may make, execute, record, file, re-record and/or refile,
acknowledge and deliver any and all such further assignments, security
agreements, financing statements, continuation statements, endorsements,
assurances, instruments, certificates and documents for and in the name of
Assignors, and Assignors hereby irrevocably appoint Agent the agent and
attorney-in-fact with full power of substitutions of Assignors so to do.  This
power is coupled with an interest and is irrevocable.  Without limiting the
generality of the foregoing, Assignors will obtain such waivers of lien,
estoppel certificates or subordination agreements as Agent may reasonably
require to insure the priority of its security interest in the
Collateral.  Assignors also shall furnish to Agent such evidence as Agent
reasonably may require from time to time to establish a valid security interest
in and to further protect and perfect its security interest in the Collateral.
 
(i)           Assignors hereby authorize Agent, its counsel or its
representative, at any time and from time to time, to file financing statements,
amendments and continuations that describe or relate to the Collateral or any
portion thereof in such jurisdictions as Agent may deem necessary or desirable
in order to perfect the security interests granted by Assignors under this
Assignment or any other Loan Document, and such financing statements may
contain, among other items as Agent may deem advisable to include therein, the
federal tax identification numbers and organizational numbers of
Assignors.  Agent shall upon request provide Assignors with copies of any and
all such filings made by Agent.
 
 
-5-

--------------------------------------------------------------------------------

 
(j)           The Pledged Equity Interests and the Distributions are not and
will not (A) be dealt in or traded on securities exchanges or in securities
markets, (B) be “investment company securities” (as defined in Section 8-103(b)
of the UCC), and (C) be credited to a securities account.  None of the
Organizational Documents expressly provides that the Pledged Equity Interests
are securities governed by Article 8 of the Uniform Commercial Code of any
jurisdiction.
 
6.           General Covenants.  Assignors covenant and agree that, so long as
this Assignment is continuing:
 
(a)           Except as may be specifically set forth in the Credit Agreement,
Assignors shall not, without the prior written consent of Agent, which consent
may be withheld by Agent in its sole and absolute discretion, directly or
indirectly or by operation of law, sell, transfer, assign, dispose of, pledge,
convey, option, mortgage, hypothecate or encumber any of the Collateral.
 
(b)           Assignors shall at all times defend the Collateral against all
claims and demands of all Persons at any time claiming any interest in the
Collateral adverse to Agent’s interest in the Collateral as granted hereunder.
 
(c)           Assignors shall perform in all material respects all of its
duties, responsibilities and obligations under each of the Organizational
Agreements and with respect to the Collateral.
 
(d)           Assignors shall pay all taxes and other charges against the
Collateral.
 
(e)           Assignors shall promptly deliver to Agent as additional Collateral
any note or other document or instrument entered into after the date hereof
which evidences, constitutes, guarantees or secures any of the Distributions or
any right to receive a Distribution, which notes or other documents and
instruments shall be accompanied by such endorsements or assignments as Agent
may require to create a perfected security interest therein in favor Agent.
 
(f)           Assignors will provide to Agent such documents and reports
respecting the Collateral in such form and detail as Agent may reasonably
request from time to time.
 
(g)           Anything herein to the contrary notwithstanding, (i) Assignors
shall remain liable under each of the Organizational Agreements and all other
contracts, agreements and instruments included in, giving rise to, creating,
establishing, evidencing or relating to the Collateral to the extent set forth
therein to perform all of its duties and obligations (including, without
limitation, any obligation to make capital contributions or provide other funds
to such entities) to the same extent as if this Assignment had not been
executed, (ii) the exercise by Agent of any of its rights hereunder shall not
release Assignors from any of their duties or obligations under any of the
Organizational Agreements or any such contracts, agreements and instruments, and
(iii) neither Agent nor any of the Lenders shall have any obligation or
liability under any of the Organizational Agreements or any such contract,
agreement or instrument by reason of this Assignment, nor shall Agent or any of
the Lenders be obligated to perform any of the obligations or duties of
Assignors thereunder or to take any action to collect or enforce any claim for
payment or other right or privilege assigned to Agent hereunder.
 
 
-6-

--------------------------------------------------------------------------------

 
(h)           If Assignors shall at any time be entitled to receive or shall
receive any cash, certificate or other property, option or right upon, in
respect of, as an addition to, or in substitution or exchange for any of the
Collateral, whether for value paid by Assignors or otherwise, Assignors agree
that the same shall be deemed to be Collateral and shall be delivered directly
to Agent in each case, accompanied by proper instruments of assignment and
powers duly executed by Assignors in such a form as may be required by Agent, to
be held by Agent subject to the terms hereof, as further security for the
Obligations (except as otherwise provided herein with respect to the application
of the foregoing to the Obligations).  If Assignors receive any of the foregoing
directly, Assignors agree to hold such cash or other property in trust for the
benefit of Agent, and to surrender such cash or other property to Agent (or, to
the extent it constitutes cash, to the Deposit Account) immediately.  In the
event that Assignors purchase or otherwise acquire or obtain any additional
interest in any Company, or any rights or options to acquire such interest, all
rights to receive profits, proceeds, accounts, income, dividends, distributions
or other payments as a result of such additional interest, rights and options
shall automatically be deemed to be a part of the Collateral.  All certificates,
if any, representing such interests shall be promptly delivered to Agent,
together with assignments related thereto, or other instruments appropriate to
transfer a certificate representing any such interest, duly executed in blank.
 
7.           Event of Default.  An Event of Default shall exist hereunder upon
the occurrence of any of the following:
 
(a)           The occurrence of a Default under the Credit Agreement; or
 
(b)           Any amendment to or termination of financing statements naming
Assignors as debtors and Agent as secured party, or any correction statement
with respect thereto, is filed in any jurisdiction by any party other than Agent
or Agent’s counsel without the prior written consent of Agent and the effect of
such filing is not completely nullified to the reasonable satisfaction of Agent
within ten (10) days after notice to Assignors thereof.
 
8.           Remedies.
 
 
-7-

--------------------------------------------------------------------------------

 
(a)           Upon the occurrence of any Event of Default, Agent may take any
action deemed by Agent to be necessary or appropriate to the enforcement of the
rights and remedies of Agent under this Assignment and the other Loan Documents,
including, without limitation, the exercise of its rights and remedies with
respect to any or all of the Pledged Equity Interests.  The remedies of Agent
shall include, without limitation, all rights and remedies specified in the Loan
Documents and this Assignment, all remedies of Agent under applicable general or
statutory Law, and the remedies of a secured party under the UCC, regardless of
whether the UCC has been enacted or enacted in that form in any other
jurisdiction in which such right or remedy is asserted.  In addition to such
other remedies as may exist from time to time, whether by way of set-off,
banker’s lien, consensual security interest or otherwise, upon the occurrence of
an Event of Default, Agent is authorized at any time and from time to time,
without notice to or demand upon Assignors (any such notice or demand being
expressly waived by Assignors) to charge any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by Agent to or for the credit of or the account of
Assignors against any and all of the Obligations, irrespective of whether or not
Agent shall have made any demand for payment and although such Obligations may
be unmatured.  Any notice required by Law, including, but not limited to, notice
of the intended disposition of all or any portion of the Collateral, shall be
reasonable and properly given in the manner prescribed for the giving of notice
herein, and, in the case of any notice of disposition, if given at least five
(5) business days prior to such disposition.  Agent may require Assignors to
assemble the Collateral and make it available to Agent at any place to be
designated by Agent which is reasonably convenient to both parties.  It is
expressly understood and agreed that Agent shall be entitled to dispose of the
Collateral at any public or private sale, and that Agent shall be entitled to
bid and purchase at any such sale without recourse to judicial proceedings and
without either demand, appraisement, advertisement or notice (except such notice
as is otherwise required under this Assignment) of any kind, all of which are
expressly waived.  In the event that Agent is the successful bidder at any
public or private sale of the Collateral or any portion thereof, the amount bid
by the Agent may be credited against the Obligations as provided in the Credit
Agreement.  To the extent the Collateral consists of marketable securities,
Agent shall not be obligated to sell such securities for the highest price
obtainable, but shall sell them at the market price available on the date of
sale. Agent shall not be obligated to make any sale of the Collateral if it
shall determine not to do so regardless of the fact that notice of sale of the
Collateral may have been given.  Agent may, without notice or publication,
adjourn any public sale from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned.  Each such purchaser at any such
sale shall hold the Collateral sold absolutely free from claim or right on the
part of Assignors.  In the event that any consent, approval or authorization of
any Governmental Agency or commission will be necessary to effectuate any such
sale or sales, Assignors shall execute all such applications or other
instruments as Agent may deem reasonably necessary to obtain such consent,
approval or authorization.  Agent may notify any account debtor or obligor with
respect to the Collateral to make payment directly to Agent, and may demand,
collect, receipt for, settle, compromise, adjust, sue for, foreclose or realize
upon the Collateral as Agent may determine whether or not the Obligations are
due, and for the purpose of realizing Agent’s rights therein, Agent may receive,
open and dispose of mail addressed to Assignors and endorse notes, checks,
drafts, money orders, documents of title or other evidences of payment, shipment
or storage of any form of Collateral on behalf and in the name of Assignors, as
their attorney-in-fact.  In addition, Assignors hereby irrevocably designate and
appoint Agent their true and lawful attorney-in-fact either in the name of Agent
or Assignors to (i) sign Assignors’ name on any Collateral, drafts against
account debtors, assignments, any proof of claim in any bankruptcy or other
insolvency proceeding involving any account debtor, any notice of lien, claim of
lien or assignment or satisfaction of lien, or on any financing statement or
continuation statement under the UCC; (ii) send verifications of accounts
receivable to any account debtor; and (iii) in connection with a transfer of the
Collateral as described above, sign in Assignors’ name any documents necessary
to transfer title to the Collateral to Agent or any third party.  All acts of
said power of attorney are hereby ratified and approved and Agent shall not be
liable for any mistake of law or fact made in connection therewith.  This power
of attorney is coupled with an interest and shall be irrevocable so long as any
amounts remain unpaid on any of the Obligations.  All remedies of Agent shall be
cumulative to the full extent provided by Law, all without liability except to
account for property actually received, but the Agent shall have no duty to
exercise such rights and shall not be responsible for any failure to do so or
delay in so doing.  Pursuit by Agent of certain judicial or other remedies shall
not abate nor bar other remedies with respect to the Obligations or to other
portions of the Collateral.  Agent may exercise its rights to the Collateral
without resorting or regard to other collateral or sources of security or
reimbursement for the Obligations.  In the event that any transfer tax, deed
tax, conveyance tax or similar tax is payable in connection with the
foreclosure, conveyance in lieu of foreclosure or otherwise of all or any
portion of the Collateral, Assignors shall pay such amount to Agent upon demand
and if Assignors fail to pay such amount on demand, Agent may advance such
amount on behalf of Assignors and the amount thereof shall become a part of the
Obligations and bear interest at the rate for overdue amounts under the Credit
Agreement until paid.
 
 
-8-

--------------------------------------------------------------------------------

 
(b)           If Assignors fail to perform any agreement or covenant contained
in this Assignment beyond any applicable period for notice and cure, Agent may
itself perform, or cause to be performed, any agreement or covenant of Assignors
contained in this Assignment that Assignors fail to perform, and the cost of
such performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Assignors upon
demand and shall constitute a part of the Obligations and shall bear interest at
the rate for overdue amounts as set forth in the Credit Agreement.
 
(c)           Whether or not an Event of Default has occurred and whether or not
Agent is the absolute owner of the Collateral, Agent may take such action as
Agent may deem necessary to protect the Collateral or its security interest
therein, Agent being hereby authorized to pay, purchase, contest and compromise
any encumbrance, charge or lien that in the reasonable judgment of Agent appears
to be prior or superior to its security interest, and in exercising any such
powers and authority to pay necessary expenses, employ counsel and pay
reasonable attorney’s fees.  Any such advances made or expenses incurred by
Agent shall be deemed advanced under the Loan Documents, shall increase the
indebtedness evidenced and secured thereby, shall be payable upon demand and
shall bear interest at the rate for overdue payments set forth in the Credit
Agreement.
 
(d)           Any certificates or securities held by Agent as Collateral
hereunder may, at any time, and at the option of Agent, be registered in the
name of Agent or its nominee, endorsed or assigned in blank or in the name of
any nominee and Agent may deliver any or all of the Collateral to the issuer or
issuers thereof for the purpose of making denominational exchanges or
registrations or transfer or for such other purposes in furtherance of this
Assignment as Agent may deem desirable.  Until the occurrence of an Event of
Default, Assignors shall retain the right to vote any of the Collateral, or
exercise membership rights, in a manner not inconsistent with the terms of this
Assignment and the other Loan Documents, and Agent hereby grants to Assignors
its proxy to enable Assignors to so vote any of the Collateral  (except that
Assignors shall not have any right to exercise any such power if the exercise
thereof would violate or result in a violation of any of the terms of this
Assignment or any of the other Loan Documents).  At any time after the
occurrence and during the continuance of any Event of Default, Agent or its
nominee shall, without notice or demand, automatically have the sole and
exclusive right to give all consents, waivers and ratifications in respect of
the Collateral and exercise all voting, approval or other rights at any meeting
of the members of any of the Companies, respectively (and the right to call such
meetings) or otherwise (and to give written consents in lieu of voting thereon),
and exercise any and all rights of conversion, exchange, subscription or any of
the rights, privileges or options pertaining to the Collateral and otherwise act
with respect thereto and thereunder as if Agent or its nominee were the absolute
owner thereof (all of such rights of the Assignors ceasing to exist and
terminating upon the occurrence of an Event of Default) including, without
limitation, the right to exchange, at its discretion, any and all of the
Collateral upon the merger, consolidation, reorganization, recapitalization or
the readjustment of the issuer thereof, all without liability except to account
for property actually received and in such manner as Agent shall determine in
its sole and absolute discretion, but Agent shall have no duty to exercise any
of the aforesaid rights, privileges or options and shall not be responsible for
the failure to do so or delay in so doing.  The exercise by Agent of any of its
rights and remedies under this paragraph shall not be deemed a disposition of
collateral under Article 9 of the UCC nor an acceptance by Agent of any of the
Collateral in satisfaction of the Obligations.
 
 
-9-

--------------------------------------------------------------------------------

 
9.           Duties of Agent.  The powers conferred on Agent hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers.  Agent’s duty with reference to the
Collateral shall be solely to use slight care in the custody and preservation of
the Collateral, which shall not include any steps necessary to preserve rights
against prior parties.  Agent shall have no responsibility or liability for the
collection of any Collateral or by reason of any invalidity, lack of value or
uncollectability of any of the payments received by it.
 
10.           Indemnification.
 
(a)           It is specifically understood and agreed that this Assignment
shall not operate to place any responsibility or obligation whatsoever upon
Agent or any of the Lenders, or cause Agent or any of the Lenders to be, or to
be deemed to be, a member in any of the Companies and that in accepting this
Assignment, Agent and the Lenders neither assume nor agree to perform at any
time whatsoever any obligations or duties of Assignors under any of the
Organizational Agreements or any other mortgage, indenture, contract, agreement
or instrument to which Assignors are a party or to which they are subject, all
of which obligations and duties shall be and remain with and upon Assignors.
 
(b)           Assignors agree to indemnify, defend and hold Agent and the
Lenders harmless from and against any and all claims, expenses, losses and
liabilities growing out of or resulting from this Assignment (including, without
limitation, enforcement of this Assignment or acts taken or omitted to be taken
by Agent or the Lenders hereunder or in connection therewith), except claims,
expenses, losses or liabilities resulting from Agent’s or such Lender’s gross
negligence or willful misconduct.
 
(c)           Assignors upon demand shall pay to Agent the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
disbursements of counsel actually incurred (including those incurred in any
appeal), and of any experts and agents, which Agent may incur in connection with
(i) the administration of this Assignment, (ii) the sale of, collection from, or
other realization upon, any of the Collateral, (iii) the exercise or enforcement
of any of the rights of Agent hereunder, or (iv) the failure by Assignors to
perform or observe any of the provisions hereof.
 
 
-10-

--------------------------------------------------------------------------------

 
11.           Security Interest Absolute.  All rights of Agent, and the security
interests hereunder, and all of the Obligations secured hereby, shall be
absolute and unconditional, irrespective of:
 
(a)           Any lack of validity or enforceability of the Loan Documents or
any other agreement or instrument relating thereto;
 
(b)           Any change in the time (including any extensions of the maturity
date of the Loan as provided in the Credit Agreement), manner or place of
payment of, or in any other term of, all or any of the Obligations or any other
amendment or waiver of or any consent to any departure from the Loan Documents;
 
(c)           Any exchange, release or nonperfection of any other collateral for
the Obligations, or any release or amendment or waiver of or consent to
departure from any of the Loan Documents with respect to all or any part of the
Obligations; or
 
(d)           Any other circumstance (other than payment of the Obligations in
full) that might otherwise constitute a defense available to, or a discharge of,
Assignors, the other Loan Parties or any third party for the Obligations or any
part thereof.
 
12.           Amendments and Waivers.  No amendment or waiver of any provision
of this Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No delay or omission of Agent to exercise any
right, power or remedy accruing upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to be a waiver of
any such Event of Default, or acquiescence therein; and every right, power and
remedy given by this Assignment to Agent may be exercised from time to time and
as often as may be deemed expedient by Agent.  Failure on the part of Agent to
complain of any act or failure to act that constitutes an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of Agent’s rights hereunder or impair any rights, powers or remedies
consequent on any Event of Default.  Assignors hereby waive to the extent
permitted by Law all rights that Assignors have or may have under and by virtue
of the UCC and any federal, state, county or municipal statute, regulation,
ordinance, Constitution or charter, now or hereafter existing, similar in effect
thereto providing any right of Assignors to notice and to a judicial hearing
prior to seizure by Agent of any of the Collateral.  Assignors hereby waive and
renounce for themselves, their heirs, successors and assigns, presentment,
demand, protest, advertisement or notice of any kind (except for any notice
required by Law or the Loan Documents) and all rights to the benefits of any
statute of limitations and any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, homestead, redemption and appraisement
now provided or that may hereafter be provided by the Constitution and Laws of
the United States and of any state thereof, both as to itself and in and to all
of its property, real and personal, against the enforcement of this Assignment
and the collection of any of the Obligations.
 
13.           Continuing Security Interest; Transfer of Loan; Release of
Collateral.  This Assignment shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the indefeasible
payment in full of the Obligations and the Lenders have no further obligation to
make any advances of the Loan, (b) be binding upon Assignors and their heirs,
successors and assigns, and (c) inure, together with the rights and remedies of
Agent hereunder, to the benefit of Agent and the Lenders and their respective
successors, transferees and assigns.  Upon the indefeasible payment in full of
the Obligations and the termination or expiration of any obligation of the
Lenders to make further advances of the Loan or to issue any Facility Letters of
Credit, the security interest granted hereby shall terminate and all rights to
the Collateral shall revert to Assignors.  Upon any such termination, Agent
will, at Assignors’ expense, execute and deliver to Assignors such documents as
Assignors shall reasonably request to evidence such termination.
 
 
-11-

--------------------------------------------------------------------------------

 
14.           Securities Laws and Other Limitations.  In view of the position of
Assignors in relation to the Collateral, or because of other current or future
circumstances, a question may arise under the federal and state securities Laws,
the Organizational Agreements, or under any intercreditor agreement, that may
now or hereafter be entered into among the Agent and any other bank a party to
the Credit Agreement or under any intercreditor agreement, which may now or
hereafter be entered into among the Agent and any other party with respect to
the Loans or the Collateral (as the same may be modified or amended from time to
time, collectively, the “Intercreditor Agreements”) with respect to any
disposition of the Collateral permitted hereunder.  Assignors understand that
compliance with the federal and state securities Laws, the Organizational
Agreements, or Intercreditor Agreements might very strictly limit the course of
conduct of Agent if Agent were to attempt to dispose of all or any part of the
Collateral in accordance with the terms hereof, and might also limit the extent
to which or the manner in which any subsequent transferee of any Collateral
could dispose of the same.  Similarly, there may be other legal restrictions or
limitations affecting the Agent in any attempt to dispose of all or part of the
Collateral in accordance with the terms hereof under applicable Blue Sky or
other state securities Laws.  Assignors recognize that in light of the foregoing
restrictions and limitations Agent may, with respect to any sale of the
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Collateral for their own account, for investment, and not with a
view to the distribution or resale thereof and who are able to satisfy any
conditions or requirements set forth in the Organizational Agreements, and the
Intercreditor Agreements, and Agent may sell the Collateral in parcels and at
such times and to such Persons as Agent may reasonably determine is necessary to
comply with such conditions or requirements.  Assignors acknowledge and agree
that in light of the foregoing restrictions and limitations, the Agent in its
sole and absolute discretion may, in accordance with federal and state
securities Law, the Organizational Agreements and the Intercreditor Agreements,
(a) proceed to make such a sale whether or not a registration statement for the
purpose of registering such Collateral or part thereof shall have been filed
under the federal and state securities Laws (b) approach and negotiate with a
single potential purchaser to effect such sale and (c) sell the Collateral in
parcels and at such times and in such manner and to such Persons as Agent may
reasonably determine is necessary to comply with such conditions and
requirements.  Assignors acknowledge and agree that any such sale might result
in prices and other terms less favorable to the seller if such sale were a
public sale without such restrictions.  In the event of any such sale, Agent
shall incur no responsibility or liability for selling all or any part of the
Collateral in accordance with the terms hereof at a price that Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached or if all the
Collateral were sold at a single sale.  Assignors further agree that any sale or
sales by Agent of the Collateral made as provided in this Section 14 shall be
commercially reasonable.  The provisions of this Section 14 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the Agent
sells.  Agent and the Lenders shall not be liable to Assignors for any loss in
the value of any portion of the Collateral by reason of any delay in the sale of
the Collateral.
 
 
-12-

--------------------------------------------------------------------------------

 
15.           Governing Law; Terms.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF OHIO (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS RULES OF ANY JURISDICTION).
 
16.           Notices.  Each notice, demand, election or request provided for or
permitted to be given pursuant to this Assignment  must be in writing and shall
be deemed to have been properly given or served if given in the manner
prescribed in the Credit Agreement.
 
17.           No Unwritten Agreements.  THIS AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
18.           Miscellaneous.  Time is of the essence of this Assignment.  Title
or captions of paragraphs hereof are for convenience only and neither limit nor
amplify the provisions hereof.  If, for any circumstances whatsoever,
fulfillment of any provision of this Assignment shall involve transcending the
limited validity presently prescribed by Law, the obligation to be fulfilled
shall be reduced to the limit of such validity; and if any clause or provision
herein operates or would prospectively operate to invalidate this Assignment, in
whole or in part, then such clause or provision only shall be held for naught,
as though not herein contained, and the remainder of this Assignment shall
remain operative and in full force and effect.  If more than one entity
comprises the Assignors, the liability of each such entity shall be joint and
several
 
19.           Modifications, Etc.  Assignors hereby consent and agree that Agent
or the Lenders may at any time and from time to time, without notice to or
further consent from Assignors, either with or without consideration, surrender
any property or other security of any kind or nature whatsoever held by it or by
any Person on its behalf or for its account, securing the Obligations;
substitute for any Collateral so held by it, other collateral of like kind;
agree to modification of the terms of the Loan Documents; extend or renew the
Loan Documents for any period; grant releases, compromises and indulgences with
respect to the Loan Documents for any period or to any persons or entities now
or hereafter liable thereunder or hereunder; release any guarantor, endorser or
any other Person liable with respect to the Obligations; or take or fail to take
any action of any type whatsoever; and no such action that Agent or the Lenders
shall take or fail to take in connection with the Loan Documents, or any of
them, or any security for the payment of the Obligations or for the performance
of any obligations or undertakings of Assignors, nor any course of dealing with
Assignors or any other person, shall release Assignors’ obligations hereunder,
affect this Assignment in any way or afford Assignors any recourse against Agent
or any Lender.
 
 
-13-

--------------------------------------------------------------------------------

 
20.           Attorney-in-Fact.  Notwithstanding anything to the contrary
contained in this Assignment, Agent agrees that Agent will not take any action
as attorney-in-fact of Assignors as permitted hereunder unless and until an
Event of Default has occurred.
 
21.           Counterparts.  This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Assignment by signing
any such counterpart.
 
[SIGNATURES BEGIN ON THE FOLLOWING PAGE]
 
 
-14-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Assignors and Agent have executed this Assignment under seal
on the date first above written.
 
ASSIGNORS:


GLIMCHER GRAND CENTRAL, INC., a Delaware corporation
 
By: _____________________________________
Name: ___________________________________
Title: ____________________________________
 
GLIMCHER MORGANTOWN MALL, INC., a Delaware corporation
 
By: _____________________________________
Name: ___________________________________
Title: ____________________________________                                                                          
 
AGENT:
 
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent
 
By: ___________________________________                                                                          
           Kevin P. Murray
           Senior Vice President
 
 
-15-

--------------------------------------------------------------------------------

 
The undersigned, being the Companies referenced in this Assignment, consent to
this Assignment and acknowledge and agree to act in accordance with the
directions given to them by the Assignors in this Assignment, including without
limitation, the directions contained in Sections 4(a) and 5(f) of this
Assignment, and to act in accordance with any directions given to them in the
future by the Agent consistent with the rights granted to the Agent hereunder.
 
GRAND CENTRAL LIMITED PARTNERSHIP, a Delaware limited partnership


By:         Glimcher Grand Central, Inc., a Delaware
corporation
 
By: _____________________________________
Name: ___________________________________
Title: ____________________________________
 
MORGANTOWN MALL ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership


By:         Glimcher Morgantown Mall, Inc., a
Delaware corporation
 
By: _____________________________________
Name: ___________________________________
Title: ____________________________________
 
 
-16-

--------------------------------------------------------------------------------

 
EXHIBIT “A”


COMPANIES
 

 
 
Property Name
Company Name
Total Percentage Held by Assignor
Amount of Total Percentage Held Constituting Pledged Equity Interests
State of Organization
EIN
Organizational Agreements
1.
Grand Central Mall
Grand Central Limited Partnership
1%
All
Delaware
31-1429083
Amended and Restated Agreement of Limited Partnership executed as of January 21,
1999.
 
First Amendment to Amended and Restated Agreement of Limited Partnership dated
as of January 30, 2009.
 
2.
Morgantown Mall
Morgantown Mall Associates Limited Partnership
1%
All
Ohio
31-1429084
Amended and Restated Limited Partnership Agreement of Morgantown Mall Associates
Limited Partnership (an Ohio limited partnership) effective as of August 25,
1998.

 
 
 

--------------------------------------------------------------------------------

 
Schedule 1


DESCRIPTION OF ASSIGNORS


1.           Glimcher Grand Central, Inc. has been using or operating under the
name Glimcher Grand Central, Inc. without change since ___________.
 
Names and Tradenames used within the last five years:
 
Location of all chief executive offices over last five years:


180 East Broad Street
Columbus, OH 43215


and


150 East Gay Street
Columbus, OH  43215


Mailing address:  180 East Broad Street
Columbus, OH 43215
 
Organizational Identification Number:  2351876
 
Federal Tax Identification Number:  31-1393475
 
2.           Glimcher Morgantown Mall, Inc. has been using or operating under
the name Glimcher Morgantown Mall, Inc. without change since ___________.
 
Names and Tradenames used within the last five years:
 
Location of all chief executive offices over last five years:


180 East Broad Street
Columbus, OH 43215


and


150 East Gay Street
Columbus, OH  43215


Mailing address:  180 East Broad Street
Columbus, OH 43215
 
Organizational Identification Number:  2936310
 
Federal Tax Identification Number:  31-1612165
 
 
H-3-17

--------------------------------------------------------------------------------

 
EXHIBIT I-1
 
INITIAL PLEDGED NOTES
 
Promissory Note dated July 20, 2007 made by Somerock University Mall Holdings,
LLC in the original principal amount of $5,000,000, as modified by a Note
Modification Agreement dated as of January 10, 2010.
 
 
I-1

--------------------------------------------------------------------------------

 
EXHIBIT I-2
 
FORM OF COLLATERAL ASSIGNMENT OF NOTE RECEIVABLES
 
COLLATERAL ASSIGNMENT OF NOTE RECEIVABLES
THIS COLLATERAL ASSIGNMENT OF NOTE RECEIVABLES (this “Assignment”), made this
_____ day of February, 2010, by GLIMCHER PROPERTIES LIMITED PARTNERSHIP. a
limited partnership organized under the laws of the State of Delaware
(“Assignor”) to KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), as Agent for itself and other Lenders from time to time party to
the “Credit Agreement” (as hereinafter defined) (KeyBank, in its capacity as
Agent, hereinafter referred to as “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Assignor is the holder of that certain Promissory Note dated as of
July 20, 2007, as amended by that certain Note Modification Agreement dated as
of January 20, 2010, made by Somerock University Mall Holdings, LLC (“Maker”) in
favor of Assignor in the principal amount of $5,000,000 (as amended, the
“Note”);
 
WHEREAS, Assignor, KeyBank, individually and as agent, and the “Lenders”
identified therein entered into that certain Amended and Restated Credit
Agreement dated as of December 14, 2006, as amended by that certain
Comprehensive Amendment to Amended and Restated Credit Agreement of even date
herewith (as the same may be varied, extended, supplemented, consolidated,
amended, replaced, increased, renewed, modified or amended, the “Credit
Agreement”);
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to provide a
secured revolving credit facility to Assignor in the aggregate amount of up to
$370,000,000 (collectively, the “Loans”);
 
WHEREAS, as a condition to the execution of the Credit Agreement and the making
of the Loans, the Lenders and Agent have required that Assignor execute this
Assignment;
 
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:
 
22.           Definitions.  Capitalized terms used herein that are not otherwise
defined herein shall have the meaning set forth in the Credit Agreement.
 
23.           Grant of Security Interest.  As collateral security for the
payment and performance by Assignor of its duties, responsibilities and
obligations under this Agreement and the other Loan Documents (which duties,
responsibilities and obligations of Assignor are hereinafter referred to
collectively as the “Obligations”), Assignor does hereby transfer, assign,
pledge and convey to Agent, and does hereby grant a security interest to Agent
for the ratable benefit of the Lenders, in and to the following:
 
 
 

--------------------------------------------------------------------------------

 
(a)           All right, title, interest and claims of Assignor now or hereafter
acquired as the owner and holder of the Note, together with any and all rights
and privileges attaching to, existing or arising in connection with the Note,
any and all other securities, cash, certificates or other property, option or
right in respect of, in addition to or substitution or exchange for the Note, or
any of the foregoing, or other property at any time and from time to time
receivable or otherwise distributed in respect of or in exchange for the Note;
and
 
(b)           Any and all payments, whether in the ordinary course or upon
dissolution or liquidation of the Maker, of any kind or nature whatsoever, now
or hereafter payable by the Maker to Assignor by reason of Assignor being the
owner and holder of the Note, or now or hereafter distributable or payable to
Assignor from any other source by reason of Assignor being the owner and holder
of the Note and any and all proceeds from any transfer, assignment or pledge of
any interest of Assignor in, or claim or right against the Note (regardless of
whether such transfer, assignment or pledge is permitted under the terms hereof
or the other Loan Documents), and all claims, causes in action or things in
action now or hereafter out of the ownership of the Note (collectively, the
“Note Receivables”); and
 
(c)           All notes or other documents or instruments now or hereafter
evidencing or securing any such Note Receivables from the Maker; and
 
(d)           All proceeds of any of the foregoing.
 
All of the foregoing described in this Section 2 are hereinafter referred to
collectively as the “Collateral.”
 
24.           Obligations Secured.  This Assignment secures the payment and
performance by Assignor of the Obligations.
 
25.           Collection of Note Receivables.
 
(a)           It is acknowledged and agreed by the parties hereto that Agent
shall have sole and exclusive possession of the Note and that this Assignment
constitutes a present, absolute and current assignment of all the Note
Receivables and is effective upon the execution and delivery hereof.  Payments
of the Note Receivables shall be made as follows:
 
(i)           Assignor shall have no right to receive payments of the Note
Receivables other than by deposit thereof into the Deposit Account, and Assignor
agrees that all such payments shall be delivered directly by the Maker to the
Deposit Account.
 
(ii)           If Assignor shall receive any payments of the Note Receivables,
Assignor shall hold all such payments in trust for Agent, and will immediately
deposit all such payments directly to the Deposit Account pursuant to the
Account Pledge Agreement for further distribution and application pursuant to
the terms thereof.
 
(iii)           In furtherance of the foregoing, Assignor does hereby notify and
direct the Maker that all payments of the Note Receivables shall be made
directly to the Deposit Account set forth herein.
 
 
-2-

--------------------------------------------------------------------------------

 
(b)           Assignor hereby irrevocably designates and appoints Agent its true
and lawful attorney-in-fact, which appointment is coupled with an interest,
either in the name of Agent, or in the name of Assignor, at Assignor’s sole cost
and expense, to take any or all of the following actions at such time as an
Event of Default has occurred and is continuing hereunder:
 
(i)           to ask, demand, sue for, attach, levy, settle, compromise,
collect, recover, receive and give receipt for any and all Collateral and to
take any and all actions as Agent may deem necessary or desirable in order to
realize upon the Collateral, or any portion thereof, including, without
limitation, making any statements and doing and taking any actions on behalf of
Assignor which are otherwise required of Assignor under the terms of any
agreement as conditions precedent to the payment of the Note Receivables, and
the right and power to endorse, in the name of Assignor, any checks, notes,
drafts and other instruments received in payment of all or any portion of the
Collateral; and
 
(ii)           to institute one or more actions against the Maker in connection
with the collection of the Note Receivables, to prosecute to judgment, settle or
dismiss any such actions, and to make any compromise or settlement deemed
desirable, in Agent’s sole discretion, with respect to such Note Receivables, to
extend the time of payment, arrange for payment in installments or otherwise
modify the terms of the Note with respect to the Note Receivables or release the
Maker from its obligations to pay any Note Receivable, without incurring any
responsibility to Assignor; it being specifically understood and agreed,
however, that Agent shall not be obligated in any manner whatsoever to exercise
any such power or authority or be in any way responsible for the collection of
or realizing upon the Collateral, or any portion thereof.  The foregoing
appointment is irrevocable and continuing and any such rights, powers and
privileges shall be exclusive in Agent, its successors and assigns until this
Assignment terminates as provided in Section 13, below.
 
26.           Warranties and Covenants.  Assignor does hereby warrant and
represent to, and covenants and agrees with Agent, as follows:
 
(a)           This Assignment has been duly executed and delivered by Assignor
and constitutes the valid, legal and binding obligation of Assignor.
 
(b)           The outstanding principal balance of the Note as of the date
hereof is $5,000,000.
 
(c)           The original executed copy of the Note, together with original
executed copies of all amendments and allonges thereto, have been delivered to
Agent by Assignor, the Note is in full force and effect and is enforceable in
accordance with its terms, and, so long as this Assignment remains in effect,
Assignor shall not materially modify, amend, cancel, release, surrender or
terminate the Note, or permit the modification, amendment, cancellation,
release, surrender or termination of the Note, without in each instance the
prior written consent of Agent, which consent shall not be unreasonably
withheld, conditioned or delayed.
 
(d)           Assignor is and shall remain the sole lawful, beneficial and
record owner of the Note and the right to receive the Note Receivables, free and
clear of all liens, restrictions, claims, pledges, encumbrances, charges, claims
of third parties and rights of set-off or recoupment whatsoever (other than
those in favor of Agent hereunder), and Assignor has the full and complete
right, power and authority to grant a security interest in the Collateral in
favor of Agent, in accordance with the terms and provisions of this
Assignment.  Assignor is not and will not become a party to or otherwise be
bound by or subject to any agreement, other than the Loan Documents, that
restricts in any manner the rights of any present or future holder of the
Collateral with respect thereto.  No Person has any option, right of first
refusal, right of first offer or other right to acquire all or any portion of
the Collateral.
 
 
-3-

--------------------------------------------------------------------------------

 
(e)           This Assignment creates a valid and binding first priority
security interest in the Collateral securing the payment and performance of the
Obligations.  Neither Assignor nor any other Person has performed, nor will
Assignor perform or permit any such other Person to perform, any acts which
might prevent Agent from enforcing the terms and conditions of this Assignment
or which would limit Agent in any such enforcement.
 
(f)           Assignor’s correct legal name indicated on the public record of
Assignor’s jurisdiction, mailing address, identity or corporate structure,
residence or chief executive office, jurisdiction of organization,
organizational identification number, and federal tax identification number, are
as set forth on Schedule 1 attached hereto and by this reference made a part
hereof.  Assignor has been using or operating under said name, identity or
corporate structure without change for the time period set forth on Schedule 1
attached hereto.  In order to perfect the pledge and security interests granted
herein against Assignor, in addition to the delivery of the original of the Note
to Agent, an appropriate UCC Financing Statement shall be filed with the
Secretary of State of Delaware.  Assignor covenants and agrees that Assignor
shall not change any of the matters addressed by the first two sentences of this
subsection unless it has given Agent thirty (30) days prior written notice of
any such change and caused to be filed at the request of Agent, or Agent’s
counsel to file, such additional financing statements or other instruments in
such jurisdictions as Agent may deem necessary or advisable in its sole
discretion to prevent any filed financing statement from becoming misleading or
losing its perfected status.
 
(g)           Assignor agrees to do such further acts and things, and to execute
and deliver such additional conveyances, assignments, agreements, documents,
endorsements, assurances and instruments as Agent may reasonably at any time
request in connection with the administration or enforcement of this Assignment
or related to the Collateral or any part thereof or in order to better assure
and confirm unto Agent its rights, powers and remedies hereunder.  Without
limiting the generality of the foregoing, at any time and from time to time,
Assignor shall, at the request of Agent, make, execute, acknowledge, and deliver
or authorize the execution and delivery of and where appropriate, cause to be
recorded and/or filed and from time to time thereafter to be re-recorded and/or
refiled at such time in such offices and places as shall be deemed desirable by
Agent all such other and further assignments, security agreements, financing
statements, continuation statements, endorsements, assurances, certificates and
other documents as Agent from time to time may require for the better assuring,
conveying, assigning and confirming to Agent the Collateral and the rights
hereby conveyed or assigned or intended now or hereafter to be conveyed or
assigned, and for carrying out the intention or facilitating the performance of
the terms of this Assignment.  Upon any failure of Assignor to do so, Agent may
make, execute, record, file, re-record and/or refile, acknowledge and deliver
any and all such further assignments, security agreements, financing statements,
continuation statements, endorsements, assurances, instruments, certificates and
documents for and in the name of Assignor, and Assignor hereby irrevocably
appoints Agent the agent and attorney-in-fact with full power of substitutions
of Assignor so to do.  This power is coupled with an interest and is
irrevocable.  Without limiting the generality of the foregoing, Assignor will
obtain such waivers of lien, estoppel certificates or subordination agreements
as Agent may reasonably require to insure the priority of its security interest
in the Collateral.  Assignor also shall furnish to Agent such evidence as Agent
reasonably may require from time to time to establish a valid security interest
in and to further protect and perfect its security interest in the Collateral.
 
 
-4-

--------------------------------------------------------------------------------

 
(h)           Assignor hereby authorizes Agent, its counsel or its
representative, at any time and from time to time, to file financing statements,
amendments and continuations that describe or relate to the Collateral or any
portion thereof in such jurisdictions as Agent may deem necessary or desirable
in order to perfect the security interests granted by Assignor under this
Assignment or any other Loan Document, and such financing statements may
contain, among other items as Agent may deem advisable to include therein, the
federal tax identification number and organizational number of Assignor.  Agent
shall upon request provide Assignor with copies of any and all such filings made
by Agent.
 
27.           General Covenants.  Assignor covenants and agrees that, so long as
this Assignment is continuing:
 
(a)           Except as may be specifically set forth in the Credit Agreement,
Assignor shall not, without the prior written consent of Agent, which consent
may be withheld by Agent in its sole and absolute discretion, directly or
indirectly or by operation of law, sell, transfer, assign, dispose of, pledge,
convey, option, mortgage, hypothecate or encumber any of the Collateral.
 
(b)           Assignor shall at all times defend the Collateral against all
claims and demands of all Persons at any time claiming any interest in the
Collateral adverse to Agent’s interest in the Collateral as granted hereunder.
 
(c)           Assignor shall pay all taxes and other charges against the
Collateral.
 
(d)           Assignor shall promptly deliver to Agent as additional Collateral
any note or other document or instrument entered into after the date hereof
which evidences, constitutes, guarantees or secures any of the Note Receivables
or any right to receive a Note Receivable, which notes or other documents and
instruments shall be accompanied by such endorsements or assignments as Agent
may require to create a perfected security interest therein in favor of Agent.
 
(e)           Assignor will provide to Agent such documents and reports
respecting the Collateral in such form and detail as Agent may reasonably
request from time to time.
 
(f)           If Assignor shall at any time be entitled to receive or shall
receive any cash, certificate or other property, option or right upon, in
respect of, as an addition to, or in substitution or exchange for any of the
Collateral, whether for value paid by Assignor or otherwise, Assignor agrees
that the same shall be deemed to be Collateral and shall be delivered directly
to Agent in each case, accompanied by proper instruments of assignment and
powers duly executed by  Assignor in such a form as may be required by Agent, to
be held by Agent subject to the terms hereof, as further security for the
Obligations (except as otherwise provided herein with respect to the application
of the foregoing to the Obligations).  If Assignor receives any of the foregoing
directly, Assignor agrees to hold such cash or other property in trust for the
benefit of Agent, and to surrender such cash or other property to Agent (or, to
the extent it constitutes cash, to the Deposit Account) immediately.  In the
event that Assignor purchases or otherwise acquires or obtains any additional
interest in any Company, or any rights or options to acquire such interest, all
rights to receive profits, proceeds, accounts, income, dividends, Note
Receivables or other payments as a result of such additional interest, rights
and options shall automatically be deemed to be a part of the Collateral.  All
certificates, if any, representing such interests shall be promptly delivered to
Agent, together with assignments related thereto, or other instruments
appropriate to transfer a certificate representing any such interest, duly
executed in blank.
 
 
-5-

--------------------------------------------------------------------------------

 
28.           Event of Default.  An Event of Default shall exist hereunder upon
the occurrence of any of the following:
 
(a)           The occurrence of a Default or Unmatured Default under the Credit
Agreement; or
 
(b)           Any amendment to or termination of a financing statement naming
Assignor as debtor and Agent as secured party, or any correction statement with
respect thereto, is filed in any jurisdiction by any party other than Agent or
Agent’s counsel without the prior written consent of Agent and the effect of
such filing is not completely nullified to the reasonable satisfaction of Agent
within ten (10) days after notice to Assignor thereof.
 
29.           Remedies.
 
 
-6-

--------------------------------------------------------------------------------

 
(a)           Upon the occurrence of any Event of Default, Agent may take any
action deemed by Agent to be necessary or appropriate to the enforcement of the
rights and remedies of Agent under this Assignment and the other Loan Documents,
including, without limitation, the exercise of its rights and remedies with
respect to the Note Receivables.  The remedies of Agent shall include, without
limitation, all rights and remedies specified in the Loan Documents and this
Assignment, all remedies of Agent under applicable general or statutory Law, and
the remedies of a secured party under the UCC, regardless of whether the UCC has
been enacted or enacted in that form in any other jurisdiction in which such
right or remedy is asserted.  In addition to such other remedies as may exist
from time to time, whether by way of set-off, banker’s lien, consensual security
interest or otherwise, upon the occurrence of an Event of Default, Agent is
authorized at any time and from time to time, without notice to or demand upon
Assignor (any such notice or demand being expressly waived by Assignor) to
charge any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by Agent to or
for the credit of or the account of Assignor against any and all of the
Obligations, irrespective of whether or not Agent shall have made any demand for
payment and although such Obligations may be unmatured.  Any notice required by
Law, including, but not limited to, notice of the intended disposition of all or
any portion of the Collateral, shall be reasonable and properly given in the
manner prescribed for the giving of notice herein, and, in the case of any
notice of disposition, if given at least five (5) business days prior to such
disposition.  Agent may require Assignor to assemble the Collateral and make it
available to Agent at any place to be designated by Agent which is reasonably
convenient to both parties.  It is expressly understood and agreed that Agent
shall be entitled to dispose of the Collateral at any public or private sale,
and that Agent shall be entitled to bid and purchase at any such sale without
recourse to judicial proceedings and without either demand, appraisement,
advertisement or notice (except such notice as is otherwise required under this
Assignment) of any kind, all of which are expressly waived.  In the event that
Agent is the successful bidder at any public or private sale of the Collateral
or any portion thereof, the amount bid by the Agent may be credited against the
Obligations as provided in the Credit Agreement.  To the extent the Collateral
consists of marketable securities, Agent shall not be obligated to sell such
securities for the highest price obtainable, but shall sell them at the market
price available on the date of sale. Agent shall not be obligated to make any
sale of the Collateral if it shall determine not to do so regardless of the fact
that notice of sale of the Collateral may have been given.  Agent may, without
notice or publication, adjourn any public sale from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  Each such
purchaser at any such sale shall hold the Collateral sold absolutely free from
claim or right on the part of Assignor.  In the event that any consent, approval
or authorization of any Governmental Agency or commission will be necessary to
effectuate any such sale or sales, Assignor shall execute all such applications
or other instruments as Agent may deem reasonably necessary to obtain such
consent, approval or authorization.  Agent may notify any account debtor or
obligor with respect to the Collateral to make payment directly to Agent, and
may demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose
or realize upon the Collateral as Agent may determine whether or not the
Obligations are due, and for the purpose of realizing Agent’s rights therein,
Agent may receive, open and dispose of mail addressed to Assignor and endorse
notes, checks, drafts, money orders, documents of title or other evidences of
payment, shipment or storage of any form of Collateral on behalf and in the name
of Assignor, as its attorney-in-fact.  In addition, Assignor hereby irrevocably
designates and appoints Agent its true and lawful attorney-in-fact either in the
name of Agent or Assignor to (i) sign Assignor’s name on any Collateral, drafts
against account debtors, assignments, any proof of claim in any bankruptcy or
other insolvency proceeding involving any account debtor, any notice of lien,
claim of lien or assignment or satisfaction of lien, or on any financing
statement or continuation statement under the UCC; (ii) send verifications of
accounts receivable to any account debtor; and (iii) in connection with a
transfer of the Collateral as described above, sign in Assignor’s name any
documents necessary to transfer title to the Collateral to Agent or any third
party.  All acts of said power of attorney are hereby ratified and approved and
Agent shall not be liable for any mistake of law or fact made in connection
therewith.  This power of attorney is coupled with an interest and shall be
irrevocable so long as any amounts remain unpaid on any of the Obligations.  All
remedies of Agent shall be cumulative to the full extent provided by Law, all
without liability except to account for property actually received, but the
Agent shall have no duty to exercise such rights and shall not be responsible
for any failure to do so or delay in so doing.  Pursuit by Agent of certain
judicial or other remedies shall not abate nor bar other remedies with respect
to the Obligations or to other portions of the Collateral.  Agent may exercise
its rights to the Collateral without resorting or regard to other collateral or
sources of security or reimbursement for the Obligations.  In the event that any
transfer tax, deed tax, conveyance tax or similar tax is payable in connection
with the foreclosure, conveyance in lieu of foreclosure or otherwise of all or
any portion of the Collateral, Assignor shall pay such amount to Agent upon
demand and if Assignor fail to pay such amount on demand, Agent may advance such
amount on behalf of Assignor and the amount thereof shall become a part of the
Obligations and bear interest at the rate for overdue amounts under the Credit
Agreement until paid.
 
 
-7-

--------------------------------------------------------------------------------

 
(b)           If Assignor fails to perform any agreement or covenant contained
in this Assignment beyond any applicable period for notice and cure, Agent may
itself perform, or cause to be performed, any agreement or covenant of Assignor
contained in this Assignment that Assignor fails to perform, and the cost of
such performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Assignor upon
demand and shall constitute a part of the Obligations and shall bear interest at
the rate for overdue amounts as set forth in the Credit Agreement.
 
(c)           Whether or not an Event of Default has occurred and whether or not
Agent is the absolute owner of the Collateral, Agent may take such action as
Agent may deem necessary to protect the Collateral or its security interest
therein, Agent being hereby authorized to pay, purchase, contest and compromise
any encumbrance, charge or lien that in the reasonable judgment of Agent appears
to be prior or superior to its security interest, and in exercising any such
powers and authority to pay necessary expenses, employ counsel and pay
reasonable attorney’s fees.  Any such advances made or expenses incurred by
Agent shall be deemed advanced under the Loan Documents, shall increase the
indebtedness evidenced and secured thereby, shall be payable upon demand and
shall bear interest at the rate for overdue payments set forth in the Credit
Agreement.
 
(d)           Any certificates or securities held by Agent as Collateral
hereunder may, at any time, and at the option of Agent, be registered in the
name of Agent or its nominee, endorsed or assigned in blank or in the name of
any nominee and Agent may deliver any or all of the Collateral to the issuer or
issuers thereof for the purpose of making denominational exchanges or
registrations or transfer or for such other purposes in furtherance of this
Assignment as Agent may deem desirable.  Until the occurrence of an Event of
Default, Assignor shall retain the right to deal with the Maker directly with
respect to the Collateral, in a manner not inconsistent with the terms of this
Assignment and the other Loan Documents, and Agent hereby authorizes Assignor to
so deal with the Maker with respect to the Collateral (except that Assignor
shall not have any right to exercise any such power if the exercise thereof
would violate or result in a violation of any of the terms of this Assignment or
any of the other Loan Documents).  At any time after the occurrence and during
the continuance of any Event of Default, Agent or its nominee shall, without
notice or demand, automatically have the sole and exclusive right to deal
directly with the Maker and to give all consents, waivers and ratifications in
respect of the Collateral and exercise all rights with respect thereto and
otherwise act with respect thereto and thereunder as if Agent or its nominee
were the absolute owner thereof (all of such rights of the Assignor ceasing to
exist and terminating upon the occurrence of an Event of Default), without
liability except to account for property actually received and in such manner as
Agent shall determine in its sole and absolute discretion, but Agent shall have
no duty to exercise any of the aforesaid rights, privileges or options and shall
not be responsible for the failure to do so or delay in so doing.  The exercise
by Agent of any of its rights and remedies under this paragraph shall not be
deemed a disposition of collateral under Article 9 of the UCC nor an acceptance
by Agent of any of the Collateral in satisfaction of the Obligations.
 
30.           Duties of Agent.  The powers conferred on Agent hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers.  Agent’s duty with reference to the
Collateral shall be solely to use slight care in the custody and preservation of
the Collateral, which shall not include any steps necessary to preserve rights
against prior parties.  Agent shall have no responsibility or liability for the
collection of any Collateral or by reason of any invalidity, lack of value or
uncollectability of any of the payments received by it.
 
 
-8-

--------------------------------------------------------------------------------

 
31.           Indemnification.
 
(a)           In accepting this Assignment, Agent and the Lenders neither assume
nor agree to perform at any time whatsoever any obligation or duty of Assignor
with respect to the Collateral or any other mortgage, indenture, contract,
agreement or instrument to which Assignor is a party or to which it is subject,
all of which obligations and duties shall be and remain with and upon Assignor.
 
(b)           Assignor agrees to indemnify, defend and hold Agent and the
Lenders harmless from and against any and all claims, expenses, losses and
liabilities growing out of or resulting from this Assignment (including, without
limitation, enforcement of this Assignment or acts taken or omitted to be taken
by Agent or the Lenders hereunder or in connection therewith), except claims,
expenses, losses or liabilities resulting from Agent’s or such Lender’s gross
negligence or willful misconduct.
 
(c)           Assignor upon demand shall pay to Agent the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
disbursements of counsel actually incurred (including those incurred in any
appeal), and of any experts and agents, which Agent may incur in connection with
(i) the administration of this Assignment, (ii) the sale of, collection from, or
other realization upon, any of the Collateral, (iii) the exercise or enforcement
of any of the rights of Agent hereunder, or (iv) the failure by Assignor to
perform or observe any of the provisions hereof.
 
32.           Security Interest Absolute.  All rights of Agent, and the security
interests hereunder, and all of the Obligations secured hereby, shall be
absolute and unconditional, irrespective of:
 
(a)           Any lack of validity or enforceability of the Loan Documents or
any other agreement or instrument relating thereto;
 
(b)           Any change in the time (including any extensions of the maturity
date of the Loan as provided in the Credit Agreement), manner or place of
payment of, or in any other term of, all or any of the Obligations or any other
amendment or waiver of or any consent to any departure from the Loan Documents;
 
(c)           Any exchange, release or nonperfection of any other collateral for
the Obligations, or any release or amendment or waiver of or consent to
departure from any of the Loan Documents with respect to all or any part of the
Obligations; or
 
(d)           Any other circumstance (other than payment of the Obligations in
full) that might otherwise constitute a defense available to, or a discharge of,
Assignor, the other Loan Parties or any third party for the Obligations or any
part thereof.
 
33.           Amendments and Waivers.  No amendment or waiver of any provision
of this Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No delay or omission of Agent to exercise any
right, power or remedy accruing upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to be a waiver of
any such Event of Default, or acquiescence therein; and every right, power and
remedy given by this Assignment to Agent may be exercised from time to time and
as often as may be deemed expedient by Agent.  Failure on the part of Agent to
complain of any act or failure to act that constitutes an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of Agent’s rights hereunder or impair any rights, powers or remedies
consequent on any Event of Default.  Assignor hereby waives to the extent
permitted by Law all rights that Assignor has or may have under and by virtue of
the UCC and any federal, state, county or municipal statute, regulation,
ordinance, Constitution or charter, now or hereafter existing, similar in effect
thereto providing any right of Assignor to notice and to a judicial hearing
prior to seizure by Agent of any of the Collateral.  Assignor hereby waives and
renounces for itself, its heirs, successors and assigns, presentment, demand,
protest, advertisement or notice of any kind (except for any notice required by
Law or the Loan Documents) and all rights to the benefits of any statute of
limitations and any moratorium, reinstatement, marshaling, forbearance,
valuation, stay, extension, homestead, redemption and appraisement now provided
or that may hereafter be provided by the Constitution and Laws of the United
States and of any state thereof, both as to itself and in and to all of its
property, real and personal, against the enforcement of this Assignment and the
collection of any of the Obligations.
 
 
-9-

--------------------------------------------------------------------------------

 
34.           Continuing Security Interest; Transfer of Loan; Release of
Collateral.  This Assignment shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the indefeasible
payment in full of the Obligations and the Lenders have no further obligation to
make any advances of the Loan, (b) be binding upon Assignor and its heirs,
successors and assigns, and (c) inure, together with the rights and remedies of
Agent hereunder, to the benefit of Agent and the Lenders and their respective
successors, transferees and assigns.  Upon the indefeasible payment in full of
the Obligations and the termination or expiration of any obligation of the
Lenders to make further advances of the Loan or to issue any Facility Letters of
Credit, the security interest granted hereby shall terminate and all rights to
the Collateral shall revert to Assignor.  Upon any such termination, Agent will,
at Assignor’s expense, execute and deliver to Assignor such documents as
Assignor shall reasonably request to evidence such termination.
 
35.           Intentionally Omitted.
 
36.           Governing Law; Terms.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF OHIO (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS RULES OF ANY JURISDICTION).
 
37.           Notices.  Each notice, demand, election or request provided for or
permitted to be given pursuant to this Assignment  must be in writing and shall
be deemed to have been properly given or served if given in the manner
prescribed in the Credit Agreement.
 
38.           No Unwritten Agreements.  THIS AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
 
-10-

--------------------------------------------------------------------------------

 
39.           Miscellaneous.  Time is of the essence of this Assignment.  Title
or captions of paragraphs hereof are for convenience only and neither limit nor
amplify the provisions hereof.  If, for any circumstances whatsoever,
fulfillment of any provision of this Assignment shall involve transcending the
limited validity presently prescribed by Law, the obligation to be fulfilled
shall be reduced to the limit of such validity; and if any clause or provision
herein operates or would prospectively operate to invalidate this Assignment, in
whole or in part, then such clause or provision only shall be held for naught,
as though not herein contained, and the remainder of this Assignment shall
remain operative and in full force and effect.  If more than one entity
comprises the Assignor, the liability of each such entity shall be joint and
several.
 
40.           Modifications, Etc.  Assignor hereby consents and agrees that
Agent or the Lenders may at any time and from time to time, without notice to or
further consent from Assignor, either with or without consideration, surrender
any property or other security of any kind or nature whatsoever held by it or by
any Person on its behalf or for its account, securing the Obligations;
substitute for any Collateral so held by it, other collateral of like kind;
agree to modification of the terms of the Loan Documents; extend or renew the
Loan Documents for any period; grant releases, compromises and indulgences with
respect to the Loan Documents for any period or to any persons or entities now
or hereafter liable thereunder or hereunder; release any guarantor, endorser or
any other Person liable with respect to the Obligations; or take or fail to take
any action of any type whatsoever; and no such action that Agent or the Lenders
shall take or fail to take in connection with the Loan Documents, or any of
them, or any security for the payment of the Obligations or for the performance
of any obligations or undertakings of Assignor, nor any course of dealing with
Assignor or any other person, shall release Assignor’s obligations hereunder,
affect this Assignment in any way or afford Assignor any recourse against Agent
or any Lender.
 
41.           Attorney-in-Fact.  Notwithstanding anything to the contrary
contained in this Assignment, Agent agrees that Agent will not take any action
as attorney-in-fact of Assignor as permitted hereunder unless and until an Event
of Default has occurred.
 
42.           Counterparts.  This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Assignment by signing
any such counterpart.
 
 
-11-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Assignor and Agent have executed this Assignment under seal
on the date first above written.
 
ASSIGNOR:


GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:           Glimcher Properties Corporation, its sole
  general partner
 
By: ________________________________
Mark E. Yale, Executive Vice
President, CFO and Treasurer
 
AGENT:


KEYBANK NATIONAL ASSOCIATION,
a national banking association, as Agent
 
By: ________________________________
                Kevin P. Murray
Senior Vice President
 
 
-12-

--------------------------------------------------------------------------------

 
Schedule 1


DESCRIPTION OF ASSIGNOR


1.           Assignor has been using or operating under the name Glimcher
Properties Limited Partnership without change since _____.
 
Names and Tradenames used within the last five years:   Same
 
Location of all chief executive offices over last five years:


180 East Broad Street
Columbus, OH 43215


and


150 East Gay Street
Columbus, OH  43215


Mailing address:      180 East Broad Street
Columbus, OH 43215
 
Organizational Identification Number:  2350503
 
Federal Tax Identification Number:  31-1390925
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT J-1
 
LEGAL DESCRIPTIONS OF INITIAL COLLATERAL PROPERTIES


 
 

--------------------------------------------------------------------------------

 
EXHIBIT J-2
 
FORM OF MORTGAGE
 
OPEN END MORTGAGE,
 
ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING
 
MADE BY
 
[________________],
 
as Mortgagor
 
to
 
KEYBANK NATIONAL ASSOCIATION,
not individually but as Administrative Agent
for itself and certain other Lenders,
 
as Mortgagee
 
Dated as of:  ____________________, 2010
 
 
 

--------------------------------------------------------------------------------

 
OPEN END MORTGAGE,
ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING
 
Project Commonly Known As
[“_____________________________”]
 
THIS OPEN END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Mortgage”) is made as of __________________, 2010, by
[________], a [_____________] (“Mortgagor”) whose address is c/o Glimcher
Properties Corporation, 150 East Gay Street, Columbus, Ohio  43215, for the
benefit of KEYBANK NATIONAL ASSOCIATION, as administrative agent (together with
its successors and assigns in such capacity, the “Mortgagee”) for itself and one
or more Lenders (as defined in the Credit Agreement described below), whose
address is 127 Public Square, Cleveland, Ohio 44114.


ARTICLE XVI.Grant and Secured Obligations.
 
16.1.           Grant.  Glimcher Properties Limited Partnership, a limited
partnership organized under the laws of the State of Delaware (the “Borrower”),
KeyBank National Association, individually and as administrative agent, and
certain other lenders are parties to that certain Amended and Restated Credit
Agreement dated as of December 14, 2006, as amended by a Comprehensive Amendment
to Amended and Restated Credit Agreement dated as of______________ __, 2010 (as
it may be amended, modified and/or restated from time to time, the “Credit
Agreement”).  All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Credit Agreement.  Borrower has
executed and delivered to the Lenders certain promissory notes and may in the
future execute and deliver to the Lenders additional promissory notes (the
promissory notes, made in favor of the Lenders, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”), in and by which the Borrower promises to pay
the principal of all Loans under such Credit Agreement and interest at the rate
and in installments and on the dates as provided in the Credit
Agreement.  Mortgagor has guaranteed payment and performance of Borrower’s
obligations under the Notes and the Credit Agreement pursuant to a Subsidiary
Guaranty of even date herewith (the “Guaranty”).  The maximum aggregate
principal amount of the Loans evidenced by the Notes shall be $370,000,000.  The
indebtedness secured hereby shall be governed by the terms and conditions of the
Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
In consideration of the debt evidenced by the Notes and the Commitments
evidenced by the Credit Agreement and to secure the timely payment of both
principal and interest in accordance with the terms and provisions of the Notes
and the Guaranty and in accordance with the terms, provisions and limitations of
this Mortgage, to secure the payment of any and all amounts advanced by the
Mortgagee with respect to the Premises for the payment of taxes, assessments,
insurance premiums or any other costs incurred in the protection of the
Premises, and to secure the performance of the covenants and agreements
contained herein and in the Notes, the Credit Agreement, the Guaranty, the
Security Documents and any other documents evidencing or securing the loans
secured hereby or delivered to Mortgagee pursuant to the Credit Agreement
(collectively, the “Loan Documents”) to be performed by Borrower or any
Guarantor, and for the purpose of securing payment and performance of the
Secured Obligations defined and described in Section 1.2 below, Mortgagor hereby
irrevocably and unconditionally grants, bargains, sells, conveys, mortgages and
warrants to Mortgagee, all estate, right, title and interest which Mortgagor now
has or may later acquire in and to the following property (all or any part of
such property, or any interest in all or any part of it, as the context may
require, the “Property”):
 
(i)           The real property located in the County of [_____], State of Ohio,
as described in Exhibit A, which is attached hereto, incorporated herein, and
made a part hereof by reference, together with all existing and future easements
and rights affording access to it (the “Premises”); together with
 
(ii)           All buildings, structures and improvements now located or later
to be constructed on the Premises (the “Improvements”); together with
 
(iii)           All existing and future appurtenances, privileges, easements,
franchises and tenements of the Premises, including all minerals, oil, gas,
other hydrocarbons and associated substances, sulphur, nitrogen, carbon dioxide,
helium and other commercially valuable substances which may be in, under or
produced from any part of the Premises, all development rights and credits, air
rights, water, water rights (whether riparian, appropriative or otherwise, and
whether or not appurtenant) and water stock, and any Premises lying in the
streets, roads or avenues, open or proposed, in front of or adjoining the
Premises and Improvements; together with
 
(iv)           All existing and future leases, subleases, subtenancies,
licenses, occupancy agreements and concessions (“Leases”) relating to the use
and enjoyment of all or any part of the Premises and Improvements, and any and
all guaranties and other agreements relating to or made in connection with any
of such Leases; together with
 
(v)           All real property and improvements on it, and all appurtenances
and other property and interests of any kind or character, whether described in
Exhibit A or not, which may be reasonably necessary or desirable to promote the
present and any reasonable future beneficial use and enjoyment of the Premises
and Improvements; together with
 
(vi)           All goods, materials, supplies, chattels, furniture, fixtures,
equipment and machinery now or later to be attached to, placed in or on, or used
in connection with the use, enjoyment, occupancy or operation of all or any part
of the Premises and Improvements, whether stored on the Premises or elsewhere,
including all pumping plants, engines, pipes, ditches and flumes, and also all
gas, electric, cooking, heating, cooling, air conditioning, lighting,
refrigeration and plumbing fixtures and equipment, all of which shall be
considered to the fullest extent of the law to be real property for purposes of
this Mortgage and any manufacturer’s warranties with respect thereto; together
with
 
 
-2-

--------------------------------------------------------------------------------

 
(vii)           All building materials, equipment, work in process or other
personal property of any kind, whether stored on the Premises or elsewhere,
which have been or later will be acquired for the purpose of being delivered to,
incorporated into or installed in or about the Premises or Improvements;
together with
 
(viii)           All of Mortgagor’s interest in and to all operating accounts
pertaining to the Property; together with
 
(ix)           All rights to the payment of money, accounts, accounts
receivable, reserves, deferred payments, refunds (including real estate tax
refunds), cost savings, payments and deposits, whether now or later to be
received from third parties (including all earnest money sales deposits) or
deposited by Mortgagor with third parties (including all utility deposits),
contract rights (including any property management agreements), development and
use rights, governmental permits and licenses, applications, architectural and
engineering plans, specifications and drawings, as-built drawings, chattel
paper, instruments, documents, notes, drafts and letters of credit (other than
letters of credit in favor of Mortgagee), which arise from or relate to
construction on the Premises or to any business now or later to be conducted on
it, or to the Premises and Improvements generally and any builder’s or
manufacturer’s warranties with respect thereto; together with
 
(x)           All insurance policies pertaining to the Premises and all
proceeds, including all claims to and demands for them, of the voluntary or
involuntary conversion of any of the Premises, Improvements or the other
property described above into cash or liquidated claims, including proceeds of
all present and future fire, hazard or casualty insurance policies and all
condemnation awards or payments now or later to be made by any public body or
decree by any court of competent jurisdiction for any taking or in connection
with any condemnation or eminent domain proceeding, and all causes of action and
their proceeds for any damage or injury to the Premises, Improvements or the
other property described above or any part of them, or breach of warranty in
connection with the construction of the Improvements, including causes of action
arising in tort, contract, fraud or concealment of a material fact; together
with
 
(xi)           All books and records pertaining to any and all of the property
described above, including computer-readable memory and any computer hardware or
software necessary to access and process such memory (“Books and Records”);
together with
 
(xii)           All proceeds of, additions and accretions to, substitutions and
replacements for, and changes in any of the property described above.
 
16.2.           Secured Obligations.
 
(i)           Mortgagor makes the grant, conveyance, and mortgage set forth in
Section 1.1 above, and grants the security interest set forth in Section 3 below
for the purpose of securing the following obligations (the “Secured
Obligations”) in any order of priority that Mortgagee may choose:
 
 
-3-

--------------------------------------------------------------------------------

 
(a)           Payment of all obligations at any time owing under the Notes under
the terms of the Credit Agreement; and
 
(b)           Payment and performance of all obligations of Mortgagor under this
Mortgage; and
 
(c)           Payment and performance of all other obligations of the Borrower
and/or any Subsidiary Guarantor(s) under the other Loan Documents; and
 
(d)           Payment and performance of all future advances and other
obligations that Mortgagor or any successor in ownership of all or part of the
Property may agree to pay and/or perform (whether as principal, surety or
guarantor) for the benefit of Mortgagee, when a writing evidences the parties’
agreement that the advance or obligation be secured by this Mortgage; and
 
(e)           Payment and performance of all modifications, amendments,
extensions, and renewals, however evidenced, of any of the Secured Obligations.
 
(ii)           All persons who may have or acquire an interest in all or any
part of the Property will be considered to have notice of, and will be bound by,
the terms of the Secured Obligations and each other agreement or instrument made
or entered into in connection with each of the Secured Obligations.  Such terms
include any provisions in the Note or the Credit Agreement which permit
borrowing, repayment and reborrowing, or which provide that the interest rate on
one or more of the Secured Obligations may vary from time to time.
 
ARTICLE XVII.Assignment of Rents.
 
17.1.           Assignment.  Mortgagor hereby irrevocably, absolutely, presently
and unconditionally assigns to Mortgagee all of Mortgagor’s title and interest,
if any, in all existing and future Leases relating to the use and enjoyment of
all or any part of the Premises and Improvements, and any and all guaranties and
other agreements relating to or made in connection with any of such
Leases.  Such assignment to Mortgagee shall not be construed to bind Mortgagee
to the performance of any of the covenants, conditions or provisions contained
in any such Leases or otherwise impose any obligation on Mortgagee. Mortgagor
hereby irrevocably, absolutely, presently and unconditionally assigns to
Mortgagee all rents, sublease rents, royalties, issues, profits, revenue,
income, accounts, proceeds and other benefits of the Property, whether now due,
past due or to become due, including all prepaid rents and security deposits,
and including any termination payments under any Lease or sublease (some or all
collectively, as the context may require, “Rents”).  This is an absolute
assignment, not an assignment for security only.
 
17.2.           Grant of License.  Mortgagee hereby confers upon Mortgagor a
license (“License”) to collect and retain the Rents as they become due and
payable, so long as no Default, as defined in Section 6.2 below, shall exist and
be continuing.  If a Default has occurred and is continuing, Mortgagee shall
have the right, which it may choose to exercise in its sole discretion, to
terminate this License without notice to or demand upon Mortgagor, and without
regard to the adequacy of Mortgagee’s security under this Mortgage.
 
 
-4-

--------------------------------------------------------------------------------

 
17.3.           Collection and Application of Rents.  Subject to the License
granted to Mortgagor under Section 2.2 above, Mortgagee has the right, power and
authority to collect any and all Rents.  Mortgagor hereby appoints Mortgagee its
attorney-in-fact to perform any and all of the following acts, if and at the
times when Mortgagee in its sole discretion may so choose:
 
(i)             Demand, receive and enforce payment of any and all Rents; or
 
(ii)            Give receipts, releases and satisfactions for any and all Rents;
or
 
(iii)           Sue either in the name of Mortgagor or in the name of Mortgagee
for any and all Rents.
 
Mortgagee and Mortgagor agree that the mere recordation of the assignment
granted herein entitles Mortgagee immediately to collect and receive rents upon
the occurrence of a Default, as defined in Section 6.2, without first taking any
acts of enforcement under applicable law, such as, but not limited to, providing
notice to Mortgagor, filing foreclosure proceedings, or seeking and/or obtaining
the appointment of a receiver.  Further, Mortgagee’s right to the Rents does not
depend on whether or not Mortgagee takes possession of the Property as permitted
under Subsection 6.3(c).  In Mortgagee’s sole discretion, Mortgagee may choose
to collect Rents either with or without taking possession of the
Property.  Mortgagee shall apply all Rents collected by it in the manner
provided under Section 6.6.  If a Default occurs while Mortgagee is in
possession of all or part of the Property and is collecting and applying Rents
as permitted under this Mortgage, Mortgagee and any receiver shall  nevertheless
be entitled to exercise and invoke every right and remedy afforded any of them
under this Mortgage and at law or in equity.
 
17.4.           Mortgagee Not Responsible.  Under no circumstances shall
Mortgagee have any duty to produce Rents from the Property.  Regardless of
whether or not Mortgagee, in person or by agent, takes actual possession of the
Premises and Improvements, unless Mortgagee agrees in writing to the contrary,
Mortgagee is not and shall not be deemed to be:
 
(i)            A “mortgagee in possession” for any purpose; or
 
(ii)           Responsible for performing any of the obligations of the lessor
under any Lease; or
 
(iii)          Responsible for any waste committed by lessees or any other
parties, any dangerous or defective condition of the Property, or any negligence
in the management, upkeep, repair or control of the Property, unless caused by
the gross negligence, willful misconduct or bad faith of Mortgagee; or
 
(iv)          Liable in any manner for the Property or the use, occupancy,
enjoyment or operation of all or any part of it.
 
17.5.           Leasing.  Mortgagor shall not accept any deposit or prepayment
of rents under the Leases for any rental period exceeding one (1) month without
Mortgagee’s prior written consent.  Mortgagor covenants and agrees that it shall
not enter into, modify, waive or release any party from the performance or
observance of any material obligation or condition, or terminate or accept the
surrender, of any Lease (including, but not limited to, any guaranty, letter of
credit or other credit support thereof) (each of the foregoing circumstances
being a “Material Lease Event”) which affects any one space comprising 10,000
square feet or more of gross leaseable area (a “Major Lease”), without the prior
written approval of Mortgagee in each instance, which approval shall not be
unreasonably withheld.  Each request for approval shall be made in writing to
Mortgagee and shall include the following in all capital, bold and block
letters:
 
“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN 15 DAYS OF RECEIPT.  FAILURE
TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”
 
17.6.           Failure of Mortgagee to approve or disapprove a Material Lease
Event within fifteen (15) days after receipt of such written request and all
documents and information reasonably required by Mortgagee, shall be deemed
approval, provided that the written request for approval specifically mentioned
the same as required above.
 
ARTICLE XVIII.Grant of Security Interest.
 
18.1.           Security Agreement.  The parties intend for this Mortgage to
create a lien on the Property, and an absolute assignment of the Leases and
Rents, all in favor of Mortgagee.  The parties acknowledge that some of the
Property and some or all of the Rents may be determined under applicable law to
be personal property or fixtures.  To the extent that any Property, Leases or
Rents may be or be determined to be personal property, Mortgagor as debtor
hereby grants Mortgagee as secured party a security interest in all such
Property, Leases and Rents, to secure payment and performance of the Secured
Obligations.  This Mortgage constitutes a security agreement under the Uniform
Commercial Code of the State in which the Property is located, covering all such
Property, Leases and Rents.
 
18.2.           Financing Statements.  Mortgagor hereby authorizes Mortgagee to
file one or more financing statements.  In addition, Mortgagor shall execute
such other documents as Mortgagee may from time to time require to perfect or
continue the perfection of Mortgagee’s security interest in any Property, Leases
or Rents.  As provided in Section 5.10 below, Mortgagor shall pay all fees and
costs that Mortgagee may incur in filing such documents in public offices and in
obtaining such record searches as Mortgagee may reasonably require.  In case
Mortgagor fails to execute any financing statements or other documents for the
perfection or continuation of any security interest, Mortgagor hereby appoints
Mortgagee as its true and lawful attorney-in-fact to execute any such documents
on its behalf.  If any financing statement or other document is filed in the
records normally pertaining to personal property, that filing shall never be
construed as in any way derogating from or impairing this Mortgage or the rights
or obligations of the parties under it.
 
ARTICLE XIX.Fixture Filing.
 
 
-5-

--------------------------------------------------------------------------------

 
This Mortgage constitutes a financing statement filed as a fixture filing under
Article 9 of the Uniform Commercial Code in the State in which the Property is
located, as amended or recodified from time to time, covering any Property which
now is or later may become fixtures attached to the Premises or
Improvements.  The following information is hereby provided to satisfy Ohio
Revised Code Sections 1309.502(A) and 1309.502(B):
 
Name of Debtor: _____________________________________________________
Address of Debtor:              c/o Glimcher Properties Corporation
150 East Gay Street, Columbus, Ohio  43215
Type of Organization: __________________________________________________
State of Organization: __________________________________________________
Organization Number: __________________________________________________
Name of Secured Party:                    Keybank National Association,
Administrative Agent
Address of Secured Party:              127 Public Square, Cleveland, Ohio 44114
Record Owner of Property: ______________________________________________
 
ARTICLE XX.Rights and Duties of the Parties.
 
20.1.           Representations and Warranties.  Mortgagor represents and
warrants that:
 
(i)             Mortgagor lawfully possesses and holds fee simple title to all
of the Premises and Improvements;
 
(ii)            Mortgagor has or will have good title to all Property other than
the Premises and Improvements;
 
(iii)           Mortgagor has the full and unlimited power, right and authority
to encumber the Property and assign the Rents;
 
(iv)           This Mortgage creates a first and prior lien on the Property;
 
(v)           The Property includes all property and rights which may be
reasonably necessary or desirable to promote the present and any reasonable
future beneficial use and enjoyment of the Premises and Improvements;
 
(vi)            Except for certain items of leased office equipment used in the
management office at the Premises, Mortgagor owns any Property which is personal
property free and clear of any security agreements, reservations of title or
conditional sales contracts, and there is no financing statement affecting such
personal property on file in any public office;
 
(vii)            Mortgagor’s place of business, or its chief executive office if
it has more than one place of business, is located at the address set forth in
the preamble of this Mortgage; and
 
 
-6-

--------------------------------------------------------------------------------

 
(viii)           There has been no material adverse change in the physical or
financial condition of the Property since the most recent date on which
Mortgagor delivered to Mortgagee rent rolls and other information regarding the
physical and financial condition of the Property.
 
20.2.           Taxes, and Assessments.  Mortgagor shall, prior to delinquency,
pay or cause to be paid each installment of all taxes and special assessments of
every kind, now or hereafter levied against the Property or any part thereof,
without notice or demand, and shall provide Mortgagee with evidence of the
payment of same upon the request of Mortgagee.  Mortgagor shall pay all taxes
and assessments which may be levied upon Mortgagee’s or the Lenders’ interest
herein or upon this Mortgage or the debt secured hereby (excluding any income
taxes or similar charges imposed upon Mortgagee or the Lenders), without regard
to any law that may be enacted imposing payment of the whole or any part thereof
upon the Mortgagee or any Lender.  Notwithstanding anything contained in this
Section to the contrary, Mortgagor shall have the right to pay or cause to be
paid any such tax or special assessment under protest or to otherwise contest
any such tax or special assessment but only if (i) such contest has the effect
of preventing the collection of such tax or special assessment so contested and
also prevent the sale or forfeiture of the Property or any part thereof or any
interest therein, (ii) Mortgagor promptly notifies Mortgagee in writing of its
intent to contest such tax or special assessment, and (iii) if so requested in
writing by Mortgagee, Mortgagor has deposited security in form and amount
reasonably satisfactory to Mortgagee, and increases the amount of such security
so deposited promptly after Mortgagee’s request therefor.  Mortgagor shall
prosecute or cause the prosecution of all such contest actions in good faith and
with due diligence and, promptly after request from Mortgagee, report to
Mortgagee on the status and results of such contest actions. If any such contest
action is unsuccessful, Mortgagor shall promptly pay all sums determined to be
due as required by the final order or ruling in such contest action and in any
event such payment shall be made prior to the date on which the Property may be
sold, lost or forfeited under any writ or order issued pursuant to such final
order or ruling.
 
20.3.           Performance of Secured Obligations.  Mortgagor shall promptly
pay and perform each Secured Obligation in accordance with its terms.
 
20.4.           Liens, Charges and Encumbrances.  Mortgagor shall not permit any
lien, charge or encumbrance on or against the Property other than those
permitted under clauses (i)-(iv) of Section 6.14 of the Credit Agreement and
shall immediately discharge any such unpermitted lien, charge or encumbrance on
the Property promptly after written demand from the Mortgagee.
 
20.5.           Damages, Restoration, and Insurance Proceeds. As long as no
Default has occurred and is then continuing, all insurance proceeds for losses
at the Property of less than $1,000,000 shall be adjusted with and payable to
the Mortgagor.  In case of loss, Mortgagee shall have the right (but not the
obligation) to participate in and reasonably approve the settlement of any
insurance claim in excess of $1,000,000, and with respect to claims in excess of
$1,000,000, Mortgagee is authorized to collect and receive any insurance money
for such claims.
 
So long as no Default has occurred and is then continuing, and to the extent
that either (i) Mortgagor is obligated to carry out such repair or restoration
under one or more of the Leases or (ii) the costs of restoration do not exceed
thirty percent (30%) of the value of the Improvements immediately prior to such
casualty, the Mortgagee shall make such insurance proceeds available to pay for
such costs of repair and restoration on a monthly basis during such repair and
restoration. The Premises shall be so restored or rebuilt as to be substantially
the same quality and character as the Premises were prior to such damage or
destruction in accordance with the original plans and specifications or to such
other condition as Mortgagee shall reasonably approve in writing. If the
conditions to Mortgagee’s obligation to make such insurance proceeds are not
satisfied, the Mortgagee shall have the right, if so directed by the Required
Lenders, to apply such insurance proceeds to payment of the Secured Obligations,
whether due or not.
 
 
-7-

--------------------------------------------------------------------------------

 
If Mortgagee is holding any such insurance proceeds, any request by Mortgagor
for a disbursement by Mortgagee of fire or casualty insurance proceeds or of
funds deposited by Mortgagor with Mortgagee pursuant to this Section 5.5 shall
be conditioned upon Borrower’s providing to Mortgagee: updated title insurance;
satisfactory evidence, as reasonably determined by Mortgagee, that the Premises
shall be so restored or rebuilt as to be of at least equal value and quality and
substantially the same character as the Premises were prior to such damage or
destruction in accordance with the original plans and specifications or to such
other condition as Mortgagee shall reasonably approve in writing; satisfactory
evidence of the estimated cost of completion thereof; and with such architect’s
certificates, waivers of lien, contractors’ sworn statements and other evidence
of cost and of payments as Mortgagee may reasonably require and approve.  The
undisbursed balance of insurance proceeds shall at all times be sufficient to
pay for the cost of completion of the work free and clear of liens and if such
proceeds are insufficient, Mortgagor shall deposit the amount of such deficiency
with Mortgagee prior to the disbursement by Mortgagee of any insurance proceeds.
 
20.6.           Condemnation Proceeds.  Mortgagor hereby assigns, transfers and
sets over unto Mortgagee its entire interest in the proceeds (the “Condemnation
Proceeds”) of any award or any claim for damages for any of the Property taken
or damaged under the power of eminent domain or by condemnation or any
transaction in lieu of condemnation (“Condemnation”), unless, notwithstanding
the foregoing, such taking, damage or condemnation does not cause a material
diminution in the value of the Premises. So long as the portion of the Premises
taken in such Condemnation does not exceed fifteen percent (15%) of the total
square footage of the Premises and the portion of the Improvements taken in such
Condemnation does not exceed five percent (5%) of the total gross leaseable area
of the Improvements, Mortgagee shall be obligated to make the Condemnation
Proceeds available to Mortgagor for the restoration of the Property, if
Mortgagor satisfies all of the conditions set forth in Section 5.5 hereof for
disbursement of insurance proceeds.  In all other cases Mortgagee shall have the
right, if so directed by the Required Lenders, to apply the Condemnation
Proceeds to payment of the Secured Obligations, whether due or not.  If the
Condemnation Proceeds are required to be used as aforesaid to reimburse
Mortgagor for the cost of rebuilding or restoring buildings or improvements on
the Property, or if Mortgagee elects that the Condemnation Proceeds be so used,
and the buildings and other improvements shall be rebuilt or restored, the
Condemnation Proceeds shall be paid out in the same manner as is provided in
Section 5.5 hereof for the payment of insurance proceeds toward the cost of
rebuilding or restoration of such buildings and other improvements.  Any surplus
which may remain out of the Condemnation Proceeds after payment of such cost of
rebuilding or restoration shall, at the option of Mortgagee, be applied on
account of the indebtedness secured hereby or be paid to any other party
entitled thereto.
 
 
-8-

--------------------------------------------------------------------------------

 
20.7.           Maintenance and Preservation of Property.
 
(i)           Mortgagor shall keep the Property in good condition and repair,
ordinary wear and tear excepted, as provided in Section 6.8 of the Credit
Agreement.
 
(ii)           Except as required by the terms of any Lease approved by
Mortgagee, Mortgagor shall not remove or demolish the Property or any material
part of it in any way, or materially alter, restore or add to the Property, or
initiate or allow any material change or variance in any zoning or other
Premises use classification which adversely affects the Property or any material
part of it, except with Mortgagee’s express prior written consent in each
instance; the term “materially” or “material” as used in this Section 5.7(b)
shall mean having a monetary effect in an amount greater than $4,000,000.
 
(iii)           Mortgagor shall not commit or allow any act upon or use of the
Property which would violate:  (i) any applicable Laws or order of any
Governmental Authority, whether now existing or later to be enacted and whether
foreseen or unforeseen; or (ii) any public or private covenant, condition,
restriction or equitable servitude affecting the Property.  Mortgagor shall not
bring or keep any article on the Property or cause or allow any condition to
exist on it, if that could invalidate or would be prohibited by any insurance
coverage required to be maintained by Mortgagor on the Property or any part of
it under the Credit Agreement.
 
(iv)           Mortgagor shall not commit or allow waste of the Property,
including those acts or omissions characterized under the Credit Agreement as
waste which arises out of Materials of Environmental Concern.
 
(v)           Mortgagor shall perform all other acts which from the character or
use of the Property may be reasonably necessary to maintain and preserve its
value.
 
(f)            Mortgagor shall insure the Property as required by Section 5.16
of the Credit Agreement and shall also carry worker’s compensation insurance as
and to the extent required by law. During the term of the Credit Agreement, the
premium on each such insurance policy shall be paid on or prior to the date when
due and the policy term renewed annually in the same form and with at least the
same coverage as the preceding year, with Mortgagee to receive notice of renewal
at least thirty (30) days prior to expiration. Further, no such policy shall be
subject to cancellation, nonrenewal or reduction of coverage unless the insurer
has given Mortgagee at least thirty (30) days' (or in the case of non-payment of
premium, ten (10) days) prior written notice of such action.  All policies
described herein must be issued by insurance companies and agencies licensed by
the Insurance Commission (or comparable agency) of the state in which the
Property is located (the "State") to conduct business in the State and approved
by Mortgagee.  Mortgagee shall have the right to approve each and every
insurance carrier and policy (in form and content), such approval not to be
unreasonably withheld. All policies shall include a standard, non-contributory
mortgagee clause naming Mortgagee as additional insured under all liability
insurance policies, as first mortgagee and loss payee on all property insurance
policies and as the loss payee on all loss of rents insurance policies.
 
 
-9-

--------------------------------------------------------------------------------

 
20.8.           Releases, Extensions, Modifications and Additional
Security.  From time to time, Mortgagee may perform any of the following acts
without incurring any liability or giving notice to any person:
 
(i)             Release any person liable for payment of any Secured Obligation;
 
(ii)            Extend the time for payment, or otherwise alter the terms of
payment, of any Secured Obligation;
 
(iii)           Accept additional real or personal property of any kind as
security for any Secured Obligation, whether evidenced by deeds of trust,
mortgages, security agreements or any other instruments of security;
 
(iv)           Alter, substitute or release any property securing the Secured
Obligations;
 
(v)            Consent to the making of any plat or map of the Property or any
part of it;
 
(vi)            Join in granting any easement or creating any restriction
affecting the Property;
 
(vii)           Join in any subordination or other agreement affecting this
Mortgage or the lien of it; or
 
(viii)          Release the Property or any part of it.
 
20.9.           Release.  If (a) Borrower shall fully pay all principal and
interest on the Notes, and all other indebtedness secured hereby and comply with
all of the other terms and provisions hereof to be performed and complied with
by Mortgagor, and terminate the obligations of the Lenders to make additional
Advances under the Credit Agreement; or (b) Borrower shall comply with the terms
and conditions as set forth in Section 2.3(b) of the Credit Agreement for
release of this Mortgage, Mortgagee, upon written request of Mortgagor stating
that the requirements of either clause (a) or clause (b) above have been
satisfied, shall release this Mortgage and the lien thereof by proper instrument
upon payment and discharge of the amounts required under the Credit Agreement
and payment of any filing fee in connection with such release.  Mortgagor shall
pay any costs of preparation and recordation of such release.
 
20.10.           Compensation, Exculpation, Indemnification.
 
 
-10-

--------------------------------------------------------------------------------

 
(i)           Mortgagor agrees to pay fees required by and pursuant to the
Credit Agreement, for any services that Mortgagee may render in connection with
this Mortgage, including Mortgagee’s providing a statement of the Secured
Obligations or providing the release pursuant to Section 5.9 above.  Mortgagor
shall also pay or reimburse all of Mortgagee’s costs, expenses and attorneys’
fees which may be incurred in rendering any such services.  Mortgagor further
agrees to pay or reimburse Mortgagee for all costs, expenses, attorneys’ fees
and other advances which may be incurred or made by Mortgagee in any efforts to
enforce any terms of this Mortgage, including any rights or remedies afforded to
Mortgagee under Section 6.3, whether any lawsuit is filed or not, or in
defending any action or proceeding arising under or relating to this Mortgage,
including attorneys’ fees and other legal costs, costs of any Foreclosure Sale
(as defined in Subsection 6.3(i) below) and any cost of evidence of title.  If
Mortgagee chooses to dispose of Property through more than one Foreclosure Sale,
Mortgagor shall pay all costs, expenses, attorneys’ fees or other advances that
may be incurred or made by Mortgagee in each of such Foreclosure Sales.  In any
suit to foreclose the lien hereof or enforce any other remedy of Mortgagee under
this Mortgage or the Note, there shall be allowed and included as additional
indebtedness in the decree for sale or other judgment or decree all expenditures
and expenses which may be paid or incurred by or on behalf of Mortgagee for
attorneys’ costs and fees (including the costs and fees of paralegals), survey
charges, appraiser’s fees, inspecting engineer’s and/or architect’s fees, fees
for environmental studies and assessments and all additional expenses incurred
by Mortgagee with respect to environmental matters, outlays for documentary and
expert evidence, stenographers’ charges, publication costs, and costs (which may
be estimated as to items to be expended after entry of the decree) of procuring
all such abstracts of title, title searches and examinations, title insurance
policies, and similar data and assurances with respect to title as Mortgagee may
deem reasonably necessary either to prosecute such suit or to evidence to
bidders at any sale which may be had pursuant to such decree the true
condition  of the title to, the value of or the environmental condition of the
Property.  All expenditures and expenses of the nature in this Subsection
mentioned, and such expenses and fees as may be incurred in the protection of
the Property and maintenance of the lien of this Mortgage, including the fees of
any attorney (including the costs and fees of paralegals) employed by Mortgagee
in any litigation or proceeding affecting this Mortgage, the Note or the
Property, including probate and bankruptcy proceedings, or in preparation for
the commencement or defense of any proceeding or threatened suit or proceeding,
shall be immediately due and payable by Mortgagor, with interest thereon at the
Default Rate applicable to Floating Rate Advances and shall be secured by this
Mortgage.  Further, with respect to the agreement by Mortgagor in this Mortgage
or the other Loan Documents to pay Mortgagee’s attorneys’ fees and disbursements
incurred in connection with the Loan, Mortgagor agrees that each Loan Document
is a “contract of indebtedness” and that the attorneys’ fees and disbursements
referenced are those which are a reasonable amount, all as contemplated by Ohio
Revised Code Section 1301.21, as such Section may hereafter be
amended.  Mortgagor further agrees that the indebtedness incurred in connection
with the Loans is not incurred for purposes that are primarily personal, family
or household and confirms that the total amount owed on the contract of
indebtedness exceeds One Hundred Thousand and No/100 Dollars ($100,000.00).
 
 
-11-

--------------------------------------------------------------------------------

 
(ii)           Mortgagee shall not be directly or indirectly liable to Mortgagor
or any other person as a consequence of any of the following:
 
(a)           Mortgagee’s exercise of or failure to exercise any rights,
remedies or powers granted to Mortgagee in this Mortgage;
 
(b)           Mortgagee’s failure or refusal to perform or discharge any
obligation or liability of Mortgagor under any agreement related to the Property
or under this Mortgage; or
 
(c)           Any loss sustained by Mortgagor or any third party resulting from
Mortgagee’s failure to lease the Property, or from any other act or omission of
Mortgagee in managing the Property, after a Default, unless the loss is caused
by the willful misconduct, gross negligence, or bad faith of Mortgagee.
 
Mortgagor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Mortgagee.
 
(iii)           Mortgagor agrees to indemnify Mortgagee against and hold it
harmless from all losses, damages, liabilities, claims, causes of action,
judgments, court costs, attorneys’ fees and other legal expenses, cost of
evidence of title, cost of evidence of value, and other costs and expenses which
it may suffer or incur, unless caused by the gross negligence, willful
misconduct or bad faith of the Mortgagee:
 
(a)           In performing any act required or permitted by this Mortgage or
any of the other Loan Documents or by law;
 
(b)           Because of any failure of Mortgagor to perform any of its
obligations; or
 
(c)           Because of any alleged obligation of or undertaking by Mortgagee
to perform or discharge any of the representations, warranties, conditions,
covenants or other obligations in any document relating to the Property other
than the Loan Documents.
 
This agreement by Mortgagor to indemnify Mortgagee shall survive the release and
cancellation of any or all of the Secured Obligations and the full or partial
release of this Mortgage.
 
(iv)           Mortgagor shall pay all obligations to pay money arising under
this Section 5.10 immediately upon demand by Mortgagee.  Each such obligation
shall be added to, and considered to be part of, the principal of the Note, and
shall bear interest from the date the obligation arises at the Default Rate
applicable to Floating Rate Advances.
 
 
-12-

--------------------------------------------------------------------------------

 
20.11.           Defense and Notice of Claims and Actions.  At Mortgagor’s sole
expense, Mortgagor shall protect, preserve and defend the Property and title to
and right of possession of the Property, and the security of this Mortgage and
the rights and powers of Mortgagee created under it, against all adverse
claims.  Mortgagor shall give Mortgagee prompt notice in writing if any claim is
asserted which does or could affect any such matters, or if any action or
proceeding is commenced which alleges or relates to any such claim.
 
20.12.           Subrogation.  Mortgagee shall be subrogated to the liens of all
encumbrances, whether released of record or not, which are discharged in whole
or in part by Mortgagee in accordance with this Mortgage or with the proceeds of
any loan secured by this Mortgage.
 
20.13.           Site Visits, Observation and Testing.  Mortgagee and its agents
and representatives shall have the right at any reasonable time upon not less
than 24 hours prior notice to enter and visit the Property in accordance with
the terms of Section 6.9 of the Credit Agreement for the purpose of performing
appraisals, observing the Property, and conducting non-invasive tests (unless
Mortgagee has a good faith reason to believe that the taking and removing of
soil or groundwater samples is required, and in such case, conducting such
tests) on any part of the Property.  Mortgagee has no duty, however, to visit or
observe the Property or to conduct tests, and no site visit, observation or
testing by Mortgagee, its agents or representatives shall impose any liability
on any of Mortgagee, its agents or representatives.  In no event shall any site
visit, observation or testing by Mortgagee, its agents or representatives be a
representation that Materials of Environmental Concern are or are not present
in, on or under the Property, or that there has been or shall be compliance with
any law, regulation or ordinance pertaining to Materials of Environmental
Concern or any other applicable governmental law.  Neither Mortgagor nor any
other party is entitled to rely on any site visit, observation or testing by any
of Mortgagee, its agents or representatives.  Neither Mortgagee, its agents or
representatives owe any duty of care to protect Mortgagor or any other party
against, or to inform  Mortgagor or any other party of, any Materials of
Environmental Concern or any other adverse condition affecting the
Property.  Mortgagee shall give Mortgagor reasonable notice before entering the
Property.  Mortgagee shall make reasonable efforts to avoid interfering with
Mortgagor’s use of the Property in exercising any rights provided in this
Section 5.13.  Notwithstanding the foregoing, all rights granted to Mortgagee
under this Section 5.13 are subject to all rights of tenants to the Property.
 
20.14.           Notice of Change.  Mortgagor shall give Mortgagee prior written
notice of any change in:  (a) the location of its place of business or its chief
executive office if it has more than one place of business; (b) the location of
any of the Property, including the Books and Records; and (c) Mortgagor’s name
or business structure.  Unless otherwise approved by Mortgagee in writing, all
Property that consists of personal property (other than the Books and Records)
will be located on the Premises and all Books and Records will be located at
Mortgagor’s place of business or chief executive office if Mortgagor has more
than one place of business.
 
ARTICLE XXI.Transfers, Default and Remedies.
 
21.1.           Transfers.  Mortgagor acknowledges that Mortgagee is making one
or more advances under the Credit Agreement in reliance on the expertise, skill
and experience of Mortgagor; thus, the Secured Obligations include material
elements similar in nature to a personal service contract.  In consideration of
Mortgagee’s reliance, Mortgagor agrees that Mortgagor shall not make any
transfer of the Property or transfer of its interests therein, except for leases
in the ordinary course (a “Transfer”), unless the Transfer is preceded by
Mortgagee’s express written consent to the particular transaction and
transferee.  Mortgagee may withhold such consent in its sole discretion.
 
 
-13-

--------------------------------------------------------------------------------

 
21.2.           Events of Default.  Mortgagor will be in default under this
Mortgage upon the occurrence of any one or more of the following events (each a
“Default”):
 
(i)           If a default shall occur with respect to covenants, agreements and
obligations of Mortgagor under this Mortgage involving the payment of money
(other than a default in the payment of principal when due as provided in
Section 7.1 of the Credit Agreement) and shall continue for a period of five (5)
Business Days after the due date thereof; or
 
(ii)           If there is a failure to perform or observe any of the other
covenants, agreements and conditions contained in this Mortgage in accordance
with the terms hereof, and such default continues unremedied for a period of
thirty (30) days after written notice from Mortgagee to defaulting Mortgagor of
the occurrence thereof; or
 
(iii)           A “Default” (as defined in the Credit Agreement) occurs under
the Credit Agreement.
 
21.3.           Remedies.  At any time after a Default, Mortgagee shall be
entitled to invoke any and all of the rights and remedies described below, in
addition to all other rights and remedies available to Mortgagee at law or in
equity.  All of such rights and remedies shall be cumulative, and the exercise
of any one or more of them shall not constitute an election of remedies.
 
(i)           Acceleration.  Upon the occurrence and continuation of any
Default, the whole of the principal sum hereby secured shall, at once either
automatically or at the option of Mortgagee as described in Section 8.1 of the
Credit Agreement, become immediately due and payable, together with accrued
interest thereon, without any presentment, demand, protest or notice of any kind
to Mortgagor.
 
(ii)           Receiver.  Mortgagee shall, as a matter of right, without notice
and without giving bond to Mortgagor or anyone claiming by, under or through
Mortgagor, and without regard for the solvency or insolvency of Mortgagor or the
then value of the Property, to the extent permitted by applicable law, be
entitled to have a receiver appointed for all or any part of the Property and
the Rents, and the proceeds, issues and profits thereof, with the rights and
powers referenced below and such other rights and powers as the court making
such appointment shall confer, and Mortgagor hereby consents to the appointment
of such receiver and shall not oppose any such appointment.  Such receiver shall
have all powers and duties prescribed by applicable law, all other powers which
are necessary or usual in such cases for the protection, possession, control,
management and operation of the Property, and such rights and powers as
Mortgagee would have, upon entering and taking possession of the Property under
subsection (c) below.
 
 
-14-

--------------------------------------------------------------------------------

 
(iii)           Entry.  Mortgagee, in person, by agent or by court-appointed
receiver, may enter, take possession of, manage and operate all or any part of
the Property, and may also do any and all other things in connection with those
actions that Mortgagee may in its sole discretion consider necessary and
appropriate to protect the security of  this Mortgage.  Such other things may
include:  taking and possessing all of Mortgagor’s or the then owner’s Books and
Records; entering into, enforcing, modifying or canceling Leases on such terms
and conditions as Mortgagee may consider proper; obtaining and evicting tenants;
fixing or modifying Rents; collecting and receiving any payment of money owing
to Mortgagee; completing any unfinished construction; and/or contracting for and
making repairs and alterations.  If Mortgagee so requests, Mortgagor shall
assemble all of the Property that has been removed from the Premises and make
all of it available to Mortgagee at the site of the Premises.  Mortgagor hereby
irrevocably constitutes and appoints Mortgagee as Mortgagor’s attorney-in-fact
to perform such acts and execute such documents as Mortgagee in its sole
discretion may consider to be appropriate in connection with taking these
measures, including endorsement of Mortgagor’s name on any instruments.
 
(iv)           Cure; Protection of Security.  Mortgagee may cure any breach or
default of Mortgagor, and if it chooses to do so in connection with any such
cure, Mortgagee may also enter the Property and/or do any and all other things
which it may in its sole discretion consider necessary and appropriate to
protect the security of this Mortgage.  Such other things may include: appearing
in and/or defending any action or proceeding which purports to affect the
security of, or the rights or powers of Mortgagee under, this Mortgage; paying,
purchasing, contesting or compromising any encumbrance, charge, lien or claim of
lien which in Mortgagee’s sole judgment is or may be senior in priority to this
Mortgage, such judgment of Mortgagee or to be conclusive as among the parties to
this Mortgage; obtaining insurance and/or paying any premiums or charges for
insurance required to be carried under the Credit Agreement; otherwise caring
for and protecting any and all of the Property; and/or employing counsel,
accountants, contractors and other appropriate persons to assist
Mortgagee.  Mortgagee may take any of the actions permitted under this
Subsection 6.3(d) either with or without giving notice to any person.  Any
amounts expended by Mortgagee under this Subsection 6.3(d) shall be secured by
this Mortgage and the other Loan Documents.
 
(v)           Uniform Commercial Code Remedies.  Mortgagee may exercise any or
all of the remedies granted to a secured party under the Uniform Commercial Code
in the State in which the Property is located.
 
(vi)           Foreclosure; Lawsuits.  Mortgagee shall have the right, in one or
several concurrent or consecutive proceedings, to foreclose the lien hereof upon
the Property or any part thereof, for the Secured Obligations, or any part
thereof, by any proceedings appropriate under applicable law.  Mortgagee or its
nominee may bid and become the purchaser of all or any part of the Property at
any foreclosure or other sale hereunder, and the amount of Mortgagee’s
successful bid shall be credited on the Secured Obligations.  Without limiting
the foregoing, Mortgagee may proceed by a suit or suits in law or equity,
whether for specific performance of any covenant or agreement herein contained
or in aid of the execution of any power herein granted, or for any foreclosure
under the judgment or decree of any court of competent jurisdiction.  In
addition to the right provided in Subsection 6.3(b), upon, or at any time after
the filing of a complaint to foreclose this Mortgage, Mortgagee shall be
entitled to the appointment of a receiver of the Property by the court in which
such complaint is filed, and Mortgagor hereby consents to such appointment.
 
 
-15-

--------------------------------------------------------------------------------

 
(vii)           Other Remedies.  Mortgagee may exercise all rights and remedies
contained in any other instrument, document, agreement or other writing
heretofore, concurrently or in the future executed by Mortgagor or any other
person or entity in favor of Mortgagee in connection with the Secured
Obligations or any part thereof, without prejudice to the right of Mortgagee
thereafter to enforce any appropriate remedy against Mortgagor.  Mortgagee shall
have the right to pursue all remedies afforded to a mortgagee under applicable
law, and shall have the benefit of all of the provisions of such applicable law,
including all amendments thereto which may become effective from time to time
after the date hereof.
 
(viii)           Sale of Personal Property.  Mortgagee shall have the
discretionary right to cause some or all of the Property, which constitutes
personal property, to be sold or otherwise disposed of in any combination and in
any manner permitted by applicable law.
 
(a)           For purposes of this power of sale, Mortgagee may elect to treat
as personal property any Property which is intangible or which can be severed
from the Premises or Improvements without causing structural damage.  If it
chooses to do so, Mortgagee may dispose of any personal property, in any manner
permitted by Article 9 of the Uniform Commercial Code of the State in which the
Property is located, including any public or private sale, or in any manner
permitted by any other applicable law.
 
(b)           In connection with any sale or other disposition of such Property,
Mortgagor agrees that the following procedures constitute a commercially
reasonable sale:  Mortgagee shall mail written notice of the sale to Mortgagor
not later than thirty (30) days prior to such sale.  Mortgagee will publish
notice of the sale in a local daily newspaper of general circulation.  Upon
receipt of any written request, Mortgagee will make the Property available to
any bona fide prospective purchaser for inspection during reasonable business
hours.  Notwithstanding, Mortgagee shall be under no obligation to consummate a
sale if, in its judgment, none of the offers received by it equals the fair
value of the Property offered for sale.  The foregoing procedures do not
constitute the only procedures that may be commercially reasonable.
 
(ix)           Single or Multiple Foreclosure Sales.  If the Property consists
of more than one lot, parcel or item of property,  Mortgagee may:
 
(a)           Designate the order in which the lots, parcels and/or items shall
be sold or disposed of or offered for sale or disposition; and
 
 
-16-

--------------------------------------------------------------------------------

 
(b)           Elect to dispose of the lots, parcels and/or items through a
single consolidated sale or disposition to be held or made under or in
connection with judicial proceedings, or by virtue of a judgment and decree of
foreclosure and sale; or through two or more such sales or dispositions; or in
any other manner Mortgagee may deem to be in its best interests (any such sale
or disposition, a “Foreclosure Sale;” and any two or more, “Foreclosure Sales”).
 
If Mortgagee chooses to have more than one Foreclosure Sale, Mortgagee at its
option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different
times and in such order as Mortgagee may deem to be in its best interests.  No
Foreclosure Sale shall terminate or affect the liens of this Mortgage on any
part of the Property which has not been sold, until all of the Secured
Obligations have been paid in full.
 
21.4.           Credit Bids.  At any Foreclosure Sale, any person, including
Mortgagor or Mortgagee, may bid for and acquire the Property or any part of it
to the extent permitted by then applicable law.  Instead of paying cash for such
Property, Mortgagee may settle for the purchase price by crediting the sales
price of the Property against the following obligations:
 
(i)            First, the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Mortgagor is
obligated to pay or reimburse Mortgagee under Section 5.10 of this Mortgage; and
 
(ii)           Second, all other Secured Obligations in any order and
proportions as Mortgagee in its sole discretion may choose consistent with the
requirements of the Credit Agreement.
 
21.5.           Application of Foreclosure Sale Proceeds.  Mortgagee shall apply
the proceeds of any Foreclosure Sale in the following manner:
 
(i)            First, to pay the portion of the Secured Obligations attributable
to the expenses of sale, costs of any action and any other sums for which
Mortgagor is obligated to reimburse Mortgagee under Section 5.10 of this
Mortgage;
 
(ii)            Second, to pay the portion of the Secured Obligations
attributable to any sums expended or advanced by Mortgagee under the terms of
this Mortgage which then remain unpaid;
 
(iii)           Third, to pay all other Secured Obligations in any order and
proportions as Mortgagee in its sole discretion may choose consistent with the
requirements of the Credit Agreement; and
 
(iv)           Fourth, to remit the remainder, if any, to the person or persons
entitled to it.
 
 
-17-

--------------------------------------------------------------------------------

 
21.6.           Application of Rents and Other Sums.  Mortgagee shall apply any
and all Rents collected by it, and any and all sums other than proceeds of a
Foreclosure Sale which Mortgagee may receive or collect under Section 6.3 above,
in the following manner:
 
(i)           First, to pay the portion of the Secured Obligations attributable
to the costs and expenses of operation and collection that may be incurred by
Mortgagee or any receiver;
 
(ii)           Second, to pay all other Secured Obligations in any order and
proportions as Mortgagee in its sole discretion may choose consistent with the
requirements of the Credit Agreement; and
 
(iii)           Third, to remit the remainder, if any, to the person or persons
entitled to it.
 
Mortgagee shall have no liability for any funds which it does not actually
receive.
 
ARTICLE XXII.Miscellaneous Provisions.
 
22.1.           Additional Provisions.  The Loan Documents fully state all of
the terms and conditions of the parties’ agreement regarding the matters
mentioned in or incidental to this Mortgage.  The Loan Documents also grant
further rights to Mortgagee and contain further agreements and affirmative and
negative covenants by Borrower and Mortgagor which apply to this Mortgage and to
the Property.
 
22.2.           No Waiver or Cure.
 
(i)           Each waiver by Mortgagee must be in writing, and no waiver shall
be construed as a continuing waiver.  No waiver shall be implied from any delay
or failure by Mortgagee to take action on account of any default of
Mortgagor.  Consent by Mortgagee to any act or omission by Mortgagor shall not
be construed as a consent to any other or subsequent act or omission or to waive
the requirement for Mortgagee’s consent to be obtained in  any future or other
instance.
 
(ii)           If any of the events described below occurs, that event alone
shall not:  cure or waive any breach, Default or notice of default under this
Mortgage or invalidate any act performed pursuant to any such default or notice;
or nullify the effect of any notice of default or sale (unless all Secured
Obligations then due have been paid and performed and all other defaults under
the Loan Documents have been cured); or impair the security of this Mortgage; or
prejudice Mortgagee or any receiver in the exercise of any right or remedy
afforded any of them under this Mortgage; or be construed as an affirmation by
Mortgagee of any tenancy, lease or option, or a subordination of the lien of
this Mortgage.
 
(a)           Mortgagee, its agent or a receiver takes possession of all or any
part of the Property in the manner provided in Subsection 6.3(c).
 
 
-18-

--------------------------------------------------------------------------------

 
(b)           Mortgagee collects and applies Rents as permitted under
Sections 2.3 and 6.6 above, either with or without taking possession of all or
any part of the Property.
 
(c)           Mortgagee receives and applies to any Secured Obligation any
proceeds of any Property, including any proceeds of insurance policies,
condemnation awards, or other claims, property or rights assigned to Mortgagee
under Section 5.5 and Section 5.6 above.
 
(d)           Mortgagee makes a site visit, observes the Property and/or
conducts tests as permitted under Section 5.13 above.
 
(e)           Mortgagee receives any sums under this Mortgage or any proceeds of
any collateral held for any of the Secured Obligations, and applies them to one
or more Secured Obligations.
 
(f)           Mortgagee or any receiver invokes any right or remedy provided
under this Mortgage.
 
22.3.           Powers of Mortgagee.
 
(i)           If Mortgagee performs any act which it is empowered or authorized
to perform under this Mortgage, including any act permitted by Section 5.8 or
Subsection 6.3(d) of this Mortgage, that act alone shall not release or change
the personal liability of any person for the payment and performance of the
Secured Obligations then outstanding, or the lien of this Mortgage on all or the
remainder of the Property for full payment and performance of all outstanding
Secured Obligations.  The liability of the original Mortgagor shall not be
released or changed if Mortgagee grants any successor in interest to Mortgagor
any extension of time for payment, or modification of the terms of payment, of
any Secured Obligation.  Mortgagee shall not be required to comply with any
demand by the original Mortgagor that Mortgagee refuse to grant such an
extension or modification to, or commence proceedings against, any such
successor in interest.
 
(ii)           Mortgagee may take any of the actions permitted under
Subsections 6.3(b) and/or 6.3(c) regardless of the adequacy of the security for
the Secured Obligations, or whether any or all of the Secured Obligations have
been declared to be immediately due and payable, or whether notice of default
and election to sell has been given under this Mortgage.
 
(iii)           From time to time, Mortgagee may apply to any court of competent
jurisdiction for aid and direction in executing and enforcing the rights and
remedies created under this Mortgage.  Mortgagee may from time to time obtain
orders or decrees directing, confirming or approving acts in executing and
enforcing these rights and remedies.
 
22.4.           Merger.  No merger shall occur as a result of Mortgagee’s
acquiring any other estate in or any other lien on the Property unless Mortgagee
consents to a merger in writing.
 
 
-19-

--------------------------------------------------------------------------------

 
22.5.           Joint and Several Liability.  If Mortgagor consists of more than
one person, each shall be jointly and severally liable for the faithful
performance of all of Mortgagor’s obligations under this Mortgage.
 
22.6.           Applicable Law. The creation, perfection and enforcement of the
lien of this Mortgage shall be governed by the law of the State in which the
property is located.  Subject to the foregoing, in all other respects, this
Mortgage shall be governed by the substantive laws of the State of Ohio.
 
22.7.           Successors in Interest.  The terms, covenants and conditions of
this Mortgage shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties.  However, this Section 7.7 does not waive
the provisions of Section 6.1 above.
 
22.8.           Interpretation.
 
(i)           Whenever the context requires, all words used in the singular will
be construed to have been used in the plural, and vice versa, and each gender
will include any other gender.  The captions of the sections of this Mortgage
are for convenience only and do not define or limit any terms or
provisions.  The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.”
 
(ii)           The word “obligations” is used in its broadest and most
comprehensive sense, and includes all primary,  secondary, direct, indirect,
fixed and contingent obligations.  It further includes all principal, interest,
prepayment charges, late charges, loan fees and any other fees and charges
accruing or assessed at any time, as well as all obligations to perform acts or
satisfy conditions.
 
(iii)           No listing of specific instances, items or matters in any way
limits the scope or generality of any language of this Mortgage.  The Exhibits
to this Mortgage are hereby incorporated in this Mortgage.
 
22.9.           Waiver of Statutory Rights.  To the extent permitted by law,
Mortgagor hereby agrees that it shall not and will not apply for or avail itself
of any appraisement, valuation, stay, extension or exemption laws, or any
so-called “Moratorium Laws,” now existing or hereafter enacted, in order to
prevent or hinder the enforcement or foreclosure of this Mortgage, but hereby
waives the benefit of such laws.  Mortgagor for itself and all who may claim
through or under it waives any and all right to have the property and estates
comprising the Property marshalled upon any foreclosure of the lien hereof and
agrees that any court having jurisdiction to foreclose such lien may order the
Property sold as an entirety. Mortgagor hereby waives any and all rights of
redemption from sale under any judgment of foreclosure of this Mortgage on
behalf of Mortgagor and on behalf of each and every person acquiring any
interest in or title to the Property of any nature whatsoever, subsequent to the
date of this Mortgage.  The foregoing waiver of right of redemption is made
pursuant to the provisions of applicable law.
 
 
-20-

--------------------------------------------------------------------------------

 
22.10.           Severability.  If any provision of this Mortgage should be held
unenforceable or void, that provision shall be deemed severable from the
remaining provisions and shall in no way affect the validity of this Mortgage
except that if such provision relates to the payment of any monetary sum, then
Mortgagee may, at its option, declare all Secured Obligations immediately due
and payable.
 
22.11.           Notices. Any notice, demand, request or other communication
which any party hereto may be required or may desire to give hereunder shall be
in writing and shall be deemed to have been properly given if given in
accordance with Section 13.1 of the Credit Agreement.
 
Any notice or demand delivered to the person or entity named above to accept
notices and demands for Mortgagor shall constitute notice or demand duly
delivered to Mortgagor, even if delivery is refused.
 
22.12.           Future Advances. This Mortgage is given to, and the parties
intend that it shall secure indebtedness, exclusive of interest thereon, in a
maximum amount equal to the Aggregate Commitment from time to time under the
Credit Agreement which shall be an amount up to $370,000,000 which indebtedness
may include advances made at the request of Borrower or Mortgagor or its
respective successor(s) in title after this Mortgage is filed of record to the
fullest extent and with the highest priority contemplated by law (including
disbursements that the Lenders may, but shall not be obligated to, make under
this Mortgage, the Loan Documents or any other document with respect thereto)
plus interest thereon, and any disbursements made for the enforcement of this
Mortgage and any remedies hereunder, payment of taxes, special assessments,
utilities or insurance on the Property and interest on such disbursements and
all disbursements by Mortgagee pursuant to applicable law (all such indebtedness
being hereinafter referred to as the maximum amount secured hereby). This
Mortgage shall be valid and have priority to the extent of the maximum amount
secured hereby over all subsequent liens and encumbrances, including statutory
liens, excepting solely taxes and assessments levied on the Property given
priority by law.  All future advances under the Credit Agreement, the Notes,
this Mortgage and the other Loan Documents shall have the same priority as if
the future advance was made on the date that this Mortgage was recorded.
 
22.13.           Mortgagee’s Lien for Service Charge and Expenses.  At all
times, regardless of whether any Loan proceeds have been disbursed, this
Mortgage secures the payment of any and all loan commissions, service charges,
liquidated damages, expenses and advances due to or incurred by Mortgagee not to
exceed the maximum amount secured hereby.
 
22.14.           Advances.  The loan evidenced by the Notes is a “revolving
credit loan”.  The lien of the Mortgage shall secure all advances made pursuant
to the terms of the Agreement to the same extent as if such future advances were
made on the date of execution of the Mortgage, provided that such advances are
made within twenty (20) years from the date hereof.  Although there may be no
indebtedness outstanding on the Note at the time any such advance is made, the
lien of the Mortgage as to third persons without actual notice thereof, shall be
valid as to all such indebtedness and future advances from the time this
Mortgage is filed for record.  The total amount of the indebtedness evidenced by
the Notes and secured by the Mortgage may increase or decrease from time to
time, but the total unpaid balance so secured at any one time shall not exceed
the maximum amount specified in Section 7.13 plus interest thereon and any
disbursements made for the payment of taxes, special assessments, insurance or
other disbursements made pursuant to the terms of this Mortgage, the Credit
Agreement, or the other Loan Documents.
 
 
-21-

--------------------------------------------------------------------------------

 
22.15.           WAIVER OF TRIAL BY JURY.  MORTGAGOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS MORTGAGE, THE
NOTE, OR ANY OF THE OTHER LOAN DOCUMENTS, THE LOAN OR ANY OTHER STATEMENTS OR
ACTIONS OF MORTGAGOR OR MORTGAGEE.  MORTGAGOR ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS MORTGAGE AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS
DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL.  MORTGAGOR FURTHER ACKNOWLEDGES
THAT (i) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (ii) THIS WAIVER IS A MATERIAL INDUCEMENT FOR MORTGAGEE TO MAKE THE
LOAN, ENTER INTO THIS MORTGAGE AND EACH OF THE OTHER LOAN DOCUMENTS, AND (iii)
THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS IF
FULLY INCORPORATED THEREIN.
 
22.16.           Incorporation of Credit Agreement.  The terms and provisions of
the Credit Agreement are incorporated herein by express reference.  All advances
and indebtedness arising and accruing under the Credit Agreement from time to
time, whether or not the resulting indebtedness secured hereby may exceed the
face amount of the Notes, shall be secured hereby to the same extent as though
said Credit Agreement were fully incorporated in this Mortgage, and the
occurrence of any Default under said Credit Agreement shall constitute a Default
under this Mortgage entitling Mortgagee to all of the rights and remedies
conferred upon Mortgagee by the terms of both this Mortgage and the Credit
Agreement.  Mortgagor hereby agrees to comply with all covenants and fulfill all
obligations set forth in the Credit Agreement which pertain to the Premises as
if Mortgagor were a party to such documents.  In the event of any conflict or
inconsistency between the terms of this Mortgage and the Credit Agreement, the
terms and provisions of the Credit Agreement shall in each instance govern and
control.
 
22.17.           Inconsistencies.  In the event of any inconsistency between
this Mortgage and the Credit Agreement, the terms hereof shall be controlling as
necessary to create, preserve and/or maintain a valid security interest upon the
Property, otherwise the provisions of the Credit Agreement shall be controlling.
 
22.18.           Partial Invalidity; Maximum Allowable Rate of
Interest.  Mortgagor and Mortgagee intend and believe that each provision in
this Mortgage and the Notes comports with all applicable local, state and
federal laws and judicial decisions.  However, if any provision or provisions,
or if any portion of any provision or provisions, in this Mortgage or the Notes
is found by a court of law to be in violation of any applicable local, state or
federal ordinance, statute, law, administrative or judicial decision, or public
policy, and if such court should declare such portion, provision or provisions
of this Mortgage and the Notes to be illegal, invalid, unlawful, void or
unenforceable as written, then it is the intent both of Mortgagor and Mortgagee
that such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Mortgage and the Notes shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of Mortgagor
and Mortgagee under the remainder of this Mortgage and the Notes shall continue
in full force and effect.  All agreements herein and in the Notes are expressly
limited so that in no contingency or event whatsoever, whether by reason of
advancement of the proceeds hereof, acceleration of maturity of the unpaid
principal balance of the Notes, or otherwise, shall the amount paid or agreed to
be paid to the Lenders for the use, forbearance or detention of the money to be
advanced hereunder exceed the highest lawful rate permissible under applicable
usury laws.  If, from any circumstances whatsoever, fulfillment of any provision
hereof or of the Notes or any other agreement referred to herein, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law which a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity and if from any circumstance the Lenders
shall ever receive as interest an amount which would exceed the highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the unpaid principal balance due under the Notes and not to the
payment of interest.
 
 
-22-

--------------------------------------------------------------------------------

 
22.19.           UCC Financing Statements.  Mortgagor hereby authorizes
Mortgagee to file UCC financing statements to perfect Mortgagee’s security
interest in any part of the Property.  In addition, Mortgagor agrees to sign any
and all other documents that Mortgagee deems necessary in its sole discretion to
perfect, protect, and continue Mortgagee’s lien and security interest on the
Property.
 
22.20.           Declaration of Subordination.  At the option of Mortgagee, this
Mortgage shall become subject and subordinate, in whole or in part (but not with
respect to priority of entitlement to insurance proceeds or any Condemnation
Proceeds), to any and all Leases of all or any part of the Premises upon the
execution by Mortgagee and recording thereof, at any time hereafter in the
appropriate official records of the County wherein the Premises are situated, of
a unilateral declaration to that effect.
 
22.21.           Certain Matters Relating to Property Located in the State of
Ohio.  Notwithstanding anything contained herein to the contrary the provisions
contained in the Rider attached hereto as Exhibit B (the “Rider”) are
incorporated by reference as if fully set forth herein.  If there is any
inconsistency between the terms contained in this Mortgage and the terms
contained in the Rider, the terms in the Rider shall prevail.
 
22.22.           Defeasance.  If Mortgagor keeps, observes and performs all of
the covenants and conditions of this Mortgage on Mortgagor's part to be kept and
performed and pays, or causes to be paid, to Mortgagee the Secured Obligations,
as to both principal and interest, and all extensions, renewals and amendments
thereof, and repays any loans and advances hereafter made by Mortgagee under the
terms hereof, then this Mortgage will be void, otherwise it will remain in
effect.
 
[remainder of this page intentionally left blank]
 
 
-23-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the date first
above written.
 
Mortgagor:

_______________________________, a __________


By: Glimcher Properties Limited Partnership,
a Delaware limited partnership, its ___________________


By:           Glimcher Properties Corporation, a Delaware corporation, Sole
General Partner
 
By: _________________________________
Name: _______________________________
Its: _________________________________


 
-24-

--------------------------------------------------------------------------------

 
STATE OF ____________   )
)           SS:
COUNTY OF __________    )
 
The foregoing instrument was acknowledged before me this ____ day of __________,
2010, by _________________________, with whom I am personally acquainted (or
proved to me on the basis of satisfactory evidence), and who, upon oath,
acknowledged himself to be the _____________________ of Glimcher Properties
Corporation, a Delaware corporation, the sole general partner of Glimcher
Properties Limited Partnership, a Delaware limited partnership, which is the
[sole member of] the within named bargainor, and that he as such
_________________, executed the foregoing instrument for the purpose therein
contained, by signing the name of the company by himself as
_______________________.  He is personally known to me or has produced a State
of ______________ driver’s license as identification.
 
Sign Name: ________________________________
                                                                       Notary
Public
Print Name: ________________________________                   


Serial No. (if any): ___________________________


[NOTARIAL SEAL]
 
My Commission Expires:  ____________________
 
THIS INSTRUMENT PREPARED BY AND UPON RECORDATION RETURN TO:
 
Patrick G. Moran, Esq.
Sonnenschein Nath & Rosenthal LLP
233 S. Wacker Dr., Suite 7800
Chicago, IL 60606
 
 
-25-

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Description of Premises
 
Parcel ID#___________
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
SPECIFIC OHIO PROVISIONS RIDER


 Open-End Mortgage Maximum Principal Amount.  This Mortgage is an open-end
mortgage made pursuant to Section 5301.232 of the Ohio Revised Code, and shall
secure the payment of all loan advances included within the term “Obligations,”
regardless of the time such advances are made.  The maximum amount of unpaid
loan indebtedness, exclusive of interest thereon, which may be outstanding at
any time and secured hereby shall be the maximum principal amount stated on the
first page of this Mortgage.  As permitted and provided in Section 5301.233 of
the Ohio Revised Code, this Mortgage shall also secure unpaid balances of
advances made with respect to the Property for the payment of taxes,
assessments, insurance premiums, or costs incurred for the protection of the
Property and other costs which Mortgagee is authorized by this Mortgage to pay
on Mortgagor’s behalf, plus interest thereon, regardless of the time when such
advances are made.


Ohio Remedies.  Without limitation to the other terms and provisions of this
Mortgage, Mortgagee may, at its option, do all things provided or permitted to
be done by a mortgagee under Section 1311.14 of the Ohio Revised Code and any
amendment thereto, for the protection of Mortgagee’s interest in the Property.
 
 
I-2-1

--------------------------------------------------------------------------------

 
EXHIBIT K-1
 
LIST OF INTERCOMPANY DEBT
 
Promissory Note dated as of August 31, 2009 in the original principal amount of
$5,000,000 made by Tulsa Promenade REIT LLC in favor of Borrower
 
 
J-1

--------------------------------------------------------------------------------

 
EXHIBIT K-2
 
COLLATERAL ASSIGNMENT OF INTERCOMPANY DEBT
 
Ents COLLATERAL ASSIGNMENT AND
SUBORDINATION REGARDING INTERCOMPANY DEBT
THIS COLLATERAL ASSIGNMENT AND SUBORDINATION REGARDING INTERCOMPANY DEBT (this
“Assignment”), made this _____ day of February, 2010, by GLIMCHER PROPERTIES
LIMITED PARTNERSHIP. a limited partnership organized under the laws of the State
of Delaware (“Borrower”), GLIMCHER REALTY TRUST, a real estate investment trust
organized under the laws of the State of Maryland, GLIMCHER PROPERTIES
CORPORATION, a Delaware corporation and the subsidiaries of Borrower named on
the signature pages hereto (collectively, with the Borrower, the “Assignors”) to
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), as
Agent for itself and other Lenders from time to time party to the “Credit
Agreement” (as hereinafter defined) (KeyBank, in its capacity as Agent,
hereinafter referred to as “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower, KeyBank, individually and as agent, and the “Lenders”
identified therein entered into that certain Amended and Restated Credit
Agreement dated as of December 14, 2006, as amended by that certain
Comprehensive Amendment to Amended and Restated Credit Agreement of even date
herewith (as the same may be varied, extended, supplemented, consolidated,
amended, replaced, increased, renewed, modified or amended, the “Credit
Agreement”);
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to provide a
secured revolving credit facility to Borrower in the aggregate amount of up to
$370,000,000 (collectively, the “Loans”);
 
WHEREAS, all of the other Assignors will benefit from the Loans and have
executed and delivered to Agent guarantees of Borrower’s obligations under the
Credit Agreement with respect to the Loans (the “Guaranties”);
 
WHEREAS, as a condition to the execution of the Credit Agreement and the making
of the Loans, the Lenders and Agent have required that Assignors execute this
Assignment of certain Indebtedness now and hereafter owing to Assignors and more
particularly defined in the Credit Agreement as “Intercompany Debt”.
 
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:
 
ARTICLE XXIII.Definitions.  Capitalized terms used herein that are not otherwise
defined herein shall have the meaning set forth in the Credit Agreement.
 
ARTICLE XXIV.Grant of Security Interest.  As collateral security for the payment
and performance by Assignors of their respective duties, responsibilities and
obligations under this Agreement, the Credit Agreement, the Guaranties, and the
other Loan Documents (which duties, responsibilities and obligations of
Assignors are hereinafter referred to collectively as the “Obligations”), each
of the Assignors does hereby transfer, assign, pledge and convey to Agent, and
does hereby grant a security interest to Agent for the ratable benefit of the
Lenders, in and to the following:
 
 
 

--------------------------------------------------------------------------------

 
24.1.           All right, title, interest and claims of such Assignor now or
hereafter acquired as the owner and holder of any Intercompany Debt, together
with any and all rights and privileges attaching to, existing or arising in
connection with such Intercompany Debt, any and all promissory notes,
securities, cash, certificates or other property, option or right evidencing in
respect of, in addition to or substitution or exchange for such Intercompany
Debt, or any of the foregoing, or other property at any time and from time to
time receivable or otherwise distributed in respect of or in exchange for such
Intercompany Debt; and
 
24.2.           Any and all payments, whether in the ordinary course or upon
dissolution or liquidation of any obligor under any Intercompany Debt (an
“Intercompany Obligor”) now or hereafter being obligated to such Assignor for
the payment of Intercompany Debt, of any kind or nature whatsoever, now or
hereafter payable by any such Intercompany Obligor to such Assignor by reason of
such Assignor being the owner and holder of such Intercompany Debt, or now or
hereafter distributable or payable to such Assignor from any other source by
reason of such Assignor being the owner and holder of such Intercompany Debt and
any and all proceeds from any transfer, assignment or pledge of any interest of
such Assignor in, or claim or right against such Intercompany Debt (regardless
of whether such transfer, assignment or pledge is permitted under the terms
hereof or the other Loan Documents), and all claims, causes in action or things
in action now or hereafter out of the ownership of such Intercompany Debt
(collectively, the “Receivables”); and
 
24.3.           All notes or other documents or instruments now or hereafter
evidencing or securing any such Receivables from such Intercompany Obligors (the
“Notes”); and
 
24.4.           All proceeds of any of the foregoing.
 
All of the foregoing described in this Section 2 are hereinafter referred to
collectively as the “Receivables Collateral.”
 
ARTICLE XXV.Obligations Secured.  This Assignment secures the payment and
performance by Loan Parties of the Obligations.
 
ARTICLE XXVI.Collection of Receivables.
 
26.1.           It is acknowledged and agreed by the parties hereto that Agent
shall have sole and exclusive possession of all Notes evidencing the Receivables
and that this Assignment constitutes a present, absolute and current assignment
of all the Receivables and is effective upon the execution and delivery
hereof.  Payments of the Receivables shall be made as follows:
 
(i)            So long as no Event of Default has occurred and continuing,
Assignors are authorized to collect, receive and retain payments on account of
the Receivables.
 
(ii)           From and after the occurrence of an Event of Default and while
such Event of Default is continuing, Assignors shall have no right to receive
payments of the Receivables and Assignors agree that all such payments shall be
delivered directly by the Intercompany Obligors to the Agent.
 
 
-2-

--------------------------------------------------------------------------------

 
(iii)           If any Assignor shall receive any payments of the Receivables,
when an Event of Default has occurred and is continuing, such Assignor shall
hold all such payments in trust for Agent, and will immediately remit such
payments directly to the Agent for further distribution to the Lenders and
application to the Loans pursuant to the terms of this Agreement and the Credit
Agreement.
 
(iv)           In furtherance of the foregoing, each Assignor does hereby notify
and direct each Intercompany Obligor which is a party hereto, and shall notify
and direct each Intercompany Obligor which is not a party hereto, that following
Agent’s delivery to such Intercompany Obligor of written notice that Event of
Default has occurred and is continuing all payments of the Receivables shall be
made directly to Agent as set forth herein.
 
26.2.           Each Assignor hereby irrevocably designates and appoints Agent
its true and lawful attorney-in-fact, which appointment is coupled with an
interest, either in the name of Agent, or in the name of such Assignor, at such
Assignor’s sole cost and expense, to take any or all of the following actions at
such time as an Event of Default has occurred and is continuing hereunder:
 
(i)            to ask, demand, sue for, attach, levy, settle, compromise,
collect, recover, receive and give receipt for any and all Receivables
Collateral and to take any and all actions as Agent may deem necessary or
desirable in order to realize upon the Receivables Collateral, or any portion
thereof, including, without limitation, making any statements and doing and
taking any actions on behalf of such Assignor which are otherwise required of
such Assignor under the terms of any agreement as conditions precedent to the
payment of the Receivables, and the right and power to endorse, in the name of
such Assignor, any checks, notes, drafts and other instruments received in
payment of all or any portion of the Receivables Collateral; and
 
(ii)           to institute one or more actions against the Intercompany
Obligors in connection with the collection of the Receivables, to prosecute to
judgment, settle or dismiss any such actions, and to make any compromise or
settlement deemed desirable, in Agent’s sole discretion, with respect to such
Receivables, to extend the time of payment, arrange for payment in installments
or otherwise modify the terms of the Receivables or release the any Intercompany
Obligor from its obligations to pay any Receivable, without incurring any
responsibility to such Assignor; it being specifically understood and agreed,
however, that Agent shall not be obligated in any manner whatsoever to exercise
any such power or authority or be in any way responsible for the collection of
or realizing upon the Receivables Collateral, or any portion thereof.  The
foregoing appointment is irrevocable and continuing and any such rights, powers
and privileges shall be exclusive in Agent, its successors and assigns until
this Assignment terminates as provided in Section 13 below.
 
ARTICLE XXVII.Warranties and Covenants.  Each Assignor does hereby warrant and
represent to, and covenants and agrees with Agent, as follows:
 
27.1.           This Assignment has been duly executed and delivered by such
Assignor and constitutes the valid, legal and binding obligation of such
Assignor.
 
27.2.           The outstanding principal balance of the Receivables from each
of the Intercompany Obligors obligated to such Assignor as of the date hereof is
currently shown on Exhibit A hereto.
 
 
-3-

--------------------------------------------------------------------------------

 
27.3.           The original executed copies of all Notes evidencing the
Intercompany Debt owing to such Assignor, together with original executed copies
of all amendments and allonges thereto, have been delivered to Agent by such
Assignor, such Notes are in full force and effect and are enforceable in
accordance with their respective terms, and, so long as this Assignment remains
in effect, such Assignor shall not materially modify, amend, cancel, release,
surrender or terminate such Notes, or permit the modification, amendment,
cancellation, release, surrender or termination of such Notes, without in each
instance giving prior written notice thereof to the Agent, and, if such Assignor
proposes to take any such action when an Event of Default has occurred and is
continuing, the prior written consent of Agent shall be required as a condition
thereto.
 
27.4.           Such Assignor is and shall remain the sole lawful, beneficial
and record owner of all Notes evidencing the Intercompany Debt owing to such
Assignor and the right to receive the related Receivables, free and clear of all
liens, restrictions, claims, pledges, encumbrances, charges, claims of third
parties and rights of set-off or recoupment whatsoever (other than those in
favor of Agent hereunder), and such Assignor has the full and complete right,
power and authority to grant a security interest in its portion of the
Receivables Collateral in favor of Agent, in accordance with the terms and
provisions of this Assignment.  Such Assignor is not and will not become a party
to or otherwise be bound by or subject to any agreement, other than the Loan
Documents, that restricts in any manner the rights of any present or future
holder of its portion of the Receivables Collateral with respect thereto.  No
Person has any option, right of first refusal, right of first offer or other
right to acquire all or any portion of the Receivables Collateral.
 
27.5.           This Assignment creates a valid and binding first priority
security interest in its portion of the Receivables Collateral securing the
payment and performance of the Obligations.  Neither such Assignor nor any other
Person has performed, nor will such Assignor perform or permit any such other
Person to perform, any acts which might prevent Agent from enforcing the terms
and conditions of this Assignment or which would limit Agent in any such
enforcement.
 
27.6.           Such Assignor’s correct legal name indicated on the public
record of  such Assignor’s jurisdiction, mailing address, identity or corporate
structure, residence or chief executive office, jurisdiction of organization,
organizational identification number, and federal tax identification number, are
as set forth next to its signature hereon or on Schedule 1 attached hereto and
by this reference made a part hereof.  Such Assignor has been using or operating
under said name, identity or corporate structure without change for the time
period set forth on Schedule 1 attached hereto.  In order to perfect the pledge
and security interests granted herein against Assignor, in addition to the
delivery of the originals of such Notes to Agent, an appropriate UCC Financing
Statement shall be filed with the Secretary of State of the state in which such
Assignor is organized.  Such Assignor covenants and agrees that such Assignor
shall not change any of the matters addressed by the first two sentences of this
subsection unless it has given Agent thirty (30) days prior written notice of
any such change and caused to be filed at the request of Agent, or authorize
Agent’s counsel to file, such additional financing statements or other
instruments in such jurisdictions as Agent may deem necessary or advisable in
its sole discretion to prevent any filed financing statement from becoming
misleading or losing its perfected status.
 
27.7.           Such Assignor agrees to do such further acts and things, and to
execute and deliver such additional conveyances, assignments, agreements,
documents, endorsements, assurances and instruments as Agent may reasonably at
any time request in connection with the administration or enforcement of this
Assignment or related to its portion of the Receivables Collateral or any part
thereof or in order to better assure and confirm unto Agent its rights, powers
and remedies hereunder.  Without limiting the generality of the foregoing, at
any time and from time to time, such Assignor shall, at the request of Agent,
make, execute, acknowledge, and deliver or authorize the execution and delivery
of and where appropriate, cause to be recorded and/or filed and from time to
time thereafter to be re-recorded and/or refiled at such time in such offices
and places as shall be deemed desirable by Agent all such other and further
assignments, security agreements, financing statements, continuation statements,
endorsements, assurances, certificates and other documents as Agent from time to
time may require for the better assuring, conveying, assigning and confirming to
Agent its portion of the Receivables Collateral and the rights hereby conveyed
or assigned or intended now or hereafter to be conveyed or assigned, and for
carrying out the intention or facilitating the performance of the terms of this
Assignment.  Upon any failure of such Assignor to do so, Agent may make,
execute, record, file, re-record and/or refile, acknowledge and deliver any and
all such further assignments, security agreements, financing statements,
continuation statements, endorsements, assurances, instruments, certificates and
documents for and in the name of Assignor, and such Assignor hereby irrevocably
appoints Agent the agent and attorney-in-fact with full power of substitutions
of such Assignor so to do.  This power is coupled with an interest and is
irrevocable.  Such Assignor also shall furnish to Agent such evidence as Agent
reasonably may require from time to time to establish a valid security interest
in and to further protect and perfect its security interest in its portion of
the Receivables Collateral.
 
 
-4-

--------------------------------------------------------------------------------

 
27.8.           Such Assignor hereby authorizes Agent, its counsel or its
representative, at any time and from time to time, to file financing statements,
amendments and continuations that describe or relate to its portion of the
Receivables Collateral or any portion thereof in such jurisdictions as Agent may
deem necessary or desirable in order to perfect the security interests granted
by Assignor under this Assignment or any other Loan Document, and such financing
statements may contain, among other items as Agent may deem advisable to include
therein, the federal tax identification number and organizational number of such
Assignor.  Agent shall upon request provide such Assignor with copies of any and
all such filings made by Agent.
 
ARTICLE XXVIII.General Covenants.  Each Assignor covenants and agrees that, so
long as this Assignment is continuing:
 
28.1.           Such Assignor shall not, without the prior written consent of
Agent, which consent may be withheld by Agent in its sole and absolute
discretion, directly or indirectly or by operation of law, sell, transfer,
assign, dispose of, pledge, convey, option, mortgage, hypothecate or encumber
any of its portion of the Receivables Collateral.
 
28.2.           Such Assignor shall at all times defend its portion of the
Receivables Collateral against all claims and demands of all Persons at any time
claiming any interest in its portion of the Receivables Collateral adverse to
Agent’s interest in such Assignor’s portion of the Receivables Collateral as
granted hereunder.
 
28.3.           Such Assignor shall pay all taxes and other charges against its
portion of the Receivables Collateral.
 
28.4.           Such Assignor shall promptly deliver to Agent as additional
Receivables Collateral any note or other document or instrument entered into
after the date hereof which evidences, constitutes, guarantees or secures any of
the Receivables owing to such Assignor or any right to receive such a
Receivable, which notes or other documents and instruments shall be accompanied
by such endorsements or assignments as Agent may require to create a perfected
security interest therein in favor of Agent.
 
 
-5-

--------------------------------------------------------------------------------

 
28.5.           Such Assignor will provide to Agent such documents and reports
respecting its portion of the Receivables Collateral in such form and detail as
Agent may reasonably request from time to time.
 
28.6.           If such Assignor shall at any time be entitled to receive or
shall receive any certificate or other property, option or right upon, in
respect of, as an addition to, or in substitution or exchange for any of its
portion of the Receivables Collateral, whether for value paid by such Assignor
or otherwise, such Assignor agrees that the same shall be deemed to be
Receivables Collateral and shall be delivered directly to Agent in each case,
accompanied by proper instruments of assignment and powers duly executed by such
Assignor in such a form as may be required by Agent, to be held by Agent subject
to the terms hereof, as further security for the Obligations (except as
otherwise provided herein with respect to the application of the foregoing to
the Obligations).  If such Assignor receives any of the foregoing directly, such
Assignor agrees to hold such property in trust for the benefit of Agent, and to
surrender such property to Agent immediately.  Nothing in this Section 6(f)
shall be deemed to diminish the rights of such Assignor to collect, receive and
retain payments made with respect to the Receivables so long as no Event of
Default has occurred and is continuing.
 
ARTICLE XXIX.Event of Default.  An Event of Default shall exist hereunder upon
the occurrence of any of the following:
 
29.1.           The occurrence of a Default under the Credit Agreement; or
 
29.2.           Any amendment to or termination of a financing statement naming
any Assignor as debtor and Agent as secured party, or any correction statement
with respect thereto, is filed in any jurisdiction by any party other than Agent
or Agent’s counsel without the prior written consent of Agent and the effect of
such filing is not completely nullified to the reasonable satisfaction of Agent
within ten (10) days after notice to Assignor thereof.
 
ARTICLE XXX.Remedies.
 
 
-6-

--------------------------------------------------------------------------------

 
30.1.           Upon the occurrence of any Event of Default, Agent may take any
action deemed by Agent to be necessary or appropriate to the enforcement of the
rights and remedies of Agent under this Assignment and the other Loan Documents,
including, without limitation, the exercise of its rights and remedies with
respect to the Receivables.  The remedies of Agent shall include, without
limitation, all rights and remedies specified in the Loan Documents and this
Assignment, all remedies of Agent under applicable general or statutory Law, and
the remedies of a secured party under the UCC, regardless of whether the UCC has
been enacted or enacted in that form in any other jurisdiction in which such
right or remedy is asserted.  In addition to such other remedies as may exist
from time to time, whether by way of set-off, banker’s lien, consensual security
interest or otherwise, upon the occurrence of an Event of Default, Agent is
authorized at any time and from time to time, without notice to or demand upon
Assignors (any such notice or demand being expressly waived by Assignors) to
charge any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by Agent to or
for the credit of or the account of Assignors against any and all of the
Obligations, irrespective of whether or not Agent shall have made any demand for
payment and although such Obligations may be unmatured.  Any notice required by
law, including, but not limited to, notice of the intended disposition of all or
any portion of the Receivables Collateral, shall be reasonable and properly
given in the manner prescribed for the giving of notice herein, and, in the case
of any notice of disposition, if given at least five (5) business days prior to
such disposition.  Agent may require Assignors to assemble the Receivables
Collateral and make it available to Agent at any place to be designated by Agent
which is reasonably convenient to all parties.  It is expressly understood and
agreed that Agent shall be entitled to dispose of the Receivables Collateral at
any public or private sale, and that Agent shall be entitled to bid and purchase
at any such sale without recourse to judicial proceedings and without either
demand, appraisement, advertisement or notice (except such notice as is
otherwise required under this Assignment) of any kind, all of which are
expressly waived.  In the event that Agent is the successful bidder at any
public or private sale of the Receivables Collateral or any portion thereof, the
amount bid by the Agent may be credited against the Obligations as provided in
the Credit Agreement.  To the extent the Receivables Collateral consists of
marketable securities, Agent shall not be obligated to sell such securities for
the highest price obtainable, but shall sell them at the market price available
on the date of sale. Agent shall not be obligated to make any sale of the
Receivables Collateral if it shall determine not to do so regardless of the fact
that notice of sale of the Receivables Collateral may have been given.  Agent
may, without notice or publication, adjourn any public sale from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  Each such purchaser at any such sale shall hold the Receivables
Collateral sold absolutely free from claim or right on the part of Assignor.  In
the event that any consent, approval or authorization of any Governmental
Authority or commission will be necessary to effectuate any such sale or sales,
Assignors shall execute all such applications or other instruments as Agent may
deem reasonably necessary to obtain such consent, approval or
authorization.  Agent may notify any account debtor or obligor with respect to
the Receivables Collateral to make payment directly to Agent, and may demand,
collect, receipt for, settle, compromise, adjust, sue for, foreclose or realize
upon the Receivables Collateral as Agent may determine whether or not the
Obligations are due, and for the purpose of realizing Agent’s rights therein,
Agent may receive, open and dispose of mail addressed to any of the Assignors
and endorse notes, checks, drafts, money orders, documents of title or other
evidences of payment, shipment or storage of any form of Receivables Collateral
on behalf and in the name of any Assignor, as its attorney-in-fact.  In
addition, each Assignor hereby irrevocably designates and appoints Agent its
true and lawful attorney-in-fact either in the name of Agent or such Assignor to
(i) sign such Assignor’s name on any Receivables Collateral, drafts against
account debtors, assignments, any proof of claim in any bankruptcy or other
insolvency proceeding involving any account debtor, any notice of lien, claim of
lien or assignment or satisfaction of lien, or on any financing statement or
continuation statement under the UCC; (ii) send verifications of accounts
receivable to any account debtor; and (iii) in connection with a transfer of the
Receivables Collateral as described above, sign in such Assignor’s name any
documents necessary to transfer title to the Receivables Collateral to Agent or
any third party.  All acts of said power of attorney are hereby ratified and
approved and Agent shall not be liable for any mistake of law or fact made in
connection therewith.  This power of attorney is coupled with an interest and
shall be irrevocable so long as any amounts remain unpaid on any of the
Obligations.  All remedies of Agent shall be cumulative to the full extent
provided by law, all without liability except to account for property actually
received, but the Agent shall have no duty to exercise such rights and shall not
be responsible for any failure to do so or delay in so doing.  Pursuit by Agent
of certain judicial or other remedies shall not abate nor bar other remedies
with respect to the Obligations or to other portions of the Receivables
Collateral.  Agent may exercise its rights to the Receivables Collateral without
resorting or regard to other collateral or sources of security or reimbursement
for the Obligations.  In the event that any transfer tax, deed tax, conveyance
tax or similar tax is payable in connection with the foreclosure, conveyance in
lieu of foreclosure or otherwise of all or any portion of the Receivables
Collateral, Assignors shall pay such amount to Agent upon demand and if
Assignors fail to pay such amount on demand, Agent may advance such amount on
behalf of Assignors and the amount thereof shall become a part of the
Obligations and bear interest at the Default Rate under the Credit Agreement
until paid.
 
 
-7-

--------------------------------------------------------------------------------

 
30.2.           If such Assignor fails to perform any agreement or covenant
contained in this Assignment beyond any applicable period for notice and cure,
Agent may itself perform, or cause to be performed, any agreement or covenant of
such Assignor contained in this Assignment that such Assignor fails to perform,
and the cost of such performance, together with any reasonable expenses,
including reasonable attorneys’ fees actually incurred (including attorneys’
fees incurred in any appeal) by Agent in connection therewith, shall be payable
by the Assignors upon demand and shall constitute a part of the Obligations and
shall bear interest at the Default Rate as set forth in the Credit Agreement.
 
30.3.           Whether or not an Event of Default has occurred and whether or
not Agent is the absolute owner of the Receivables Collateral, Agent may take
such action as Agent may deem necessary to protect the Receivables Collateral or
its security interest therein, Agent being hereby authorized to pay, purchase,
contest and compromise any encumbrance, charge or lien that in the reasonable
judgment of Agent appears to be prior or superior to its security interest, and
in exercising any such powers and authority to pay necessary expenses, employ
counsel and pay reasonable attorney’s fees.  Any such advances made or expenses
incurred by Agent shall be deemed advanced under the Loan Documents, shall
increase the indebtedness evidenced and secured thereby, shall be payable upon
demand and shall bear interest at the Default Rate as set forth in the Credit
Agreement.
 
30.4.           Any certificates or securities held by Agent as Receivables
Collateral hereunder may, at any time, and at the option of Agent, be registered
in the name of Agent or its nominee, endorsed or assigned in blank or in the
name of any nominee and Agent may deliver any or all of the Receivables
Collateral to the issuer or issuers thereof for the purpose of making
denominational exchanges or registrations or transfer or for such other purposes
in furtherance of this Assignment as Agent may deem desirable.  Until the
occurrence of an Event of Default, Assignors shall retain the right to deal with
the respective Intercompany Obligors directly with respect to the Receivables
Collateral, in a manner not inconsistent with the terms of this Assignment and
the other Loan Documents, and Agent hereby authorizes Assignors to so deal with
such Intercompany Obligors with respect to the Receivables Collateral (except
that Assignors shall not have any right to exercise any such power if the
exercise thereof would violate or result in a violation of any of the terms of
this Assignment or any of the other Loan Documents).  At any time after the
occurrence and during the continuance of any Event of Default, Agent or its
nominee shall, without notice or demand, automatically have the sole and
exclusive right to deal directly with the Intercompany Obligors and to give all
consents, waivers and ratifications in respect of the Receivables Collateral and
exercise all rights with respect thereto and otherwise act with respect thereto
and thereunder as if Agent or its nominee were the absolute owner thereof (all
of such rights of Assignors ceasing to exist and terminating upon the occurrence
of an Event of Default), without liability except to account for property
actually received and in such manner as Agent shall determine in its sole and
absolute discretion, but Agent shall have no duty to exercise any of the
aforesaid rights, privileges or options and shall not be responsible for the
failure to do so or delay in so doing.  The exercise by Agent of any of its
rights and remedies under this paragraph shall not be deemed a disposition of
collateral under Article 9 of the UCC nor an acceptance by Agent of any of the
Receivables Collateral in satisfaction of the Obligations.
 
ARTICLE XXXI.Duties of Agent.  The powers conferred on Agent hereunder are
solely to protect its interest in the Receivables Collateral and shall not
impose any duty upon it to exercise any such powers.  Agent’s duty with
reference to the Receivables Collateral shall be solely to use slight care in
the custody and preservation of the Receivables Collateral, which shall not
include any steps necessary to preserve rights against prior parties.  Agent
shall have no responsibility or liability for the collection of any Receivables
Collateral or by reason of any invalidity, lack of value or uncollectability of
any of the payments received by it.
 
 
-8-

--------------------------------------------------------------------------------

 
ARTICLE XXXII.Indemnification.
 
32.1.           In accepting this Assignment, Agent and the Lenders neither
assume nor agree to perform at any time whatsoever any obligation or duty of
Assignors with respect to the Receivables Collateral or any other mortgage,
indenture, contract, agreement or instrument to which any Assignor is a party or
to which it is subject, all of which obligations and duties shall be and remain
with and upon such Assignor.
 
32.2.           Assignors agree to indemnify, defend and hold Agent and the
Lenders harmless from and against any and all claims, expenses, losses and
liabilities growing out of or resulting from this Assignment (including, without
limitation, enforcement of this Assignment or acts taken or omitted to be taken
by Agent or the Lenders hereunder or in connection therewith), except claims,
expenses, losses or liabilities resulting from Agent’s or such Lender’s gross
negligence or willful misconduct.
 
32.3.           Assignors upon demand shall pay to Agent the amount of any and
all reasonable expenses, including, without limitation, the reasonable fees and
disbursements of counsel actually incurred (including those incurred in any
appeal), and of any experts and agents, which Agent may incur in connection with
(i) the administration of this Assignment, (ii) the sale of, collection from, or
other realization upon, any of the Receivables Collateral, (iii) the exercise or
enforcement of any of the rights of Agent hereunder, or (iv) the failure by
Assignors to perform or observe any of the provisions hereof.
 
ARTICLE XXXIII.Security Interest Absolute.  All rights of Agent, and the
security interests hereunder, and all of the Obligations secured hereby, shall
be absolute and unconditional, irrespective of:
 
33.1.           Any lack of validity or enforceability of the Loan Documents or
any other agreement or instrument relating thereto;
 
33.2.           Any change in the time (including any extensions of the Facility
Termination Date as provided in the Credit Agreement), manner or place of
payment of, or in any other term of, all or any of the Obligations or any other
amendment or waiver of or any consent to any departure from the Loan Documents;
 
33.3.           Any exchange, release or nonperfection of any other collateral
for the Obligations, or any release or amendment or waiver of or consent to
departure from any of the Loan Documents with respect to all or any part of the
Obligations; or
 
33.4.           Any other circumstance (other than payment of the Obligations in
full) that might otherwise constitute a defense available to, or a discharge of,
any Assignor or any third party for the Obligations or any part thereof.
 
 
-9-

--------------------------------------------------------------------------------

 
ARTICLE XXXIV.Amendments and Waivers.  No amendment or waiver of any provision
of this Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No delay or omission of Agent to exercise any
right, power or remedy accruing upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to be a waiver of
any such Event of Default, or acquiescence therein; and every right, power and
remedy given by this Assignment to Agent may be exercised from time to time and
as often as may be deemed expedient by Agent.  Failure on the part of Agent to
complain of any act or failure to act that constitutes an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of Agent’s rights hereunder or impair any rights, powers or remedies
consequent on any Event of Default.  Assignors hereby waive to the extent
permitted by Law all rights that Assignors have or may have under and by virtue
of the UCC and any federal, state, county or municipal statute, regulation,
ordinance, Constitution or charter, now or hereafter existing, similar in effect
thereto providing any right of Assignors to notice and to a judicial hearing
prior to seizure by Agent of any of the Receivables Collateral.  Each Assignor
hereby waives and renounces for itself, its heirs, successors and assigns,
presentment, demand, protest, advertisement or notice of any kind (except for
any notice required by law or the Loan Documents) and all rights to the benefits
of any statute of limitations and any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, homestead, redemption and appraisement
now provided or that may hereafter be provided by the Constitution and Laws of
the United States and of any state thereof, both as to itself and in and to all
of its property, real and personal, against the enforcement of this Assignment
and the collection of any of the Obligations.
 
ARTICLE XXXV.Continuing Security Interest; Transfer of Loan; Release of
Collateral.  This Assignment shall create a continuing security interest in the
Receivables Collateral and shall (a) remain in full force and effect until the
indefeasible payment in full of the Obligations and the Lenders have no further
obligation to make any advances of the Loan, (b) be binding upon each Assignor
and its heirs, successors and assigns, and (c) inure, together with the rights
and remedies of Agent hereunder, to the benefit of Agent and the Lenders and
their respective successors, transferees and assigns.  Upon the indefeasible
payment in full of the Obligations and the termination or expiration of any
obligation of the Lenders to make further Advances of the Loan or to issue any
Facility Letters of Credit, the security interest granted hereby shall terminate
and all rights to the Collateral shall revert to the respective Assignors.  Upon
any such termination, Agent will, at Assignor’s expense, execute and deliver to
Assignors such documents as Assignors shall reasonably request to evidence such
termination.
 
ARTICLE XXXVI.Subordination of Intercompany Debt.  All indebtedness of any
member of the Consolidated Group or any Investment Affiliate to any Assignor now
or hereafter existing is hereby subordinated to the Obligations.  Each Assignor
agrees that it will not seek, accept, or retain for such Assignor’s own account,
any payment from any member of the Consolidated Group or any Investment
Affiliate on account of such subordinated debt at any time when an Event of
Default has occurred and is continuing and any such payments to such Assignor
made on account of such subordinated debt while an Event of Default has occurred
and is continuing shall be collected and received by such Assignor in trust for
the Lenders and shall be paid over to Agent on behalf of the Lenders on account
of the Obligations.
 
 
-10-

--------------------------------------------------------------------------------

 
ARTICLE XXXVII.Governing Law; Terms.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF OHIO (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS RULES OF ANY JURISDICTION).
 
ARTICLE XXXVIII. Notices.  Each notice, demand, election or request provided for
or permitted to be given pursuant to this Assignment  must be in writing and
shall be deemed to have been properly given or served if given in the manner
prescribed in the Credit Agreement, in the case of Borrower, or in the
applicable Guaranty, in the case of the other Assignors.
 
ARTICLE XXXIX.  No Unwritten Agreements.  THIS AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
ARTICLE XL.Miscellaneous.  Time is of the essence of this Assignment.  Title or
captions of paragraphs hereof are for convenience only and neither limit nor
amplify the provisions hereof.  If, for any circumstances whatsoever,
fulfillment of any provision of this Assignment shall involve transcending the
limited validity presently prescribed by law, the obligation to be fulfilled
shall be reduced to the limit of such validity; and if any clause or provision
herein operates or would prospectively operate to invalidate this Assignment, in
whole or in part, then such clause or provision only shall be held for naught,
as though not herein contained, and the remainder of this Assignment shall
remain operative and in full force and effect.  The liability of each Assignor
hereunder shall be joint and several.
 
ARTICLE XLI.Modifications, Etc.  Each Assignor hereby consents and agrees that
Agent or the Lenders may at any time and from time to time, without notice to or
further consent from such Assignor, either with or without consideration,
surrender any property or other security of any kind or nature whatsoever held
by it or by any Person on its behalf or for its account, securing the
Obligations; substitute for any Receivables Collateral so held by it, other
collateral of like kind; agree to modification of the terms of the Loan
Documents; extend or renew the Loan Documents for any period; grant releases,
compromises and indulgences with respect to the Loan Documents for any period or
to any persons or entities now or hereafter liable thereunder or hereunder;
release any guarantor, endorser or any other Person liable with respect to the
Obligations; or take or fail to take any action of any type whatsoever; and no
such action that Agent or the Lenders shall take or fail to take in connection
with the Loan Documents, or any of them, or any security for the payment of the
Obligations or for the performance of any obligations or undertakings of such
Assignor, nor any course of dealing with such Assignor or any other person,
shall release Assignor’s obligations hereunder, affect this Assignment in any
way or afford such Assignor any recourse against Agent or any Lender.
 
 
-11-

--------------------------------------------------------------------------------

 
ARTICLE XLII.Attorney-in-Fact.  Notwithstanding anything to the contrary
contained in this Assignment, Agent agrees that Agent will not take any action
as attorney-in-fact of any Assignor as permitted hereunder unless and until an
Event of Default has occurred.
 
ARTICLE XLIII.Counterparts.  This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Assignment by signing
any such counterpart.
 
[Signature pages follow]
 
 
-12-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Assignors and Agent have executed this Assignment under seal
on the date first above written.
 
ASSIGNORS:


GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:         Glimcher Properties Corporation, its sole
general partner




By: _____________________________
Mark E. Yale, Executive Vice
President, CFO and Treasurer


Organizational Identification Number:  2350503
Federal Tax Identification Number:  31-1390925
 
GLIMCHER REALTY TRUST, a Maryland corporation
 
By: ________________________________
Mark E. Yale, Executive Vice President, CFO and Treasurer


Organizational Identification Number:  D03723855
Federal Tax Identification Number:  31-1390518
 
GLIMCHER PROPERTIES CORPORATION, a Delaware corporation
 
By: ________________________________
Mark E. Yale, Executive Vice President, CFO and Treasurer


Organizational Identification Number:  2353115
Federal Tax Identification Number:  31-1393472
 
 
-13-

--------------------------------------------------------------------------------

 
MORGANTOWN COMMONS LIMITED PARTNERSHIP, an Ohio limited partnership


By:     Glimcher Properties Limited Partnership
a Delaware limited partnership, its sole
member


By:     Glimcher Properties Corporation, its sole
general partner
 
By: ________________________________
Mark E. Yale, Executive Vice President, CFO and Treasurer


Organizational Identification Number:  1884533
Federal Tax Identification Number:  27-1101316
 
EM COLUMBUS III, LLC, a Delaware limited liability company


By:          Glimcher Properties Limited Partnership
a Delaware limited partnership, its sole
member


By:          Glimcher Properties Corporation, its sole
general partner
 
By: _________________________________
Mark E. Yale, Executive Vice President, CFO and Treasurer


Organizational Identification Number:  4362308
Federal Tax Identification Number:  26-0266272


 
-14-

--------------------------------------------------------------------------------

 
FAIRFIELD VILLAGE, LLC, a Delaware limited liability company


By:          Glimcher Properties Limited Partnership
a Delaware limited partnership, its sole
member


By:          Glimcher Properties Corporation, its sole
general partner



By: __________________________________
Mark E. Yale, Executive Vice President, CFO and Treasurer


Organizational Identification Number:  3550270
Federal Tax Identification Number:  54-2065292
 
GLIMCHER JG URBAN RENEWAL INC., a New Jersey corporation


By: _______________________________
Name: _____________________________
Its: _______________________________
 
Organizational Identification Number:  0100880529
Federal Tax Identification Number:  03-0439555
 
 
-15-

--------------------------------------------------------------------------------

 
JERSEY GARDENS CENTER, LLC, a Delaware limited liability company


By:          Glimcher Properties Limited Partnership
a Delaware limited partnership, its sole
member


By:          Glimcher Properties Corporation, its sole
general partner
 
By: ________________________________
Mark E. Yale, Executive Vice President, CFO and Treasurer


Organizational Identification Number:  2865931
Federal Tax Identification Number:  31-1590392



POLARIS MALL, LLC, a Delaware limited liability company


By:          Glimcher Properties Limited Partnership
a Delaware limited partnership, its sole
member


By:          Glimcher Properties Corporation, its sole
general partner
 
By: __________________________________
Mark E. Yale, Executive Vice President, CFO and Treasurer


Organizational Identification Number:  2764214
Federal Tax Identification Number:  31-1616857
 
 
-16-

--------------------------------------------------------------------------------

 
RV BOULEVARD HOLDINGS, LLC, a
Delaware limited liability company


By:          Glimcher Properties Limited Partnership
a Delaware limited partnership, its sole
member


By:          Glimcher Properties Corporation, its sole
general partner
 
By: _____________________________________
Mark E. Yale, Executive Vice President, CFO and Treasurer


Organizational Identification Number:  4263600
Federal Tax Identification Number:  20-8029792
 
WEBERSTOWN MALL, LLC, a Delaware limited liability company


By:          Glimcher Weberstown, Inc., its managing
member


By: ___________________________________
Name: _________________________________
Its: ___________________________________


Organizational Identification Number:  2887112
Federal Tax Identification Number:  31-1597393
 
 
-17-

--------------------------------------------------------------------------------

 
SR 741, LLC, a Delaware limited liability corporation


By:          SR 741, Inc., its sole
member


By: __________________________________
Name: ________________________________
Its: __________________________________
 
Organizational Identification Number:  3892368
Federal Tax Identification Number:  20-1972805
 
SR 741, INC., a Delaware corporation


By: __________________________________
Name:________________________________
Its: __________________________________
 
Organizational Identification Number:  3891607
Federal Tax Identification Number:  20-1972751



 
-18-

--------------------------------------------------------------------------------

 
GLIMCHER DEVELOPMENT CORPORATION, a Delaware corporation


By: _________________________________
Name: _______________________________
Its: _________________________________

Organizational Identification Number:  2673911
Federal Tax Identification Number:  31-1483904
 
GLIMCHER MORGANTOWN MALL, INC., a Delaware corporation
 
By: _________________________________
Name: _______________________________
Its: _________________________________


Organizational Identification Number:  2936310
Federal Tax Identification Number:  31-1612165
 
GLIMCHER GRAND CENTRAL, INC., a Delaware corporation
 
By: _________________________________
Name: _______________________________
Its: _________________________________


Organizational Identification Number:  2351876
Federal Tax Identification Number:  31-1393475
 
 
-19-

--------------------------------------------------------------------------------

 
MORGANTOWN MALL ASSOCIATES LIMITED PARTNERSHIP, an Ohio limited partnership


By:          Glimcher Morgantown Mall, Inc.,
its General Partner


By: __________________________________
Name: ________________________________
Its: __________________________________


Organizational Identification Number: 985559
Federal Tax Identification Number:  31-1429084



GRAND CENTRAL LIMITED PARTNERSHIP, a Delaware limited partnership


By:           Glimcher Grand Central, Inc. its General Partner
 
By: __________________________________
Name: ________________________________
Its: __________________________________


Organizational Identification Number:  2350351
Federal Tax Identification Number:  31-1429083


 
-20-

--------------------------------------------------------------------------------

 
AGENT:


KEYBANK NATIONAL ASSOCIATION,
a national banking association, as Agent



By: ______________________________________
                Kevin P. Murray
Senior Vice President
 
 
-21-

--------------------------------------------------------------------------------

 
Schedule 1


DESCRIPTION OF ASSIGNORS
 
Assignors have been using or operating under the name shown on the signature
pages without change since their formation, except as follows:  [none]
 
Names and Tradenames used within the last five years:   Same
 
Location of all chief executive offices over last five years:


180 East Broad Street, Columbus, OH 43215


and


150 East Gay Street, Columbus, OH  43215


Mailing address:  180 East Broad Street, Columbus, OH 43215
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
LIST OF INTERCOMPANY DEBT AS OF AMENDMENT EFFECTIVE DATE
 
Obligor
 
Amount
 
Holder
Evidenced by Note? (Y/N)
                       

 
 
J-2-1

--------------------------------------------------------------------------------

 
SCHEDULE 5.6


LITIGATION
(See Section 5.6)
 
None
 
Schedule 5.6
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.7


SUBSIDIARIES OF GLIMCHER PROPERTIES LIMITED PARTNERSHIP (“GPLP”)


A.  Consolidated
 
 
·
Grand Central Limited Partnership, a Delaware limited partnership

      99% by GPLP
 
·
Morgantown Mall Associates Limited Partnership, an Ohio limited partnership

      99% by GPLP
 
·
Glimcher University Mall Limited Partnership, a Delaware limited partnership

      99% by GPLP
 
·
Weberstown Mall, LLC, a Delaware limited liability company

      99% by GPLP
 
·
WTM Glimcher, LLC, a Delaware limited liability company

100% by Weberstown Mall, LLC
 
·
Glimcher Northtown Venture, LLC, a Delaware limited liability company

      100% by GPLP
 
·
Montgomery Mall Associates Limited Partnership, a Delaware limited partnership

      99% by GPLP
 
·
Great Plains Metromall, LLC, a Delaware limited liability company

      100% by GPLP
 
·
GM Mezz, LLC a Delaware limited liability company

      100% by Great Plains Metromall, LLC
 
·
GM Olathe, LLC a Delaware limited liability company

100% by GM Mezz, LLC
 
·
Johnson City Venture LLC, a Delaware limited liability company

      99% by GPLP
 
·
Mount Vernon Venture, LLC, a Delaware limited liability company

      99% by GPLP
 
·
N.J. Metromall Urban Renewal, Inc., a New Jersey corporation

      100% by GPLP
 
·
JG Elizabeth, LLC, a Delaware limited liability company

      100% by GPLP
 
·
Glimcher JG Urban Renewal, Inc., a New Jersey corporation

      100% by GPLP
 
·
Jersey Gardens Center, LLC, a Delaware limited liability company

      100% by GPLP
 
·
Loyal Plaza Venture, L.P., a Delaware limited partnership

      99% by GPLP
 
·
Glimcher Loyal Plaza Tenant, L.P., a Delaware limited partnership

      99% by GPLP
 
·
Glimcher Supermall Venture LLC, a Delaware limited liability company

      99% by GPLP
 
·
Dayton Mall Venture, LLC, a Delaware limited liability company

99% by GPLP
 
Schedule 5.7-1
 
 

--------------------------------------------------------------------------------

 
 
·
Colonial Park Mall Limited Partnership, a Delaware limited partnership

      99.5% by GPLP
 
·
Catalina Partners LP, a Delaware limited partnership

      99% by Colonial Park Mall Limited Partnership
 
·
San Mall Limited Partnership, a Delaware limited partnership

      99.5% by GPLP
 
·
Charlotte Eastland Mall, LLC, a Delaware limited liability company

      99% by GPLP
 
·
Polaris Center, LLC a Delaware limited liability company

      99% by GPLP
 
·
Glimcher Ashland Venture, LLC, a Delaware limited liability company

      100% by GPLP
 
·
RVM Glimcher, LLC, a Delaware limited liability company

      100% by GPLP
 
·
Fairfield Village, LLC, a Delaware limited liability company

      100% by GPLP
 
·
LC Portland, LLC, a Delaware limited liability company

      100% by GPLP
 
·
GB Northtown, LLC, a Delaware limited liability company

      100% by GPLP
 
·
Glimcher Westshore, LLC, a Delaware limited liability company

      100% by GPLP
 
·
MFC Beavercreek, LLC, a Delaware limited liability company

      100% by GPLP
 
·
EM Columbus, LLC, a Delaware limited liability company

      100% by GPLP
 
·
EM Columbus II, LLC, a Delaware limited liability company

100% by GPLP
 
·
Polaris Mall, LLC, a Delaware limited liability company

100% by GPLP
 
·
PFP Columbus, LLC, a Delaware limited liability company

100% by Polaris Mall, LLC
 
·
Mainstreet Maintenance, LLC, an Ohio limited liability company

100% by GPLP
 
·
Ohio Retail Security, LLC, an Ohio limited liability company

100% by GPLP
 
·
Wilora Lake Properties, LLC a Delaware limited liability company

100% by GPLP
 
·
Glimcher Polaris, LLC, a Delaware limited liability company

100% by GPLP
 
·
Polaris Lifestyle Center, LLC, a Delaware limited liability company

100% by GPLP
 
·
Glimcher Surprise, LLC, a Delaware limited liability company

100% by GPLP
 
·
GPLP Surprise Venture, LLC, a Delaware limited liability company

100% by GPLP
 
·
Glimcher Kierland Crossing, LLC, a Delaware limited liability company

100% by GPLP
 
Schedule 5.7-2
 
 

--------------------------------------------------------------------------------

 
 
·
Glimcher Development Corporation, a Delaware corporation (non-qualified REIT
subsidiary)100% by GPLP

 
·
Ohio Entertainment Corporation, a Delaware corporation

      100% by Glimcher Development Corporation
 
·
Trans State Development, Inc., a Delaware corporation

           100% by Glimcher Development Corporation
 
·
Trans State Development, LLC, a Delaware limited liability company

      99% by Glimcher Development Corporation & 1% by Trans State Development,
Inc.
 
·
Mason Park Center, Inc., a Delaware corporation

      100% by Glimcher Development Corporation
 
·
Mason Park Center, LLC, a Delaware limited liability company

           99% by Glimcher Development Corporation & 1% by Mason Park Center,
Inc.
 
·
California Retail Security, Inc., an Ohio corporation

      100% by Glimcher Development Corporation
 
·
SR 741, Inc., a Delaware corporation

      100% by Glimcher Development Corporation
 
·
SR 741, LLC, a Delaware limited liability company

      99% by Glimcher Development Corporation & 1% by SR 741, Inc.
 
·
GDC Retail, Inc. a Delaware corporation

      100% by Glimcher Development Corporation
 
·
GDC Retail, LLC, a Delaware limited liability company

      99% by Glimcher Development Corporation & 1% by GDC Retail, Inc.
 
·
Blue Forum Jet, LLC, a Delaware limited liability company

100% by Glimcher Development Corporation
 
·
Morgantown Commons Limited Partnership, a Delaware limited partnership

99% by GPLP
 
·
EM Columbus III, LLC, a Delaware limited liability company

100% by GPLP
 
·
RV Boulevard Holdings, LLC, a Delaware limited liability company

100% by GPLP
 
·
Glimcher Merritt Square, LLC, a Delaware limited liability company

100% by GPLP
 
·
Glimcher MS, LLC, a Delaware limited liability company

100% by GPLP
 
·
Glimcher Vero, LLC, a Delaware limited liability company

100% by GPLP
 
·
Glimcher Panama City, LLC, a Delaware limited liability company

100% by GPLP


B.  Unconsolidated


 
·
Surprise Peripheral Venture, LLC, an Arizona limited liability company

50% by GPLP Surprise Venture, LLC
 
·
Kierland Crossing, LLC, a Delaware limited liability company

50% by Glimcher Kierland Crossing, LLC
 
·
OG Retail Holding Co., LLC, a Delaware limited liability company

52% by GPLP
 
·
Puente Hills Mall, REIT, LLC, a Delaware limited liability company

100% by OG Retail Holding Co., LLC
 
Schedule 5.7-3
 
 

--------------------------------------------------------------------------------

 
 
·
Puente Hills Mall, LLC, a Delaware limited liability company

100% by Puente Hills Mall, REIT, LLC
 
·
Tulsa Promenade REIT, LLC, a Delaware limited liability company

100% by OG Retail Holding Co., LLC
 
·
Tulsa Promenade, LLC, a Delaware limited liability company

100% by Tulsa Promenade, REIT, LLC
 
·
Vero Beach Fountains, LLC, a Delaware limited liability company

50% Glimcher Vero, LLC
 
·
PPN Panama City, LLC, a Delaware limited liability company

55% Glimcher Panama City, LLC
 
·
Panama City Beach Venture, LLC, a Delaware limited liability company

50% by PPN Panama City, LLC
 
Schedule 5.7-4
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.13


EXCEPTIONS TO OWNERSHIP FREE OF UNPERMITTED LIENS
(See Section 5.13)
 
None
 
Schedule 5.13
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.19


ENVIRONMENTAL MATTERS
(See Section 5.19)


None
 
Schedule 5.19
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.21


LIST OF INITIAL COLLATERAL PROPERTIES AND UNDERLYING PROPERTIES
 

 
 
Property Name
 
Address
 
Owner Name
State of Organization
 
EIN
Organizational Agreements
             
1.
Indian Mound Mall
Heath, OH
Borrower
 
31-1390925
 
2.
New Towne Mall
New Philadelphia, OH
Borrower
 
31-1390925
 
3.
Morgantown Commons
Morgantown, WV
Morgantown Commons Limited Partnership
     
4.
Ohio River Plaza
Gallipolis, OH
Borrower
 
31-1390925
 
5.
Eastland Mall
Columbus, OH - 13.815 acres parcel with vacant 3 story building - former
Lazarus/Macy’s
EM Columbus III, LLC
     
6.
Fairfield Village
Beavercreek, OH - Lot 5 J - 1.928 acres with Fox & Hound Restaurant and Lot 5K -
4.198 acres undeveloped
Fairfield Village, LLC
 
54-2065292
 
7.
Jersey Gardens Center
Elizabeth, NJ - 2.14 acres parcel with vacant 8,600 sf building
Jersey Gardens Center, LLC; Glimcher JG Urban Renewal Inc.
 
31-1590392;
03-0439555
 
8.
Polaris Perimeter
Columbus, OH - 1.85 acres parcel with 9,400 sf multi-tenant building and 7.08
acres parcel with 3 restaurants (Mimi’s, Mitchell’s and BJ’s)
Polaris Mall, LLC
 
31-1616857
 
9.
River Valley Boulevard
Lancaster, OH - 1.868 acres parcel with 8,900 sf multi tenant building
RV Boulevard Holdings, LLC
 
20-8029792
 
10.
Weberstown East
Stockton, CA - 10.22 acres parcel located opposite Weberstown Mall with 2
buildings
Weberstown Mall, LLC
 
31-1597393
 
11.
City Park
Mason, OH - approximately 69.132 acres
SR 741, LLC
 
20-1972805
 
12.
Johnson City
Johnson City, TN - approximately 16.7 acres of land (Walker tract - 12.207 acres
+ Mize tract 4.5 acres) adjacent to Mall
Glimcher Development Corporation
 
31-1483904
 
13.
Georgesville Square
Columbus, OH - 6.657 acres of vacant land across the street from Georgesville
Square
Borrower
 
31-1390925
 
14.
Grand Central Mall
No address
Grand Central Limited Partnership
 
31-1429083
 
15.
Morgantown Mall
No address
Morgantown Mall Associates Limited Partnership
 
31-1429084
 

 
Schedule 5.21
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.23
 
LIST OF INITIAL SUBSIDIARY GUARANTORS


1.           Morgantown Commons Limited Partnership
2.           EM Columbus III, LLC
3.           Fairfield Village, LLC
4.           Glimcher JG Urban Renewal Inc. and Jersey Gardens Center, LLC
5.           Polaris Mall, LLC
6.           RV Boulevard Holdings, LLC
7.           Weberstown Mall, LLC
8.           SR 741, LLC
9.           Glimcher Development Corporation
10.         Glimcher Morgantown Mall, Inc.
11.         Glimcher Grand Central, Inc.
 
Schedule 6.23